EXHIBIT 10.1


EXECUTION VERSION



This REFINANCING AMENDMENT AGREEMENT (this “Agreement”), dated as of June 2,
2015, is entered into among NOVELIS INC., a corporation amalgamated under the
Canada Business Corporations Act (the “Borrower”), AV METALS INC., a corporation
formed under the Canada Business Corporations Act (“Holdings”), the SUBSIDIARY
GUARANTORS (as defined in the Existing Credit Agreement referred to below),
NOVELIS ITALIA S.P.A., the REFINANCING TERM LENDERS party hereto, and BANK OF
AMERICA, N.A., as administrative agent (the “Administrative Agent”) under the
Existing Credit Agreement and the Credit Agreement referred to below.
RECITALS
WHEREAS, the Borrower, Holdings, the Subsidiary Guarantors, the Administrative
Agent and the Lenders from time to time party thereto entered into that certain
Credit Agreement, dated as of December 17, 2010 (as amended pursuant to
Amendment No. 1 to Credit Agreement dated as of March 10, 2011, Amendment No. 2
to Credit Agreement dated as of October 12, 2012 and Amendment No. 3 to Credit
Agreement dated as of March 5, 2013, the “Existing Credit Agreement”; the
Existing Credit Agreement as amended by this Agreement, the “Credit Agreement”);
WHEREAS, Novelis Italia S.p.A. (the “Third Party Security Provider”) has pledged
certain assets to secure the Secured Obligations of the Loan Parties;
WHEREAS, pursuant to Section 2.24 of the Existing Credit Agreement, the Borrower
will refinance all outstanding Term Loans (the “Existing Term Loans”) with
Credit Agreement Refinancing Indebtedness (as defined in the Existing Credit
Agreement) in the form of a refinancing term loan tranche (the “Refinancing Term
Loans”) and in accordance therewith certain lenders party hereto (the
“Refinancing Term Lenders”) will advance an aggregate principal amount of
$1,731,375,000.00, the proceeds of which will be used to repay the outstanding
principal amount of all of the Term Loans under the Existing Credit Agreement in
effect immediately prior to the making of the Refinancing Term Loans (such
refinancing, the “Term Loan Refinancing”);


WHEREAS, immediately following the Term Loan Refinancing, (x) Holdings, the
Borrower, the Subsidiary Guarantors, the Refinancing Term Lenders party hereto
and the Administrative Agent will make certain amendments to the Existing Credit
Agreement as provided herein and (y) the Refinancing Term Lenders will advance
an aggregate principal amount of $68,625,000.00 (the “Additional Term Loans”
and, collectively with the Refinancing Term Loans, the “New Term Loans”), the
proceeds of which will be used for general corporate purposes.
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and other good and valuable consideration, the
adequacy and receipt of which is hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:
Section 1.Definitions.     Capitalized terms used herein (including the
recitals) and not otherwise defined herein shall have the meanings ascribed to
such terms in the Credit Agreement.
Section 2.    Refinancing Term Loans; Amendments.




--------------------------------------------------------------------------------



(a)    Each Refinancing Term Lender hereby commits to advance the amount of
Refinancing Term Loans as set forth opposite its name on Schedule A attached
hereto pursuant to the terms and conditions hereof. For the avoidance of doubt,
the Administrative Agent may agree to allow any Refinancing Term Lender holding
Existing Term Loans under the Existing Credit Agreement to exchange their
Existing Term Loans for Refinancing Term Loans on terms to be determined by the
Administrative Agent, and any such exchange shall reduce the amount of
Refinancing Term Loans actually funded by the Refinancing Term Lenders on a
dollar-for-dollar basis.
(b)    Immediately following the Term Loan Refinancing, the Existing Credit
Agreement (including each of the Schedules, Exhibit B, Exhibit D, Exhibit O and
Annex I thereto but excluding any other Exhibits thereto; provided that each
reference in such other Exhibits to the “Credit Agreement” shall be deemed to be
a reference to the Credit Agreement as amended by this Agreement; provided
further that Exhibit M will be deleted in its entirety) is hereby amended in its
entirety to read as set forth on Exhibit A attached hereto.


Section 3.    New Loans.
(a)Immediately after giving effect to the Term Loan Refinancing, the Refinancing
Term Lenders shall be the only Lenders under the Existing Credit Agreement
holding Term Loans. Immediately after giving effect to this Agreement (including
the amendment of the Existing Credit Agreement as provided in Section 2 above),
the Refinancing Term Lenders shall be the only Lenders under the Credit
Agreement holding Term Loans.
(b)Each Refinancing Term Lender hereby commits to advance the amount of New Term
Loans as set forth opposite its name on Schedule A attached hereto pursuant to
the terms and conditions hereof.
(c)The terms of the New Loans shall be as set forth for Term Loans in the Credit
Agreement, as amended by this Agreement.
Section 4.    Joinder to Credit Agreement. Each Refinancing Term Lender
acknowledges and agrees that, upon the effectiveness of this Agreement, it shall
become a “Lender” under, and for all purposes of, the Credit Agreement and the
other Loan Documents, and shall be subject to and bound by the terms thereof and
shall perform all the obligations of and shall have all rights of a Lender
thereunder.
Section 5.    Consent to Amendments and New Loan Documents; Further Assurances.
Each Lender hereby consents to, and authorizes Holdings, the Borrower, each
other Loan Party and the Administrative Agent to enter into, such new Loan
Documents or amendments, restatements, amendment and restatements, supplements
and modifications to each of the security agreements and/or guarantees or other
Loan Documents as the Administrative Agent deems reasonably necessary or
advisable in connection with this Agreement.
Section 6.    Conditions Precedent to Effectiveness of this Agreement. This
Agreement and, for the avoidance of doubt, the Term Loan Refinancing and the
incurrence of Additional Loans by the Borrower contemplated hereunder, shall
become effective as of the first date (the “Agreement Effective Date”) on which
each of the following conditions precedent shall have been satisfied or duly
waived:




--------------------------------------------------------------------------------



(a)    Certain Documents. The Administrative Agent shall have executed this
Agreement, in its capacity as Administrative Agent, and shall have received (i)
counterparts of this Agreement executed by Holdings, the Borrower and each
Subsidiary Guarantor, (ii) counterparts of this Agreement executed by each
Refinancing Term Lender, (iii) amendments to the other Loan Documents or such
new Loan Documents and the execution and/or delivery of such other documents as
may be necessary or appropriate, in the opinion of the Administrative Agent, to
effect fully the purposes of this Agreement executed by the parties thereto,
including, without limitation, any documents that the Administrative Agent may
deem reasonably necessary or advisable to reaffirm, confirm or ensure that the
Secured Obligations are guaranteed by Holdings and all of the Subsidiary
Guarantors and are secured by all Collateral and (iv) such additional
documentation as the Administrative Agent may reasonably require.
(b)    Conditions Precedent in the Credit Agreement. All conditions precedent
set forth in Sections 4.01 and 4.02 of the Credit Agreement attached hereto as
Exhibit A have been fully satisfied or waived by the Administrative Agent.
(c)    Refinancing. The Administrative Agent shall be satisfied that on the
Agreement Effective Date the Existing Term Loans and all accrued and unpaid
interest thereon and any other amounts owing with respect to the Existing Term
Loans will be repaid and paid; and
(d)    Representations and Warranties. Each of the representations and
warranties contained in Sections 7 and 8 below shall be true and correct in all
material respects, and the Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower, addressed to the
Administrative Agent and dated as of the Agreement Effective Date, certifying
the same.
(e)    No Default or Event of Default. After giving effect to this Agreement, no
Default or Event of Default shall have occurred and be continuing and the
Administrative Agent shall have received a certificate of a Responsible Officer
of the Borrower, addressed to the Administrative Agent and dated as of the
Agreement Effective Date, certifying the same.
Section 7.    Representations and Warranties. Each Loan Party hereby represents
and warrants to the Administrative Agent and each Lender as follows:
(a)    After giving effect to this Agreement, each of the representations and
warranties in the Credit Agreement (as amended hereby) and in the other Loan
Documents are true and correct in all material respects, in each case on and as
of the date hereof, except in the case of any such representation and warranty
that expressly relates to an earlier date, in which case such representation and
warranty shall be so true and correct (in all material respects, as applicable)
on and as of such earlier date.
(b)    The execution, delivery and performance of this Agreement by such Loan
Party have been duly authorized by all requisite corporate, limited liability
company, limited partnership or other organizational action on the part of such
Loan Party and will not violate any of the articles of incorporation or bylaws
(or other Organizational Documents) of such Loan Party.
(c)    This Agreement has been duly executed and delivered by such Loan Party,
and each of this Agreement, the Credit Agreement as amended hereby, and each
other Loan Document constitutes the legal, valid and binding obligation of such
Loan Party, in each case, to




--------------------------------------------------------------------------------



the extent party to such Loan Document, enforceable against such Loan Party in
accordance with their terms, except as the same may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
rights of creditors generally and by general principles of equity.
(d)    Before and after giving effect to this Agreement, no Default or Event of
Default has occurred and is continuing as of the date hereof.
Section 8.    Representations and Warranties. The Third Party Security Provider
hereby represents and warrants to the Administrative Agent and each Lender as
follows:
(a)    The execution, delivery and performance by the Third Party Security
Provider of this Agreement have been duly authorized by all requisite corporate,
limited liability company, limited partnership or other organizational action on
the part of the Third Party Security Provider and will not violate any of the
articles of incorporation or bylaws (or other Organizational Documents) of the
Third Party Security Provider.
(b)    This Agreement has been duly executed and delivered by the Third Party
Security Provider, and the Agreement and each other Loan Document constitutes
the legal, valid and binding obligation of the Third Party Security Provider, in
each case, to the extent party to such Loan Document, enforceable against the
Third Party Security Provider in accordance with their terms, except as the same
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the rights of creditors generally and by general
principles of equity.
Section 9.    Continuing Effect; Liens and Guarantees.
(a)     Each of the Loan Parties and the Third Party Security Provider hereby
consents to this Agreement, and the execution, delivery and performance of the
other Loan Documents to be executed in connection herewith. Each of the Loan
Parties and the Third Party Security Provider hereby acknowledges and agrees
that all of its Secured Obligations, including all Liens and (in the case of the
Loan Parties) Guarantees granted to the Secured Parties under the applicable
Loan Documents, are ratified and reaffirmed and that such Liens and Guarantees
shall continue in full force and effect on and after the Agreement Effective
Date to secure and support the Secured Obligations of the Borrower and the
Guarantors. Each of the Loan Parties hereby further ratifies and reaffirms the
validity, enforceability and binding nature of the Secured Obligations.
(b)    Holdings and each Subsidiary Guarantor hereby (i) acknowledges and agrees
to the terms of this Agreement and (ii) confirms and agrees that, each of its
Guarantee and any Foreign Guarantee is, and shall continue to be, in full force
and effect, and shall apply to all Secured Obligations without defense,
counterclaim or offset of any kind and each of its Guarantee and any such
Foreign Guarantee is hereby ratified and confirmed in all respects. The Borrower
hereby confirms its liability for the Secured Obligations, without defense,
counterclaim or offset of any kind.
(c)    Holdings, the Borrower, each other Loan Party and the Third Party
Security Provider hereby ratifies and reaffirms the validity and enforceability
(without defense, counterclaim or offset of any kind) of the Liens and security
interests granted by it to the Collateral Agent for the benefit of the Secured
Parties to secure any of the Secured Obligations by






--------------------------------------------------------------------------------



Holdings, the Borrower, any other Loan Party and the Third Party Security
Provider pursuant to the Loan Documents to which any of Holdings, the Borrower
any other Loan Party or the Third Party Security Provider is a party (after
giving effect to the Transactions) and hereby confirms and agrees that
notwithstanding the effectiveness of this Agreement, each such Loan Document is,
and shall continue to be, in full force and effect and each is hereby ratified
and confirmed in all respects, except that, on and after the effectiveness of
this Agreement, each reference in the Loan Documents to the “Credit Agreement”,
“thereunder”, “thereof” (and each reference in the Credit Agreement to this
“Agreement”, “hereunder” or “hereof”) or words of like import shall mean and be
a reference to the Credit Agreement as amended by this Agreement. Holdings, the
Borrower, each other Loan Party and the Third Party Security Provider hereby
acknowledges and agrees that the Credit Agreement shall continue to be in full
and effect as amended hereby.
Section 10.    Reference to and Effect on the Loan Documents.
(a)    Except as expressly set forth in this Agreement, all of the terms and
provisions of the Credit Agreement and the other Loan Documents (including all
exhibits and schedules to each of the Credit Agreement and the other Loan
Documents) are and shall remain in full force and effect and are hereby ratified
and confirmed. The amendments provided for herein are limited to the amendment
and restatement of the Credit Agreement pursuant to Section 2 and evidenced
pursuant to Exhibit A hereto and this Agreement shall not constitute an
amendment of, or an indication of the Administrative Agent’s or any Lender’s
willingness to amend or waive, any other provisions of the Credit Agreement or
the same sections or any provision of any other Loan Document for any other
purpose or on any other date.
(b)    The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent or any Lender under the Credit Agreement or
any Loan Document, or constitute a waiver or amendment of any other provision of
the Credit Agreement or any Loan Document except as and to the extent expressly
set forth herein.
(c)    The execution and delivery of this Agreement by any Loan Party or Third
Party Security Provider shall not constitute a joinder by, or agreement to be
bound by the terms of, any Loan Document to which such Loan Party or Third Party
Security Provider is not a party.
Section 11.    Further Assurances.     Holdings, the Borrower, each other Loan
Party and the Third Party Security Provider hereby agree to execute any and all
further documents, financing statements, agreements and instruments, and take
all further actions that the Administrative Agent deems reasonably necessary or
advisable in connection with this Agreement to continue and maintain the
effectiveness of the Liens and guarantees provided for under the Loan Documents,
with the priority contemplated under the Loan Documents. The Administrative
Agent and the Collateral Agent are hereby authorized by the Lenders to enter
into all such further documents, financing statements, agreements and
instruments.
Section 12.    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Receipt by the
Administrative Agent of a facsimile copy or electronic image scan transmission
(e.g., PDF via electronic email) of an executed signature page hereof shall
constitute receipt by the Administrative Agent of an executed counterpart of
this Agreement.




--------------------------------------------------------------------------------





Section 13.    Governing Law. This Agreement and the rights and obligations of
the parties hereto shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.
Section 14.    Headings. Section headings contained in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purposes.
Section 15.    WAIVER OF JURY TRIAl. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT
Section 16.    SUBMISSION TO JURISDICTION. EACH LOAN PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.
Section 17.    WAIVER OF VENUE. EACH LOAN PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN SECTION
16. EACH FRENCH GUARANTOR AND EACH OTHER FRENCH SUBSIDIARY HEREBY WAIVES THE
BENEFIT OF THE PROVISIONS OF ARTICLE 14 OF THE FRENCH CODE CIVIL. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE REQUIREMENTS OF LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
[SIGNATURE PAGES FOLLOW]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers and members thereunto duly authorized, on the date
indicated above.
NOVELIS INC., as the Borrower
 
 
By: /s/ Leslie J. Parrette, Jr._______________
Name: Leslie J. Parrette, Jr._______________
Title: Compliance Officer and Corporate Secretary
 
 
AV METALS INC., as Holdings
 
 
By: /s/ Leslie J. Parrette, Jr._______________
Name: Leslie J. Parrette, Jr._______________
Title: Authorized Signatory________________
 
NOVELIS CORPORATION, as U.S. Guarantor
 
 
By: /s/ Leslie J. Parrette, Jr._______________
Name: Leslie J. Parrette, Jr._______________
Title: Authorized Signatory________________
 
 
NOVELIS PAE CORPORATION, as U.S. Guarantor
 
 
By: /s/ Leslie J. Parrette, Jr._______________
Name: Leslie J. Parrette, Jr._______________
Title: Authorized Signatory________________
 
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------




NOVELIS SOUTH AMERICA HOLDINGS LLC, as U.S. Guarantor
 
 
By: /s/ Leslie J. Parrette, Jr._______________
Name: Leslie J. Parrette, Jr._______________
Title: Authorized Signatory________________
 
 
ALUMINUM UPSTREAM HOLDINGS LLC, as U.S. Guarantor
 
 
By: /s/ Leslie J. Parrette, Jr._______________
Name: Leslie J. Parrette, Jr._______________
Title: Authorized Signatory________________





NOVELIS ACQUISITIONS LLC, as U.S. Guarantor
 
 
By: /s/ Leslie J. Parrette, Jr._______________
Name: Leslie J. Parrette, Jr._______________
Title: Authorized Signatory________________





NOVELIS HOLDINGS INC., as U.S. Guarantor
 
 
By: /s/ Leslie J. Parrette, Jr._______________
Name: Leslie J. Parrette, Jr._______________
Title: Authorized Signatory________________



NOVELIS DELAWARE LLC, as U.S. Guarantor
 
 
By: /s/ Leslie J. Parrette, Jr._______________
Name: Leslie J. Parrette, Jr._______________
Title: Authorized Signatory________________









--------------------------------------------------------------------------------






NOVELIS UK LTD, as U.K. Guarantor
 
 
By: /s/ Fortunato Lucido_________________
Name: Fortunato Lucido_________________
Title: Director_________________________
 
 
NOVELIS EUROPE HOLDINGS LIMITED, as U.K. Guarantor
 
 
By: /s/ Fortunato Lucido_________________
Name: Fortunato Lucido_________________
Title: Director_________________________
 
NOVELIS SERVICES LIMITED, as U.K. Guarantor
 
 
By: /s/ Fortunato Lucido_________________
Name: Fortunato Lucido_________________
Title: Director_________________________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------




NOVELIS AG, as Swiss Guarantor
 
By: /s/ Fortunato Lucido_________________
Name: Fortunato Lucido_________________
Title: Director/Authorized Signatory________
 
 
NOVELIS SWITZERLAND SA, as Swiss Guarantor
 
By: /s/ Fortunato Lucido_________________
Name: Fortunato Lucido_________________
Title: Director/Authorized Signatory________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------




4260848 CANADA INC., as Canadian Guarantor
 
 
By: /s/ Leslie J. Parrette, Jr._______________
Name: Leslie J. Parrette, Jr._______________
Title: Authorized Signatory________________
 
 
4260856 CANADA INC., as Canadian Guarantor
 
 
By: /s/ Leslie J. Parrette, Jr._______________
Name: Leslie J. Parrette, Jr._______________
Title: Authorized Signatory________________



8018227 CANADA INC., as Canadian Guarantor
 
 
By: /s/ Leslie J. Parrette, Jr._______________
Name: Leslie J. Parrette, Jr._______________
Title: Authorized Signatory________________
 
 
8018243 CANADA LIMITED, as Canadian Guarantor
 
 
By: /s/ Leslie J. Parrette, Jr._______________
Name: Leslie J. Parrette, Jr._______________
Title: Authorized Signatory________________
 







































--------------------------------------------------------------------------------








SIGNED AND DELIVERED AS A DEED
for and on behalf of NOVELIS ALUMINIUM
HOLDING COMPANY
by its lawfully appointed attorney, as Irish
Guarantor
in the presence of:
 
 
By: /s/ Fortunato Lucido_________________
       Name: __Fortunato Lucido___________
       Title: ___Director__________________





witness:




By: /s/ Ema Moskon____________________
       Name: ___Ema Moskon_____________
       Title: __Project Manager____________
 
Address: Sternenfeldstrasse 19
                   CH-8700 Küsnacht


                   Switzerland
 
Occupation: Legal Project Manager





















































--------------------------------------------------------------------------------






 








NOVELIS DEUTSCHLAND GMBH, as German Guarantor
 
 
By: /s/ Gottfried Weindl_________________
Name: Gottfried Weindl_________________
Title: Canadian Director_________________





NOVELIS SHEET INGOT GMBH, as German Guarantor
 
 
By: /s/ Fortunato Lucido_________________
Name: Fortunato Lucido_________________
Title: Director_________________________



















































--------------------------------------------------------------------------------




NOVELIS DO BRASIL LTDA., as Brazilian
Guarantor
 
 
By: /s/ Leslie J. Parrette, Jr._______________
Name: Leslie J. Parrette, Jr. _______________
Title: Authorized Signatory________________























































































--------------------------------------------------------------------------------




NOVELIS PAE S.A.S., as French Guarantor
 
 
By: /s/ Melanie Lambelet________________
Name: Melanie Lambelet________________
Title: Attorney-in-fact___________________











--------------------------------------------------------------------------------








NOVELIS MEA LTD, a Company Limited by
Shares under the Companies Law of the Dubai
International Financial Centre, as a Guarantor
 
By: /s/ Leslie J. Parrette, Jr._______________
       Name: Leslie J. Parrette, Jr._______________
       Title: Authorized Signatory________________









--------------------------------------------------------------------------------








NOVELIS ITALIA S.P.A., as Third Party Security Provider
 
 
By: /s/ Fortunato Lucido_________________
       Name: Fortunato Lucido______________
       Title: Director______________________











--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as
Administrative Agent and Refinancing Term Lender
 
By: /s/ Christopher DiBiase_______________
Name: Christopher DiBiase_______________
Title: Director__________________________















--------------------------------------------------------------------------------








SCHEDULE A
Refinancing Term Loans:
Name of Refinancing Term Lender:                 Amount:
Bank of America, N.A.                        $1,731,375,000.00


New Term Loans:
Name of Refinancing Term Lender:                 Amount:
Bank of America, N.A.                        $68,625,000.00








--------------------------------------------------------------------------------




EXHIBIT A
[ATTACHED]






































































































--------------------------------------------------------------------------------












EXHIBIT A






AMENDED AND RESTATED CREDIT AGREEMENT


dated as of June 2, 2015,
among
NOVELIS INC.,
as Borrower,


AV METALS INC.,
as Holdings,
and
THE OTHER GUARANTORS PARTY HERETO,


THE LENDERS PARTY HERETO,


BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent,


MORGAN STANLEY SENIOR FUNDING, INC.
and
STANDARD CHARTERED BANK,
as Co-Documentation Agents,
and
MERRILL LYNCH, PIERCE, FENNER AND SMITH INCORPORATED,
DEUTSCHE BANK SECURITIES INC.
CITIGROUP GLOBAL MARKETS INC.
CREDIT SUISSE SECURITIES (USA), LLC
BARCLAYS BANK PLC,
and
J.P. MORGAN SECURITIES LLC,
as Joint Lead Arrangers and Joint Bookrunners










--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS
.........................................................................................................1
Section 1.01
Defined Terms    
.............................................................................................................1

Section 1.02
Classification of Loans and Borrowings
.................................................83

Section 1.03
Terms Generally; Currency Translation
..................................................83

Section 1.04
Accounting Terms; GAAP
......................................................................85

Section 1.05
Resolution of Drafting Ambiguities
........................................................86

Section 1.06
Pro Forma Calculations
...........................................................................86

ARTICLE II THE CREDITS
..........................................................................................................................86

Section 2.01
Commitments.............................................................................................................86

Section 2.02
Loans............................................................................................................................86

Section 2.03
Borrowing Procedure
.............................................................................................88

Section 2.04
Repayment of Loans; Evidence of Debt
.................................................89

Section 2.05
Fees
..............................................................................................................................89

Section 2.06
Interest on Loans
.....................................................................................................90

Section 2.07
Termination of
Commitments    ..............................................................................91

Section 2.08
Interest Elections
....................................................................................91

Section 2.09
Amortization of Term Loan Borrowings
................................................92

Section 2.10
Optional and Mandatory Prepayments of Loans
....................................93

Section 2.11
Alternate Rate of Interest
........................................................................98

Section 2.12
Yield Protection; Change in Law Generally
...........................................99

Section 2.13
Breakage Payments
...............................................................................101

Section 2.14
Payments Generally; Pro Rata Treatment; Sharing of Setoffs...............102

Section 2.15
Taxes
.....................................................................................................104

Section 2.16
Mitigation Obligations; Replacement of Lenders
.................................108

Section 2.17
[INTENTIONALLY OMITTED]
..........................................................109

Section 2.18
[INTENTIONALLY OMITTED]
..........................................................109

Section 2.19
Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of Interest
...................................................................................................109

Section 2.20
[INTENTIONALLY OMITTED]
..........................................................110

Section 2.21
[INTENTIONALLY OMITTED]
..........................................................110

Section 2.22
Cashless Rollover of Term Loans
..........................................................111

Section 2.23
Incremental Term Loan Commitments
..................................................111

Section 2.24
Refinancing
Amendments.......................................................................114

ARTICLE III REPRESENTATIONS AND WARRANTIES
....................................................115
Section 3.01
Organization; Powers
............................................................................115

Section 3.02
Authorization;
Enforceability    ................................................................116





i








--------------------------------------------------------------------------------






Section 3.03
No Conflicts
..........................................................................................116

Section 3.04
Financial Statements; Projections
.........................................................116

Section 3.05
Properties
...............................................................................................117

Section 3.06
Intellectual Property
..............................................................................118

Section 3.07
Equity Interests and Subsidiaries
..........................................................119

Section 3.08
Litigation; Compliance with Laws
.......................................................120

Section 3.09
Agreements............................................................................................120

Section 3.10
Federal Reserve Regulations
................................................................120

Section 3.11
Investment Company Act
.....................................................................120

Section 3.12
Use of Proceeds
....................................................................................120

Section 3.13
Taxes
.....................................................................................................121

Section 3.14
No Material Misstatements
...................................................................121

Section 3.15
Labor Matters
........................................................................................121

Section 3.16
Solvency
................................................................................................122

Section 3.17
Employee Benefit Plans
........................................................................122

Section 3.18
Environmental Matters
..........................................................................123

Section 3.19
Insurance
...............................................................................................125

Section 3.20
Security Documents
..............................................................................125

Section 3.21
Material Indebtedness Documents
........................................................129

Section 3.22
Anti-Terrorism Law
..............................................................................129

Section 3.23
Location of Material Inventory and Equipment
...................................131

Section 3.24
Senior Notes; Material Indebtedness
....................................................131

Section 3.25
Centre of Main Interests and Establishments
.......................................131

Section 3.26
Holding and Dormant Companies
........................................................132

Section 3.27
Excluded Collateral Subsidiaries
..........................................................132

ARTICLE IV CONDITIONS TO CREDIT EXTENSIONS
....................................................132
Section 4.01
Conditions to Amendment and Restatement
........................................132

Section 4.02
Conditions to Credit Extensions
...........................................................141

ARTICLE V AFFIRMATIVE COVENANTS
.........................................................................142
Section 5.01
Financial Statements, Reports, etc.
......................................................142

Section 5.02
Litigation and Other Notices
................................................................145

Section 5.03
Existence; Businesses and
Properties    ............................................................146

Section 5.04
Insurance
..............................................................................................146

Section 5.05
Taxes    ......................................................................................................................148

Section 5.06
Employee Benefits
...............................................................................148

Section 5.07
Maintaining Records; Access to Properties and Inspections;

Annual Meetings
..................................................................................149
Section 5.08
Use of Proceeds
....................................................................................150

Section 5.09
Compliance with Environmental Laws; Environmental Reports .........150

Section 5.10
[INTENTIONALLY OMITTED]
.........................................................150

Section 5.11
Additional Collateral; Additional
Guarantors    ...............................................150

Section 5.12
Security Interests; Further Assurances
.................................................153

Section 5.13
Information Regarding Collateral
........................................................154



ii








--------------------------------------------------------------------------------






Section 5.14
Affirmative Covenants with Respect to Leases
....................................155

Section 5.15
Post-Closing Covenants
........................................................................155

Section 5.16
Designation of Subsidiaries
..................................................................155

ARTICLE VI NEGATIVE COVENANTS
..............................................................................156
Section 6.01
Indebtedness
.........................................................................................156

Section 6.02
Liens
.....................................................................................................163

Section 6.03
Sale and Leaseback Transactions
.........................................................168

Section 6.04
Investments, Loan and Advances
.........................................................169

Section 6.05
Mergers, Amalgamations and Consolidations
......................................173

Section 6.06
Asset Sales
............................................................................................174

Section 6.07
Cash Pooling Arrangements
.................................................................178

Section 6.08
Dividends
..............................................................................................179

Section 6.09
Transactions with Affiliates
..................................................................181

Section 6.10
Most Favored Nation..
..........................................................................182

Section 6.11
Prepayments of Other Indebtedness; Modifications of

Organizational Documents and Other Documents, etc. .......................183
Section 6.12
Limitation on Certain Restrictions on Restricted Subsidiaries ............185

Section 6.13
Issuance of Disqualified Capital Stock
................................................186

Section 6.14
Forward Share Sale Agreement and Support Agreement .....................186

Section 6.15
Business
................................................................................................186

Section 6.16
Limitation on Accounting Changes
......................................................187

Section 6.17
Fiscal Year
............................................................................................187

Section 6.18
Margin Rules
........................................................................................187

Section 6.19
No Further Negative Pledge
.................................................................187

Section 6.20
Anti-Terrorism Law; Anti-Money Laundering
....................................187

Section 6.21
Embargoed Persons
..............................................................................188

ARTICLE VII GUARANTEE
.................................................................................................188
Section 7.01
The Guarantee    
......................................................................................................188

Section 7.02
Obligations Unconditional
..................................................................189

Section 7.03
Reinstatement
......................................................................................191

Section 7.04
Subrogation; Subordination
.................................................................191

Section 7.05
Remedies
..............................................................................................191

Section 7.06
Instrument for the Payment of Money
.................................................192

Section 7.07
Continuing
Guarantee    .........................................................................................192

Section 7.08
General Limitation on Guarantee Obligations
.....................................192

Section 7.09
Release of Guarantors    
.........................................................................................192

Section 7.10
Certain Tax Matters
..............................................................................193

Section 7.11
German Guarantor
...............................................................................193

Section 7.12
Swiss Guarantors
.................................................................................196

Section 7.13
Irish Guarantor
.....................................................................................197

Section 7.14
Brazilian Guarantor
..............................................................................197

Section 7.15
French Guarantor.
.................................................................................197

Section 7.16
Keepwell
...............................................................................................198



iii








--------------------------------------------------------------------------------




ARTICLE VIII EVENTS OF DEFAULT
...............................................................................198
Section 8.01
Events of Default
................................................................................198

Section 8.02
Rescission
............................................................................................202

Section 8.03
Application of Proceeds
.......................................................................202

ARTICLE IX [INTENTIONALLY OMITTED]
.....................................................................204
ARTICLE X THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT ........204
Section 10.01
Appointment and Authority
.................................................................204

Section 10.02
Rights as a Lender
...............................................................................204

Section 10.03
Exculpatory Provisions
........................................................................204

Section 10.04
Reliance by the Administrative Agent
..................................................205

Section 10.05
Delegation of Duties
.............................................................................206

Section 10.06
Resignation of Agent
............................................................................206

Section 10.07
Non-Reliance on Agent and Other Lenders
..........................................207

Section 10.08
No Other Duties, etc
.............................................................................207

Section 10.09
Administrative Agent May File Proofs of Claim
..................................207

Section 10.10
Concerning the Collateral and the Related Loan
Documents    ...................208

Section 10.11
Release
...................................................................................................208

Section 10.12
Acknowledgment of Security Trust Deed
..............................................208

Section 10.13
Secured Hedging Agreements    
.............................................................................208

ARTICLE XI MISCELLANEOUS
...........................................................................................209
Section 11.01
Notices
...................................................................................................209

Section 11.02
Waivers; Cumulative Remedies; Amendment
.......................................213

Section 11.03
Expenses; Indemnity; Damage Waiver
..................................................220

Section 11.04
Successors and Assigns
..........................................................................222

Section 11.05
Survival of Agreement
...........................................................................228

Section 11.06
Counterparts; Integration; Effectiveness
................................................229

Section 11.07
Severability
............................................................................................229

Section 11.08
Right of Setoff    
.........................................................................................................229

Section 11.09
GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS
.....................................................................................229

Section 11.10
WAIVER OF JURY TRIAL ......................................................231

Section 11.11
Headings
................................................................................................231

Section 11.12
Treatment of Certain Information; Confidentiality
...............................231

Section 11.13
USA PATRIOT Act Notice
....................................................................232

Section 11.14
Interest Rate Limitation
.........................................................................232

Section 11.15
Lender Addendum
..................................................................................232

Section 11.16
Obligations Absolute
..............................................................................232

Section 11.17
Intercreditor Agreement
.........................................................................233

Section 11.18
Judgment Currency
................................................................................233

Section 11.19
Enforcement
...........................................................................................234







iv








--------------------------------------------------------------------------------










Section 11.20
No Advisory or Fiduciary Responsibility
.............................................234

Section 11.21
Abstract Acknowledgment of Indebtedness and Joint

Creditorship
..........................................................................................235
Section 11.22
Special Appointment of Collateral Agent for German Security ...........236

Section 11.23
Special Appointment of Collateral Agent in Relation to South

Korea
....................................................................................................237
Section 11.24
Special Appointment of Collateral Agent in Relation to France ..........238

Section 11.25
Swiss Tax Ruling
..................................................................................239

Section 11.26
Designation of Collateral Agent under Civil Code of Quebec ..............239

Section 11.27
Maximum Liability
...............................................................................239

Section 11.28
NO ORAL AGREEMENT
....................................................................240

Section 11.29
Collateral Matters
..................................................................................240

Section 11.30
Electronic Execution of Assignments and Certain other

Documents
.............................................................................................241
Section 11.31
Payments Set Aside
...............................................................................241



















































































--------------------------------------------------------------------------------




v
ANNEXES
Annex I        Amortization Table
SCHEDULES
Schedule 1.01(a)    [Intentionally Omitted]
Schedule 1.01(b)    Subsidiary Guarantors
Schedule 1.01(c)    Excluded Collateral Subsidiaries
Schedule 1.01(d)    Existing Secured Hedge Providers
Schedule 1.01(e)    Administrative Agent’s Office
Schedule 3.06(c)    Violations or Proceedings
Schedule 3.17        Pension Matters
Schedule 3.19        Insurance
Schedule 3.21        Material Documents
Schedule 3.24        Location of Material Inventory
Schedule 4.01(g)    Local and Foreign Counsel
Schedule 4.01(o)(iii)    Title Insurance Amounts
Schedule 5.11(b)    Certain Subsidiaries
Schedule 5.15        Post-Closing Covenants
Schedule 6.01(b)    Existing Indebtedness
Schedule 6.02(c)    Existing Liens
Schedule 6.04(b)    Existing Investments
EXHIBITS
Exhibit A        Form of Administrative Questionnaire
Exhibit B        Form of Assignment and Assumption
Exhibit C        Form of Borrowing Request
Exhibit D        Form of Compliance Certificate
Exhibit E        Form of Interest Election Request
Exhibit F        Form of Joinder Agreement
Exhibit G        Form of Landlord Access Agreement
Exhibit H        [Intentionally Omitted]
Exhibit I        Form of Lender Addendum
Exhibit J        Form of Mortgage
Exhibit K        Form of Term Loan Note
Exhibit L-1        Form of Perfection Certificate
Exhibit L-2        Form of Perfection Certificate Supplement
Exhibit M        [Intentionally Omitted]
Exhibit N        [Intentionally Omitted]
Exhibit O        Form of Solvency Certificate
Exhibit P        Form of Intercompany Note
Exhibit Q        Form of Secured Hedge Provider Joinder






vi








--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT


This AMENDED AND RESTATED CREDIT AGREEMENT (as amended, restated, amended and
restated, supplemented or modified, the “Agreement”), dated as of June 2, 2015,
is among NOVELIS INC., a corporation amalgamated under the Canada Business
Corporations Act (the “Borrower”), AV METALS INC., a corporation formed under
the Canada Business Corporations Act, the Subsidiary Guarantors (such term and
each other capitalized term used but not defined herein having the meaning given
to it in Article I), the Lenders, and BANK OF AMERICA, N.A., as administrative
agent (in such capacity, “Administrative Agent”) for the Lenders and as
collateral agent (in such capacity, “Collateral Agent”) for the Lenders.


WITNESSETH:


WHEREAS, the Borrower has requested that the Lenders enter into this Agreement
in order to amend and restate the Existing Credit Agreement and extend credit in
the form of Term Loans on the Closing Date in the amounts set forth herein. Upon
satisfaction of the conditions set forth in this Agreement, the Existing Credit
Agreement shall be, pursuant to the 2015 Refinancing Amendment, amended and
restated in the form of this Agreement, with the effect provided in the 2015
Refinancing Amendment.
WHEREAS, the proceeds of the Term Loans are to be used in accordance with
Section 3.12.
NOW, THEREFORE, the Lenders are willing to extend such Term Loans to the
Borrower on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:


ARTICLE I
DEFINITIONS


Section 1.01 Defined Terms. As used in this Agreement (including the preamble),
the following terms shall have the meanings specified below:
“2015 Refinancing Amendment” shall mean that certain Refinancing Amendment
Agreement, dated as of the Closing Date, among the Loan Parties party thereto,
the Lenders party thereto, the Administrative Agent and the other parties
thereto, which effects the advances of the Term Loans as Credit Agreement
Refinancing Indebtedness under the Existing Credit Agreement and the amendment
and restatement of the Existing Credit Agreement.




--------------------------------------------------------------------------------






“Acceptable Price” shall have the meaning assigned to such term in the
definition of “Dutch Auction”.


“Account Debtor” shall mean “Account Debtor,” as such term is defined in the
UCC.


“Accounts” shall mean all “accounts,” as such term is defined in the UCC, in
which such Person now or hereafter has rights.


“Acquisition” shall mean any transaction or series of related transactions for
the direct or indirect (a) acquisition of all or substantially all of the
property and assets or business of any Person, or of any business unit, line of
business or division of any Person or assets constituting a business unit, line
of business or division of any other Person (other than a Person that is a
Restricted Subsidiary on the Closing Date), (b) acquisition of in excess of 50%
of the Equity Interests of any Person or otherwise causing a person to become a
Restricted Subsidiary of the acquiring Person (other than in connection with the
formation or creation of a Restricted Subsidiary of the Borrower by any
Company), or (c) merger, consolidation or amalgamation, whereby a person becomes
a Restricted Subsidiary of the acquiring person, or any other consolidation with
any Person, whereby a Person becomes a Restricted Subsidiary of the acquiring
Person.


“Acquisition Consideration” shall mean the purchase consideration for any
Acquisition, whether paid in cash, properties, any assumption of Indebtedness or
otherwise (other than by the issuance of Qualified Capital Stock of Holdings
permitted to be issued hereunder) and whether payable at or prior to the
consummation of such Acquisition or deferred for payment at any future time,
whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing “earn-outs” and
other agreements to make any payment the amount of which is, or the terms of
payment of which are, in any respect subject to or contingent upon the revenues,
income, cash flow or profits (or the like) of any person or business; provided
that any such future payment that is subject to a contingency shall be
considered Acquisition Consideration only to the extent of the reserve, if any,
required under US GAAP at the time of such sale to be established in respect
thereof by Holdings, the Borrower or any of its Restricted Subsidiaries.


“Additional Lender” shall mean, at any time, any financial institution that
agrees to provide any portion of any (a) Incremental Term Loans pursuant to an
Increase Joinder in accordance with Section 2.23 or (b) Credit Agreement
Refinancing Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.24; provided that (i) the Administrative Agent shall have consented
(not to be unreasonably withheld) to such Additional Lender if such consent
would be required under Section 11.04(b) for an assignment of Loans to such
Additional Lender and (ii) the Borrower shall have consented to such Additional
Lender.




--------------------------------------------------------------------------------




“Additional Senior Secured Indebtedness” shall mean any Indebtedness incurred in
reliance of Section 6.01(u).
“Additional Senior Secured Indebtedness Documents” shall mean all documents
executed and delivered with respect to the Additional Senior Secured
Indebtedness or delivered in connection therewith.
“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to ARTICLE X.
“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 1.01(e), or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.
“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit A.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.09, the term “Affiliate”
shall also include (i) any person that directly or indirectly owns more than 10%
of the voting power of the total outstanding Voting Stock of the person
specified or (ii) any person that is an executive officer or director of the
person specified.
“Agents” shall mean the Administrative Agent and the Collateral Agent; and
“Agent” shall mean any of them.
“Agreement” shall have the meaning assigned to such term in the preamble hereto.
“Alternative Currency” shall mean (x) the lawful currency of Canada or (y) the
lawful currency of the Participating Member States introduced in accordance with
the legislative measures of the European Council for the introduction of,
changeover to or operation of a single unified European currency.
“Annual Credit” shall mean the cumulative amount of (x) $150,000,000 for each
fiscal year of the Borrower beginning with the fiscal year commencing April 1,
2011 and ending with (and including) the fiscal year commencing on April 1, 2014
plus (y) $250,000,000 for each fiscal year of the Borrower commencing April 1,
2015 minus (z) in each case from and after the Original Closing Date until the
applicable time of determination (and taking into all transactions being
consummated concurrently with the transaction then being measured), (x) the
cumulative amount of all Investments made pursuant to Section 6.04(r)(iii), (y)
the cumulative amount of all Dividends made pursuant to Section 6.08(d)(ii) and
(z) the cumulative amount of all payments and redemptions of Indebtedness made
pursuant to Section 6.11(a)(i)(z)(2).
“Anti-Corruption Laws” shall have the meaning assigned to such term in Section
3.22.
“Anti-Terrorism Laws” shall have the meaning assigned to such term in Section
3.22.
“Applicable Discount” shall have the meaning assigned to such term in the
definition of “Dutch Auction”.




--------------------------------------------------------------------------------




“Applicable Margin” shall mean, for any day, (x) with respect to any Eurodollar
Rate Loan, 3.25% and (y) with respect to any Base Rate Loan, 2.25%.
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Approved Member State” shall mean Belgium, France, Germany, Ireland, Italy,
Luxembourg, The Netherlands, Spain, Sweden and the United Kingdom.
“Arrangers” shall mean Merrill Lynch, Pierce, Fenner and Smith Incorporated,
Deutsche Bank Securities Inc., Citigroup Global Markets Inc., Credit Suisse
Securities (USA), LLC, Barclays Bank PLC, and J.P. Morgan Securities LLC.
“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any Sale and Leaseback Transaction) of any property, excluding sales
of Inventory, dispositions of cash and Cash Equivalents and settlements under
Hedging Agreements, in each such excluded case, which are in the ordinary course
of business, by Holdings, the Borrower or any of its Restricted Subsidiaries, or
(b) any issuance of any Equity Interests of any Restricted Subsidiary of the
Borrower.
“Asset Swap” shall mean the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and cash or Cash Equivalents between any Company and another person; provided
that any cash or Cash Equivalents received must be applied in accordance with
Section 2.10(c).
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.04(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit B, or any other form (including
electronic documentation generated by use of an electronic platform) approved by
the Administrative Agent.
“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at the rate implicit in the lease) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
any such Sale and Leaseback Transaction.
“Auction Purchase” shall mean a purchase of Loans by the Borrower pursuant to a
Dutch Auction in accordance with the provisions of Section 11.04(b)(iv).
“Auditor’s Determination” shall have the meaning assigned to such term in
Section 7.11(b).
“AV Metals” shall mean AV Metals Inc., a corporation formed under the Canada
Business Corporations Act.
“Available Amount” shall have the meaning assigned to such term in Section
7.12(a).
“Bank of America” shall mean Bank of America, N.A. and its successors.




--------------------------------------------------------------------------------




“Base Rate” shall mean for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate” and (c) the Eurodollar Rate (determined on such
day (or if such day is not a Business Day, on the immediately preceding Business
Day) for a one month period) plus 1.00%; provided that for the avoidance of
doubt, for purposes of this clause (c) the Eurodollar Rate for any day shall be
based on ICE Benchmark Administration Settlement Rates (as published by Reuters
or such other service selected by the Administrative Agent) at approximately
11:00 a.m. London time on such day. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change. Notwithstanding the foregoing, the Base Rate shall
be deemed to be 1.75% per annum if the Base Rate calculated pursuant to the
foregoing provisions would otherwise be less than 1.75% per annum.
“Base Rate Borrowing” shall mean a Borrowing comprised of Base Rate Loans.
“Base Rate Loan” shall mean a Term Loan that bears interest based on the Base
Rate.
“Beneficially Own,” “Beneficial Owner” and “Beneficial Ownership” shall each
have the meaning assigned to such term in Rules 13d-3 and 13d-5 under the
Exchange Act.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers (or the functional equivalent)
of such person, (iii) in the case of any limited partnership, the Board of
Directors of the general partner of such person and (iv) in any other case, the
functional equivalent of the foregoing.
“Borrower” shall have the meaning assigned to such term in the preamble hereto.
“Borrowing” shall mean Loans to the Borrower of the same Class and Type, made,
converted or continued on the same date and, in the case of Eurodollar Rate
Loans, as to which a single Interest Period is in effect.
“Borrowing Base” means, as of any date, an amount equal to: (1) 85% of the book
value of all accounts receivable owned by the Loan Parties as of the end of the
most recent fiscal month for which consolidated financial statements are
available; plus (2) the lesser of (x) 75% of the book value of inventory owned
by the Loan Parties as of the end of the most recent fiscal month for which
consolidated financial statements are available and (y) 85% of the “net recovery
cost percentage” multiplied by the book value of inventory owned by the Loan
Parties as of the end of the most recent fiscal month for which consolidated
financial statements are available. Notwithstanding the foregoing, the Borrowing
Base shall be adjusted to give pro forma effect to any Acquisitions or Asset
Sales by the Borrower and/or any Restricted Subsidiary since the end of the most
recent fiscal month for which consolidated financial statements are available,
as if such Acquisition or Asset Sale had occurred on the last day of the end of
the most recent fiscal month, with such adjustment to be effective upon
consummation of any such Acquisition or Asset Sale.




--------------------------------------------------------------------------------




“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.
“Brazilian Guarantor” shall mean each Restricted Subsidiary of the Borrower
organized in Brazil party hereto as a Guarantor, and each other Restricted
Subsidiary of the Borrower organized in Brazil that is required to become a
Guarantor pursuant to the terms hereof.
“Brazilian Security Agreements” shall mean, collectively, (i) any Security
Agreements, including all sub-parts thereto, among the Brazilian Guarantor (and
such other Persons as may be party thereto) and the Collateral Agent for the
benefit of the Secured Parties, (ii) each pledge agreement, mortgage, security
agreement, guarantee or other agreement that is entered into by any Brazilian
Guarantor or any Person who is the holder of Equity Interests in any Brazilian
Guarantor in favor of the Collateral Agent and/or the Revolving Credit
Collateral Agent, and (iii) any other pledge agreement, mortgage, security
agreement or other agreement entered into pursuant to the terms of the Loan
Documents, in each case of clauses (i), (ii) and (iii), that is governed by the
laws of Brazil, securing the Secured Obligations, entered into pursuant to the
terms of this Agreement or any other Loan Document, as the same may be amended,
restated or otherwise modified from time to time.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
“Calculation Date” shall have the meaning assigned to such term in the
definition of “Senior Secured Net Leverage Ratio”.
“Canadian Guarantor” shall mean Holdings and each Restricted Subsidiary of
Holdings organized in Canada party hereto as a Guarantor, and each other
Restricted Subsidiary of the Borrower organized in Canada that becomes or is
required to become a Guarantor pursuant to the terms hereof.
“Canadian Loan Parties” shall mean Borrower and the Canadian Guarantors.
“Canadian Security Agreement” shall mean, collectively (i) the Security
Agreements, including all sub-parts thereto, among the Canadian Loan Parties
(and such other Persons as may be party thereto) and the Collateral Agent for
the benefit of the Secured Parties, (ii) each pledge agreement, mortgage, deed
of hypothec, debenture, bond, security agreement, guarantee or other agreement
that is entered into by any Canadian Loan Party or any Person who is the holder
of Equity Interests in any Canadian Loan Party in favor of the Collateral Agent
and/or the Revolving Credit Collateral Agent, and (iii) any other pledge
agreement, mortgage, security agreement or other agreement entered into pursuant
to the terms of the Loan Documents, in each case of clauses (i), (ii) and (iii),
that is governed by the laws of Canada (or any province thereof), securing the
Secured Obligations, entered into pursuant to the terms of this Agreement or any
other Loan Document, as the same may be amended, restated or otherwise modified
from time to time.
“Cancellation” shall mean the cancellation, termination and forgiveness by
Borrower of all Loans, Commitments and related Obligations acquired in
connection with an Auction Purchase or open market purchase, which cancellation
shall be consummated as described in Section 11.04(b)(iv)(D) and the definition
of “Eligible Assignee”.




--------------------------------------------------------------------------------




“Capital Assets” shall mean, with respect to any person, all equipment, fixed
assets and Real Property or improvements of such person, or replacements or
substitutions therefor or additions thereto, that, in accordance with US GAAP,
have been or should be reflected as additions to property, plant or equipment on
the balance sheet of such person.
“Capital Expenditures” shall mean, for any period, without duplication, all
expenditures made directly or indirectly by Borrower and its Restricted
Subsidiaries during such period for Capital Assets (whether paid in cash or
other consideration, financed by the incurrence of Indebtedness or accrued as a
liability), together with Borrower’s proportionate share of such amounts for
Norf GmbH for such period.
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under US GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with US GAAP. It is understood that with respect to the accounting for leases as
either operating leases or capital leases and the impact of such accounting on
the definitions and covenants herein, US GAAP as in effect on the Closing Date
shall be applied.
“Cash Equivalents” shall mean, as to any person, (a) securities issued or fully
guaranteed or insured by the federal government of the United States, Canada,
Switzerland, any Approved Member State or any agency of the foregoing, (b)
marketable direct obligations issued by Canada or any province thereof, any
state of the United States or the District of Columbia or any political
subdivision, government-sponsored entity or instrumentality thereof that, at the
time of the acquisition, are rated at least “A-2” by S&P, “P-2” by Moody’s or in
the “R-2” category by the Dominion Bond Rating Service Limited, (c) certificates
of deposit, Eurocurrency time deposits, overnight bank deposits and bankers’
acceptances of any commercial bank or trust company organized under the laws of
Canada or any province thereof, the United States, any state thereof, the
District of Columbia, any non-U.S. bank, or its branches or agencies (fully
protected against currency fluctuations) that, at the time of acquisition, is
rated at least “A-2” by S&P, “P-2” by Moody’s or in the “R-2” category by the
Dominion Bond Rating Service Limited, (d) commercial paper of an issuer rated at
least “A-2” by S&P, “P-2” by Moody’s or in the “R-2” category by the Dominion
Bond Rating Service Limited, and (e) shares of any money market fund that (i)
has at least 95% of its assets invested continuously in the types of investments
referred to in clauses (a), (b) and (c) above, (ii) has net assets, the Dollar
Equivalent of which exceeds $500,000,000 and (iii) is rated at least “A-2” by
S&P, “P-2” by Moody’s or in the “R-2” category by the Dominion Bond Rating
Service Limited; provided, however, that the maturities of all obligations of
the type specified in clauses (a), (b) and (c) above shall not exceed 365 days;
provided, further, that, to the extent any cash is generated through operations
in a jurisdiction outside of the United States, Canada, Switzerland or an
Approved Member State, such cash may be retained and invested in obligations of
the type described in clause (c) applicable to such jurisdiction to the extent
that such obligations are customarily used in such other jurisdiction for short
term cash management purposes.
“Cash Interest Expense” shall mean, for any period, Consolidated Interest
Expense for such period, less the sum of (a) interest on any debt paid by the
increase in the principal amount of such debt including by issuance of
additional debt of such kind, (b) items described in clause (c) of the
definition of “Consolidated Interest Expense” and (c) gross interest income of
Borrower and its Restricted Subsidiaries for such period.




--------------------------------------------------------------------------------




“Cash Pooling Arrangements” shall mean (i) the DB Cash Pooling Arrangement and
the Novelis AG Cash Pooling Agreement and (ii) any other cash pooling
arrangements (including all documentation pertaining thereto) entered into by
any Company in accordance with Section 6.07.
“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any expropriation, condemnation or other
taking (including by any Governmental Authority) of, any property of Holdings,
the Borrower or any of its Restricted Subsidiaries. “Casualty Event” shall
include but not be limited to any taking of all or any part of any Real Property
of any person or any part thereof, in or by expropriation, condemnation or other
eminent domain proceedings pursuant to any Requirement of Law, or by reason of
the temporary requisition of the use or occupancy of all or any part of any Real
Property of any person or any part thereof by any Governmental Authority, civil
or military, or any settlement in lieu thereof.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq. and all implementing
regulations.
A “Change in Control” shall be deemed to have occurred if:
(a)At any time prior to a Qualified IPO, Hindalco ceases to be the Beneficial
Owner of Voting Stock representing more than 50% of the voting power of the
total outstanding Voting Stock of Holdings;


(b)At any time prior to a Qualified Borrower IPO, Holdings at any time ceases to
be the Beneficial Owner and the direct record owner of 100% of the Equity
Interests of Borrower; provided that a Permitted Holdings Amalgamation shall not
constitute a Change in Control;


(c)Borrower at any time ceases to be the Beneficial Owner and the direct or
indirect owner of 100% of the Equity Interests of each of Novelis Corporation
and Novelis Deutschland GmbH;


(d)at any time a change in control (or change of control or similar event) with
respect to the Borrower or the U.S. Issuer occurs under (and as defined in) any
Material Indebtedness of any Loan Party;


(e)(i) at any time after a Qualified IPO (other than a Qualified Borrower IPO),
any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Exchange Act) other than the Specified Holders is or becomes the Beneficial
Owner (provided that for purposes of this clause (except as set forth below)
such person or group shall be deemed to have Beneficial Ownership of all
securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time) of Voting
Stock of Holdings representing 35% or more of the voting power of the total
outstanding Voting Stock of Holdings unless the Specified Holders at all times
Beneficially Own Voting Stock of Holdings representing greater voting power of
the total outstanding Voting Stock of Holdings than such voting power held by
such person or group; or (ii) at any time after a Qualified Borrower IPO, any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act) other than the Specified Holders is or becomes the Beneficial
Owner (provided that for purposes of this clause (except as set forth below)
such person or group shall be deemed to have Beneficial Ownership of all
securities that such person or group has the right to acquire, whether such
right is exercisable




--------------------------------------------------------------------------------




immediately or only after the passage of time) of Voting Stock of Borrower
representing 35% or more of the voting power of the total outstanding Voting
Stock of Borrower unless the Specified Holders at all times Beneficially Own
Voting Stock of Borrower representing greater voting power of the total
outstanding Voting Stock of Borrower than such voting power held by such person
or group; or


(f)during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board of Directors of Holdings or Borrower
(together with any new directors whose election to such Board of Directors or
whose nomination for election was approved by the Specified Holders or by a vote
of at least a majority of the members of the Board of Directors of Holdings or
Borrower, as the case may be, which members comprising such majority are then
still in office and were either directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the Board of Directors of Holdings or
Borrower.
For purposes of this definition, a person shall not be deemed to have Beneficial
Ownership of Equity Interests subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking into effect of any law, treaty,
order, policy, rule or regulation, (b) any change in any law, treaty, order,
policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided, however, that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, regulations, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
“Chattel Paper” shall mean all “chattel paper,” as such term is defined in the
UCC, in which any Person now or hereafter has rights.
“Chief Executive Office” shall mean, with respect to any Person, the location
from which such Person manages the main part of its business operations or other
affairs.
“Class” shall mean (a) when used with respect to Commitments, whether such
Commitments are Term Loan Commitments, Incremental Term Loan Commitments or
Other Term Loan Commitments, as the context may require, and (b) when used with
respect to Loans or a Borrowing, whether such Loans, or the Loans comprising
such Borrowing, are Term Loans, Incremental Term Loans or Other Term Loans.
Other Term Loan Commitments, Other Term Loans and Incremental Term Loans made
pursuant to any Increase Joinder that have different terms and conditions than
the Other Term Loans or Incremental Term Loans shall be construed to be in
different Classes.
“Closing Date” shall mean June 2, 2015.




--------------------------------------------------------------------------------




“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations promulgated thereunder.
“Co-Documentation Agents” shall mean Morgan Stanley Senior Funding, Inc. and
Standard Chartered Bank.
“Collateral” shall mean, all of the “Collateral”, “Pledged Collateral”, “Secured
Assets” and “Mortgaged Property” referred to in the Security Documents and all
of the other property that is or is intended under the terms of the Security
Documents to be subject to Liens in favor of the Collateral Agent for the
benefit of the Secured Parties.
“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto and includes each other person appointed as the successor pursuant to
Article X.
“Commitment” shall mean, with respect to any Lender, such Lender’s Term Loan
Commitment, including any Incremental Term Loan Commitment and any Other Term
Loan Commitment, as the context requires.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Companies” shall mean Holdings (unless Holdings has been released as a
Guarantor pursuant to Section 7.09(d)), the Borrower and its Restricted
Subsidiaries; and “Company” shall mean any one of them.
“Compensation Plan” shall mean any program, plan or similar arrangement (other
than employment contracts for a single individual) relating generally to
compensation, pension, employment or similar arrangements with respect to which
any Company, any Affiliate of any Company or any ERISA Affiliate of any of them
has any obligation or liability, contingent or otherwise, under any Requirement
of Law other than that of the United States.
“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit D.
“Confidential Information Memorandum” shall mean that certain confidential
information memorandum of Novelis Inc., dated May, 2015.
“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of Borrower and its Restricted Subsidiaries for such period, determined
on a consolidated basis in accordance with US GAAP.
“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of Borrower and its Restricted Subsidiaries which may properly be
classified as current assets on a consolidated balance sheet of Borrower and its
Restricted Subsidiaries in accordance with GAAP, excluding cash and Cash
Equivalents.
“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of Borrower and its Restricted Subsidiaries which may
properly be classified as current liabilities (other than the current portion of
any Loans) on a consolidated balance sheet of Borrower and its Restricted
Subsidiaries in accordance with US GAAP, but excluding (a) the current portion
of




--------------------------------------------------------------------------------




any Funded Debt of Borrower and its Restricted Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Credit
Loans to the extent otherwise included therein.
“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of Borrower and its Restricted Subsidiaries for such period, determined
on a consolidated basis in accordance with US GAAP.
“Consolidated EBITDA” shall mean, for any period, the sum of (A) Consolidated
Net Income for such period, adjusted by (without duplication):
(x)     adding thereto, in each case only to the extent (and in the same
proportion) deducted in determining such Consolidated Net Income and without
duplication:
(a) Consolidated Interest Expense for such period;


(b) Consolidated Amortization Expense for such period;


(c) Consolidated Depreciation Expense for such period;


(d) Consolidated Tax Expense for such period;


(e) non-recurring items or unusual charges or expenses, severance, relocation
costs or expenses, other business optimization expenses (including costs and
expenses relating to business optimization programs), new systems design and
implementation costs, project start-up costs, restructuring charges or reserves,
costs related to the closure and/or consolidation of facilities and one-time
costs associated with a Qualified IPO;


     (f) to the extent covered by insurance and actually reimbursed or, so long
as the Borrower has made a good faith determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (x) not denied by the applicable carrier in
writing within 180 days and (y) in fact reimbursed within 365 days of the date
of such evidence (with a deduction for any amount so added back to the extent
not so reimbursed within 365 days), losses and expenses with respect to Casualty
Events or business interruption;


(g)the aggregate amount of all other non-cash charges reducing Consolidated Net
Income (excluding any non-cash charge that results in an accrual of a reserve
for cash charges in any future period) for such period;


(h)the amount of net income (loss) attributable to non-controlling interests
deducted (and not added back) in computing Consolidated Net Income; and


(i)Management Fees paid in compliance with Section 6.08(c);
(y)     subtracting therefrom, (a) the aggregate amount of all non-cash items
increasing Consolidated Net Income (other than the accrual of revenue or
recording of receivables in the ordinary course of business) for such period and
(b) interest income; and
(z)     excluding therefrom,




--------------------------------------------------------------------------------




(a)[intentionally omitted]


(b)earnings or losses resulting from any reappraisal, revaluation or write-up or
write-down of assets;


(c)non-recurring or unusual gains; and


(d)any gain or loss relating to cancellation or extinguishment of Indebtedness;
plus


(B) the proportionate interest of the Borrower and its consolidated Restricted
Subsidiaries in Non-consolidated Affiliate EBITDA for such period; plus
(C) the annualized amount of net cost savings, operating expense reductions and
synergies reasonably projected by the Borrower in good faith to be realized as a
result of specified actions (x) taken since the beginning of the Test Period in
respect of which Consolidated EBITDA is being determined or (y) initiated prior
to or during the Test Period (in each case, which cost savings shall be added to
Consolidated EBITDA until fully realized, but in no event for more than four
fiscal quarters) (calculated on a pro forma basis as though such annualized cost
savings, operating expense reductions and synergies had been realized on the
first day of such Test Period, net of the amount of actual benefits realized
during such Test Period from such actions; provided that (1) such cost savings,
operating expense reductions and synergies are reasonably identifiable,
quantifiable and factually supportable in the good faith judgment of the
Borrower, and (2) no cost savings, operating expense reductions and synergies
shall be added pursuant to this clause (C) to the extent duplicative of any
expenses or charges otherwise added to Consolidated EBITDA, whether through a
pro forma adjustment or otherwise, for such Test Period; provided that the
aggregate amount added to Consolidated EBITDA pursuant to this clause (C) shall
not exceed in the aggregate 15% of Consolidated EBITDA for any one Test Period;
provided, further that projected (and not yet realized) amounts may no longer be
added in calculating Consolidated EBITDA pursuant to this clause (C) to the
extent occurring more than four full fiscal quarters after the specified action
taken or initiated in order to realize such projected cost savings, operating
expense reductions and synergies.
Notwithstanding the foregoing clause (x), the provision for taxes and the
depreciation, amortization and non-cash items of a Restricted Subsidiary shall
be added to Consolidated Net Income to compute Consolidated EBITDA only to the
extent (and in the same proportion) that the net income of such Restricted
Subsidiary was included in calculating Consolidated Net Income.
Consolidated EBITDA shall not include the Consolidated EBITDA of any
Non-consolidated Affiliate if such Non-consolidated Affiliate is subject to a
prohibition, directly or indirectly, on the payment of dividends or the making
of distributions, directly or indirectly, to the Borrower, to the extent of such
prohibition.
“Consolidated Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of Borrower and its Restricted Subsidiaries for
such period determined on a consolidated basis in accordance with US GAAP plus,
without duplication:
(a) imputed interest on Capital Lease Obligations and Attributable Indebtedness
of Borrower and its Restricted Subsidiaries for such period;




--------------------------------------------------------------------------------






(b) commissions, discounts and other fees and charges owed by Borrower or any of
its Restricted Subsidiaries with respect to letters of credit securing financial
obligations, bankers’ acceptance financing and receivables financings for such
period;


(c) amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses incurred by Borrower or any of its Restricted
Subsidiaries for such period;


(d) all interest paid or payable with respect to discontinued operations of
Borrower or any of its Restricted Subsidiaries for such period; and


(e) the interest portion of any deferred payment obligations of Borrower or any
of its Restricted Subsidiaries for such period.
“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of Borrower and its Restricted Subsidiaries determined on a
consolidated basis in accordance with US GAAP; provided, however, that the
following shall be excluded in the calculation of “Consolidated Net Income”:
(a) any net income (loss) of any person (other than the Borrower) if such person
is not a Restricted Subsidiary of the Borrower, except that:


(i)    subject to the exclusion contained in clause (c) below, equity of the
Borrower and its consolidated Restricted Subsidiaries in the net income of any
such person for such period shall be included in such Consolidated Net Income up
to the aggregate amount of cash distributed by such person during such period to
the Borrower or to a Restricted Subsidiary as a dividend or other distribution
(subject, in the case of a dividend or other distribution to a Restricted
Subsidiary, to the limitations contained in clause (b), below); and
(ii)    the equity of the Borrower and its consolidated Restricted Subsidiaries
in a net loss of any such person other than an Unrestricted Subsidiary for such
period shall be included in determining such Consolidated Net Income;
(b) any net income (loss) of any Restricted Subsidiary of the Borrower if such
Restricted Subsidiary is subject to a prohibition, directly or indirectly, on
the payment of dividends or the making of distributions, directly or indirectly,
to the Borrower, to the extent of such prohibition, except that:


(i)subject to the exclusion contained in clause (c) below, equity of the
Borrower and its consolidated Restricted Subsidiaries in the net income of any
such person for such period shall be included in such Consolidated Net Income up
to the aggregate amount of cash distributed by such Restricted Subsidiary during
such period to the Borrower or another Restricted Subsidiary as a dividend or
other distribution (subject, in the case of a dividend or other distribution to
a Restricted Subsidiary, to the limitations contained in this clause (b)); and


(ii)    the equity of the Borrower and its consolidated Restricted Subsidiaries
in a net loss of any such person other than an Unrestricted Subsidiary for such
period shall be included in determining such Consolidated Net Income;




--------------------------------------------------------------------------------




(c) any gain or loss realized upon the sale or other disposition of any property
of the Borrower or Restricted Subsidiaries (including pursuant to any Sale and
Leaseback Transaction) that is not sold or otherwise disposed of in the ordinary
course of business (provided that sales or other dispositions of assets in
connection with any Qualified Securitization Transaction permitted hereunder
shall be deemed to be in the ordinary course);


(d) any extraordinary gain or loss;


(e) the cumulative effect of a change in accounting principles;


(f) any non-cash compensation expense realized for grants of performance shares,
stock options or other rights to officers, directors and employees of the
Borrower or any Restricted Subsidiary; provided that such shares, options or
other rights can be redeemed at the option of the holders only for Qualified
Capital Stock of the Borrower or Holdings;


(g) any unrealized gain or loss resulting in such period from Hedging
Obligations (other than any unrealized gains or losses resulting from foreign
currency re-measurement hedging activities);


(h) any expenses or charges in such period related to the Transactions, any
premiums, fees, discounts, expenses and losses payable by the Borrower in such
period in connection with any redemption or tender offer of Indebtedness
permitted hereunder, and any acquisition, disposition, recapitalization or the
incurrence of any Indebtedness permitted hereunder, including such fees,
expenses or charges related to the Transactions; and


(i)    the effects of adjustments in the property, plant and equipment,
inventories, goodwill, intangible assets and debt line items in the Borrower’s
consolidated financial statements pursuant to US GAAP resulting from the
application of purchase accounting in relation to any acquisition or the
amortization or write-off of any amounts thereof, net of taxes.


Notwithstanding the foregoing, for purposes of the calculation of Cumulative
Credit only, there shall be excluded from Consolidated Net Income any dividends,
repayments of loans or advances or other transfers of property from Unrestricted
Subsidiaries to the Borrower or a Restricted Subsidiary to the extent such
dividends, repayments or transfers increase the amount of Cumulative Credit
pursuant to clause (d) of the definition of Cumulative Credit.
“Consolidated Net Tangible Assets” shall mean, as of any date of determination,
the sum of the amounts that would appear on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as the total assets (less accumulated
depreciation and amortization, allowances for doubtful receivables, other
applicable reserves and other properly deductible items) of the Borrower and its
Restricted Subsidiaries, after giving effect to purchase accounting and after
deducting therefrom Consolidated Current Liabilities and, to the extent
otherwise included, the amounts of (without duplication):
(a)     the excess of cost over fair market value of assets or businesses
acquired;




--------------------------------------------------------------------------------




(b)     any revaluation or other write-up in book value of assets subsequent to
March 31, 2015 as a result of a change in the method of valuation in accordance
with US GAAP;
(c)     unamortized debt discount and expenses and other unamortized deferred
charges, goodwill, patents, trademarks, service marks, trade names, copyrights,
licenses, organization or developmental expenses and other intangible items;
(d)     minority interests in consolidated Subsidiaries held by Persons other
than the Borrower or any Restricted Subsidiary of the Borrower;
(e)     treasury stock;
(f)     cash or securities set aside and held in a sinking or other analogous
fund established for the purpose of redemption or other retirement of Equity
Interests to the extent such obligation is not reflected in Consolidated Current
Liabilities; and
(g)     Investments in and assets of Unrestricted Subsidiaries.    
“Consolidated Tax Expense” shall mean, for any period, the tax expense of
Borrower and its Restricted Subsidiaries, for such period determined on a
consolidated basis in accordance with US GAAP.
“Consolidated Total Assets” shall mean at any date of determination, the total
assets of the Borrower and its Restricted Subsidiaries determined on a
consolidated basis in accordance with US GAAP.
“Consolidated Total Net Debt” shall mean, as of any date of determination and
without duplication, the sum of (A) the aggregate principal amount of
Indebtedness of the Borrower and its Restricted Subsidiaries outstanding on such
date of the type referenced in clauses (a), (b) and (f) of the definition of
Indebtedness, and any Contingent Obligations of the Borrower and its Restricted
Subsidiaries in respect of Indebtedness of any Person under clauses (a), (b) and
(f) of the definition of Indebtedness, minus the aggregate amount of
Unrestricted Cash on such date, plus (B) the proportionate interest of the
Borrower and its consolidated Restricted Subsidiaries in the Non-consolidated
Affiliate Debt of each of the Non-consolidated Affiliates at any date of
determination. The aggregate principal amount of such Indebtedness shall be
determined according to the face or principal amount thereof, based on the
amount owing under the applicable contractual obligation (without regard to any
election by the Borrower, Holdings or any other Person to measure an item of
Indebtedness using fair value or any other discount that may be applicable under
GAAP (including the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities) on a consolidated basis with respect to the Borrower and its
Restricted Subsidiaries in accordance with consolidation principles utilized in
GAAP.
“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such person, whether or not
contingent, (a) under any guaranty, endorsement, co-making or sale with recourse
of any obligation of a primary obligor, (b) to purchase any such primary
obligation or any property constituting direct or indirect security therefor;
(c) to advance or supply funds (i) for the purchase or




--------------------------------------------------------------------------------




payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor; (d) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation; (e) with respect to bankers’ acceptances, letters of credit and
similar credit arrangements, until a reimbursement obligation arises (which
reimbursement obligation shall constitute Indebtedness); or (f) otherwise to
assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term “Contingent Obligation” shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business or any product warranties. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such person may be liable, whether singly or jointly,
pursuant to the terms of the instrument evidencing such Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such person is required to perform thereunder) as
determined by such person in good faith.
“Contribution, Intercompany, Contracting and Offset Agreement” shall mean that
certain Contribution, Intercompany, Contracting and Offset Agreement dated as of
the Original Closing Date by and among the Loan Parties (other than certain
Foreign Subsidiaries), the Collateral Agent and the Administrative Agent.
“Contribution Notice” shall mean a contribution notice issued by the Pensions
Regulator under Section 38 or Section 47 of the Pensions Act 2004.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
“Control Agreement” shall mean, with respect to a Deposit Account, Securities
Account, or Commodity Account (each as defined in the UCC), (i) located in the
United States, an agreement in form and substance reasonably satisfactory to the
Collateral Agent establishing the Collateral Agent’s “control” (within the
meaning of the UCC) in such account, or (ii) located in other jurisdictions,
agreements with regard to such accounts establishing and perfecting the First
Priority Lien of the Collateral Agent in such accounts), and otherwise in form
and substance reasonably satisfactory to the Collateral Agent.
“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in whole or part,
existing Term Loans (including any successive Credit Agreement Refinancing
Indebtedness) (“Refinanced Debt”); provided that (i) such extending, renewing or
refinancing Indebtedness is in an original aggregate principal amount not
greater than the aggregate principal amount of the Refinanced Debt (except for
unpaid accrued interest and premium thereon and any make-whole payments
applicable thereto), (ii) such Indebtedness has a later maturity and a Weighted
Average Life to Maturity equal to or greater than the Refinanced Debt and (iii)
such Refinanced Debt shall be repaid, defeased or satisfied




--------------------------------------------------------------------------------




and discharged, and all accrued interest, fees and premiums (if any) in
connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained.
“Credit Extension” shall mean the making of a Loan by a Lender.
“Cumulative Credit” shall mean, at any date, an amount equal to:
(a)    50% of the aggregate Consolidated Net Income accrued during the period
commencing on October 1, 2010 to and including the last day of the fiscal
quarter most recently ended for which the Borrower has delivered to the
Administrative Agent the financial statements required to be delivered by
Section 5.01(a) or Section 5.01(b), taken as a single accounting period (or, in
the event Consolidated Net Income for such period is a deficit, minus 100% of
such deficit); plus
(b)    100% of the Net Cash Proceeds received by (x) Holdings from the issuance
of Qualified Capital Stock of Holdings or as a capital contribution to Holdings
after the Original Closing Date to the extent that such Net Cash Proceeds are
immediately contributed by Holdings to the Borrower following such sale or
contribution to Holdings (including the Net Cash Proceeds of a Qualified IPO),
(y) Borrower from the issuance of Qualified Capital Stock of the Borrower in a
Qualified Borrower IPO and (z) Borrower from the issuance of Qualified Capital
Stock of Borrower after a Qualified Borrower IPO; provided that, in each case,
no issuances to or contributions from a Restricted Subsidiary shall be counted
for the purposes of this clause (b); plus
(c)    the aggregate net cash proceeds received by the Borrower or any
Restricted Subsidiary from the issuance or sale after the Original Closing Date
of convertible or exchangeable Indebtedness that has been converted into or
exchanged for Qualified Capital Stock of Holdings or of the Borrower after a
Qualified Borrower IPO, excluding:


(i)    any such Indebtedness issued or sold to any Loan Party or a Subsidiary of
any Loan Party or an employee stock ownership plan or trust established by any
Loan Party or any such Subsidiary for the benefit of their employees, and
(ii)    the aggregate amount of any cash or other property distributed by
Holdings, the Borrower or any Restricted Subsidiary upon any such conversion or
exchange; plus
(d)    the net reduction in Investments made in reliance on the Cumulative
Credit pursuant to Section 6.04(r)(ii) in any person other than the Borrower or
an Unrestricted Grantor resulting from cash dividends, repayments of loans or
advances or other transfers of property (valued at fair market value), in each
case to the Borrower or any Unrestricted Grantor; provided that the foregoing
amount shall not exceed, in the case of any person, the amount of Investments
made after the Original Closing Date by the Borrower or any Unrestricted Grantor
in such person in reliance on the Cumulative Credit pursuant to Section
6.04(r)(ii); plus
(e)    the aggregate amount of prepayments refused by Lenders pursuant to
Section 2.10(g)(v); plus
(e)    upon the redesignation of any Unrestricted Subsidiary as a Restricted
Subsidiary pursuant to Section 5.16, the lesser of (i) the fair market value of
the net assets of such Unrestricted Subsidiary at the time of redesignation and
(ii) the aggregate amount of Investments made by the Borrower or any Restricted
Subsidiary in reliance on the Cumulative Credit pursuant to Section




--------------------------------------------------------------------------------




6.04(r)(ii) in such Unrestricted Subsidiary after the Original Closing Date and
prior to such redesignation; minus
(f)    in each case from and after the Original Closing Date, (x) the cumulative
amount of all Investments made pursuant to Section 6.04(r)(ii), (y) the
cumulative amount of all Dividends made pursuant to Section 6.08(c), Section
6.08(d)(i), Section 6.08(i) and Section 6.08(j) and (z) the cumulative amount of
all payments and redemptions of Indebtedness made pursuant to Section
6.11(a)(i)(z)(1); minus
(g)    if, at such date of determination, the Total Net Leverage Ratio
determined on a Pro Forma Basis as of the last day of the most recently ended
fiscal quarter for which the Borrower has delivered to the Administrative Agent
the financial statements required to be delivered by Section 5.01(a) or Section
5.01(b) would be greater than or equal to 3.5 to 1.0, the cumulative amount of
Recapture Amounts paid since the Closing Date.
“DB Cash Pooling Arrangements” shall mean the cash pooling arrangements among
the Borrower, certain other Loan Parties and Deutsche Bank pursuant to the
Transaction Banking Services Agreement among such parties and any documents
ancillary thereto.
“Debt Issuance” shall mean the incurrence by Holdings, the Borrower or any of
its Restricted Subsidiaries of any Indebtedness after the Closing Date (other
than as permitted by Section 6.01).
“Debt Service” shall mean, for any period, Cash Interest Expense for such period
plus scheduled principal amortization of all Indebtedness paid in such period.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada) and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, arrangement, rearrangement, readjustment,
composition, liquidation, receivership, insolvency, reorganization, examination
or similar debtor relief or debt adjustment laws (including any applicable
corporate statute) of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Default” shall mean an Event of Default or an event, occurrence or condition
which is, or upon notice, lapse of time or both would constitute, an Event of
Default.
“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).
“Defaulting Lender” means, subject to Section 2.18(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder within three Business Days of the date required to
be funded by it hereunder, absent a good faith dispute with respect to such
obligation, (b) has notified the Borrower or the Administrative Agent that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
generally under other agreements in which it commits to extend credit, absent a
good faith dispute with respect to such obligation, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in writing
to the Administrative Agent that it will comply with its funding obligations
hereunder (provided that such Lender shall cease to be Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of any proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee,




--------------------------------------------------------------------------------




administrator, examiner or assignee for the benefit of creditors or similar
Person charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.
“Delegate” shall mean any delegate, agent, attorney, trustee or co-trustee
appointed by the Collateral Agent or any Receiver.
“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable other than solely for Qualified Capital Stock, pursuant
to a sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to 180 days after the Latest
Maturity Date in effect at the time of issuance of such Equity Interest, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests referred to in (a)
above, in each case at any time on or prior to 180 days after the Latest
Maturity Date in effect at the time of issuance of such Equity Interest, or
(c) contains any mandatory repurchase obligation which may come into effect
prior to 180 days after the Latest Maturity Date in effect at the time of
issuance of such Equity Interest; provided, however, that any Equity Interests
that would not constitute Disqualified Capital Stock but for provisions thereof
giving holders thereof (or the holders of any security into or for which such
Equity Interests is convertible, exchangeable or exercisable) the right to
require the issuer thereof to redeem such Equity Interests upon the occurrence
of a change in control or an asset sale occurring prior to 180 days after the
Latest Maturity Date in effect at the time of issuance of such Equity Interest
shall not constitute Disqualified Capital Stock if such Equity Interests provide
that the issuer thereof will not redeem any such Equity Interests pursuant to
such provisions prior to the repayment in full of the Obligations.
“Disqualified Institution” means, on any date, (a) any Person designated by the
Borrower as a “Disqualified Institution” by written notice delivered to the
Administrative Agent on or prior to May 19, 2015, (b) any other Person that is a
direct competitor of the Borrower (other than any Fund), which Person has been
designated by the Borrower as a “Disqualified Institution” by written notice to
the Administration Agent on or prior to May 19, 2015 or to the Lenders from time
to time after the Closing Date and (c) any Affiliates of Persons described in
clause (a) or (b) (other than any Fund) solely to the extent such Affiliate has
the name of such Person described in clause (a) or (b) in its legal name;
provided that “Disqualified Institutions” shall exclude any Person that the
Borrower has designated as no longer being a “Disqualified Institution” by
written notice delivered to the Administrative Agent from time to time.
“Distribution” shall mean, collectively, with respect to each Loan Party, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Loan Party in respect
of or in exchange for any or all of the Pledged Securities or Pledged
Intercompany Notes.
“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or made any other




--------------------------------------------------------------------------------




distribution, payment or delivery of property (other than Qualified Capital
Stock of such person) or cash to the holders of its Equity Interests as such, or
redeemed, retired, purchased or otherwise acquired, directly or indirectly, for
consideration any of its Equity Interests outstanding (or any options or
warrants issued by such person with respect to its Equity Interests), or set
aside any funds for any of the foregoing purposes, or shall have permitted any
of its Subsidiaries to purchase or otherwise acquire for consideration any of
the Equity Interests of such person outstanding (or any options or warrants
issued by such person with respect to its Equity Interests). Without limiting
the foregoing, “Dividends” with respect to any person shall also include all
payments made or required to be made by such person with respect to any stock
appreciation rights, plans, equity incentive or achievement plans or any similar
plans or setting aside of any funds for the foregoing purposes, except to the
extent such payments reduce Consolidated Net Income.
“Dividend Recapture Amount” shall have the meaning assigned to such term in
Section 6.08(d)(iii).
“Dollar Equivalent” shall mean, as to any amount denominated in any currency
other than Dollars as of any date of determination, the amount of Dollars that
would be required to purchase the amount of such currency based upon the Spot
Selling Rate as of such date, and as to any amount denominated in Dollars, such
amount in Dollars.
“Dollars” or “dollars” or “$” shall mean lawful money of the United States.
“DQ List” shall have the meaning assigned to such term in Section 11.04(g)(iv).
“Dubai Guarantor” shall mean each Restricted Subsidiary of Borrower organized in
the Dubai International Financial Centre party hereto as a Guarantor, and each
other Restricted Subsidiary of Borrower organized in the Dubai International
Financial Centre that is required to become a Guarantor pursuant to the terms
hereof.
“Dubai Security Agreements” shall mean, collectively (i) any Security
Agreements, including all subparts thereto, among the Dubai Guarantor (and such
other Persons as may be party thereto) and the Collateral Agent for the benefit
of the Secured Parties, (ii) each pledge agreement, mortgage, security
agreement, guarantee or other agreement that is entered into by any Dubai
Guarantor or any Person who is the holder of Equity Interests in any Dubai
Guarantor in favor of the Collateral Agent and the Secured Parties and, in the
case of an Assignment of Credits Agreement, also in favor of the Revolving
Credit Collateral Agent and the secured parties under the Revolving Credit
Agreement, and (iii) any other pledge agreement, mortgage, security agreement or
other agreement entered into pursuant to the terms of the Loan Documents, in
each case of clauses (i), (ii) and (iii), that is governed by the laws of the
Dubai International Financial Centre (or any subdivision thereof), securing the
Secured Obligations, entered into pursuant to the terms of this Agreement or any
other Loan Document, as the same may be amended, restated or otherwise modified
from time to time.
“Dutch Auction” means one or more purchases by the Borrower (each, a “Purchase”)
of Term Loans; provided that, each such Purchase is made on the following basis:
(a)    The Borrower will notify the Administrative Agent in writing (a “Purchase
Notice”) (and the Administrative Agent will deliver such Purchase Notice to each
relevant Lender) that the Borrower wishes to make an offer to purchase (i) from
each Lender with respect to any Class of Term Loans on an individual tranche
basis, Term Loans, in an aggregate principal amount as is specified by the
Borrower (the “Term Loan Purchase Amount”) with




--------------------------------------------------------------------------------




respect to each applicable tranche, subject to a range or minimum discount to
par expressed as a price at which range or price the Borrower would consummate
the Purchase (the “Offer Price”) of such Term Loans to be purchased (it being
understood that different Offer Prices and/or Term Loan Purchase Amounts may be
offered with respect to different Classes of Term Loans and, in such an event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section); provided that the Purchase Notice shall specify that each Return
Bid (as defined below) must be submitted by a date and time to be specified in
the Purchase Notice, which date shall be no earlier than the second Business Day
following the date of the Purchase Notice and no later than the fifth Business
Day following the date of the Purchase Notice; (ii) at the time of delivery of
the Purchase Notice to the Administrative Agent, no Default shall have occurred
and be continuing or would result therefrom (which condition shall be certified
as being satisfied in such Purchase Notice) and (iii) the Term Loan Purchase
Amount specified in each Purchase Notice delivered by the Borrower to the
Administrative Agent shall not be less than $25,000,000 in the aggregate;
(b)    The Borrower will allow each Lender holding the Class of Term Loans
subject to the Purchase Notice to submit a notice of participation (each, a
“Return Bid”) which shall specify (i) (A) if the Offer Price was a range, one or
more discounts to par of such Lender’s Class or Classes of Term Loans subject to
the Purchase Notice expressed as a price (each, an “Acceptable Price”) (but in
no event will any such Acceptable Price be greater than the highest Offer Price
for the Purchase subject to such Purchase Notice), or (B) if the Offer Price was
fixed, an acceptance of such Offer Price, and (ii) the principal amount of such
Lender’s Class of Term Loans at which such Lender is willing to permit a
purchase of all or a portion of its Term Loans to occur at each such Acceptable
Price (the “Reply Amount”);
(c)    based on the Acceptable Prices and Reply Amounts of the Term Loans as are
specified by the Lenders, the Administrative Agent in consultation with the
Borrower, will determine the applicable discount (the “Applicable Discount”),
which will be the lowest Acceptable Price at which the Borrower can complete the
Purchase for the entire Term Loan Purchase Amount; provided, that in the event
that the aggregate Reply Amounts relating to such Purchase Notice are
insufficient to allow the Borrower to complete a purchase of the entire Term
Loan Purchase Amount, the Borrower may, at its election, either (x) withdraw the
Purchase Notice and terminate the Purchase or (y) complete the Purchase for the
aggregate Reply Amounts at an Applicable Discount equal to the highest
Acceptable Price that is less than or equal to maximum Offer Price for the
Purchase subject to the Purchase Notice;
(d)    The Borrower shall purchase Term Loans from each Lender with one or more
Acceptable Prices that are equal to or less than the Applicable Discount
(“Qualifying Bids”) at the Applicable Discount (such Term Loans, as applicable,
being referred to as “Qualifying Loans” and such Lenders being referred to as
“Qualifying Lenders”), subject to clauses (e), (f), (g) and (h) below;
(e)    The Borrower shall purchase the Qualifying Loans offered by the
Qualifying Lenders at the Applicable Discount; provided that if the aggregate
principal amount required to purchase the Qualifying Loans would exceed the Term
Loan Purchase Amount, the Borrower shall purchase Qualifying Loans ratably based
on the aggregate principal amounts of all such Qualifying Loans tendered by each
such Qualifying Lender;
(f)    the Purchase shall be consummated pursuant to and in accordance with
Section 11.04 and, to the extent not otherwise provided herein, shall otherwise
be consummated




--------------------------------------------------------------------------------




pursuant to procedures (including as to timing, rounding and minimum amounts,
Interest Periods, and other notices by the Borrower) mutually acceptable to the
Administrative Agent and the Borrower (provided that such Purchase shall be
required to be consummated no later than five Business Days after the time that
Return Bids are required to be submitted by Lenders pursuant to the applicable
Purchase Notice);
(g)    upon submission by a Lender of a Return Bid, subject to the foregoing
clause (f), such Lender will be irrevocably obligated to sell the entirety or
its pro rata portion (as applicable pursuant to clause (e) above) of the Reply
Amount at the Applicable Discount plus accrued and unpaid interest through the
date of purchase to the Borrower pursuant to Section 11.04 and as otherwise
provided herein; and
(h)    purchases by the Borrower of Qualifying Loans shall result in the
immediate cancellation of such Qualifying Loans.
“Eligible Assignee” shall mean (a) any Lender, (b) an Affiliate of any Lender,
(c) an Approved Fund of a Lender and (d) any other person approved by the
Administrative Agent and the Borrower (each such approval not to be unreasonably
withheld or delayed and, with respect to the Borrower, such approval shall be
deemed given if no objection is made by the Borrower within five Business Days
after receipt of a notice of an assignment proposing such person as an assignee
of any interest in any Loans); provided that (x) no approval of the Borrower
shall be required during the continuance of a Default under Sections 8.01(a),
(b), (g) or (h) or prior to the earlier of (i) 45 days after the Closing Date or
(ii) the completion of the primary syndication of the Commitments and Loans (as
determined by the Arrangers), (y) “Eligible Assignee” shall not include Holdings
or any of its Affiliates or Subsidiaries (other than the Borrower, solely to the
extent that the Borrower purchases or acquires Term Loans pursuant to a Dutch
Auction or an open market purchase and effects a Cancellation immediately upon
such purchase or acquisition pursuant to documentation reasonably satisfactory
to the Administrative Agent) or any natural person and (z) each assignee Lender
shall be subject to each other applicable requirement regarding Lenders
hereunder. For the avoidance of doubt, any Disqualified Institution is subject
to Section 11.04(g) hereof.
“Embargoed Person” shall have the meaning assigned to such term in Section 6.21.
“Environment” shall mean the natural environment, including air (indoor or
outdoor), surface water and groundwater (including potable water, navigable
water and wetlands), the land surface or subsurface strata, natural resources,
sewer systems, the workplace or as otherwise defined in any Environmental Law.
“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other formal communication alleging liability for or obligation
with respect to any investigation, remediation, removal, cleanup, response,
corrective action, damages to natural resources, personal injury, property
damage, fines, penalties or other costs resulting from, related to or arising
out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (ii) any violation or
alleged violation of any Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to the Environment or to human health or safety relating to or arising
out of the use of, exposure to or Releases or threatened Releases of Hazardous
Material.




--------------------------------------------------------------------------------




“Environmental Law” shall mean any and all treaties, laws, statutes, ordinances,
regulations, rules, decrees, orders, judgments, consent orders, consent decrees,
code or other legally binding requirements (including the Politique de
protection des sols et de réhabilitation des terrains contaminés of the Quebec
Ministry of Sustainable Development, Environment and Fight Against Climate
Change), and the common law and civil law, relating to protection of human
health or the Environment, the Release or threatened Release of Hazardous
Material, natural resources or natural resource damages, or occupational safety
or health, and any and all Environmental Permits.
“Environmental Permit” shall mean any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.
“Equipment” shall mean “equipment,” as such term is defined in the UCC, in which
such Person now or hereafter has rights.
“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the
Closing Date or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.
“Equity Issuance” shall mean, without duplication, (i) prior to a Qualified
Borrower IPO, any issuance or sale by Holdings after the Closing Date of any
Equity Interests in Holdings (including any Equity Interests issued upon
exercise of any warrant or option) or any warrants or options to purchase Equity
Interests or any contribution to the capital of Holding and (ii) after a
Qualified Borrower IPO, any issuance or sale by the Borrower after the Closing
Date of any Equity Interests in the Borrower (including any Equity Interests
issued upon exercise of any warrant or option) or any warrants or options to
purchase Equity Interests or any contribution to the capital of Borrower.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code.
“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the thirty (30) day notice period is waived by
regulation); (b) the failure to meet the minimum funding standard of Section 412
of the Code with respect to any Plan whether or not waived; (c) the failure to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (d) the filing pursuant to Section 412 of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (e) the incurrence by any Company or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA; (f) the receipt by any Company or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a




--------------------------------------------------------------------------------




trustee to administer any Plan; (g) the occurrence of any event or condition
which could reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan; (h) the incurrence by any Company or any of its ERISA Affiliates of any
liability with respect to the withdrawal from any Plan subject to Section 4063
of ERISA or a cessation of operation that is treated as a withdrawal under
Section 406(e) of ERISA; (i) a complete or partial withdrawal by any Company or
any ERISA Affiliate from a Multiemployer Plan resulting in material Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; (j) the
making of any amendment to any Plan which could result in the imposition of a
lien or the posting of a bond or other security; and (k) the occurrence of a
nonexempt prohibited transaction (within the meaning of Section 4975 of the Code
or Section 406 of ERISA) which could reasonably be expected to result in a
Material Adverse Effect.


“Eurodollar Base Rate” shall mean, for any Interest Period, the rate per annum
equal to the higher of (i) the rate per annum determined by the Administrative
Agent at approximately 11:00 a.m. (London time) on the date that is two London
Banking Days prior to the commencement of such Interest Period by reference to
the ICE Benchmark Administration Interest Settlement Rates for Dollar deposits,
as published by Reuters or any other service selected by the Administrative
Agent that has been nominated by the ICE Benchmark Administration Limited as an
authorized information vendor for the purpose of displaying such rates), with a
term equivalent to such Interest Period and (ii) 0.75%; provided that if such
rate is not available at such time for any reason, then the “Eurodollar Base
Rate” for such Interest Period shall be the higher of (i) the rate per annum
determined by the Administrative Agent equal to the average of rates per annum
at which deposits in Dollars are offered for such Interest Period to the
Administrative Agent by three leading banks in the London interbank market in
London, England at approximately 11:00 a.m. (London time) on the date which is
two London Banking Days prior to the commencement of such Interest Period and
(ii) 0.75%. Each determination by Administrative Agent pursuant to this
definition shall be conclusive absent manifest error.
“Eurodollar Rate” shall mean for any Interest Period with respect to a
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:
Eurodollar Rate =
                 Eurodollar Base Rate
1.00 - Eurodollar Reserve Percentage

“Eurodollar Rate Borrowing” shall mean a Borrowing comprised of Eurodollar Rate
Loans.
“Eurodollar Rate Loan” shall mean a Term Loan that bears interest at a rate
determined by reference to the Eurodollar Rate.
“Eurodollar Reserve Percentage” shall mean, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the Board for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurodollar funding (currently
referred to as “Eurocurrency liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.
“Eurofoil” shall mean Eurofoil Inc. (USA), a New York corporation.




--------------------------------------------------------------------------------




“Event of Default” shall have the meaning assigned to such term in Section 8.01.
“Excess Amount” shall have the meaning assigned to such term in Section 2.10.
“Excess Cash Flow” shall mean, for any Excess Cash Flow Period, Consolidated
EBITDA for such Excess Cash Flow Period, minus, without duplication:
(a)     Debt Service for such Excess Cash Flow Period;


(b)     the aggregate amount of prepayments, redemptions and repurchases (to the
extent resulting in cancellation of the underlying obligation and in the case of
revolving Indebtedness, a simultaneous permanent reduction in commitments) made
by the Borrower and its Restricted Subsidiaries from Internally Generated Cash
Flow during such Excess Cash Flow Period in respect of principal on Capital
Lease Obligations, Purchase Money Obligations, Additional Senior Secured
Indebtedness and any Indebtedness of a Restricted Subsidiary that is not a Loan
Party (and, in the case of prepayments of any revolving Indebtedness, to the
extent accompanied by a simultaneous permanent reduction in an equal amount of
the revolving commitments in respect of such Indebtedness), in each case, so
long as such amounts are not already reflected in Debt Service, during such
Excess Cash Flow Period;


(c)    Capital Expenditures during such Excess Cash Flow Period (excluding
Capital Expenditures made in such Excess Cash Flow Period where a certificate in
the form contemplated by the following clause (d) was previously delivered) that
are paid in cash from Internally Generated Cash Flow;


(d)    Capital Expenditures that Borrower or any of its Restricted Subsidiaries
shall, during such Excess Cash Flow Period, become obligated to make but that
are not made during such Excess Cash Flow Period; provided that Borrower shall
deliver a certificate to the Administrative Agent not later than 105 days after
the end of such Excess Cash Flow Period, signed by a Responsible Officer of
Borrower and certifying that such Capital Expenditures will be made in the
following Excess Cash Flow Period from Internally Generated Cash Flow;


(e)     the aggregate amount of Investments made in cash during such Excess Cash
Flow Period from Internally Generated Cash Flow pursuant to Sections 6.04(e),
(h), (l), (m) and (r)(i), (iii), (iv) and (v);


(f)     (i) taxes of Borrower and its Restricted Subsidiaries that were paid in
cash during such Excess Cash Flow Period (excluding taxes paid in such Excess
Cash Flow period where a certificate contemplated by the following clause (ii)
was previously delivered) and (ii) taxes of Borrower and its Restricted
Subsidiaries that will be paid within six months after the end of such Excess
Cash Flow Period and for which reserves have been established; provided that
Borrower shall deliver a certificate to the Administrative Agent not later than
105 days after the end of such Excess Cash Flow Period, signed by a Responsible
Officer of Borrower and certifying that such taxes will be paid within such six
month period;


(g)     the absolute value of the difference, if negative, of the amount of Net
Working Capital at the end of the prior Excess Cash Flow Period (or, in the case
of the Excess Cash Flow Period for the first complete fiscal year of Borrower
commencing after the Closing Date, at the first day of such Excess Cash Flow
Period) over the amount of Net Working Capital at the end of such Excess Cash




--------------------------------------------------------------------------------




Flow Period (excluding or removing any impacts from non-cash currency
translation adjustments, non-cash unrealized derivatives, non-cash
reclassifications, interest, income taxes and dividends);


(h)     to the extent added to determine Consolidated EBITDA and paid in cash
during such Excess Cash Flow Period, cash charges referred to in clauses
(x)(e)(i) and (ii) of the definition of Consolidated EBITDA;


(i)     losses excluded from the calculation of Consolidated Net Income by
operation of clause (d) of the definition thereof that are paid or realized in
cash during such Excess Cash Flow Period;


(j)     cash payments made in satisfaction of non-current liabilities reflected
on the balance sheet of the Borrower (excluding payments of Indebtedness for
borrowed money) paid from Internally Generated Cash Flow;


(k)     cash payments associated with realized currency derivatives hedging
non-current assets and liabilities paid from Internally Generated Cash Flow;


(l)     (i) Dividends paid in cash to Holdings, (ii) Management Fees paid in
cash during such Excess Cash Flow period in accordance with Section 6.08(c) and
(iii) Dividends paid in cash to holders of Equity Interests of Restricted
Subsidiaries other than any Company or any Unrestricted Subsidiary, in each
case, from Internally Generated Cash Flow;


(m)     to the extent added to determine Consolidated EBITDA, all items that did
not result from a cash payment to the Borrower or any of its Restricted
Subsidiaries on a consolidated basis during such Excess Cash Flow Period;


(n)     the aggregate amount of any premium, make-whole or penalty payments or
fees actually paid in cash by the Borrower and its Restricted Subsidiaries
during such Excess Cash Flow Period that are made in connection with any
prepayment of Indebtedness or incurrence of Indebtedness permitted hereunder, in
each case, from Internally Generated Cash Flow; and


(o)     an amount equal to the aggregate non-cash gain on Asset Sales by the
Borrower and its Restricted Subsidiaries during such Excess Cash Flow Period;
provided that any amount deducted pursuant to any of the foregoing clauses that
will be paid after the close of such Excess Cash Flow Period shall not be
deducted again in a subsequent Excess Cash Flow Period; plus, without
duplication:
(i)the difference, if positive, of the amount of Net Working Capital at the end
of the prior Excess Cash Flow Period (or, in the case of the Excess Cash Flow
Period for the first complete fiscal year of the Borrower commencing after the
Closing Date, at the first day of such Excess Cash Flow Period) over the amount
of Net Working Capital at the end of such Excess Cash Flow Period (excluding or
removing any impacts from non-cash currency translation adjustments, non-cash
unrealized derivatives, non-cash reclassifications, interest, income taxes and
dividends);


(ii)to the extent any permitted Capital Expenditures referred to in clause (d)
above do not occur in the Excess Cash Flow Period specified in




--------------------------------------------------------------------------------




the certificate of the Borrower provided pursuant to clause (d) above, such
amounts of Capital Expenditures that were not so made in the Excess Cash Flow
Period specified in such certificates;


(iii)to the extent any tax payments referred to in clause (f)(ii) above do not
occur in the Excess Cash Flow Period specified in the certificate of the
Borrower provided pursuant to clause (f)(ii) above, such amounts of tax payments
that were not so made in the Excess Cash Flow Period specified in such
certificates;


(iv)to the extent not reflected in Consolidated EBITDA for such Excess Cash Flow
Period, any return on or in respect of Investments received in cash during such
period, which Investments were made from Internally Generated Cash Flow pursuant
to Sections 6.04(e), (h), (l), (m) and (r)(i), (iii), (iv) and (v);


(v)income and gains excluded from the calculation of Consolidated Net Income in
any period by operation of clause (d) of the definition thereof or excluded from
the calculation of Consolidated EBITDA by operation of clause (z)(c) of the
definition thereof that are realized in cash during such Excess Cash Flow
Period;


(vi)cash receipts associated with realized currency derivatives hedging
non-current assets and liabilities;


(vii)to the extent subtracted in determining Consolidated EBITDA, all items that
did not result from a cash payment by the Borrower or any of its Subsidiaries on
a consolidated basis during such Excess Cash Flow Period; and


(viii)an amount equal to the aggregate non-cash loss on Asset Sales by the
Borrower and its Restricted Subsidiaries during such Excess Cash Flow Period.
“Excess Cash Flow Percentage” shall have the meaning assigned to such term in
Section 2.10(f).
“Excess Cash Flow Period” shall mean each fiscal year of the Borrower, beginning
with the fiscal year of the Borrower ending March 31, 2016.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Collateral Subsidiary” shall mean, at any date of determination, any
Restricted Subsidiary designated as such in writing by the Borrower to the
Administrative Agent that:
(x) (i) contributed 2.5% or less of Consolidated EBITDA for the period of four
fiscal quarters most recently ended for which financial statements have been or
are required to have been delivered pursuant to Section 5.01(a) or 5.01(b) prior
to the date of determination, and (ii) had consolidated assets representing 2.5%
or less of the Consolidated Total Assets of the Borrower and its Restricted
Subsidiaries on the last day of the most




--------------------------------------------------------------------------------




recent fiscal quarter ended for which financial statements have been or are
required to have been delivered pursuant to Section 5.01(a) or 5.01(b) prior to
the date of determination;


(y)    together with all other Restricted Subsidiaries constituting Excluded
Collateral Subsidiaries (i) contributed 7.5% or less of Consolidated EBITDA for
the period of four fiscal quarters most recently ended for which financial
statements have been or are required to have been delivered pursuant to Section
5.01(a) or 5.01(b) prior to the date of determination, and (ii) had consolidated
assets representing 7.5% or less of the Consolidated Total Assets of the
Borrower and its Restricted Subsidiaries on the last day of the most recent
fiscal quarter ended for which financial statements have been or are required to
have been delivered pursuant to Section 5.01(a) or 5.01(b) prior to the date of
determination; and


(z) is not a Loan Party on the Closing Date; provided that no Loan Party shall
constitute an Excluded Collateral Subsidiary except to the extent such Loan
Party issues Equity Interests to Persons other than a Company pursuant to
Section 6.06(l) and immediately prior to such issuance such Person would have
otherwise qualified as an Excluded Collateral Subsidiary under clause (x) and
(y) above.
The Excluded Collateral Subsidiaries as of the Closing Date are listed on
Schedule 1.01(c).
“Excluded Contract” shall have the meaning assigned to such term in the
definition of “Excluded Property”.
“Excluded Equity Interests” means (a) any Equity Interests of any Person with
respect to which the cost or other consequences (including any adverse tax
consequences) of pledging such Equity Interests shall be excessive in view of
the benefits to be obtained by the Lenders therefrom as reasonably determined by
the Administrative Agent and the Borrower, (b) any Equity Interests to the
extent the pledge thereof would be prohibited by any applicable law or
contractual obligation (only to the extent such prohibition is applicable and
not rendered ineffective by any applicable law and, in the case of any such
contractual obligation, permitted under Section 6.19 hereof) and (c) the Equity
Interests of any Unrestricted Subsidiary.


“Excluded Property” means (a) any Excluded Equity Interests, (b) any property,
including the rights under any contract or agreement (an “Excluded Contract”) to
the extent that the grant of a Lien thereon (i) is prohibited by applicable law
or contractual obligation, (ii) requires a consent not obtained of any
governmental authority pursuant to such applicable law or any third party
pursuant to any contract between the Borrower or any Subsidiary and such third
party or (iii) would trigger a termination event pursuant to any “change of
control” or similar provision, in each case pursuant to this clause (a), except
to the extent such anti-assignment or negative pledge is not enforceable under
the UCC or other applicable Requirements of Law, or such contractual obligation
is prohibited under Section 6.19 hereof, (b) United States intent‑to‑use
trademark applications to the extent that, and solely during the period in
which, the grant of a Lien thereon would impair the validity or enforceability
of such intent‑to‑use trademark applications under applicable United States
federal law, (c) local petty cash deposit accounts maintained by the Borrower
and its Restricted Subsidiaries in proximity to their operations, (d) payroll
accounts maintained by the Borrower and its Subsidiaries, (e) Property that is,
or is to become, subject to a Lien securing a Purchase Money Obligation or
Capital Lease Obligation permitted to be incurred pursuant to this Agreement, if
the contract or other agreement in which such Lien is granted (or the
documentation providing for such Purchase Money Obligation or Capital Lease
Obligation) validly prohibits the creation of any other Lien on such Property
and such prohibition is permitted under Section 6.19 hereof, (f)(x) any
leasehold real property and (y) any fee-owned real




--------------------------------------------------------------------------------




property having an individual fair market value not exceeding $10,000,000, (g)
any Letter-of-Credit Rights that are not Supporting Obligations (each as defined
in the UCC), and (h) any other property with respect to which the cost or other
consequences (including any materially adverse tax consequences) of pledging
such property shall be excessive in view of the benefits to be obtained by the
Lenders therefrom as reasonably determined by the Administrative Agent.
“Excluded Subsidiaries” shall mean Restricted Subsidiaries of Holdings that are
not organized in a Principal Jurisdiction.
“Excluded Swap Obligation” means, with respect to any Guarantor (or Borrower
with respect to the obligations of any other Loan Party under any Hedging
Agreement entered into with a counterparty that is a Secured Party), any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor (or Borrower as the case may be) of, or the grant by such Guarantor
(or Borrower as the case may be) of a security interest to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s (or Borrower’s as the case may be) failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Guarantor (or Borrower as the case may be) or the grant of such security
interest becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.
“Excluded Taxes” shall mean, with respect to the Agents, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, taxes imposed on or measured by its overall net income
(however denominated), franchise taxes imposed on it (in lieu of net income
taxes) and branch profits taxes imposed on it, by a jurisdiction (or any
political subdivision thereof) as a result of the recipient being organized or
having its principal office or, in the case of any Lender, its applicable
lending office in such jurisdiction.
“Executive Order” shall have the meaning assigned to such term in Section 3.22.
“Existing Credit Agreement” shall mean that certain Credit Agreement, dated as
of December 17, 2010, among Novelis Inc., as borrower, the other loan parties
party thereto, the lenders party thereto, Bank of America, N.A., as
administrative agent and as collateral agent, and the other parties thereto, as
amended, restated, supplemented or modified prior to the Closing Date.
“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).
“Factoring Assets” shall mean all existing or hereafter acquired or arising (i)
Receivables that are sold, transferred or disposed of pursuant to a Permitted
Factoring Facility permitted under Section 6.06(e), (ii) the Related Security
with respect to the Receivables referred to in clause (i) above, (iii) the
collections and proceeds of the Receivables and Related Security referred to in
clauses (i) and (ii) above, (iv) all lockboxes, lockbox accounts, collection
accounts or other deposit accounts substantially all of the deposits of which
consist of such collections (and in any event excluding any lockboxes, lockbox
accounts, collection accounts or deposit accounts that any Company organized
under the laws of any Principal Jurisdiction has an interest in) and which have
been specifically identified and consented to by the Revolving Credit
Administrative Agent, (v) all other rights and payments which




--------------------------------------------------------------------------------




relate solely to such Receivables and (vi) all cash reserves comprising credit
enhancements for such Permitted Factoring Facility.
“FASB ASC” shall mean the Accounting Standards Codification of the Financial
Accounting Standards Board.
“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System on such day, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day;
provided that (a) if such day is not a Business Day, the Federal Funds Effective
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Effective Rate for such day shall be the average rate (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.
“Fee Letters” shall mean the fee letters between the Borrower, on the one hand,
and each of the Arrangers and Co-Documentation Agents on an individual basis, on
the other hand, each dated May 19, 2015, in each case as the same may be
amended, amended and restated, supplemented, revised or modified from time to
time.
“Fees” shall mean the fees and prepayment premiums payable hereunder or under
the Fee Letters.
“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.
“Financial Support Direction” shall mean a financial support direction issued by
the Pensions Regulator under Section 43 of the Pensions Act 2004.
“FIRREA” shall mean the Federal Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.
“First Priority” shall mean, with respect to any Lien purported to be created in
any Collateral pursuant to any Security Document, that such Lien is the most
senior Lien to which such Collateral is subject, other than Permitted Liens of
the type described in Section 6.02(a), (b), (c), (d), (f), (g), (h), (i), (j),
(k) (to the extent provided in the Intercreditor Agreement), (n), (o), (q), (r),
(s), (t) and (y) which have priority over the Liens granted pursuant to the
Security Documents (and in each case, subject to the proviso to Section 6.02).
“Foreign Asset Sale” shall have the meaning assigned to such term in Section
2.10(i).
“Foreign Guarantee” shall have the meaning assigned to such term in Section
7.01.
“Foreign Plan” shall mean any pension or other employee benefit or retirement
plan, program, policy, arrangement or agreement maintained or contributed to by
any Company with respect to employees employed outside the United States, other
than government sponsored pension, healthcare, prescription drugs, employment
insurance, parental insurance or workers compensation plans.
“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.




--------------------------------------------------------------------------------




Forward Share Sale Agreement” shall mean that certain Forward Share Sale
Agreement, dated as of December 17, 2010, between Novelis Inc. and Novelis
Acquisitions LLC pursuant to which Novelis Inc. has agreed to sell shares of
9.50% preferred stock of Novelis Corporation owned by it to Novelis Acquisitions
LLC.
“French Collateral Agent” shall mean Bank of America, N.A., in its capacity as
security agent (agent des sûretés), under the French Security Agreements and any
of its successors or assigns. For the avoidance of doubt, the French Collateral
Agent is hereby appointed by the Lenders to act on their behalf as security
agent (agent des sûretés) to constitute (constituer), register (inscrire),
manage (gérer) and enforce (réaliser) the security interests contemplated by the
French Security Agreements in order to fully secure and guarantee their
respective rights in each amount payable by each French Guarantor or each Person
who is the holder of Equity Interests in any French Guarantor to each of the
Secured Parties under each of the Loan Documents, and in that capacity to
accomplish all actions and formalities eventually necessary under article 2328-1
of the French code civil.
“French Guarantor” shall mean each Restricted Subsidiary of the Borrower
organized in France party hereto as a Guarantor, and each other Restricted
Subsidiary of the Borrower organized in France that is required to become a
Guarantor pursuant to the terms hereof.
“French Security Agreement” shall mean, collectively, (i) any Security
Agreements, including all sub-parts thereto, among the French Guarantor (and
such other Persons as may be party thereto) and the French Collateral Agent for
the benefit of the Secured Parties, (ii) each pledge agreement, mortgage,
security agreement, guarantee or other agreement that is entered into by any
French Guarantor or any Person who is the holder of Equity Interests in any
French Guarantor and the French Collateral Agent for the benefit of the Secured
Parties (and such other Persons as may be party thereto), and (iii) any other
pledge agreement, mortgage, security agreement or other agreement entered into
pursuant to the terms of the Loan Documents, in each case of clauses (i), (ii)
and (iii), that is governed by the laws of France (or any subdivision thereof),
securing the Secured Obligations, entered into pursuant to the terms of this
Agreement or any other Loan Document, as the same may be amended, restated or
otherwise modified from time to time.
“Fund” shall mean any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funded Debt” shall mean, as to any person, all Indebtedness of such person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrower and its Subsidiaries, Indebtedness
in respect of the Loans and the Revolving Credit Loans.
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis; provided that if the Borrower converts its
financial reporting from generally accepted accounting principles in the United
States to IFRS as permitted under Section 1.04, “GAAP” shall mean (subject to
the provisions of Section 1.04 hereof) IFRS applied on a consistent basis.




--------------------------------------------------------------------------------




“German Guarantor” shall mean each Restricted Subsidiary of the Borrower
organized in Germany party hereto as a Guarantor, and each other Restricted
Subsidiary of the Borrower organized in Germany that is required to become a
Guarantor pursuant to the terms hereof.
“German Receivables Purchase Agreement” shall have the meaning assigned to such
term in the definition of “Receivables Purchase Agreement”.
“German Security Agreement” shall mean, collectively, (i) any Security
Agreement, including all sub-parts thereto, among the German Guarantors (and
such other Persons as may be party thereto) and the Collateral Agent and/or the
Revolving Credit Collateral Agent, among others, for the benefit of the Secured
Parties, (ii) each pledge agreement, mortgage, security agreement, guarantee or
other agreement that is entered into by any German Guarantor or any Person who
is the holder of Equity Interests in any German Guarantor in favor of the
Collateral Agent and/or the Revolving Credit Collateral Agent, and (iii) any
other pledge agreement, mortgage, security agreement or other agreement entered
into pursuant to the terms of the Loan Documents, in each case of clauses (i),
(ii) and (iii), that is governed by the laws of Germany (or any subdivision
thereof), securing the Secured Obligations, entered into pursuant to the terms
of this Agreement or any other Loan Document, as the same may be amended,
restated or otherwise modified from time to time.
“German Seller” shall mean Novelis Deutschland GmbH, a company organized under
the laws of Germany (including in its roles as seller and collection agent under
the German Receivables Purchase Agreement).
“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the Real Property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.
“Guarantee Payment” shall have the meaning assigned to such term in Section
7.12(b).
“Guaranteed Obligations” shall have the meaning assigned to such term in Section
7.01.
“Guarantees” shall mean the guarantees issued pursuant to ARTICLE VII by the
Guarantors.
“Guarantors” shall mean Holdings and the Subsidiary Guarantors (including
Holdings and each other Canadian Guarantor, each U.S. Guarantor, each Swiss
Guarantor, each U.K. Guarantor, each German Guarantor, each Irish Guarantor,
each Brazilian Guarantor, each French Guarantor, the Dubai Guarantor and each
other Restricted Subsidiary of the Borrower that becomes or is required to
become a Guarantor hereunder).




--------------------------------------------------------------------------------




“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation under or which can
give rise to liability (including, but not limited to, due to their
ignitability, corrosivity, reactivity or toxicity) under any Environmental Laws.
“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies entered into for the purposes of hedging a Company’s exposure to
interest or exchange rates, loan credit exchanges, security or currency
valuations or commodity prices, in each case not for speculative purposes.
“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.
“Hindalco” shall mean Hindalco Industries Limited, a corporation organized under
the laws of India.
“Holdings” shall mean (i) prior to the consummation of the Permitted Holdings
Amalgamation, AV Metals, and (ii) upon and after the consummation of the
Permitted Holdings Amalgamation, Successor Holdings.
“IFRS” shall mean International Financial Reporting Standards consistently
applied.
“Immaterial Subsidiary” shall mean, at any date of determination, any Subsidiary
that, together with all other Subsidiaries then constituting Immaterial
Subsidiaries (i) contributed 5.0% or less of Consolidated EBITDA for the period
of four fiscal quarters most recently ended for which financial statements have
been or are required to have been delivered pursuant to Section 5.01(a) or
5.01(b) prior to the date of determination, (ii) had consolidated assets
representing 5.0% or less of the Consolidated Total Assets on the last day of
the most recent fiscal quarter ended for which financial statements have been or
are required to have been delivered pursuant to Section 5.01(a) or 5.01(b) prior
to the date of determination, and (iii) is not a Loan Party on the Closing Date.
“Increase Effective Date” shall have the meaning assigned to such term in
Section 2.23(a).
“Increase Joinder” shall have the meaning assigned to such term in Section
2.23(c).
“Incremental OID” shall have the meaning assigned to such term in Section
2.23(c).
“Incremental Net Yield” shall have the meaning assigned to such term in Section
2.23(c).
“Incremental Term Loan” shall have the meaning assigned to such term in Section
2.23(c).
“Incremental Term Loan Commitment” shall have the meaning assigned to such term
in Section 2.23(a).
“Incremental Term Loan Maturity Date” shall have the meaning assigned to such
term in Section 2.23(c).




--------------------------------------------------------------------------------




“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person under conditional sale or other title
retention agreements relating to property purchased by such person; (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable and accrued obligations
incurred in the ordinary course of business on normal trade terms and not
overdue by more than ninety (90) days (other than such overdue trade accounts
payable being contested in good faith and by proper proceedings, for which
appropriate reserves are being maintained with respect to such circumstances in
accordance with US GAAP or other applicable accounting standards)); (e) all
Indebtedness of others secured by any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed, but
limited to the fair market value of such property; (f) all Capital Lease
Obligations, Purchase Money Obligations and Synthetic Lease Obligations of such
person; (g) all Hedging Obligations to the extent required to be reflected on a
balance sheet of such person; (h) all Attributable Indebtedness of such person;
(i) all obligations of such person for the reimbursement of any obligor in
respect of letters of credit, letters of guaranty, bankers’ acceptances and
similar credit transactions; (j) all obligations of such person under any
Qualified Securitization Transaction; and (k) all Contingent Obligations of such
person in respect of Indebtedness or obligations of others of the kinds referred
to in clauses (a) through (j) above. The Indebtedness of any person shall
include the Indebtedness of any other entity (including any partnership in which
such person is a general partner) to the extent such person is liable therefor
as a result of such person’s ownership interest in or other relationship with
such entity, except (other than in the case of general partner liability) to the
extent that the terms of such Indebtedness expressly provide that such person is
not liable therefor.
“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes and Other
Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 11.03(b).
“Information” shall have the meaning assigned to such term in Section 11.12.
“Initial Maturity Date” shall mean the earlier of (i) June 2, 2022 and (ii) in
the event that any Senior Notes are outstanding 92 days prior to their maturity
date (such notes, the “Maturing Notes”), the date that is 92 days prior to the
maturity date of such Maturing Notes; provided that this clause (ii) shall not
apply if the aggregate outstanding principal amount of such Maturing Notes is
less than an amount equal to (x) 0.5 multiplied by (y) Consolidated EBITDA of
the Borrower and its Restricted Subsidiaries (as determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 5.01(a) or (b)).
“Initial Term Loans” shall mean the Term Loans made on the Closing Date under
Section 2.01(a) and the 2015 Refinancing Amendment.
“Instruments” shall mean all “instruments,” as such term is defined in the UCC,
in which any Person now or hereafter has rights.
“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party which is an owner of Mortgaged Property with
respect to the applicable Mortgaged Property pursuant to Section 5.04 and all
renewals and extensions thereof.
“Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any




--------------------------------------------------------------------------------




other requirements of the National Board of Fire Underwriters (or any other body
exercising similar functions) binding upon each Loan Party which is an owner of
Mortgaged Property and applicable to the Mortgaged Property or any use or
condition thereof.
“Intellectual Property” shall have the meaning assigned to such term in Section
3.06(a).
“Interbank Rate” shall mean, for any period, (i) in respect of Loans denominated
in dollars, the Federal Funds Effective Rate, and (ii) in respect of Loans
denominated in any other currency, the Administrative Agent’s cost of funds for
such period.
“Intercompany Notes” shall mean one or more promissory notes substantially in
the form of Exhibit P, or such other form as may be agreed to by the
Administrative Agent in its sole discretion.
“Intercreditor Agreement” shall mean that certain Intercreditor Agreement dated
as of December 17, 2010 by and among (i) the Companies party thereto, (ii) the
Administrative Agent and the Collateral Agent, (iii) the Revolving Credit
Administrative Agent and the Revolving Credit Collateral Agent (each pursuant to
a joinder agreement dated as of May 13, 2013), (iv) the Third Lien
Administrative Agent and the Third Lien Collateral Agent (each pursuant to a
joinder agreement dated as of the Closing Date), and (v) such other persons as
may become party thereto from time to time pursuant to the terms thereof, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.
“Interest Election Request” shall mean a request by Borrower to convert or
continue a Borrowing in accordance with Section 2.08(b), substantially in the
form of Exhibit E.
“Interest Payment Date” shall mean (a) with respect to any Base Rate Loan, the
last Business Day of each March, June, September and December to occur during
any period in which such Loan is outstanding, (b) with respect to any Eurodollar
Rate Loan, the last day of the Interest Period applicable to the Borrowing of
which such Loan is a part and, in the case of a Eurodollar Rate Loan with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period; provided that, notwithstanding the
foregoing, the initial Interest Payment Date after the Closing Date shall be
September 30, 2015, and (c) with respect to any Term Loan, the Maturity Date of
such Term Loan.
“Internally Generated Cash Flow” shall mean cash generated by the Borrower and
its Restricted Subsidiaries in the ordinary course of business, and in any event
excluding (i) proceeds of Casualty Events and Asset Sales under Section 6.06(b),
(e), (i), (j), (l), (q), (r) and (s), (ii) proceeds of Indebtedness other than
borrowings under the Revolving Credit Facility and intercompany loans from
another Company funded in the ordinary course of operations (and not from
sources otherwise not constituting Internally Generated Cash Flow) and (iii)
proceeds of issuances of Equity Interests other than to another Company funded
in the ordinary course of operations (and not from sources otherwise not
constituting Internally Generated Cash Flow).
“Interest Period” shall mean, with respect to any Eurodollar Rate Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or (x) with respect to the initial Interest Period commencing on the Closing
Date only, the period from the Closing Date to September 30, 2015, and (y) if
acceptable to each Lender, nine or twelve months), as Borrower may elect;
provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended




--------------------------------------------------------------------------------




to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day, (b) any Interest Period that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period, (c) Borrower shall not select an Interest Period for a
Class of Term Loans that would extend beyond the Latest Maturity Date of the
applicable Class of such Term Loan, and (d) Borrower shall not select Interest
Periods so as to require a payment or prepayment of any Eurodollar Rate Loans
during an Interest Period for such Loans. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Inventory” shall mean all “inventory,” as such term is defined in the UCC,
wherever located, in which any Person now or hereafter has rights.
“Investment Recapture Amount” shall have the meaning assigned to such term in
Section 6.04(r)(iv).
“Investments” shall have the meaning assigned to such term in Section 6.04.
“Irish Companies Act” means the Companies Act, 2014 of Ireland (as amended,
re-enacted, varied or otherwise modified from time to time).
“Irish Guarantor” shall mean each Restricted Subsidiary of the Borrower
incorporated in Ireland that is required to become a Guarantor pursuant to the
terms hereof.
“Irish Security Agreement” shall mean, collectively, (i) any Security Agreement,
including all sub-parts thereto, among the Irish Guarantor (and such other
Persons as may be party thereto) and the Collateral Agent, among others, for the
benefit of the Secured Parties, (ii) each pledge agreement, mortgage, security
agreement, guarantee, charge, assignment, deed or other agreement that is
entered into by any Irish Guarantor or any Person who is the holder of Equity
Interests in any Irish Guarantor in favor of the Collateral Agent and/or the
Revolving Credit Collateral Agent, and (iii) any other pledge agreement,
mortgage, security agreement or other agreement entered into pursuant to the
terms of the Loan Documents, in each case of clauses (i), (ii) and (iii), that
is governed by the laws of Ireland (or any subdivision thereof), securing the
Secured Obligations (or any part thereof), entered into pursuant to the terms of
this Agreement or any other Loan Document, as the same may be amended, restated
or otherwise modified from time to time.
“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit F, or such other form as may be agreed to by the Administrative Agent in
its sole discretion.
“Joint Venture” shall mean any person (a) that is not a direct or indirect
Subsidiary of Holdings and (b) in which the Borrower, in the aggregate, together
with its Subsidiaries, is directly or indirectly, the beneficial owner of 5% or
more of any class of Equity Interests of such person.
“Joint Venture Subsidiary” shall mean each of (i) Aluminum Company of Malaysia
Berhard and (ii) any other person that is a Subsidiary in which persons other
than Holdings or its Affiliates own 10% or more of the Equity Interests of such
person, excluding, to the extent they become Restricted Subsidiaries of the
Borrower after the Closing Date, Logan and Norf GmbH.
“Judgment Currency” shall have the meaning assigned to such term in Section
11.18(a).




--------------------------------------------------------------------------------




“Judgment Currency Conversion Date” shall have the meaning assigned to such term
in Section 11.18(a).
“Junior Lien” means a Lien designated as a “Subordinated Lien” under the
Intercreditor Agreement on all or any portion of the Collateral, but only to the
extent (i) any such Lien constitutes “Subordinated Liens” under, and as defined
in, the Intercreditor Agreement (it being understood that such Subordinated Lien
will be a junior, “silent” lien with respect to the Liens securing the Secured
Obligations, as provided in the Intercreditor Agreement) and (ii) the holders of
such Indebtedness (or a trustee, agent or other representative of such holders)
secured by such Lien have become a party to the Intercreditor Agreement through
the execution and delivery of joinders thereto.
“Junior Secured Indebtedness” shall mean Indebtedness of a Loan Party that is
secured by a Junior Lien.
“Land Registry” shall mean the Land Registry of England and Wales.
“Landlord Access Agreement” shall mean a Landlord Access Agreement,
substantially in the form of Exhibit G, or such other form as may reasonably be
acceptable to the Administrative Agent.
“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan hereunder at such time,
including the latest maturity or expiration date of any Initial Term Loan,
Incremental Term Loan, Other Term Loan, any Other Term Loan Commitment or
Incremental Term Loan Commitment, in each case as extended in accordance with
this Agreement from time to time.
“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.
“Lender Addendum” shall mean with respect to any Lender on the Closing Date, a
lender addendum in the form of Exhibit I, to be executed and delivered by such
Lender on the Closing Date as provided in Section 11.15, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
“Lenders” shall mean (a) each financial institution that is a party hereto on
the Closing Date (including pursuant to the 2015 Refinancing Amendment), (b) the
financial institutions that have become a party hereto pursuant to a Lender
Addendum, (c) any financial institution that has become a party hereto pursuant
to an Assignment and Assumption, other than, in each case, any such financial
institution that has ceased to be a party hereto pursuant to an Assignment and
Assumption and (d) each Additional Lender that executes an Increase Joinder in
accordance with Section 2.23 hereof.
“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, charge, assignment, hypothecation, prior
claim, security interest or similar encumbrance of any kind or any arrangement
to provide priority or preference in respect of such property or any filing of
any financing statement or any financing change statement under the UCC, the
PPSA or any other similar notice of lien under any similar notice or recording
statute of any Governmental Authority (other than any unauthorized notice or
filing filed after the Closing Date for which there is not otherwise any
underlying lien or obligation, so long as the Borrower is (if aware of same)
using commercially




--------------------------------------------------------------------------------




reasonable efforts to cause the removal of same), including any easement,
right-of-way or other encumbrance on title to Real Property, in each of the
foregoing cases whether voluntary or imposed by law, and any agreement to give
any of the foregoing; (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such property; and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
“Liquidity” shall mean as of any date of determination, the sum of (i)
Unrestricted Cash of the Borrower and its Restricted Subsidiaries as of such
date plus (ii) unutilized and available commitments under the Revolving Credit
Agreement.
“Loan Documents” shall mean this Agreement, the 2015 Refinancing Amendment, the
Intercreditor Agreement, the Contribution, Intercompany, Contracting and Offset
Agreement, the Notes (if any), the Security Documents, each Foreign Guarantee,
each Fee Letter, each Hedging Agreement entered into with any Secured Hedge
Provider (provided that such Hedging Agreements shall be deemed not to be Loan
Documents for purposes of Sections 1.03 and 1.04 and Articles II, VI, VIII and
XI hereof), and all other pledges, powers of attorney, consents, assignments,
certificates, agreements or documents, whether heretofore, now or hereafter
executed by or on behalf of any Loan Party for the benefit of any Agent or any
Lender in connection with this Agreement.
“Loan Modification Agreement” shall have the meaning assigned to such term in
Section 11.02(f).
“Loan Modification Offer” shall have the meaning assigned to such term in
Section 11.02(f).
“Loan Parties” shall mean Holdings (unless Holdings has been released as a
Guarantor pursuant to Section 7.09(d)), the Borrower and the Subsidiary
Guarantors.
“Loans” shall mean Term Loans.
“Logan” shall mean Logan Aluminum Inc., a Delaware corporation.
“Logan Location” shall mean the premises of Logan Aluminum Inc., Route 431,
North Russellville, Kentucky 42276.
“London Banking Day” shall mean any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Management Fees” shall have the meaning assigned to such term in Section
6.08(c)(C).
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, results of operations, or financial condition of the Loan
Parties and their Restricted Subsidiaries, taken as a whole; (b) a material
impairment of the ability of the Loan Parties to perform their payment and other
material obligations under the Loan Documents; (c) a material impairment of the
rights of or benefits or remedies available to the Lenders, the Collateral Agent
or the Administrative Agent under the Loan Documents, taken as a whole; or
(d)(i) a material adverse effect on the Revolving Credit Priority Collateral or
the Liens in favor of the Collateral Agent (for its benefit and for the benefit
of




--------------------------------------------------------------------------------




the other Secured Parties) on such Collateral or the priority of such Liens, in
each case for this clause (d)(i) taken as a whole, or (ii) a material adverse
effect on the Pari Passu Priority Collateral or the Liens in favor of the
Collateral Agent (for its benefit and for the benefit of the other Secured
Parties) on such Collateral or the priority of such Liens, in each case for this
clause (d)(ii) taken as a whole.
“Material Indebtedness” shall mean (a) Indebtedness under the Revolving Credit
Loan Documents and any Permitted Revolving Credit Facility Refinancings thereof,
(b) Indebtedness under the Senior Notes, the Additional Senior Secured
Indebtedness, the Junior Secured Indebtedness and any Permitted Refinancings of
any thereof in each case in an aggregate outstanding principal amount exceeding
$100,000,000 and (c) any other Indebtedness (other than the Loans and
intercompany Indebtedness of the Companies permitted hereunder) of the Loan
Parties in an aggregate outstanding principal amount exceeding $100,000,000.
“Material Subsidiary” shall mean any Subsidiary of the Borrower that is not an
Immaterial Subsidiary.
“Maturity Date” shall mean (i) with respect to the Term Loans made on the
Closing Date, the Initial Maturity Date, (ii) with respect to any tranche of
Other Term Loans (excluding the Term Loans made on the Closing Date), the final
maturity date as specified in the applicable Refinancing Amendment, and (iii)
with respect to any Incremental Term Loans, the final maturity date as specified
in the applicable Increase Joinder; provided that if any such day is not a
Business Day, the applicable Maturity Date shall be the Business Day immediately
succeeding such day.
“Maximum Rate” shall have the meaning assigned to such term in Section 11.14.
“Maximum Revolving Credit Facility Amount” shall mean, at any time, an amount
equal to the greater of (x) $1,750,000,000 and (y) the Borrowing Base.
“Minimum Amount” shall mean (i) an integral multiple of $1,000,000 and not less
than $5,000,000 for Base Rate Loans and (ii) an integral multiple of $1,000,000
and not less than $5,000,000 for Eurodollar Rate Loans.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
charge, deed of trust, deed of hypothec or any other document, creating and
evidencing a Lien on a Mortgaged Property, which shall be substantially in the
form of Exhibit J or, subject to the terms of the Intercreditor Agreement, other
form reasonably satisfactory to the Collateral Agent, in each case, with such
schedules and including such provisions as shall be necessary to conform such
document to applicable local or foreign law or as shall be customary under
applicable local or foreign law.
“Mortgaged Property” shall mean (a) each Real Property identified as a Mortgaged
Property on Schedule 8(a) to any Perfection Certificate dated the Closing Date,
(b) each future Real Property covered by the terms of any Mortgage, and (c) each
Real Property, if any, which shall be subject to a Mortgage (or other Lien
created by a Security Document) delivered after the Closing Date pursuant to
Section 5.11(c).
“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate




--------------------------------------------------------------------------------




has within the preceding six plan years made contributions; or (c) with respect
to which any Company could incur liability.
“Net Cash Proceeds” shall mean:
(a)with respect to any Asset Sale, the cash proceeds received by Holdings, the
Borrower or any of its Restricted Subsidiaries (including cash proceeds
subsequently received (as and when received by Holdings, the Borrower or any of
its Restricted Subsidiaries) in respect of non-cash consideration initially
received) net of (without duplication) (i) selling expenses (including
reasonable brokers’ fees or commissions, legal, accounting and other
professional and transactional fees, transfer and similar taxes and Borrower’s
good faith estimate of income taxes paid or payable in connection with such sale
and repatriation Taxes that are or would be payable in connection with any sale
by a Restricted Subsidiary); (ii) amounts provided as a reserve, in accordance
with GAAP, against (x) any liabilities under any indemnification obligations
associated with such Asset Sale or (y) any other liabilities retained by
Holdings, the Borrower or any of its Restricted Subsidiaries associated with the
properties sold in such Asset Sale (provided that, to the extent and at the time
any such amounts are released from such reserve, such amounts shall constitute
Net Cash Proceeds); (iii) the Borrower’s good faith estimate of payments
required to be made with respect to unassumed liabilities relating to the
properties sold within ninety (90) days of such Asset Sale (provided that, to
the extent such cash proceeds are not used to make payments in respect of such
unassumed liabilities within ninety (90) days of such Asset Sale, such cash
proceeds shall constitute Net Cash Proceeds); (iv) the principal amount, premium
or penalty, if any, interest and other amounts on any Indebtedness for borrowed
money (other than the Revolving Credit Loans) which is secured by a Lien on the
properties sold in such Asset Sale (so long as such Lien was permitted to
encumber such properties under the Loan Documents at the time of such sale) and
which is repaid with such proceeds (other than any such Indebtedness assumed by
the purchaser of such properties); and (v) so long as any Revolving Credit Loans
remain outstanding, the proceeds of any Revolving Credit Priority Collateral of
any Loan Party sold in such Asset Sale (which shall include, for the avoidance
of doubt, the portion of the sale price of the Equity Interests or all or
substantially all of the property, assets or business of any Restricted
Subsidiary of Holdings consisting of the net book value of any such Revolving
Credit Priority Collateral);


(b)with respect to any Debt Issuance or any Disqualified Capital Stock, the cash
proceeds thereof, net of customary fees, commissions, costs and other expenses
incurred in connection therewith;


(c)with respect to any Equity Issuance or any other issuance of Equity Interests
(other than Preferred Stock) by Holdings or the Borrower, the cash proceeds
thereof, net of customary fees, commissions, costs and other expenses incurred
in connection therewith; and


(d)with respect to any Casualty Event, the cash insurance proceeds, condemnation
awards and other compensation received in respect thereof, net of (i) all
reasonable costs and expenses incurred in connection with the collection of such
proceeds, awards or other compensation in respect of such Casualty Event; and
(ii) so long as any Revolving Credit Loans remain outstanding, any such cash
insurance proceeds, condemnation awards and other compensation received in
respect of Revolving Credit Priority Collateral of any Loan Party to the extent
such amounts are required to be (and are) applied to the repayment of the
Revolving Credit Loans pursuant to the terms of the Revolving Credit Agreement;




--------------------------------------------------------------------------------




provided, however, that Net Cash Proceeds arising from any Asset Sale or
Casualty Event by or applicable to a non-Wholly Owned Subsidiary shall equal the
amount of such Net Cash Proceeds calculated as provided above less the
percentage thereof equal to the percentage of any Equity Interests of such
non-Wholly Owned Subsidiary not owned by Holdings, the Borrower and its
Restricted Subsidiaries.
“Net Cash Proceeds Account” shall mean any Deposit Account or Securities Account
established by the Borrower or any Guarantor with one or more financial
institutions reasonably satisfactory to the Collateral Agent (which, in the case
of an account established by Borrower, shall not be a Lender or an Affiliate of
a Lender) that (i) is subject to a Control Agreement, (ii) is subject to a First
Priority security interest in favor of the Collateral Agent for the ratable
benefit of the Secured Parties to secure the Secured Obligations and (iii)
solely contains proceeds of Pari Passu Priority Collateral (and any products of
such proceeds), and which has been designated in writing to the Revolving Credit
Agents as a “Net Cash Proceeds Account” on or prior to the time that the Net
Cash Proceeds from any sale of Pari Passu Priority Collateral shall be deposited
therein, pending application of such proceeds (and any products of such
proceeds) in accordance with the terms hereof.
“Net Working Capital” shall mean, at any time, Consolidated Current Assets at
such time minus Consolidated Current Liabilities at such time.
“NKL” shall mean Novelis Korea Limited.
“Non-consolidated Affiliate” shall mean each of Norf GmbH, MiniMRF LLC
(Delaware), and Consorcio Candonga (unincorporated Brazil), in each case so long
as they are not a Subsidiary of the Borrower.
“Non-consolidated Affiliate Debt” shall mean with respect to the
Non-consolidated Affiliates, as of any date of determination and without
duplication, the Consolidated Total Net Debt of the Non-consolidated Affiliates
and their Subsidiaries (determined as if references to the Borrower and the
Restricted Subsidiaries in the definition of Consolidated Total Net Debt were
references to Non-consolidated Affiliates and their Subsidiaries).
“Non-consolidated Affiliate EBITDA” shall mean with respect to the
Non-consolidated Affiliates for any period, the amount for such period of
Consolidated EBITDA of such Non-consolidated Affiliates and their Subsidiaries
(determined as if references to the Borrower and the Restricted Subsidiaries in
the definition of Consolidated EBITDA were references to Non-consolidated
Affiliates and their Subsidiaries); provided that Non-consolidated Affiliate
EBITDA shall not include the Non-consolidated Affiliate EBITDA of
Non-consolidated Affiliates if such Non-consolidated Affiliates are subject to a
prohibition, directly or indirectly, on the payment of dividends or the making
of distributions, directly or indirectly, to the Borrower, to the extent of such
prohibition.
“Non-Guarantor Subsidiary” shall mean each Subsidiary that is not a Guarantor.
“Non-Loan Party Jurisdiction” shall mean each country (including any state,
province or other political subdivision thereof) other than (i) the United
States, Canada, the United Kingdom, Switzerland and Germany, (ii) any other
country in which a Loan Party is organized and (iii) any state, province or
other political subdivision of the foregoing.
“Non-Principal Jurisdiction” shall mean each country in which a Loan Party is
organized (and any state, province or other political subdivision thereof) other
than (i) the United States, Canada,




--------------------------------------------------------------------------------




the United Kingdom, Switzerland and Germany, (ii) any other country in which a
Loan Party is organized in respect of which Accounts are included in the
borrowing base for purposes of the Revolving Credit Agreement and (iii) any
state, province or other political subdivision of the foregoing clauses (i) and
(ii).
“Norf GmbH” shall mean Aluminium Norf GmbH, a limited liability company (GmbH)
organized under the laws of Germany.
“Notes” shall mean any notes evidencing the Terms Loans issued pursuant to this
Agreement, if any, substantially in the form of Exhibit K.
“Novelis AG” shall mean Novelis AG, a stock corporation (AG) organized under the
laws of Switzerland.
“Novelis AG Cash Pooling Agreement” shall mean a Cash Management Agreement
entered into among Novelis AG and certain “European Affiliates” (as identified
therein) dated 1 February 2007, together with all ancillary documentation
thereto.
“Novelis Inc.” shall mean Novelis Inc., a corporation amalgamated under the
Canada Business Corporations Act.
“Novelis Switzerland” shall mean Novelis Switzerland SA, a company organized
under the laws of Switzerland.
“Obligation Currency” shall have the meaning assigned to such term in Section
11.18(a).
“Obligations” shall mean (a) obligations of the Borrower and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing (and interest that would have accrued but for such proceeding)
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise and (ii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrower and the other Loan Parties under
this Agreement and the other Loan Documents, and (b) the due and punctual
performance of all covenants, agreements, obligations and liabilities of the
Borrower and the other Loan Parties under or pursuant to this Agreement and the
other Loan Documents. The Obligations shall not include any Excluded Swap
Obligations.
“OFAC” shall have the meaning assigned to such term in Section 3.22.
“Offer Price” shall have the meaning set forth in the definition of “Dutch
Auction”.
“Officer’s Certificate” shall mean a certificate executed by a Responsible
Officer in his or her official (and not individual) capacity.
“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
equivalent or comparable constitutional documents with respect to any non-U.S.
jurisdiction) of such person, (ii) in the case of any limited




--------------------------------------------------------------------------------




liability company, the certificate of formation and operating agreement (or
similar documents) of such person, (iii) in the case of any limited partnership,
the certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.
“Original Closing Date” shall mean December 17, 2010.
“Other Taxes” shall mean all present or future stamp, recording, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
“Other Term Loan Commitments” shall mean one or more Classes of Term Loan
commitments hereunder that result from a Refinancing Amendment.
“Other Term Loans” shall mean one or more Classes of Term Loans that result from
a Refinancing Amendment.
“Pari Passu Priority Collateral” shall mean all “Pari Passu Priority Collateral”
as defined in the Intercreditor Agreement.
“Participant” shall have the meaning assigned to such term in Section 11.04(d).
“Participant Register” shall have the meaning assigned to such term in Section
11.04(c).
“Participating Member States” shall mean the member states of the European
Communities that adopt or have adopted the euro as their lawful currency in
accordance with the legislation of the European Union relating to European
Monetary Union.
“Patriot Act” shall have the meaning assigned to such term in Section 11.13.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Pensions Regulator” shall mean the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004.
“Perfection Certificate” shall mean, individually and collectively, as the
context may require, each certificate of a Loan Party in the form of Exhibit L-1
or any other form approved by the Collateral Agent in its sole discretion, as
the same shall be supplemented from time to time by a Perfection Certificate
Supplement or otherwise.
“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit L-2 or any other form approved by the Collateral Agent.
“Permitted Acquisition” shall mean any Acquisition, if each of the following
conditions is met:
(i)    no Default is then continuing or would result therefrom;






--------------------------------------------------------------------------------




(ii)    no Company shall, in connection with any such transaction, assume or
remain liable with respect to any Indebtedness of the related seller or the
business, person or properties acquired, except to the extent permitted under
Section 6.01, and any other such Indebtedness not permitted to be assumed or
otherwise supported by any Company hereunder shall be paid in full or released
as to the business, persons or properties being so acquired on or before the
consummation of such acquisition;


(iii)    the person or business to be acquired shall be, or shall be engaged in,
a business of the type that the Loan Parties and the Subsidiaries are permitted
to be engaged in under Section 6.15, and the person or business and any property
acquired in connection with any such transaction shall be free and clear of any
Liens, other than Permitted Liens;


(iv)    the Board of Directors of the person to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);


(v)     all transactions in connection therewith shall be consummated in all
material respects in accordance with all applicable Requirements of Law;


(vi)    with respect to any transaction involving Acquisition Consideration of
more than $50,000,000, unless the Administrative Agent shall otherwise agree,
the Borrower shall have provided the Administrative Agent written notice on or
before the consummation of such transaction, which notice shall describe (A) in
reasonable detail the terms and conditions of such transaction and the person or
business to be acquired and (B) all such other information and data relating to
such transaction or the person or business to be acquired as may be reasonably
requested by the Administrative Agent;


(vii)    the property acquired in connection with any such Acquisition shall,
subject to any Permitted Liens, be made subject to the Lien of the Security
Documents, and any person acquired in connection with any such transaction shall
become a Guarantor, in each case, to the extent required under, and within the
relevant time periods provided in, Section 5.11;


(viii)    with respect to any transaction involving Acquisition Consideration
that, when added to the fair market value of Equity Interests, including Equity
Interests of Holdings, constituting purchase consideration, exceeds $50,000,000,
the Borrower shall have delivered to the Administrative Agent an Officers’
Certificate on or prior to the consummation of such transaction certifying that
(A) such transaction complies with this definition and (B) such transaction
could not reasonably be expected to result in a Material Adverse Effect;


(ix)    [intentionally omitted];


(x)    if any Person so acquired (or any Subsidiary of such Person) is not
required to become a Loan Party pursuant to Section 5.11, the Acquisition
Consideration payable for such Person (or the portion thereof attributable or
allocated by the Borrower in good faith to each such Subsidiary) in connection
with such Acquisition, and all other Acquisitions of non-Loan Parties
consummated after the Closing Date shall not, unless, on the date of such
Acquisition, the Senior Secured Net Leverage Ratio, determined on a Pro Forma
Basis, after giving effect to such Acquisition shall be no greater than 3.00 to
1.00 determined on the basis of the financial information most recently
delivered to the Administrative Agent and the Lenders pursuant to




--------------------------------------------------------------------------------




Section 5.01(a) or (b) as though such Acquisition had been consummated as of the
first day of the fiscal period covered thereby, exceed an amount equal to the
greater of (x) 5.0% of Consolidated Net Tangible Assets and (y) $250,000,000 in
the aggregate since the Closing Date (provided that such amounts can be exceeded
to the extent of Investments made pursuant to Section 6.04(r));


(xi)    [intentionally omitted]; and


(xii)    with respect to any transaction involving Acquisition Consideration of
more than $50,000,000, the Borrower shall have delivered a certificate from a
Financial Officer of the Borrower on or prior to the consummation of such
transaction (A) as to the matters set forth in clause (i) above and (B)
demonstrating its compliance with clause (ix) above, and (C) to the extent the
person so acquired is not required to become a Loan Party hereunder pursuant to
Section 5.11, demonstrating compliance with clause (x) above, and in each case
accompanied by compliance calculations in reasonable detail.
“Permitted Customer Account Financing” shall mean a financing or other
transaction of the type permitted by Section 6.01(e) or 6.06(e) with respect to
Accounts of one or more Loan Parties; provided that (i) no Default exists or
would result therefrom and the representations and warranties set forth in the
Loan Documents shall be true and correct in all material respects on and as of
the date thereof, with the same effect as though made on such date, except to
the extent such representations and warranties expressly relate to an earlier
date, (ii) the number of Account Debtors whose Accounts are at any time subject
to Permitted Customer Account Financings shall be limited to five (excluding any
Permitted Customer Account Financings of Accounts of Subsidiaries of Rexam PLC
and Ball Corporation with respect to which the Account Debtor either (A) does
not maintain its Chief Executive Office in an Applicable Eligible Jurisdiction
(as defined in the Revolving Credit Agreement as in effect on the Closing Date),
or (B) is not organized under the laws of an Applicable Eligible Jurisdiction or
any state, territory, province or subdivision thereof; provided that with
respect to such Permitted Customer Account Financings of Accounts of
Subsidiaries of Rexam PLC and Ball Corporation, the sum of the aggregate
outstanding principal amount of the Indebtedness of all Securitization Entities
under all Permitted Customer Account Financings constituting Qualified
Securitization Transactions under Section 6.01(e), plus the aggregate book value
at the time of determination of the then outstanding Receivables that are
subject to Permitted Customer Account Financings constituting sales, transfers
and other dispositions of Receivables in connection with a Permitted Factoring
Facility under Section 6.06(e), shall not at any time exceed €15,000,000), and
(iii) Accounts subject to a Permitted Customer Account Financing must be capable
of being fully segregated from other Accounts (including with respect to
accounts receivable reporting, purchase orders, invoicing, and payments);
provided, further, that notwithstanding any provision of Section 11.02, the
Agents are hereby authorized by the Lenders to make any amendments to the Loan
Documents that are necessary or appropriate in the judgment of the
Administrative Agent to reflect such Permitted Customer Account Financing.
“Permitted Factoring Facility” shall mean a sale of Receivables on a discounted
basis by any Company, so long as (i) no Loan Party has any obligation,
contingent or otherwise in connection with such sale (other than to deliver the
Receivables purported to be sold free and clear of any encumbrance and other
than as permitted by Section 6.04(n)), and (ii) such sale is for cash and fair
market value.
“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by any Loan Party in the form of one or more series of senior secured
notes under one or more indentures; provided that (i) such Indebtedness is
secured by the Collateral (or a portion thereof) on a pari passu




--------------------------------------------------------------------------------




basis (but without regard to the control of remedies, which shall be as set
forth in the Intercreditor Agreement) with the Secured Obligations and is not
secured by any property or assets other than the Collateral, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness in respect of
Term Loans (including portions of Classes of Term Loans, Other Term Loans or
Incremental Term Loans), (iii) such Indebtedness does not mature or have
scheduled amortization or payments of principal and is not subject to mandatory
redemption or prepayment (except customary asset sale or change of control
provisions, which asset sale provisions may require the application of proceeds
of asset sales and casualty events co-extensive with those set forth in Section
2.10(c) and 2.10(e), as applicable, to make mandatory prepayments or prepayment
offers out of such proceeds on a pari passu basis with the Secured Obligations,
all other Permitted First Priority Refinancing Debt and all Additional Senior
Secured Indebtedness), in each case prior to the date that is 181 days after the
Latest Maturity Date at the time such Indebtedness is incurred, (iv) the
security agreements relating to such Indebtedness are substantially the same as
the Security Documents (with such differences as are reasonably satisfactory to
the Administrative Agent), (v) such Indebtedness is not guaranteed by any
Persons other than the Guarantors (and the Borrower if any Guarantor is the
issuer thereof), (vi) the other terms and conditions of such Indebtedness
(excluding pricing, premiums and optional prepayment or optional redemption
provisions) are customary market terms for securities of such type (provided
that such terms shall in no event include any financial maintenance covenants)
and, in any event, when taken as a whole, are not materially more favorable to
the investors providing such Indebtedness than the terms and conditions of the
applicable Refinanced Debt (except with respect to any terms (including
covenants) and conditions contained in such Indebtedness that are applicable
only after the then Latest Maturity Date) (provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the requirement
of this clause (vi) shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees)),
(vii) no Default shall exist immediately prior to or after giving effect to such
incurrence and (viii) a Senior Representative acting on behalf of the holders of
such Indebtedness shall have become party to the Intercreditor Agreement.
Permitted First Priority Refinancing Debt will include any Registered Equivalent
Notes issued in exchange therefor.
“Permitted German Alternative Financing” shall mean a financing or other
transaction of the type permitted by Section 6.01(e), 6.01(m), 6.06(e), or
6.06(r) with respect to Accounts or Inventory of one or more German Guarantors;
provided that (i) no Default exists or would result therefrom and the
representations and warranties set forth in the Loan Documents shall be true and
correct in all material respects on and as of the date thereof, with the same
effect as though made on such date, except to the extent such representations
and warranties expressly relate to an earlier date, (ii) from and after the date
of any Permitted German Alternative Financing, the amount of the German
Borrowing Base (as defined in the Revolving Credit Agreement) shall be deemed to
be zero, and availability under the Swiss Borrowing Base (as defined in the
Revolving Credit Agreement) in respect of Accounts sold pursuant to a German
Receivables Purchase Agreement shall be deemed to be zero, (iii) on or prior to
the date of any Permitted German Alternative Financing, Novelis Deutschland GmbH
shall have prepaid all of its outstanding loans under the Revolving Credit
Agreement in full in cash, in accordance with the terms thereof, (iv) from and
after the date of any Permitted German Alternative Financing, Novelis
Deutschland GmbH shall not be permitted to request or borrow any loans under the
Revolving Credit Agreement and shall be deemed no longer to be a borrower
thereunder, and (v) the applicable Loan Parties shall have terminated the German
Receivables Purchase Agreement; and provided, further,




--------------------------------------------------------------------------------




that notwithstanding any provision of Section 11.02, the Agents are hereby
authorized by the Lenders to make any amendments to the Loan Documents that are
necessary or appropriate in the judgment of the Administrative Agent to reflect
such Permitted German Alternative Financing.
“Permitted Holdings Amalgamation” shall mean the amalgamation of Holdings and
Borrower on a single occasion following the Closing Date; provided that (i) no
Default exists or would result therefrom and the representations and warranties
set forth in the Loan Documents shall be true and correct in all material
respects on and as of the date of the amalgamation, with the same effect as
though made on such date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date), (ii) the person resulting from such
amalgamation shall be a corporation amalgamated under the Canada Business
Corporations Act (such resulting person, the “Successor Borrower”), and the
Successor Borrower shall expressly assume and confirm its obligations as
Borrower under this Agreement and the other Loan Documents to which Borrower is
a party pursuant to a confirmation in form and substance reasonably satisfactory
to the Administrative Agent, (iii) immediately upon consummation of such
amalgamation, a new holding company with no material assets other than the
Equity Interests in the Successor Borrower (the “Successor Holdings”) shall (A)
be an entity organized or existing under the laws of England, Canada or a
province or territory of Canada, (B) directly own 100% of the Equity Interests
in the Successor Borrower, (C) execute a supplement or joinder to this Agreement
in form and substance reasonably satisfactory to the Administrative Agent to
become a Guarantor and execute Security Documents (or supplements or joinder
agreements thereto) in form and substance reasonably satisfactory to the
Administrative Agent, and take all actions necessary or advisable in the opinion
of the Administrative Agent or the Collateral Agent to cause the Lien created by
the applicable Security Documents to be a duly perfected First Priority Lien in
accordance with all applicable Requirements of Law, including the filing of
financing statements (or other applicable filings) in such jurisdictions as may
be reasonably requested by the Administrative Agent or the Collateral Agent, and
to assume and confirm its obligations as Holdings under this Agreement and the
other Loan Documents and (D) subject to the terms of the Intercreditor
Agreement, pledge and deliver to the Collateral Agent the certificates, if any,
representing all of the Equity Interests of the Successor Borrower, together
with undated stock powers or other appropriate instruments of transfer executed
and delivered in blank by a duly authorized officer of Successor Holdings, (iv)
be in compliance with all covenants and obligations of Holdings under this
Agreement, (v) immediately after giving effect to any such amalgamation, the
Senior Secured Net Leverage Ratio is not greater than the Senior Secured Net
Leverage Ratio immediately prior to such amalgamation, which shall be evidenced
by a certificate from the chief financial officer of the Borrower demonstrating
such compliance calculation in reasonable detail, (vi) the Successor Borrower
shall have no Indebtedness after giving effect to the Permitted Holdings
Amalgamation other than Indebtedness of the Borrower in existence immediately
prior to the Permitted Holdings Amalgamation, (vii) each other Guarantor, shall
have by a confirmation in form and substance reasonably satisfactory to the
Administrative Agent, confirmed that its guarantee of the Guaranteed Obligations
(including its Guarantee) shall apply to the Successor Borrower’s obligations
under this Agreement, (viii) the Borrower and each other Guarantor shall have by
confirmations and any required supplements to the applicable Security Documents
reasonably requested by the Administrative Agent, in each case, in form and
substance reasonably satisfactory to the Administrative Agent, confirmed that
its obligations thereunder shall apply to the Successor Borrower’s obligations
under this Agreement and (ix) each Loan Party shall have delivered opinions of
counsel and related officers’ certificates reasonably requested by the
Administrative Agent with respect to the execution and delivery and
enforceability of the documents referred to above and the compliance of such
amalgamation with the provisions hereof, and all such opinions of counsel shall
be satisfactory to the Administrative Agent; and provided,




--------------------------------------------------------------------------------




further, that (x) if the foregoing are satisfied, (1) Successor Holdings will be
substituted for and assume all obligations of AV Metals under this Agreement and
each of the other Loan Documents and all references hereunder and under the
other Loan Documents to Holdings shall be references to the Successor Holdings
and (2) the Successor Borrower shall be substituted for Novelis Inc. under this
Agreement and each of the other Loan Documents and shall assume all obligations
of Novelis Inc. under this Agreement and each of the other Loan Documents and
all references hereunder and under the other Loan Documents to the Borrower
shall be references to the Successor Borrower and (y) notwithstanding any
provision of Section 11.02, the Administrative Agent is hereby authorized by the
Lenders to make any amendments to the Loan Documents that are necessary to
reflect such changes in the parties to the applicable Loan Documents.
“Permitted Holdings Indebtedness” shall mean unsecured Indebtedness of Holdings
(i) with respect to which neither the Borrower nor any Subsidiary has any
Contingent Obligation, (ii) that will not mature prior to the 180th day
following the Latest Maturity Date, (iii) that has no scheduled amortization of
principal prior to the 180th day following the Latest Maturity Date, (iv) that
does not require any payments in cash of interest or other amounts in respect of
the principal thereof (other than optional redemption provisions customary for
senior discount or “pay-in-kind” notes) for a number of years from the date of
issuance or incurrence thereof equal to at least one-half of the term to
maturity thereof, (v) that has mandatory prepayment, repurchase or redemption,
covenant, default and remedy provisions customary for senior discount or
“pay-in-kind” notes of an issuer that is the parent of a borrower under senior
secured credit facilities and (vi) that is issued to a person that is not an
Affiliate of Borrower or any of its Subsidiaries in an arm’s-length transaction
on fair market terms; provided that at least five Business Days prior to the
incurrence of such Indebtedness, a Responsible Officer of Holdings shall have
delivered a certificate to the Administrative Agent (together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto) stating that Holdings has
determined in good faith that such terms and conditions satisfy the foregoing
requirements.
“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.
“Permitted Novelis Switzerland Financing” shall mean a financing or other
transaction of the type permitted by Section 6.01(e) or 6.06(e) with respect to
any Accounts of Novelis Switzerland; provided that (i) after giving effect to
such financing, no Accounts of Novelis Switzerland shall be included in the
borrowing base for purposes of the Revolving Credit Agreement, and (ii) no
Default exists or would result therefrom and the representations and warranties
set forth in the Loan Documents shall be true and correct in all material
respects on and as of the date thereof, with the same effect as though made on
such date, except to the extent such representations and warranties expressly
relate to an earlier date and provided, further, that notwithstanding any
provision of Section 11.02, the Agents are hereby authorized by the Lenders to
make any amendments to the Loan Documents that are necessary or appropriate in
the judgment of the Administrative Agent to reflect such Permitted Novelis
Switzerland Financing.
“Permitted Prepayments” shall have the meaning assigned to such term in Section
6.11.
“Permitted Refinancing” shall mean, with respect to any person, any refinancing
or renewal of any Indebtedness of such person; provided that (a) the aggregate
principal amount (or accreted value, if applicable) of the Indebtedness incurred
pursuant to such refinancing or renewal does not exceed the aggregate principal
amount (or accreted value, if applicable) of the Indebtedness so refinanced or
renewed except by an amount equal to unpaid accrued interest and premium thereon
and any make-whole payments applicable thereto plus other reasonable amounts
paid, and fees and




--------------------------------------------------------------------------------




expenses reasonably incurred, in connection with such refinancing or renewal and
by an amount equal to any existing commitments unutilized thereunder (it being
understood that the aggregate principal amount (or accreted value, if
applicable) of the Indebtedness being incurred may be in excess of the amount
permitted under this clause (a) to the extent such excess does not constitute a
Permitted Refinancing and is otherwise permitted under Section 6.01), (b) such
refinancing or renewal has a final maturity date equal to or later than the
final maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Indebtedness being
refinanced or renewed (excluding the effects of nominal amortization in the
amount of no greater than one percent per annum and prepayments of
Indebtedness), (c) no Default is then continuing or would result therefrom, (d)
the persons that are (or are required to be) obligors under such refinancing or
renewal do not include any person that is not an obligor under the Indebtedness
being so refinanced or renewed (or, in the case of a Permitted Refinancing of
the Senior Notes, such obligors are Loan Parties (other than Holdings)) and (e)
the subordination provisions thereof (if any) shall be, in the aggregate, no
less favorable to the Lenders than those contained in the Indebtedness being so
refinanced or renewed; provided that at least five Business Days prior to the
incurrence of such refinancing or renewal, a Responsible Officer of the Borrower
shall have delivered an Officers’ Certificate to the Administrative Agent
(together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto)
certifying that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirements.
“Permitted Revolving Credit Facility Refinancing” shall mean any credit facility
that refinances or renews or replaces any of the Indebtedness incurred and
commitments available under the Revolving Credit Loan Documents (which may be an
asset-based or cash flow financing); provided that (a) the aggregate principal
amount (or accreted value, if applicable) of all such Indebtedness, after giving
effect to such refinancing or renewal, shall not exceed the Maximum Revolving
Credit Facility Amount then in effect plus an amount equal to unpaid accrued
interest and premium on the Indebtedness being so refinanced or renewed plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such refinancing or renewal, (b) such refinancing or renewal has
a final maturity date equal to or later than the final maturity date of the
Indebtedness being so refinanced or renewed, (c) no Default is existing or would
result therefrom, (d) the collateral securing such refinancing, renewal or
replacement is not greater than the Collateral (but without regard to whether
such collateral is treated as Pari Passu Priority Collateral or Revolving Credit
Priority Collateral for purposes of such credit facility under the Intercreditor
Agreement) and (e) the persons that are (or are required to be) obligors under
such refinancing or renewal do not include any person that is not an obligor
under the Indebtedness being so refinanced or renewed (unless, in the case of a
refinancing of Indebtedness of a Loan Party, such persons are or become obligors
under the Loan Documents); provided that at least five Business Days prior to
the incurrence of such refinancing or renewal, a Responsible Officer of Borrower
shall have delivered an Officers’ Certificate to the Administrative Agent
(together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto)
certifying that Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirements.
“Permitted Second Priority Refinancing Debt” shall mean secured Indebtedness
incurred by any Loan Party in the form of one or more series of junior lien
secured notes under one or more indentures or junior lien secured loans under
one or more other debt instruments or facilities; provided that (i) such
Indebtedness is secured by a Junior Lien on the Collateral (or a portion
thereof) and is not secured by any property or assets other than the Collateral,
(ii) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness in
respect of Term Loans (including portions of Classes of Term




--------------------------------------------------------------------------------




Loans, Other Term Loans or Incremental Term Loans), (iii) such Indebtedness does
not mature or have scheduled amortization or payments of principal and is not
subject to mandatory redemption or prepayment (except customary asset sale or
change of control provisions), in each case prior to the date that is 181 days
after the Latest Maturity Date at the time such Indebtedness is incurred, (iv)
the security agreements relating to such Indebtedness are substantially the same
as the Security Documents (with such differences as are reasonably satisfactory
to the Administrative Agent), (v) such Indebtedness is not guaranteed by any
Persons other than the Guarantors (and the Borrower if any Guarantor is the
issuer thereof), (vi) the other terms and conditions of such Indebtedness
(excluding pricing, premiums and optional prepayment or optional redemption
provisions) are customary market terms for securities of such type and, in any
event, when taken as a whole, are not materially more favorable to the investors
or lenders providing such Indebtedness than the terms and conditions of the
applicable Refinanced Debt (except with respect to any terms (including
covenants) and conditions contained in such Indebtedness that are applicable
only after the then Latest Maturity Date) (provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that Borrower has
determined in good faith that such terms and conditions satisfy the requirement
of this clause (vi) shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees)),
(vii) the security agreements relating to such Indebtedness (together with the
Intercreditor Agreement) reflect the Junior Lien nature of the security
interests and are otherwise substantially the same as the applicable Security
Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), (viii) no Default shall exist immediately prior to or
after giving effect to such incurrence, and (ix) a Senior Representative acting
on behalf of the holders of such Indebtedness shall have become party to the
Intercreditor Agreement. Permitted Second Priority Refinancing Debt will include
any Registered Equivalent Notes issued in exchange therefor.
“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by the Borrower or any Loan Party in the form of one or more series of
senior unsecured or subordinated notes or loans under one or more instruments;
provided that (i) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness in respect of Term Loans (including portions of Classes of Term
Loans, Other Term Loans or Incremental Term Loans), (ii) such Indebtedness does
not mature or have scheduled amortization or payments of principal and is not
subject to mandatory redemption or prepayment (except customary asset sale or
change of control provisions), in each case prior to the date that is 181 days
after the Latest Maturity Date at the time such Indebtedness is incurred, (iii)
such Indebtedness is not guaranteed by any Persons other than the Guarantors
(and the Borrower if any Guarantor is the issuer thereof), (iv) the other terms
and conditions of such Indebtedness (excluding pricing, premiums and optional
prepayment or optional redemption provisions) are customary market terms for
Indebtedness of such type and, when taken as a whole, are not materially more
restrictive (provided that such terms shall in no event include any financial
maintenance covenants) on the Borrower and the Restricted Subsidiaries than the
terms and conditions applicable to the Term Loans (provided that a certificate
of a Responsible Officer delivered to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
requirement of this clause (iv) shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent notifies the
Borrower within such five Business Day period that it disagrees with such
determination (including a reasonable description of




--------------------------------------------------------------------------------




the basis upon which it disagrees)) and (v) such Indebtedness (including related
guarantees) is not secured. Permitted Unsecured Refinancing Debt will include
any Registered Equivalent Notes issued in exchange therefor.
“person” or “Person” shall mean any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
its ERISA Affiliate or with respect to which any Company could incur liability
(including under Section 4069 of ERISA).
“Platform” shall have the meaning assigned to such term in Section 11.01(d).
“Pledged Intercompany Notes” shall mean, with respect to each Loan Party, all
intercompany notes described in Schedule 11 to the Perfection Certificate as of
the Closing Date and intercompany notes hereafter acquired by such Loan Party
and all certificates, instruments or agreements evidencing such intercompany
notes, and all assignments, amendments, restatements, supplements, extensions,
renewals, replacements or modifications thereof to the extent permitted pursuant
to the terms hereof.
“Pledged Securities” shall mean, collectively, with respect to each Loan Party,
(i) all issued and outstanding Equity Interests of each issuer set forth on
Schedule 10 to the Perfection Certificate as of the Closing Date as being owned
by such Loan Party and all options, warrants, rights, agreements and additional
Equity Interests of whatever class of any such issuer acquired by such Loan
Party (including by issuance), together with all rights, privileges, authority
and powers of such Loan Party relating to such Equity Interests in each such
issuer or under any Organizational Document of each such issuer, and the
certificates, instruments and agreements representing such Equity Interests and
any and all interest of such Loan Party in the entries on the books of any
financial intermediary pertaining to such Equity Interests, (ii) all Equity
Interests of any issuer, which Equity Interests are hereafter acquired by such
Loan Party or are owned by a Loan Party as of the Closing Date (including by
issuance) and all options, warrants, rights, agreements and additional Equity
Interests of whatever class of any such issuer acquired by such Loan Party
(including by issuance), together with all rights, privileges, authority and
powers of such Loan Party relating to such Equity Interests or under any
Organizational Document of any such issuer, and the certificates, instruments
and agreements representing such Equity Interests and any and all interest of
such Loan Party in the entries on the books of any financial intermediary
pertaining to such Equity Interests, from time to time acquired by such Loan
Party in any manner, and (iii) all Equity Interests issued in respect of the
Equity Interests referred to in clause (i) or (ii) upon any consolidation or
merger of any issuer of such Equity Interests other than to the extent any of
the foregoing constitute Excluded Equity Interests.
“PPSA” shall mean the Personal Property Security Act (Ontario) and the
regulations promulgated thereunder and other applicable personal property
security legislation of the applicable Canadian province or provinces in respect
of the Canadian Loan Parties (including the Civil Code of Quebec and the
regulations respecting the register of personal and movable real rights
promulgated thereunder) as all such legislation now exists or may from time to
time hereafter be amended, modified, recodified, supplemented or replaced,
together with all rules, regulations and interpretations thereunder or related
thereto.




--------------------------------------------------------------------------------




“Preferred Stock” shall mean, with respect to any person, any and all preferred
or preference Equity Interests (however designated) of such person whether now
outstanding or issued after the Closing Date.
“Prepayments Recapture Amount” shall have the meaning assigned to such term in
Section 6.11(a)(i)(z)(C).
“Principal Jurisdiction” shall mean (i) the United States, Canada, the United
Kingdom, Switzerland and Germany, (ii) each other country in which a Restricted
Subsidiary is organized in respect of which Accounts are included in the
borrowing base for purposes of the Revolving Credit Agreement and (iii) and any
state, province or other political subdivision of the foregoing.
“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant hereunder at any time of determination (excluding any calculation of
the amount of Excess Cash Flow and the amount referred to in clause (a) of the
definition of Cumulative Credit), that all Specified Transactions and the
following transactions in connection therewith (if any) shall be deemed to have
occurred as of the first day of the applicable Test Period or other period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a sale or other disposition of all or
substantially all Equity Interests in or assets of any Restricted Subsidiary of
the Borrower or any division, business unit, line of business or facility used
for operations of the Borrower or any of its Restricted Subsidiaries, shall be
excluded (as if such sale or disposition occurred on the first day of the
applicable Test Period), and (ii) in the case of a Permitted Acquisition or
Investment described in the definition of “Specified Transaction”, shall be
included (as if such Permitted Acquisition or Investment occurred on the first
day of the applicable Test Period), (b) any retirement of Indebtedness in
connection therewith, and (c) any Indebtedness incurred or assumed by the
Borrower or any of its Restricted Subsidiaries in connection therewith.
“Pro Rata Percentage” of any Lender at any time shall mean the percentage of the
sum of the total outstanding Loans and unused Commitments of all Lenders
represented by such Lender’s outstanding Loans and unused Commitments.
“Process Agent” shall have the meaning assigned to such term in Section
11.09(d).
“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.
“Property Material Adverse Effect” shall mean, with respect to any Mortgaged
Property, as of any date of determination and whether individually or in the
aggregate, any event, circumstance, occurrence or condition which has caused or
resulted in (or would reasonably be expected to cause or result in) a material
adverse effect on (a) the business or operations of any Company as presently
conducted at the Mortgaged Property; (b) the value or utility of the Mortgaged
Property; or (c) the legality, priority or enforceability of the Lien created by
the Mortgage or the rights and remedies of the Mortgagee thereunder.
“Public Lender” shall have the meaning assigned to such term in Section
11.01(d).
“Purchase” shall have the meaning assigned to such term in the definition of
“Dutch Auction”.




--------------------------------------------------------------------------------




“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, however, that (i) such Indebtedness is incurred within one year after
such acquisition, installation, construction or improvement of such property by
such person and (ii) the amount of such Indebtedness does not exceed 100% of the
cost of such acquisition, installation, construction or improvement, as the case
may be.
“Purchase Notice” shall have the meaning assigned to such term in the definition
of “Dutch Auction”.
“Qualified Borrower IPO” shall mean the issuance by the Borrower of its common
Equity Interests in an underwritten primary or secondary public offering (other
than a public offering pursuant to a registration statement on Form S-8)
pursuant to an effective registration statement filed with the U.S. Securities
and Exchange Commission in accordance with the Securities Act.
“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee (or in the case of the Borrower, guarantee) or grant of the relevant
security interest becomes effective with respect to such Swap Obligation or such
other person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
“Qualified IPO” shall mean (i) the issuance by Holdings, or any direct or
indirect parent of Holdings which owns no material assets other that its direct
or indirect ownership interest in the Equity Interests of the Borrower, of its
common Equity Interests in an underwritten primary or secondary public offering
(other than a public offering pursuant to a registration statement on Form S-8)
pursuant to an effective registration statement filed with the U.S. Securities
and Exchange Commission in accordance with the Securities Act or (ii) a
Qualified Borrower IPO.
“Qualified Securitization Transaction” shall mean any transaction or series of
transactions that may be entered into by any Restricted Subsidiary (other than a
Restricted Subsidiary organized under the laws of a Principal Jurisdiction
(excluding from such requirement as to the absence of Restricted Subsidiaries
organized under the laws of a Principal Jurisdiction, any Permitted German
Alternative Financing, any Permitted Customer Account Financing or any Permitted
Novelis Switzerland Financing)) pursuant to which such Restricted Subsidiary may
sell, convey or otherwise transfer to a Securitization Entity or may grant a
security interest in any Receivables (whether now existing or arising or
acquired in the future) of such Restricted Subsidiary or any Related Security or
Securitization Assets; provided that no Receivables or other property of any
Company organized in a Principal Jurisdiction (excluding from such requirement
as to the absence of property of a Company organized in a Principal
Jurisdiction, any Permitted German Alternative Financing, any Permitted Customer
Account Financing and any Permitted Novelis Switzerland Financing) shall be
subject to a Qualified Securitization Transaction.




--------------------------------------------------------------------------------




“Qualifying Bids” shall have the meaning assigned to such term in the definition
of “Dutch Auction”.
“Qualifying Lenders” shall have the meaning assigned to such term in the
definition of “Dutch Auction”.
“Qualifying Loans” shall have the meaning assigned to such term in the
definition of “Dutch Auction”.
“Real Property” shall mean, collectively, all right, title and interest
(including any freehold, leasehold, minerals or other estate) in and to any and
all parcels of or interests in real property owned, leased or operated by any
person, whether by lease, license or other means, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.
“Recapture Amounts” shall mean, at any time of determination, the cumulative
amount of the Investment Recapture Amount plus the Dividend Recapture Amount
plus the Prepayments Recapture Amount paid since the Closing Date.
“Receivable” shall mean the indebtedness and other obligations owed to any
Company (other than any Company organized under the laws of a Principal
Jurisdiction (excluding from such requirement as to the absence of a Company
organized in a Principal Jurisdiction, any Permitted German Alternative
Financing, any Permitted Customer Account Financing or any Permitted Novelis
Switzerland Financing)) (at the time such indebtedness and other obligations
arise, and before giving effect to any transfer or conveyance contemplated under
any Qualified Securitization Transaction documentation) arising in connection
with the sale of goods or the rendering of services by such person, including
any indebtedness, obligation or interest constituting an Account, contract
right, payment intangible, promissory note, chattel paper, instrument, document,
investment property, financial asset or general intangible, in each case,
arising in connection with the sale of goods or the rendering of services by
such person, and further includes, the obligation to pay any finance charges
with respect thereto.
“Receivables Purchase Agreement” shall mean each of (a) the Non-Recourse
Receivables Purchase Agreement, dated July 6, 2007 (as amended and restated on
December 17, 2010 and as further amended from time to time) and any related
servicing agreements (collectively, the “German Receivables Purchase Agreement”)
between the German Seller, on the one hand, and Novelis AG, on the other hand,
in each case providing, inter alia, for the sale and transfer of Accounts by the
German Seller to Novelis AG, (b) the Non-Recourse Receivables Purchase
Agreement, dated August 31, 2012, between Novelis Switzerland, as seller, and
Novelis AG, as purchaser, and any related servicing agreements, and each other
Swiss receivables purchase agreement and related servicing agreements, between
one or more Swiss Sellers, as sellers, and Novelis AG, as purchaser
(individually and collectively, as the context may require and as amended from
time to time, the “Swiss Receivables Purchase Agreement”) and (c) any other
receivables purchase agreement and related servicing agreements entered into
after the Closing Date between a “Receivables Seller” and a “Borrower” or
“Borrowing Base Guarantor” (as each is defined in the Revolving Credit Agreement
and any corresponding term in any successor agreement), in order that the
receivables subject thereto may be included in the borrowing base established
under the Revolving Credit Agreement and in form and substance reasonably
satisfactory to the Revolving Credit Administrative Agent.




--------------------------------------------------------------------------------




“Receiver” shall mean a receiver or receiver and manager or, where permitted by
law, an administrative receiver of the whole or any part of the Collateral, and
that term will include any appointee under joint and/or several appointments.
“Refinancing” shall mean the repayment in full of the term loans outstanding
under the Existing Credit Agreement immediately prior to the effectiveness of
the 2015 Refinancing Amendment.
“Refinancing Amendment” shall mean an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
Additional Lender and Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.24.
“Refinanced Debt” shall have the meaning assigned to such term in the definition
of “Credit Agreement Refinancing Indebtedness”.
“Register” shall have the meaning assigned to such term in Section 11.04(c).
“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.
“Regulation” shall have the meaning assigned to such term in Section 3.25.
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business; provided that any assets
received by any Loan Party in exchange for assets transferred by a Loan Party
shall not be deemed to be Related Business Assets if they consist of securities
of a person, unless upon receipt of the securities of such person, such person
would become a Loan Party.
“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such person and of such person’s Affiliates.
“Related Security” shall mean, with respect to any Receivable, all of the
applicable Restricted Subsidiary’s interest in the inventory and goods
(including returned or repossessed inventory or goods),




--------------------------------------------------------------------------------




if any, the sale of which by the applicable Company gave rise to such
Receivable, and all insurance contracts with respect thereto, all other security
interests or liens and property subject thereto from time to time, if any,
purporting to secure payment of such Receivable, whether pursuant to the
contract related to such Receivable or otherwise, together with all financing
statements and security agreements describing any collateral securing such
Receivable, all guaranties, letters of credit, letter-of-credit rights,
supporting obligations, insurance and other agreements or arrangements of
whatever character from time to time supporting or securing payment of such
Receivable whether pursuant to the contract related to such Receivable or
otherwise, all service contracts and other contracts and agreements associated
with such Receivable, all records related to such Receivable, and all of the
applicable Company’s right, title and interest in, to and under the applicable
Qualified Securitization Transaction documentation or Permitted Factoring
Facility documentation.
“Release” shall mean any spilling, leaking, seepage, pumping, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.
“Relevant External Company” means “relevant external company” within the meaning
of the Irish Companies Act.
“Reorganization Plan” shall have the meaning assigned to such term in Section
11.04(g)(iii).
“Repatriation Limitation” shall have the meaning assigned to such term in
Section 2.10(i).
“Reply Amount” shall have the meaning assigned to such term in the definition of
“Dutch Auction”.
“Required Lenders” shall mean, as of any date of determination, Lenders holding
more than 50% of the sum of all Loans outstanding and unused Commitments (if
any); provided that the Commitment of, and the portion of the Loans held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
“Requirements of Law” shall mean, collectively, any and all legally binding
requirements of any Governmental Authority including any and all laws,
judgments, orders, decrees, ordinances, rules, regulations, statutes or case
law.
“Response” shall mean (a) ”response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, or to determine the necessity of the activities
described in, clause (i) or (ii) above.
“Responsible Officer” shall mean, with respect to any Person, any of the
principal executive officers, managing members or general partners of such
Person but, in any event, with respect to financial matters, the chief financial
officer, finance director, treasurer or controller of such person, and, solely
for purposes of notices given under Article II, any other officer or employee
such Person so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of such Person designated
in or pursuant to an agreement between such Person and the Administrative Agent.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary




--------------------------------------------------------------------------------




corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restricted Grantor” shall mean a Loan Party that has granted a Guarantee that
is subject to limitations that impair in any material respect the benefit of
such Guarantee (as determined by the Administrative Agent in its reasonable
discretion) (it being expressly understood and agreed that (i) neither the
Borrower nor any Loan Party that is a Canadian Guarantor, a U.K. Guarantor, a
Dubai Guarantor or a U.S. Guarantor shall be a Restricted Grantor and (ii)
except as may be otherwise determined by the Administrative Agent in its
reasonable discretion, each Loan Party that is a German Guarantor, an Irish
Guarantor, a Swiss Guarantor, a French Guarantor or a Brazilian Guarantor shall
be a Restricted Grantor).
“Restricted Subsidiary” shall mean, as the context requires, (i) any Subsidiary
of Holdings other than an Unrestricted Subsidiary and (ii) any Subsidiary of
Borrower other than an Unrestricted Subsidiary.
“Return Bid” shall have the meaning assigned to such term in the definition of
“Dutch Auction”.
“Revolving Credit Administrative Agent” shall mean Wells Fargo Bank, National
Association, in its capacity as administrative agent under the Revolving Credit
Agreement, and its successors and assigns in such capacity.
“Revolving Credit Agents” shall mean the “Agents” (as defined in the Revolving
Credit Loan Documents, including the Revolving Credit Administrative Agent and
the Revolving Credit Collateral Agent).
“Revolving Credit Agreement” shall mean (i) that certain $1,200,000,000 Second
Amended and Restated Credit Agreement, dated as of October 6, 2014, among the
Loan Parties, the Revolving Credit Lenders, Wells Fargo Bank, N.A. (London
Branch), as European swingline lender, Wells Fargo Bank, National Association,
as issuing bank and U.S. swingline lender, the Revolving Credit Collateral
Agent, the Revolving Credit Administrative Agent, Merrill, Lynch, Pierce, Fenner
& Smith Incorporated, Citigroup Global Markets, Inc., Deutsche Bank Securities
Inc., J.P. Morgan Securities LLC, The Royal Bank of Scotland plc and UBS
Securities LLC, as co-syndication agents, SunTrust Robinson Humphrey, Inc., as
senior managing agent, and Wells Fargo Bank, National Association, Merrill,
Lynch, Pierce, Fenner & Smith Incorporated, Citigroup Global Markets, Inc.,
Deutsche Bank Securities Inc., J.P. Morgan Securities LLC, RBS Securities Inc.
and UBS Securities LLC, as joint lead arrangers and joint bookmanagers, as
amended, restated, supplemented or modified from time to time to the extent
permitted by this Agreement and the Intercreditor Agreement and (ii) any other
credit agreement, loan agreement, note agreement, promissory note, indenture or
other agreement or instrument evidencing or governing the terms of any
indebtedness or other financial accommodation that has been incurred to extend
(subject to the limitations set forth herein and in the Intercreditor Agreement)
or refinance in whole or in part the indebtedness and other obligations
outstanding under the (x) credit agreement referred to in clause (i) or (y) any
subsequent Revolving Credit Agreement, in each case which constitutes a
Permitted Revolving Credit Facility Refinancing with respect to the Revolving
Credit Loans, unless such agreement or instrument expressly provides that it is
not intended to be and is not a Revolving Credit Agreement hereunder (provided
that in connection with such refinancing, the commitments relating to such
indebtedness that has been refinanced are terminated). Any reference to the
Revolving Credit Agreement hereunder shall be deemed a reference to any
Revolving Credit Agreement then in existence.




--------------------------------------------------------------------------------




“Revolving Credit Collateral Agent” shall mean Wells Fargo Bank, National
Association, in its capacity as collateral agent under the Revolving Credit
Agreement, and its successors and assigns in such capacity.
“Revolving Credit Commitments” shall mean the commitments of the Revolving
Credit Lenders to make Revolving Credit Loans under the Revolving Credit
Agreement.
“Revolving Credit Lenders” shall mean the banks, financial institutions and
other entities from time to time party to the Revolving Credit Agreement as
lenders.
“Revolving Credit Loan Documents” shall mean the Revolving Credit Agreement and
the other “Loan Documents” as defined in the Revolving Credit Agreement and any
corresponding term in any successor Revolving Credit Agreement permitted hereby,
including the mortgages and other security documents, guaranties and the notes
issued thereunder.
“Revolving Credit Loans” shall mean the revolving loans and swingline loans
outstanding under the Revolving Credit Agreement.
“Revolving Credit Maturity Date” shall have meaning assigned to the term
“Maturity Date” in the Revolving Credit Agreement (and any corresponding term in
any successor Revolving Credit Agreement permitted hereby).
“Revolving Credit Priority Collateral” shall mean all “Revolving Credit Priority
Collateral” as defined in the Intercreditor Agreement.
“Revolving Credit Secured Parties” shall mean the Revolving Credit
Administrative Agent, the Revolving Credit Collateral Agent and each other
Person that is a “Secured Party” under the Revolving Credit Agreement.
“Revolving Credit Security Documents” shall have the meaning assigned to the
term “Security Documents” in the Revolving Credit Agreement (and any
corresponding term in any successor Revolving Credit Agreement permitted
hereby).
“S&P” shall mean Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc. and any successor thereto.
“Sale and Leaseback Transaction” shall have the meaning assigned to such term in
Section 6.03.
“Sanctioned Country” shall have the meaning assigned to such term in Section
3.22.
“Sanctioned Person” shall have the meaning assigned to such term in Section
3.22.
“Sanctions” shall have the meaning assigned to such term in Section 3.22.
“Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002, as
amended, and all rules and regulations promulgated thereunder.
“Section 347” shall have the meaning assigned to such term in Section 2.19(a).
“Secured Debt Agreement” shall mean (i) this Agreement and (ii) the other Loan
Documents.




--------------------------------------------------------------------------------




“Secured Hedge Provider” shall mean (i) any person that is a counterparty to a
Hedging Agreement with the Borrower or any Loan Party that was a Lender,
Arranger or Agent (or an Affiliate of a Lender, Arranger or Agent) on the date
of entering into such Hedging Agreement (or, with respect to Hedging Agreements
in effect at the Closing Date, on the Closing Date), (ii) any other person that
is counterparty to a Hedging Agreement with the Borrower or any Loan Party if,
at or prior to the time such Hedging Agreement is entered into, the Borrower
shall designate such person as a “Secured Hedge Provider” in a notice to the
Administrative Agent and the Collateral Agent, which person shall execute a
Secured Hedge Provider Joinder and (iii) any Person that is a counterparty to a
Hedging Agreement with the Borrower or any Loan Party that is in effect on the
Closing Date and was entered into prior to the Closing Date to the extent that
such Person is listed as a “Secured Hedge Provider” on Schedule 1.01(d), which
Person shall become a Secured Hedge Provider on the day following the Closing
Date but shall cease to be a Secured Hedge Provider if such Person fails to
execute a Secured Hedge Provider Joinder on or prior to the ninetieth (90th) day
after the Closing Date.
“Secured Hedge Provider Joinder” shall mean a letter agreement substantially in
the form of Exhibit Q attached hereto or in such other form as may be acceptable
to the Administrative Agent pursuant to which such person (i) appoints the
Administrative Agent and the Collateral Agent as its agent under the applicable
Loan Documents with respect to Collateral, as provided therein, and (ii) agrees
to be bound by the provisions of Section 10.03, Section 10.09, the Intercreditor
Agreement and the Security Documents as if it were a Lender.
“Secured Net Leverage Ratio” shall mean, with respect to any Calculation Date,
the ratio of (a) Consolidated Total Net Debt as of the Calculation Date (other
than any portion of Consolidated Total Net Debt that is unsecured) to (b)
Consolidated EBITDA for the Test Period most recently ended prior to the
Calculation Date for which financial information has been delivered to the
Administrative Agent and the Lenders pursuant to Section 5.01(a) or (b).
“Secured Obligations” shall mean (a) the Obligations and (b) the due and
punctual payment and performance of all obligations of the Borrower and the
other Loan Parties under each Hedging Agreement entered into with any Secured
Hedge Provider. The Secured Obligations shall not include any Excluded Swap
Obligations.
“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each co-agent or sub-agent appointed by the Administrative
Agent or the Collateral Agent, any Receiver or Delegate, the Lenders and any
Secured Hedge Provider (to the extent such Secured Hedge Provider executes and
delivers to the Administrative Agent and the Collateral Agent a Secured Hedge
Provider Joinder).
“Securities Act” shall mean the Securities Act of 1933.
“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Pledged Intercompany Notes and the Distributions.
“Securitization Assets” shall mean all existing or hereafter acquired or arising
(i) Receivables that are sold, assigned or otherwise transferred pursuant to a
Qualified Securitization Transaction, (ii) the Related Security with respect to
the Receivables referred to in clause (i) above, (iii) the collections and
proceeds of the Receivables and Related Security referred to in clauses (i) and
(ii) above, (iv) all lockboxes, lockbox accounts, collection accounts or other
deposit accounts into which such collections are deposited (and in any event
excluding any lockboxes, lockbox accounts, collection accounts or deposit
accounts that any Company organized under the laws of any Principal Jurisdiction
has an




--------------------------------------------------------------------------------




interest in (other than in connection with a Permitted German Alternative
Financing, any Permitted Customer Account Financing and any Permitted Novelis
Switzerland Financing)) and which have been specifically identified and
consented to by the Administrative Agent, (v) all other rights and payments
which relate solely to such Receivables and (vi) all cash reserves comprising
credit enhancements for such Qualified Securitization Transaction.
“Securitization Entity” shall mean any corporation, company (including any
limited liability company), association, partnership, joint venture, trust,
mutual fund or other business entity to which any Restricted Subsidiary
(excluding any Restricted Subsidiary that is organized in a Principal
Jurisdiction (excluding from such requirement that such Restricted Subsidiary
not be organized in a Principal Jurisdiction, any Permitted German Alternative
Financing, any Permitted Customer Account Financing and any Permitted Novelis
Switzerland Financing)) or any other Securitization Entity transfers Receivables
and Related Security) (a) which engages in no activities other than in
connection with the financing of Receivables or Related Security, (b) which is
designated by the Board of Directors of the Borrower as a Securitization Entity,
(c) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is guaranteed by the Borrower or any Restricted
Subsidiary (excluding guarantees of such transferor Restricted Subsidiary of
obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings and guarantees by the
Securitization Entity), (ii) is recourse to or obligates the Borrower or any
Restricted Subsidiary (other than the Securitization Entity) in any way other
than pursuant to Standard Securitization Undertakings or (iii) subjects any
property or asset of the Borrower or any Restricted Subsidiary (other than the
Securitization Entity), directly or indirectly, contingently or otherwise, to
the satisfaction thereof, other than pursuant to Standard Securitization
Undertakings and other than any interest in the Receivables and Related Security
being financed (whether in the form of any equity interest in such assets or
subordinated indebtedness payable primarily from such financed assets) retained
or acquired by the transferor Restricted Subsidiary, (d) to which none of the
Borrower nor any Restricted Subsidiary has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results and (e) with which none of Holdings, the
Borrower nor any Restricted Subsidiary of the Borrower has any material
contract, agreement, arrangement or understanding other than those customary for
a Qualified Securitization Transaction and, in any event, on terms no less
favorable to the Borrower or such Restricted Subsidiary that those that might be
obtained at the time from Persons that are not Affiliates of the Borrower or
such Restricted Subsidiary. Any such designation by the Board of Directors shall
be evidenced to the Administrative Agent by providing the Administrative Agent
with a certified copy of the resolution of the Board of Directors giving effect
to such designation and an Officers’ Certificate certifying that such
designation complied with the foregoing conditions.
“Security Agreement” shall mean each U.S. Security Agreement, each Canadian
Security Agreement, each U.K. Security Agreement, each Swiss Security Agreement,
each German Security Agreement, each Irish Security Agreement, each Brazilian
Security Agreement, each French Security Agreement, each Dubai Security
Agreement and each other Security Agreement entered into pursuant to Section
5.11(b), individually and collectively, as the context may require.
“Security Agreement Collateral” shall mean all property pledged or granted as
Collateral pursuant to any Security Agreement (a) on the Closing Date or (b)
thereafter pursuant to Section 5.11.
“Security Documents” shall mean each Security Agreement, the Mortgages, any
Security Trust Deed, and each other security document, deed of trust, charge or
pledge agreement delivered in accordance with applicable local or foreign law to
grant a valid, perfected security interest in any property as Collateral for the
Secured Obligations, and all UCC or other financing statements or




--------------------------------------------------------------------------------




financing change statements, control agreements, bailee notification letters, or
instruments of perfection required by this Agreement, any Security Agreement,
any Mortgage or any other such security document, charge or pledge agreement to
be filed with respect to the security interests in property and fixtures created
pursuant to any Security Agreement or any Mortgage and any other document or
instrument utilized to pledge or grant or purport to pledge or grant a security
interest or lien on any property as Collateral for the Secured Obligations or to
perfect, obtain control over or otherwise protect the interest of the Collateral
Agent therein.
“Security Trust Deed” shall mean any security trust deed to be executed by,
among others, the Collateral Agent, the Administrative Agent and any Loan Party
granting security over U.K. or Irish assets of any Loan Party.
“Senior Note Agreements” shall mean the indentures dated as of December 17,
2010, pursuant to which the Senior Notes were issued.
“Senior Note Documents” shall mean the Senior Notes, the Senior Note Agreements,
the Senior Note Guarantees and all other documents executed and delivered with
respect to the Senior Notes or the Senior Note Agreements.
“Senior Note Guarantees” shall mean the guarantees of the Loan Parties (other
than Holdings and the Borrower) pursuant to the Senior Note Agreements.
“Senior Notes” shall mean the Borrower’s 8.375% Senior Notes due 2017 and 8.75%
Senior Notes due 2020, each issued pursuant to the Senior Note Agreements on
December 17, 2010 and any senior notes issued pursuant to a Permitted
Refinancing of the Senior Notes (and any Registered Equivalent Notes).
“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt, Permitted Second Priority Refinancing Debt,
Additional Senior Secured Indebtedness or Junior Secured Indebtedness, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.
“Senior Secured Net Leverage Ratio” shall mean, with respect to any date of
determination (the “Calculation Date”), the ratio of (a) Consolidated Total Net
Debt as of the Calculation Date (other than any portion of Consolidated Total
Net Debt that is unsecured or is secured solely by Liens that are subordinated
to the Liens securing the Secured Obligations pursuant to the Intercreditor
Agreement) (it being understood that Indebtedness under the Revolving Credit
Loan Documents which constitutes Consolidated Total Net Debt will be included in
the Senior Secured Net Leverage Ratio) to (b) Consolidated EBITDA for the Test
Period most recently ended prior to the Calculation Date for which financial
information has been delivered to the Administrative Agent and the Lenders
pursuant to Section 5.01(a) or (b); provided that if the Senior Secured Net
Leverage Ratio is being determined for purposes of determining the Excess Cash
Flow Percentage for a particular Excess Cash Flow Period, then Consolidated
EBITDA for such Excess Cash Flow Period shall be utilized in clause (b) of this
ratio.
“Series of Cash Neutral Transactions” shall mean any series of Investments,
incurrences of Indebtedness, Asset Sales in the form of transfers of
intercompany promissory notes and Equity Interests or similar instruments and/or
Dividends solely among Companies; provided that (i) the amount




--------------------------------------------------------------------------------




of cash or Cash Equivalents transferred by any Company (each such Company, an
"Initiating Company") to another Company in such Series of Cash Neutral
Transactions is not greater than the amount of cash or Cash Equivalents received
by such Initiating Company in such Series of Cash Neutral Transactions less
reasonable transaction expenses and taxes (which cash and Cash Equivalents must
be received by such Initiating Company within three Business Days of the
initiation of such Series of Cash Neutral Transactions), (ii) any Collateral
(including cash or Cash Equivalents of any Loan Party involved in such Series of
Cash Neutral Transactions) shall remain subject to a perfected security interest
of the Collateral Agent, and the validly, perfection and priority of such
security interest shall not be impaired by or in connection with such Series of
Cash Neutral Transactions, (iii) no more than $50,000,000 in aggregate of cash
or Cash Equivalents may be held by Companies that are not Loan Parties in
connection with transfers from Loan Parties as part of such Series of Cash
Neutral Transactions (and any such Company that is not a Loan Party may not
retain any of such cash or Cash Equivalents after giving effect to the Cash
Neutral Transactions), (iv) the fair market value of the assets (other than cash
or Cash Equivalents) that may be held by Companies that are not Loan Parties in
connection with transfers from Loan Parties as part of such Series of Cash
Neutral Transactions may not exceed $50,000,000 in the aggregate and (v) the
ownership interests of any Unrestricted Grantor in any of its Subsidiaries shall
not be reduced as a result thereof.
“Significant Event of Default” shall mean any Event of Default under Section
8.01(a), (b), (g) or (h).
“Similar Business” shall mean any business conducted by the Borrower and the
other Loan Parties on the Closing Date as described in the Confidential
Information Memorandum (or, in the good faith judgment of the Board of Directors
of the Borrower, which is substantially related thereto or is a reasonable
extension thereof).
“Specified Holders” shall mean Hindalco and its Affiliates.
“Specified Transaction” shall mean, with respect to any period, any Permitted
Acquisition (other than Permitted Acquisitions where the amount of the
Acquisition Consideration plus the fair market value of any Equity Interests
which constitutes all or a portion of the purchase price is less than
$15,000,000), Asset Sales (other than any dispositions in the ordinary course of
business and dispositions where the fair market value of the assets disposed of
is less than $15,000,000), Dividends made pursuant to Section 6.08(d),
designation or redesignation of a Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary, incurrence or prepayment of Indebtedness (including any
transaction under Section 6.11), or any Incremental Term Loan or Revolving
Credit Commitment increase.
“Spot Selling Rate” shall mean, on any date of determination, the spot selling
rate determined by the Administrative Agent which shall be the spot selling rate
posted by Reuters on its website for the sale of the applicable currency for
Dollars at approximately 5:00 p.m. (New York City time) on the prior Business
Day; provided that if such rate is not available, such rate shall be the spot
selling rate posted by the Federal Reserve Bank of New York on its website for
the sale of the applicable currency for Dollars at approximately 5:00 p.m. (New
York City time) on the prior Business Day.
“Standard Factoring Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by any Restricted Subsidiary that are
negotiated in good faith at arm’s length in a Receivables factoring transaction
so long as none of the same constitute Indebtedness or a Contingent Obligation
(other than in connection with an obligation to repurchase receivables that do
not satisfy related representations and warranties) or otherwise require the
provision of credit support




--------------------------------------------------------------------------------




in excess of customary credit enhancement established upon entering into such
Receivables factoring transaction negotiated in good faith at arm’s length.
“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by any Restricted Subsidiary that are
negotiated in good faith at arm’s length in a Receivables securitization
transaction so long as none of the same constitute Indebtedness, a Contingent
Obligation (other than in connection with an obligation to repurchase
receivables that do not satisfy related representations and warranties) or
otherwise require the provision of credit support in excess of customary credit
enhancement established upon entering into such Receivables securitization
transaction negotiated in good faith at arm’s length.
“Subordinated Indebtedness” shall mean Indebtedness of a Loan Party that is
subordinated by its terms (including pursuant to the terms of any subordination
agreement, intercreditor agreement, or otherwise) in right of payment to the
Obligations of such Loan Party.
“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any corporation, limited liability company, association or other business
entity of which securities or other ownership interests representing more than
50% of the voting power of all Equity Interests entitled (without regard to the
occurrence of any contingency) to vote in the election of the Board of Directors
thereof are, as of such date, owned, controlled or held by the parent and/or one
or more subsidiaries of the parent, (ii) any partnership (a) the sole general
partner or the managing general partner of which is the parent and/or one or
more subsidiaries of the parent or (b) the only general partners of which are
the parent and/or one or more subsidiaries of the parent and (iii) any other
person that is otherwise Controlled by the parent and/or one or more
subsidiaries of the parent. Unless the context requires otherwise, “Subsidiary”
refers to a Subsidiary of Holdings. Notwithstanding the foregoing, Logan shall
not be treated as a Subsidiary hereunder or under the other Loan Documents
unless it qualifies as a Subsidiary under clause (i) of this definition.
“Subsidiary Guarantor” shall mean each Restricted Subsidiary listed on Schedule
1.01(b), and each other Restricted Subsidiary that is or becomes a party to this
Agreement as a Subsidiary Guarantor pursuant to Section 5.11.
“Successor Holdings” shall have the meaning assigned to such term in the
definition of “Permitted Holdings Amalgamation”.
“Support Agreement” shall mean the Support Agreement, dated December 17, 2010,
among Novelis North America Holdings Inc., Novelis Acquisitions LLC and the
Parent Borrower.
“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located,
(ii) current as of a date which shows all exterior construction on the site of
such Mortgaged Property or any easement, right of way or other interest in the
Mortgaged Property has been granted or become effective through operation of law
or otherwise with respect to such Mortgaged Property which, in either case, can
be depicted on a survey, unless otherwise acceptable to the Collateral Agent,
(iii) certified by the surveyor (in a manner reasonably acceptable to the
Collateral Agent) to the Administrative Agent, the Collateral Agent and the
Title Company, (iv) complying in all respects with the minimum detail
requirements of the American Land Title Association (or the local equivalent) as
such requirements are in effect on the date of preparation of such survey and
(v) sufficient for the Title Company to remove all standard survey exceptions
from the title insurance policy (or commitment) relating to such Mortgaged
Property and issue the




--------------------------------------------------------------------------------




endorsements of the type required by Section 4.01(o)(iii) or (b) otherwise
reasonably acceptable to the Collateral Agent.
“Swap Obligation” means, with respect to any Guarantor (or Borrower with respect
to the obligations of any other Loan Party under any Hedging Agreement entered
into with a counterparty that is a Secured Party), any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swiss Guarantor” shall mean each Restricted Subsidiary of the Borrower
organized in Switzerland party hereto as a Guarantor, and each other Restricted
Subsidiary of the Borrower organized in Switzerland that is required to become a
Guarantor pursuant to the terms hereof.
“Swiss Security Agreement” shall mean, collectively, (i) any Security Agreement,
including all sub-parts thereto, among the Swiss Guarantors (and such other
Persons as may be party thereto) and the Collateral Agent for the benefit of the
Secured Parties, (ii) each pledge agreement, mortgage, security agreement,
guarantee or other agreement that is entered into by any Swiss Guarantor or any
Person who is the holder of Equity Interests in any Swiss Guarantor in favor of
the Collateral Agent and/or the Revolving Credit Collateral Agent, and (iii) any
other pledge agreement, mortgage, security agreement or other agreement entered
into pursuant to the terms of the Loan Documents, in each case of clauses (i),
(ii) and (iii), that is governed by the laws of Switzerland, securing the
Secured Obligations, entered into pursuant to the terms of this Agreement or any
other Loan Document, as the same may be amended, restated or otherwise modified
from time to time.
“Swiss Seller” shall mean Novelis Switzerland, a company organized under the
laws of Switzerland, and any other Subsidiary Guarantor that is a Restricted
Grantor organized in Switzerland (including each in its roles as seller and
collection agent under a Swiss Receivables Purchase Agreement).
“Swiss Withholding Tax” shall mean any withholding tax in accordance with the
Swiss Federal Statute on Anticipatory Tax of 13 October 1965 (Bundesgesetz uber
die Verrechnungssteuer) and any successor provision, as appropriate.
“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease.
“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, payroll, social security, employment and unemployment
taxes, assessments, fees or other charges imposed by any Taxing Authority,
including any interest, additions to tax or penalties applicable thereto. For
greater certainty it shall further be specified that Taxes shall also include
any federal, cantonal and municipal direct taxes levied at source in Switzerland
as per Article 51 § 1 lit. d and Article 94 of the Swiss Federal Direct Tax Act
of December 14, 1990 and as per Article 21 § 2 lit. a and Article 35 § lit. e of
the Swiss Federal Harmonization Direct Tax Act of December 14, 1990.
“Taxing Authority” shall mean any Governmental Authority of any jurisdiction or
political subdivision thereof with the authority to impose, assess, and collect
Taxes and engage in activities of a similar nature with respect to such Taxing
Authority.




--------------------------------------------------------------------------------




“Term Loan Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Term Loans hereunder up to the amount set forth
on Schedule I to the Lender Addendum executed and delivered by such Lender
directly under the column entitled “Term Loan Commitment” or in an Increase
Joinder. The aggregate amount of the Lenders’ Term Loan Commitments on the
Closing Date is $1,800,000,000.
“Term Loan Purchase Amount” shall have the meaning assigned to such term in the
definition of “Dutch Auction”.
“Term Loan Repayment Date” shall have the meaning assigned to such term in
Section 2.09.
“Term Loans” shall mean the Initial Term Loan, the Other Term Loan and the
Incremental Term Loan, as the context requires.
“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
the Borrower then last ended (in each case taken as one accounting period).
“Third Lien Administrative Agent” shall mean any Person acting in such capacity
as administrative agent under any Third Lien Credit Agreement and its successors
and assigns in such capacity.
“Third Lien Collateral Agent” shall mean any Person acting in such capacity as
collateral agent under any Third Lien Credit Agreement and its successors and
assigns in such capacity.
“Third Lien Credit Agreement” shall mean any credit agreement among the Loan
Parties, any Third Lien Administrative Agent, any Third Lien Collateral Agent
and the other parties thereto from time to time, as amended, restated,
supplemented or modified from time to time to the extent permitted by this
Agreement and the Intercreditor Agreement; provided that the aggregate principal
amount of Indebtedness incurred thereunder does not exceed $200,000,000.
“Third Lien Security Documents” shall mean any security documents under which a
Lien has been granted in favor of any Third Lien Collateral Agent and/or any
other Person that is a “Secured Party” under the Third Lien Credit Agreement to
secure any obligations under a Third Lien Credit Agreement.
“Title Company” shall mean any title insurance company as shall be retained by
the Borrower and reasonably acceptable to the Administrative Agent.
“Title Policy” shall have the meaning assigned to such term in Section
4.01(o)(iii).
“Total Net Leverage Ratio” shall mean, with respect to any Calculation Date, the
ratio of (a) Consolidated Total Net Debt as of the Calculation Date to (b)
Consolidated EBITDA for the Test Period most recently ended prior to the
Calculation Date for which financial information has been delivered to the
Administrative Agent and the Lenders pursuant to Section 5.01(a) or (b).
“Trade Date” shall have the meaning assigned to such term in Section
11.04(g)(i).
“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Loan Documents, including (a) the execution and delivery of the Loan
Documents and the initial borrowings hereunder and the amendment and restatement
of the Existing Credit Agreement pursuant to the terms




--------------------------------------------------------------------------------




hereof; (b) the Refinancing; and (c) the payment of all fees and expenses to be
paid on or prior to the Closing Date and owing in connection with the foregoing.
“Transferred Guarantor” shall have the meaning assigned to such term in Section
7.09.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Base Rate.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that if perfection or the effect of perfection
or non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.
“U.K. Guarantor” shall mean each Restricted Subsidiary of the Borrower
incorporated in England and Wales party hereto as a Guarantor, and each other
Restricted Subsidiary of the Borrower incorporated in England and Wales that is
required to become a Guarantor pursuant to the terms hereof.
“U.K. Security Agreement” shall mean, collectively, (i) any Security Agreement,
including all sub-parts thereto, among the U.K. Guarantors (and such other
Persons as may be party thereto) and the Collateral Agent for the benefit of the
Secured Parties, (ii) each pledge agreement, mortgage, security agreement,
charge, assignment, guarantee or other agreement that is entered into by any
U.K. Guarantor or any Person who is the holder of Equity Interests in any U.K.
Guarantor in favor of the Collateral Agent and/or the Revolving Credit
Collateral Agent, and (iii) any other pledge agreement, mortgage, security
agreement, charge, assignment or other agreement entered into pursuant to the
terms of the Loan Documents, in each case of clauses (i), (ii) and (iii), that
is governed by the laws of England and Wales, securing the Secured Obligations,
entered into pursuant to the terms of this Agreement or any other Loan Document,
as the same may be amended, restated or otherwise modified from time to time.
“United States” shall mean the United States of America.
“Unrestricted Cash” shall mean cash and Cash Equivalents of the Borrower and its
Restricted Subsidiaries (in each case, free and clear of all Liens (other than
Liens permitted pursuant to Section 6.02(a), (j), and (k)), to the extent the
use thereof for the application to payment of Indebtedness is not prohibited by
law or any contract to which the Borrower or any of the Restricted Subsidiaries
is a party and excluding cash and Cash Equivalents which are listed as
“restricted” on the consolidated balance sheet of the Borrower and its
Subsidiaries as of such date.
“Unrestricted Grantors” shall mean Loan Parties that are not Restricted
Grantors.
“Unrestricted Subsidiary” shall mean Novelis Services (North America) Inc. and
any Subsidiary of the Borrower designated by the board of directors of the
Borrower as an Unrestricted Subsidiary pursuant to Section 5.16 subsequent to
the Closing Date.
“Upfront Fees” shall have the meaning assigned to such term in Section 2.05.
“US GAAP” shall have the meaning assigned to such term in Section 1.04.




--------------------------------------------------------------------------------




“U.S. Guarantor” shall mean each Restricted Subsidiary of the Borrower organized
in the United States, any state thereof or the District of Columbia, party
hereto as a Guarantor, and each other Restricted Subsidiary of the Borrower
organized in the United States, any state thereof or the District of Columbia
that is required to become a Guarantor pursuant to the terms hereof.
“U.S. Issuer” shall mean Novelis Corporation, a Texas corporation.
“U.S. Loan Parties” shall mean the U.S. Guarantors.
“U.S. Security Agreement” shall mean, collectively (i) any Security Agreement
(including all subparts thereto) among the U.S. Loan Parties (and such other
Persons as may be party thereto) and the Collateral Agent for the benefit of the
Secured Parties, (ii) each pledge agreement, mortgage, security agreement,
guarantee or other agreement that is entered into by any U.S. Loan Party or any
Person who is the holder of Equity Interests in any U.S. Loan Party in favor of
the Collateral Agent and/or the Revolving Credit Collateral Agent, and (iii) any
other pledge agreement, mortgage, security agreement or other agreement entered
into pursuant to the terms of the Loan Documents, in each case of clauses (i),
(ii) and (iii), that is governed by the laws of the United States (or any
subdivision thereof), securing the Secured Obligations, entered into pursuant to
the terms of this Agreement or any other Loan Document, as the same may be
amended, restated or otherwise modified from time to time.
“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.
“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person and/or one or more Wholly Owned Subsidiaries of such person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.
“Wind-Up” shall have the meaning assigned to such term in Section 6.05(g), and
the term “Winding-Up” shall have a meaning correlative thereto.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
Section 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., an “Initial
Term Loan” or an “Incremental Term Loan”) or Type (e.g., a “Eurodollar Rate
Loan”). Borrowings also may be classified and referred to by Class or Type
(e.g., a “Eurodollar Term Borrowing”).






--------------------------------------------------------------------------------




Section 1.03    Terms Generally; Currency Translation. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any Loan Document, agreement, instrument or other
document (including any Organizational Document) herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (b) any reference herein to any person shall be construed to include
such person’s successors and assigns, (c) any reference to a Subsidiary of a
Person shall include any direct or indirect Subsidiary of such Person, (d) the
words “herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) any reference to any law or regulation
herein shall include all statutory and regulatory provisions consolidating,
amendment or interpreting such law or regulation and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, (g) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (h) “on,” when used with respect to
the Mortgaged Property or any property adjacent to the Mortgaged Property, means
“on, in, under, above or about.” For purposes of this Agreement and the other
Loan Documents, where the permissibility of a transaction or determinations of
required actions or circumstances depend upon compliance with, or are determined
by reference to, amounts stated in dollars, such amounts shall be deemed to
refer to Dollars or Dollar Equivalents and any requisite currency translation
shall be based on the Spot Selling Rate in effect on the Business Day
immediately preceding the date of such transaction or determination and the
permissibility of actions taken under Article VI shall not be affected by
subsequent fluctuations in exchange rates (provided that if Indebtedness is
incurred to refinance other Indebtedness, and such refinancing would cause the
applicable dollar denominated limitation to be exceeded if calculated at the
Spot Selling Rate in effect on the Business Day immediately preceding the date
of such refinancing, such dollar denominated restriction shall be deemed not to
have been exceeded so long as (x) such refinancing Indebtedness is denominated
in the same currency as such Indebtedness being refinanced and (y) the principal
amount of such refinancing Indebtedness does not exceed the principal amount of
such Indebtedness being refinanced except as permitted by the definition of
Permitted Refinancing Indebtedness). For purposes of this Agreement and the
other Loan Documents, the word “foreign” shall refer to jurisdictions other than
the United States, the states thereof and the District of Columbia. From and
after the effectiveness of the Permitted Holdings Amalgamation (i) all
references to Borrower in any Loan Document shall refer to the Successor
Borrower and (ii) all references to Holdings in any Loan Document shall refer to
the Successor Holdings.
For purposes of any Collateral located in the Province of Quebec or charged by
any deed of hypothec (or any other Loan Document) subject to or governed by the
laws of the Province of Quebec and for all other purposes pursuant to which the
interpretation or construction of a Loan Document may be subject to the laws of
the Province of Quebec or a court or tribunal exercising jurisdiction in the
Province of Québec, (a) “personal property” shall be deemed to include “movable
property”, (b) “real property” shall be deemed to include “immovable property”,
(c) “tangible property” shall be deemed to include “corporeal property”, (d)
“intangible property” shall be deemed to include “incorporeal property”, (e)
“security interest”, “mortgage” and “lien” shall be deemed to include a
“hypothec”,




--------------------------------------------------------------------------------




“prior claim” and a “resolutory clause”, (f) all references to filing,
registering or recording under the UCC or the PPSA shall be deemed to include
publication under the Civil Code, (g) all references to “perfection” of or
“perfected” Liens shall be deemed to include a reference to an “opposable” or
“set up” Liens as against third parties, (h) any “right of offset”, “right of
setoff” or similar expression shall be deemed to include a “right of
compensation”, (i) “goods” shall be deemed to include “corporeal movable
property” other than chattel paper, documents of title, instruments, money and
securities, (j) an “agent” shall be deemed to include a “mandatary” or the
“hypothecary representative of the Secured Parties”, as the case may be, (k)
“construction liens” shall be deemed to include “legal hypothecs”, (l) “joint
and several” shall be deemed to include “solidary”, (m) “gross negligence or
willful misconduct” shall be deemed to be “intentional or gross fault”, (n)
“beneficial ownership” shall be deemed to include “ownership on behalf of
another as mandatary”, (o) “easement” shall be deemed to include “servitude”,
(p) “priority” shall be deemed to include “prior claim”, (q) “survey” shall be
deemed to include “certificate of location and plan”, and (r) “fee simple title”
shall be deemed to include “absolute ownership”.
Section 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with generally accepted accounting principles in
the United States applied on a consistent basis as in effect from time to time
(“US GAAP”) and all terms of an accounting or financial nature shall be
construed and interpreted in accordance with US GAAP, as in effect from time to
time unless otherwise agreed to by Borrower and the Required Lenders or as set
forth below; provided that (i) the Borrower may elect to convert from US GAAP
for the purposes of preparing its financial statements and keeping its books and
records to IFRS and if the Borrower makes such election it shall give prompt
written notice to the Administrative Agent and the Lenders within five Business
Days of such election, along with a reconciliation of the Borrower’s financial
statements covering the four most recent fiscal quarters for which financial
statements are available (including a reconciliation of the Borrower’s audited
financial statements prepared during such period), (ii) upon election of any
conversion to IFRS, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend the financial ratios and requirements and other
terms of an accounting or a financial nature in the Loan Documents to preserve
the original intent thereof in light of such conversion to IFRS (subject to the
approval of the Required Lenders); provided that, until so amended (x) such
ratios or requirements (and all terms of an accounting or a financial nature)
shall continue to be computed in accordance with US GAAP prior to such
conversion to IFRS and (y) the Borrower shall provide to the Administrative
Agent and the Lenders any documents and calculations required under this
Agreement or as reasonably requested hereunder by the Administrative Agent or
any Lender setting forth a reconciliation between calculations of such ratios
and requirements and other terms of an accounting or a financial nature made
before and after giving effect to such conversion to IFRS and (iii) if at any
time any change in US GAAP or change in IFRS would affect the computation of any
financial ratio or requirement or other terms of an accounting or a financial
nature set forth in any Loan Document, and the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement or other terms of an
accounting or a financial nature to preserve the original intent thereof in
light of such change in US GAAP or change in IFRS (subject to the approval of
the Required Lenders); provided that, until so amended, (x) such ratio or
requirement or other terms of an accounting or a financial nature shall continue
to be computed in accordance with US GAAP prior to such change therein or change
in IFRS and (y) the Borrower shall provide to the Administrative Agent and the
Lenders any documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement or other terms of an accounting or a financial nature made before
and after giving effect to such change in US GAAP or change in IFRS.
Notwithstanding the foregoing, for purposes of determining




--------------------------------------------------------------------------------




compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of Holdings, the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded. For the avoidance of doubt, with respect to the incurrence of
any Indebtedness or the making of any Investment, Asset Sale, Sale Leaseback
Transaction or Restricted Payment in reliance on any provision of Article VI
hereof that is based on a percentage of Consolidated Net Tangible Assets, such
provision shall be deemed to be tested solely upon incurrence of such
Indebtedness or the making of any such Investment, Asset Sale, Sale Leaseback
Transaction or Restricted Payment with respect to Consolidated Net Tangible
Assets as of the end of the most recent period for which financial statements
have been delivered under Section 5.01(a) or (b).


Section 1.05     Resolution of Drafting Ambiguities. Each Loan Party
acknowledges and agrees that it was represented by counsel in connection with
the execution and delivery of the Loan Documents to which it is a party, that it
and its counsel reviewed and participated in the preparation and negotiation
hereof and thereof and that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation hereof or thereof.


Section 1.06    Pro Forma Calculations. Notwithstanding anything to the contrary
herein, the Total Net Leverage Ratio, the Senior Secured Net Leverage Ratio, the
Secured Net Leverage Ratio and the Consolidated Interest Coverage Ratio shall be
calculated on a Pro Forma Basis with respect to each Specified Transaction
occurring during the applicable four quarter period to which such calculation
relates, or subsequent to the end of such four-quarter period but not later than
the date of such calculation; provided that notwithstanding the foregoing, when
calculating the Senior Secured Net Leverage Ratio for purposes of determining
the applicable percentage of Excess Cash Flow set forth in Section 2.10(f), such
calculation shall be made on a Pro Forma Basis with respect to Specified
Transactions shall not give effect to Specified Transactions occurring
subsequent to the applicable four quarter period.


ARTICLE II


THE CREDITS


Section 2.01    Commitments.


(a)    Subject to the terms and conditions and relying upon the representations
and warranties herein set forth and set forth in the 2015 Refinancing Amendment,
each Lender agrees, severally and not jointly, to make a Term Loan in Dollars to
the Borrower on the Closing Date as set forth herein and in the 2015 Refinancing
Amendment in the principal amount not to exceed its Term Loan Commitment.


(b)    Amounts paid or prepaid in respect of Term Loans may not be reborrowed.




Section 2.02 Loans.


(a)    Each Loan shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their applicable Commitments; provided
that the failure of any Lender to make its Loan shall not in itself relieve any
other Lender of its obligation to lend hereunder (it being understood, however,
that no Lender shall be responsible for the failure of any other Lender




--------------------------------------------------------------------------------




to make any Loan required to be made by such other Lender). Each Borrowing shall
be in an aggregate principal amount that is not less than (and in integral
amounts consistent with) the Minimum Amount.


(b)    Subject to Section 2.11 and Section 2.12, each Borrowing shall be
comprised entirely of Base Rate Loans or Eurodollar Rate Loans as the Borrower
may request pursuant to Section 2.03; provided that all Loans comprising the
same Borrowing shall at all times be of the same Type. Each Lender may at its
option make any Eurodollar Rate Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement. Borrowings of more than one Type
may be outstanding at the same time; provided that the Borrower shall not be
entitled to request any Borrowing that, if made, would result in more than eight
(8) Eurodollar Rate Borrowings hereunder at any one time. For purposes of the
foregoing, Borrowings having different Interest Periods, regardless of whether
they commence on the same date, shall be considered separate Borrowings.


(c)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 11:00 a.m., New York City time, and the Administrative Agent shall promptly
credit the amounts so received to an account of the Borrower as directed by the
Borrower in the applicable Borrowing Request maintained with the Administrative
Agent or, if a Borrowing shall not occur on such date because any condition
precedent herein specified shall not have been met, return the amounts so
received to the respective Lenders.


(d)     Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above, and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available, then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, each of such Lender and the Borrower severally agrees to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing and (ii) in the
case of such Lender, the greater of the Interbank Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement, and the Borrower’s obligation to
repay the Administrative Agent such corresponding amount pursuant to this
Section 2.02(d) shall cease.


(e)    Notwithstanding anything to the contrary contained herein, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date of such Loans.




Section 2.03 Borrowing Procedure.






--------------------------------------------------------------------------------




(a)     To request a Borrowing, the Borrower shall deliver, by hand delivery,
telecopier or, to the extent separately agreed by the Administrative Agent, by
an electronic communication in accordance with the second sentence of Section
11.01(b) and the second paragraph of Section 11.01(d), a duly completed and
executed Borrowing Request to the Administrative Agent (i) in the case of a
Eurodollar Rate Borrowing, not later than 11:00 a.m., New York City time, three
(3) Business Days before the date of the proposed Borrowing, or (ii) in the case
of a Base Rate Borrowing, not later than 11:00 a.m., New York City time, on the
date of the proposed Borrowing. Each Borrowing Request shall be irrevocable and
shall specify the following information in compliance with Section 2.02:


(i)the aggregate amount of such Borrowing;


(ii)the date of such Borrowing, which shall be a Business Day;


(iii)[intentionally omitted];


(iv)whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar Rate
Borrowing;


(v)in the case of a Eurodollar Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;


(vi)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.02(c); and


(vii)in the case of the initial Credit Extension hereunder or under any
Incremental Term Loan Commitments, that the conditions set forth in Section
4.02(b) - (d) have been satisfied as of the date of the notice.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested Eurodollar Rate Borrowing, then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.


Section 2.04 Repayment of Loans; Evidence of Debt.


(a)    Promise to Repay. The Borrower hereby unconditionally promises to pay to
the Administrative Agent, for the account of each applicable Lender, the then
unpaid principal amount of each Term Loan of such Lender on the Maturity Date of
such Term Loans. All payments or repayments of Loans made pursuant to this
Section 2.04(a) shall be made in Dollars.


(b)    Lender and Administrative Agent Records. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
Indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of




--------------------------------------------------------------------------------




principal and interest payable and paid to such Lender from time to time under
this Agreement. The Administrative Agent shall maintain accounts in which it
will record (i) the amount of each Loan made hereunder, the Type and Class
thereof and the Interest Period applicable thereto; (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder; and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof. The entries made in the accounts maintained pursuant to
this paragraph shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.


(c)    Promissory Notes. Any Lender by written notice to Borrower (with a copy
to the Administrative Agent) may request that Loans of any Class made by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender one or more promissory notes payable to such
Lender or its registered assigns in the form of Exhibit K (with, in the case of
Loans other than the Initial Term Loans, such changes as are appropriate, in the
Administrative Agent’s reasonable discretion, to reflect the terms of such
Loans). Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section
11.04) be represented by one or more promissory notes in such form payable to
such payee or its registered assigns.




Section 2.05 Fees.


(a)    Fees. The Borrower agrees to pay all Fees payable pursuant to the Fee
Letters, in the amounts and on the dates set forth therein.


(b)    Upfront Fees. The Borrower agrees to pay each Lender on the Closing Date
an upfront fee equal to 0.50% of the aggregate amount of Term Loan Commitments
of such Lender (the “Upfront Fees”).


(c)    All Fees shall be paid on the dates due, in immediately available funds
in dollars, to the Administrative Agent. Once paid, none of the Fees shall be
refundable under any circumstances.




Section 2.06 Interest on Loans.
  
(a)    Base Rate Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each Base Rate Borrowing shall bear interest at a rate per annum
equal to the Base Rate plus the Applicable Margin; provided that Incremental
Term Loans and Other Term Loans may have a different Applicable Margin as
provided for in Sections 2.23 and 2.24, subject to the provisions thereof.


(b)    Eurodollar Rate Loans. Subject to the provisions of Section 2.06(c), the
Loans comprising each Eurodollar Rate Borrowing shall bear interest at a rate
per annum equal to the Eurodollar Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin; provided that Incremental Term Loans
and Other Term Loans may have a different Applicable Margin as provided for in
Sections 2.23 and 2.24, subject to the provisions thereof.






--------------------------------------------------------------------------------




(c)    Default Rate. Notwithstanding the foregoing, if at any time any principal
of or interest on any Loan or any fee or other amount payable by the Loan
Parties hereunder has not been paid when due, whether at stated maturity, upon
acceleration or otherwise and for so long as such amounts have not been paid,
such overdue amount shall, to the extent permitted by applicable law, bear
interest, after as well as before judgment, at a per annum rate equal to (i) in
the case of principal of or interest on any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
2.06 or (ii) in the case of any other amount, 2% plus the rate applicable to
Base Rate Loans as provided in Section 2.06(a) (in either case, the “Default
Rate”).


(d)    Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to Section 2.06(c) shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Rate Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.


(e)    Interest Calculation. All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Base Rate shall be computed on the basis of a year of 365 days (or 366 days in a
leap year) and, in each case, shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Base Rate or Eurodollar Rate shall be determined by the Administrative Agent in
accordance with the provisions of this Agreement and such determination shall be
conclusive absent manifest error.


(f)    Currency for Payment of Interest. All interest paid or payable pursuant
to this Section 2.06 shall be paid in Dollars.




Section 2.07    Termination of Commitments. The Term Loan Commitments shall
automatically terminate at 5:00 p.m., New York City time, on the Closing Date.


Section 2.08    Interest Elections.


(a)    Generally. Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Rate Borrowing,
shall have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a Base Rate
Borrowing or to rollover or continue such Borrowing and, in the case of a
Eurodollar Rate Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions (not less than the Minimum Amount) of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. Notwithstanding anything to
the contrary, the Borrower shall not be entitled to request any conversion,
rollover or continuation that, if made, would result in more than eight (8)
Eurodollar Rate Borrowings outstanding hereunder at any one time.


(b)    Interest Election Notice. To make an election pursuant to this Section,
the Borrower shall deliver, by hand delivery or telecopier, a duly completed and
executed Interest Election Request to the Administrative Agent not later than
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to




--------------------------------------------------------------------------------




be made on the effective date of such election. Each Interest Election Request
shall be irrevocable. Each Interest Election Request shall specify the following
information in compliance with Section 2.02:


(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);


(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;


(iii)    whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Rate Borrowing; and


(iv)    if the resulting Borrowing is a Eurodollar Rate Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated, as applicable, by the definition of the term
“Interest Period”.
If any such Interest Election Request requests a Eurodollar Rate Borrowing but
does not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.
(c)    Automatic Conversion to Base Rate Borrowings. If an Interest Election
Request with respect to a Eurodollar Rate Borrowing is not timely delivered
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to a Base Rate Borrowing. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is
continuing, the Administrative Agent or the Required Lenders may require, by
notice to the Borrower, that (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Rate Borrowing and (ii) unless repaid, each Eurodollar
Rate Borrowing shall be converted to an Base Rate Borrowing at the end of the
Interest Period applicable thereto.


Section 2.09    Amortization of Term Loan Borrowings.
  
(a)    The Borrower shall pay to the Administrative Agent, for the account of
the Lenders, on the dates set forth on Annex I, or if any such date is not a
Business Day, on the immediately preceding Business Day (each such date, a “Term
Loan Repayment Date”), a principal amount of the Initial Term Loans equal to the
amount set forth on Annex I for such date (as adjusted from time to time
pursuant to Section 2.10(g)), together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment. Notwithstanding anything to the contrary contained herein or in any
other Loan Document, all outstanding Initial Term Loans shall be deemed to
constitute Term Loans of the same Class and shall all amortize as set forth on
Annex I.




--------------------------------------------------------------------------------




(b)    The principal amount of Incremental Term Loans and Other Term Loans shall
be repaid by the Borrower as provided in the applicable Increase Joinder or
Refinancing Amendment, as the case may be, in each case subject to the
requirements of this Agreement.


(c)    To the extent not previously paid, all Term Loans shall be due and
payable on the Maturity Date of such Term Loans.


Section 2.10    Optional and Mandatory Prepayments of Loans.


(a)     Optional Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of this Section 2.10; provided that each partial prepayment shall
be in a principal amount that is not less than (and in integral amounts
consistent with) the Minimum Amount or, if less, the outstanding principal
amount of such Borrowing.


(b)    Net Cash Proceeds Account. Subject to the terms of the Intercreditor
Agreement, the Net Cash Proceeds of any Pari Passu Priority Collateral arising
from an Asset Sale or Casualty Event by the Borrower or any Subsidiary Guarantor
which Net Cash Proceeds are being reinvested in accordance with Sections 2.10(c)
or (e), respectively, shall be deposited in one or more Net Cash Proceeds
Accounts pending final application of such proceeds (and any products of such
proceeds) in accordance with the terms hereof (provided that prior to such final
application, and without affecting the Borrower’s obligations under Sections
2.10(c) and (e), such proceeds may be utilized to make repayments of the
Revolving Credit Loans without reducing Revolving Credit Commitments).


(c)    Asset Sales. Not later than three (3) Business Days following the receipt
of any Net Cash Proceeds of any Asset Sale by the Borrower or any of its
Restricted Subsidiaries, the Borrower shall make prepayments of the Term Loans
in accordance with Section 2.10(g) and (h) in an aggregate amount equal to 100%
of such Net Cash Proceeds; provided, that if at the time that any such
prepayment would be required, the Borrower is required to prepay or offer to
repurchase Permitted First Priority Refinancing Debt or any Additional Senior
Secured Indebtedness that is secured on a pari passu basis with the Secured
Obligations pursuant to the terms of the documentation governing such
Indebtedness with the Net Cash Proceeds of such Asset Sale (such Permitted First
Priority Refinancing Debt or Additional Senior Secured Indebtedness required to
be prepaid or offered to be so repurchased, “Other Applicable Indebtedness”),
then the Borrower may apply such Net Cash Proceeds on a pro rata basis
(determined on the basis of the aggregate outstanding principal amount of the
Term Loans and Other Applicable Indebtedness at such time; provided, that the
portion of such net proceeds allocated to the Other Applicable Indebtedness
shall not exceed the amount of such Net Cash Proceeds required to be allocated
to the Other Applicable Indebtedness pursuant to the terms thereof, and the
remaining amount, if any, of such Net Cash Proceeds shall be allocated to the
Term Loans in accordance with the terms hereof) to the prepayment of the Term
Loans and to the prepayment or repurchase of Other Applicable Indebtedness, and
the amount of prepayment of the Term Loans that would have otherwise been
required pursuant to this Section 2.10(c) shall be reduced accordingly; provided
further, that to the extent the holders of Other Applicable Indebtedness decline
to have such indebtedness prepaid or repurchased, the declined amount shall
promptly (and in any event within 10 Business Days after the date of such
rejection) be applied to prepay the Term Loans in accordance with the terms
hereof; provided further that:


(i)    no such prepayment shall be required under this Section 2.10(c) with
respect to (A) any Asset Sale permitted by Section 6.06 other than




--------------------------------------------------------------------------------




clauses (b) and (i) thereof, (B) the disposition of property which constitutes a
Casualty Event, or (C) Asset Sales for fair market value resulting in less than
$50,000,000 in Net Cash Proceeds in any fiscal year; and


(ii)    so long as no Event of Default shall then exist or would arise
therefrom, such proceeds shall not be required to be so applied on such date to
the extent that the Borrower shall have delivered an Officers’ Certificate to
the Administrative Agent on or prior to such date stating that such Net Cash
Proceeds are expected to be reinvested in fixed or capital assets or to make
Permitted Acquisitions (and (x) in the case of Net Cash Proceeds received from
the arm's length sale or disposition for cash of Equity Interests in a Joint
Venture Subsidiary for fair market value or the issuance of Equity Interests in
a Joint Venture Subsidiary, in each case as permitted under Section 6.06 hereof,
such Net Cash Proceeds may also be used to make investments in joint ventures so
long as a Company owns at least 50% of the Equity Interests in such joint
venture and (y) in the case of Net Cash Proceeds from an Asset Sale by a Joint
Venture Subsidiary, such Net Cash Proceeds may also be used by such Joint
Venture to reinvest in property (other than cash, Cash Equivalents and
securities) to be owned by such Joint Venture and used in an activity permitted
under Section 6.15) within 365 days (or in the event the Borrower or any
Restricted Subsidiary has entered into a binding agreement to make such
reinvestment within such 365 day period, such period shall be extended for an
additional 365 days with respect to the portion of such Net Cash Proceeds so
committed to be reinvested) following the date of such Asset Sale (which
Officers’ Certificate shall set forth the estimates of the proceeds to be so
expended); provided that if all or any portion of such Net Cash Proceeds is not
so reinvested within such 365-day period (as such period may be extended
pursuant to the foregoing), such unused portion shall be applied on the last day
of such period to mandatory prepayments as provided in this Section 2.10(c).


(d)    Debt Issuance. Not later than one (1) Business Day following the receipt
of any Net Cash Proceeds of any Debt Issuance or issuance of Disqualified
Capital Stock by Holdings, the Borrower or any of its Restricted Subsidiaries
(other than in the case of an issuance of Disqualified Capital Stock, as
permitted by Section 6.13), the Borrower shall make prepayments in accordance
with Section 2.10(g) and (h) in an aggregate amount equal to 100% of such Net
Cash Proceeds.


(e)    Casualty Events. Not later than three (3) Business Days following the
receipt of any Net Cash Proceeds from a Casualty Event by the Borrower or any of
its Restricted Subsidiaries, the Borrower shall make prepayments in accordance
with Section 2.10(g) and (h) in an aggregate amount equal to 100% of such Net
Cash Proceeds; provided that:


(i)    so long as no Event of Default shall then exist or arise therefrom, such
proceeds shall not be required to be so applied on such date to the extent that
the Borrower shall have delivered an Officers’ Certificate to the Administrative
Agent on or prior to such date stating that such proceeds are expected to be
used (or have been used) to repair, replace or restore any property in respect
of which such Net Cash Proceeds were paid or to reinvest in other fixed or
capital assets, no later than 365 days (or in the event the Borrower or any
Restricted Subsidiary has entered into a binding agreement to make such repair,




--------------------------------------------------------------------------------




replacement, restoration or reinvestment within such 365 day period, such period
shall be extended for an additional 365 days with respect to the portion of such
Net Cash Proceeds committed for such repair, replacement, restoration or
reinvestment, so long as such binding agreement is in effect at the end of such
additional 365 day period) following the date of receipt of such proceeds; and


(ii)    if any portion of such Net Cash Proceeds shall not be so applied within
such 365-day period (as such period may be extended pursuant to clause (i),
above), such unused portion shall be applied on the last day of such period to
mandatory prepayments as provided in this Section 2.10(e).


(f)    Excess Cash Flow. No later than 105 days after the end of each Excess
Cash Flow Period, the Borrower shall make prepayments in accordance with
Sections 2.10(g) and (h) in an aggregate amount equal to the amount by which (A)
the Excess Cash Flow Percentage (defined below) of such Excess Cash Flow for
such Excess Cash Flow Period exceeds (B) the aggregate amount of all voluntary
prepayments of Term Loans made pursuant to Section 2.10(a) with Internally
Generated Cash Flow during such Excess Cash Flow Period and voluntary
prepayments of Revolving Credit Loans made with Internally Generated Cash Flow
during such Excess Cash Flow Period (but, in the case of Revolving Credit Loans,
only to the extent such prepayments are accompanied by a simultaneous permanent
reduction of the Revolving Loan Commitments in an equal amount (and excluding
any such reduction to the extent relating to the entering into of a replacement
Revolving Credit Agreement)). “Excess Cash Flow Percentage” shall mean 50%. No
payment of any Loans shall be required under this Section 2.10(f) if (i) on the
date such prepayment is required to be made, no Event of Default has occurred
and is continuing and (ii) the Senior Secured Net Leverage Ratio, as of the last
day of such Excess Cash Flow Period, is less than or equal to 3.0:1.0.


(g)    Application of Prepayments. (i) Prior to any optional or mandatory
prepayment hereunder, the Borrower shall select the Borrowing or Borrowings to
be prepaid and shall specify such selection in the notice of such prepayment
pursuant to Section 2.10(h), subject to the provisions of this Section 2.10(g);
provided that after an Event of Default has occurred and is continuing or after
the acceleration of the Obligations, Section 8.03 shall apply and provided
further, such prepayment shall be applied ratably to each Class of Loans.


(ii)    Any prepayments of any Class of Term Loans (x) pursuant to Section
2.10(a) shall be applied as directed by the Borrower and (y) pursuant to Section
2.10(c), (d), (e), (f) and (i) shall be applied (i) in direct order of maturity
to the next eight scheduled repayments of such Class of Term Loans and (ii) to
the extent of any excess, ratably to the remaining scheduled repayments of Term
Loans.


(iii)    Amounts to be applied pursuant to this Section 2.10 to the prepayment
of Term Loans shall be applied first to reduce outstanding Base Rate Loans. Any
amounts remaining after each such application shall be applied to prepay
Eurodollar Rate Loans.


(iv)    Notwithstanding any of the foregoing, if the amount of any prepayment of
Loans required under this Section 2.10 shall be in excess of the amount of the
Base Rate Loans at the time outstanding (an “Excess Amount”), only the portion
of the amount of such prepayment as is equal to the amount of




--------------------------------------------------------------------------------




such outstanding Base Rate Loans shall be immediately prepaid and, at the
election of the Borrower, the Excess Amount shall be either (1) deposited in an
escrow account on terms satisfactory to the Collateral Agent and applied to the
prepayment of Eurodollar Rate Loans on the last day of the then next-expiring
Interest Period for Eurodollar Rate Loans; provided that (i) interest in respect
of such Excess Amount shall continue to accrue thereon at the rate provided
hereunder for the Loans which such Excess Amount is intended to repay until such
Excess Amount shall have been used in full to repay such Loans and (ii) at any
time while a Default has occurred and is continuing, the Administrative Agent
may, and upon written direction from the Required Lenders shall, apply any or
all proceeds then on deposit to the payment of such Loans in an amount equal to
such Excess Amount or (2) prepaid immediately, together with any amounts owing
to the Lenders under Section 2.13.


(v)    Notwithstanding anything herein to the contrary, with respect to each
such prepayment pursuant to Section 2.10(c), (e), (f) or (i), (i) not later than
the date three Business Days prior to the date specified in Section 2.10 for
making such prepayment, the Borrower shall give the Administrative Agent
telephonic notice (promptly confirmed in writing) requesting that the
Administrative Agent provide notice of such prepayment to each Lender, (ii) each
Lender will have the right to refuse any such prepayment by giving written
notice of such refusal to the Borrower and the Administrative Agent within two
Business Days after such Lender’s receipt of notice from the Administrative
Agent of such prepayment and (iii) the Borrower will make all such prepayments
not so refused upon the applicable date specified in Section 2.10 for making
such prepayment.  Any Lender that does not decline such prepayment in writing on
or prior to the date referenced in clause (ii) above shall be deemed to have
accepted such prepayment.


(h)    Notice of Prepayments. (i) The Borrower shall notify the Administrative
Agent by written notice of any prepayment hereunder (A) in the case of
prepayment of a Eurodollar Rate Borrowing, not later than 11:00 a.m., New York
City time, three (3) Business Days before the date of prepayment, and (B) in the
case of prepayment of a Base Rate Borrowing, not later than 11:00 a.m., New York
City time, one (1) Business Day before the date of prepayment. Each such notice
shall be irrevocable. Each such notice shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof.


(ii)    [Intentionally Omitted]


(iii)    Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of a Credit Extension of the same Type as
provided in Section 2.02(a), except as necessary to apply fully the required
amount of a mandatory prepayment. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing and otherwise in
accordance with this Section 2.10. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.06.




--------------------------------------------------------------------------------




(i)    Foreign Asset Sales. Notwithstanding any other provisions of
Section 2.10(b), (c) or (e) (i) to the extent that any of or all the Net Cash
Proceeds of any Asset Sale or Casualty Event subject to such sections are
received by a Restricted Subsidiary that is not organized under the United
States or any State or political subdivision thereof or of Canada or any
province or political subdivision thereof (a “Foreign Asset Sale”) and such Net
Cash Proceeds are prohibited, restricted or otherwise delayed (each, a
“Repatriation Limitation”) by applicable local law from being repatriated to the
United States or Canada, the portion of such Net Cash Proceeds so affected will
not be required to be applied to repay Term Loans at the times provided in this
Section 2.10 but may be retained by the applicable Restricted Subsidiary so long
as such Repatriation Limitation exists (provided, that such Restricted
Subsidiary shall use its commercially reasonable efforts to overcome any
Repatriation Limitation) and once such Repatriation Limitation no longer exists,
such Restricted Subsidiary shall promptly repatriate an amount equal to such Net
Cash Proceeds to the Borrower which shall promptly (and in any event not later
than five Business Days after such repatriation) apply such amount to the
repayment of the Term Loans pursuant to this Section 2.10 and (ii) to the extent
that the Borrower has reasonably determined in good faith that repatriation of
any of or all of such Net Cash Proceeds of any Asset Sale or Casualty Event
subject to Section 2.10(c) or (e) would have a material adverse tax cost
consequence with respect to such Net Cash Proceeds for such Restricted
Subsidiary or any other Loan Party, the Net Cash Proceeds so affected may be
retained by the applicable Restricted Subsidiary.


(j)    Prepayment Premium. In the event that there shall occur any amendment,
amendment and restatement or other modification of this Agreement that reduces
the Applicable Margin or interest rate with respect to any Term Loans or any
prepayment or refinancing of any Term Loans, in whole or in part with proceeds
of Indebtedness having lower applicable total yield than the applicable total
yield for the Term Loans as of the Closing Date, then each such amendment,
amendment and restatement, modification, prepayment or refinancing that occurs
on or prior to the six-month anniversary of the Closing Date, as the case may
be, shall be accompanied by a fee or prepayment premium, as applicable, equal to
1.00% of the outstanding principal amount of the Term Loans affected by such
amendment, amendment and restatement or modification, or subject to such
prepayment or refinancing. As a condition to effectiveness of any required
assignment by any non-consenting Lender of its Term Loans pursuant to Section
2.16 in respect of any amendment, amendment and restatement or modification to
this Agreement effective prior to the six-month anniversary of the Closing Date
that has the effect of reducing the Applicable Margin or interest rate for any
Term Loans from the Applicable Margin or interest rate in effect on the Closing
Date, the Borrower shall pay to such non-consenting Lender of Term Loans a
premium or fee equal to the premium or fee that would apply pursuant to the
preceding sentence if such non-consenting Lender’s Term Loans being assigned
were being prepaid.


Section 2.11    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Rate Borrowing:


(a)    the Administrative Agent determines (which determination shall be final
and conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Interest Period; or


(b)    the Administrative Agent is advised in writing by the Required Lenders
that the Eurodollar Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the




--------------------------------------------------------------------------------




Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Rate Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Rate
Borrowing, such Borrowing shall be made as a Base Rate Borrowing.
Section 2.12    Yield Protection; Change in Law Generally.


(a)    Increased Costs Generally. If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in, by
any Lender (except any reserve requirement reflected in the Eurodollar Rate); or


(ii)    impose on any Lender or the interbank market any other condition, cost
or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount), then, upon request of such Lender, the Borrower will pay to such
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender, as the case may be, for such additional costs incurred or reduction
suffered.
(b)    Capital Requirements. If any Lender determines (in good faith, but in its
sole absolute discretion) that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by such Lender, to a level below that which such Lender
or such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.


(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.12 and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender, as the case may be, the amount shown
as due on any such certificate within ten (10) Business Days after receipt
thereof.


(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.12 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then




--------------------------------------------------------------------------------




the nine-month period referred to above shall be extended to include the period
of retroactive effect thereof).


(e)    Change in Legality Generally. Notwithstanding any other provision of this
Agreement, if any Change in Law shall make it unlawful for any Lender to make or
maintain any Eurodollar Rate Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Rate Loan, then, upon written
notice by such Lender to the Borrower and the Administrative Agent:


(i)    the Commitments of such Lender (if any) to fund the affected Type of Loan
shall immediately terminate; and


(ii)    (x) such Lender may declare that Eurodollar Rate Loans will not
thereafter (for the duration of such unlawfulness) be continued for additional
Interest Periods and Base Rate Loans will not thereafter (for such duration) be
converted into Eurodollar Rate Loans, whereupon any request to convert a Base
Rate Borrowing to a Eurodollar Rate Borrowing or to continue a Eurodollar Rate
Borrowing for an additional Interest Period shall, as to such Lender only, be
deemed a request to continue a Base Rate Loan as such, or to convert a
Eurodollar Rate Loan into a Base Rate Loan, as the case may be, unless such
declaration shall be subsequently withdrawn and (y) all such outstanding
Eurodollar Rate Loans made by such Lender shall be automatically converted to
Base Rate Loans on the last day of the then current Interest Period therefor or,
if earlier, on the date specified by such Lender in such notice (which date
shall be no earlier than the last day of any applicable grace period permitted
by applicable law).


(f)    Increased Tax Costs. If any Change in Law shall subject any Lender to any
(i) Tax of any kind whatsoever with respect to this Agreement or any Loan made
by it, or change the basis of taxation of payments to such Lender in respect
thereof, or (ii) Tax imposed on it that is specially (but not necessarily
exclusively) applicable to lenders such as such Lender as a result of the
general extent and/or nature of their activities, assets, liabilities, leverage,
other exposures to risk, or other similar factors, including but not limited to
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines or directives thereunder or issued in connection
therewith, the United Kingdom Tax known as the “bank levy” in such form as it
may be imposed and as amended or reenacted, and similar legislation (except, in
each case of the foregoing clauses (i) and (ii), for Indemnified Taxes or Other
Taxes covered by Section 2.15 and the imposition of, or any change in the rate
of, any Excluded Tax payable by such Lender; provided, however, for purposes of
this Section 2.12(f), a franchise tax in lieu of or in substitute of net income
taxes shall be treated as an Excluded Tax only if such franchise tax in lieu of
or in substitute of net income taxes is imposed by a state, city or political
subdivision of a state, in each case in the United States, for the privilege of
being organized or chartered in, or doing business in, such state, city or
political subdivision of such state or city in the United States), and the
result of any of the foregoing shall be to increase the cost to such Lender of
making, converting to, continuing or maintaining any Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount), then, upon request of such Lender, the Borrower will pay to such
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender, as the case may be, for such additional costs incurred or reduction
suffered.






--------------------------------------------------------------------------------




(g)    Notwithstanding anything to the contrary contained herein, no Lender
shall be entitled to seek compensation for costs incurred under this Section
2.12 unless it is the general policy of such Lender at such time to seek
compensation from other borrowers whose transactions with such Lender are
similarly affected by the change in circumstances giving rise to such costs and
the applicable Lender is generally seeking such compensation from such borrowers
(but no Lender shall be required to disclose any confidential or proprietary
information to confirm the foregoing).


Section 2.13    Breakage Payments. In the event of (a) the payment or
prepayment, whether optional or mandatory, of any principal of any Eurodollar
Rate Loan earlier than the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any
Eurodollar Rate Loan earlier than the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Term Loan on
the date specified in any notice delivered pursuant hereto or (d) the assignment
of any Eurodollar Rate Loan earlier than the last day of the Interest Period
applicable thereto as a result of a request by Borrower pursuant to Section
2.16(c), then, in any such event, the Borrower shall compensate each Lender for
the loss, cost and expense attributable to such event. In the case of any
Eurodollar Rate Loan, such loss, cost or expense to any Lender shall be deemed
to include an amount determined by such Lender to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such Loan had such event not occurred, at the Eurodollar Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan) (excluding, however, the Applicable Margin
included therein, if any, and the effect of clause (ii) of each of the sentences
contained in the “Eurodollar Base Rate” definition), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits of a comparable currency, amount and period from other
banks in the applicable interbank market. A certificate of any Lender setting
forth in reasonable detail any amount or amounts that such Lender is entitled to
receive pursuant to this Section 2.13 shall be delivered to the Borrower (with a
copy to the Administrative Agent) and shall be conclusive and binding absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within five (5) days after receipt thereof.


Section 2.14    Payments Generally; Pro Rata Treatment; Sharing of Setoffs
.
(a)    Payments Generally. Each Loan Party shall make each payment required to
be made by it hereunder or under any other Loan Document (whether of principal,
interest or fees, or of amounts payable under Section 2.12, Section 2.13,
Section 2.15, Section 2.16 or Section 11.03, or otherwise) on or before the time
expressly required hereunder or under such other Loan Document for such payment
(or, if no such time is expressly required, prior to 2:00 p.m., New York City
time), on the date when due, in immediately available funds, without condition
or deduction for any counterclaim, defense, recoupment or setoff. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All payments by any
Loan Party shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office, except that payments pursuant to Section 2.12, Section 2.13, Section
2.15, Section 2.16 and Section 11.03 shall be made directly to the persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other person to the




--------------------------------------------------------------------------------




appropriate recipient promptly following receipt thereof in like funds as
received by the Administrative Agent. If any payment under any Loan Document
shall be due on a day that is not a Business Day, unless specified otherwise,
the date for payment shall be extended to the next succeeding Business Day, and,
in the case of any payment accruing interest, interest thereon shall be payable
for the period of such extension. All payments under each Loan Document shall be
made in Dollars, except as expressly specified otherwise.


(b)    Pro Rata Treatment.


(i)    Each payment by the Borrower of interest in respect of the Loans of any
Class shall be applied to the amounts of such obligations owing to the Lenders
pro rata according to the respective amounts then due and owing to the Lenders.


(ii)    Each payment by the Borrower on account of principal of the Borrowings
of any Class shall be made pro rata according to the respective outstanding
principal amounts of the Loans then held by the Lenders.


(c)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.


(d)    Sharing of Set-Off. Subject to the terms of the Intercreditor Agreement,
if any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other Obligations resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other Obligations greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:


(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and


(ii)    the provisions of this paragraph shall not be construed to apply to
(x) any payment made by any Loan Party pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to any Loan Party or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply);
provided, that this paragraph shall not apply to purchases or other payments
pursuant to the Dutch Auction provisions of this Agreement, as provided in
Section 11.04(b)(v).




--------------------------------------------------------------------------------




Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation. If under applicable bankruptcy,
insolvency or any similar law any Secured Party receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.14(d) applies, such Secured
Party shall to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights to which the Secured Party
is entitled under this Section 2.14(d) to share in the benefits of the recovery
of such secured claim.
(e)    Borrower Default. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders, as the case may be, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Interbank Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation. A notice of the Administrative Agent to any Lender or
the Borrower with respect to any amount owing under this Section 2.14(e) shall
be conclusive, absent manifest error.


(f)    Lender Default. If any Lender shall fail to make any payment required to
be made by it pursuant to Section 2.02(c), Section 2.14(e) or Section 11.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.


(g)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 11.03 are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 11.03 on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or to make
its payment under Section 11.03.


(h)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


Section 2.15    Taxes.


(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if any Loan Party shall be
required by applicable Requirements of Law to deduct any Indemnified Taxes or
any Other Taxes from such payments, then (i) the applicable Loan Party shall
increase the sum payable as necessary so that after all such required deductions
and withholdings (including any such deductions




--------------------------------------------------------------------------------




and withholdings applicable to additional sums payable under this Section) each
Agent or Lender, as the case may be, receives an amount equal to the sum it
would have received had no such deductions or withholdings been made, (ii) the
applicable Loan Party shall make such deductions or withholdings and (iii) the
applicable Loan Party shall timely pay the full amount deducted or withheld to
the relevant Taxing Authority in accordance with applicable Requirements of Law.


(b)    Payment of Other Taxes by Borrower. Without limiting the provisions of
paragraph (a) above, each Loan Party shall timely pay any Other Taxes to the
relevant Taxing Authority in accordance with applicable Requirements of Law.


(c)    Indemnification by Loan Parties. Each Loan Party shall indemnify each
Agent and each Lender, within ten (10) Business Days after demand therefor, for
the full amount of any Indemnified Taxes imposed or asserted on or attributable
to amounts payable by any of the Loan Parties hereunder or under any other Loan
Document or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.15) paid by
such Agent or such Lender, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Taxing Authority. A certificate as to the amount of
such payment or liability delivered to the Borrower by a Lender (with a copy to
the Administrative Agent), or by such Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error. The Borrower shall not be
obliged to provide indemnity under this Section where the Indemnified Tax or
Other Tax in question is compensated for by an increased payment under Sections
2.12(f) or 2.15(a).


(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Taxing Authority, the
applicable Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Taxing Authority evidencing such
payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.


(e)    Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
applicable Loan Party is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall, to the extent it may lawfully do so, deliver to the
Borrower (with a copy to the Administrative Agent), if reasonably requested by
the Borrower or the Administrative Agent (and from time to time thereafter, as
requested by the Borrower or Administrative Agent), such properly completed and
executed documentation prescribed by applicable Requirements of Law or any
subsequent replacement or substitute form that it may lawfully provide as will
permit such payments to be made without withholding or at a reduced rate of
withholding; provided, however, that no Lender shall be required to provide any
such documentation or form if, in the relevant Lender’s reasonable judgment,
doing so would subject such Lender to any material unreimbursed costs or
otherwise be disadvantageous to it in any material respect. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall, to the
extent it may lawfully do so, deliver such other documentation reasonably
requested by the Borrower or the Administrative Agent as will enable the
applicable Loan Parties or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements; provided, however, that no Lender shall be required to provide any
such documentation if, in the relevant Lender’s reasonable judgment, doing so
would subject such Lender to any material unreimbursed costs or otherwise be
disadvantageous to it in any material respect.




--------------------------------------------------------------------------------




Each Lender which so delivers any document requested by the Borrower or
Administrative Agent in this Section 2.15(e) further undertakes to deliver to
the Borrower (with a copy to Administrative Agent), upon request of the Borrower
or Administrative Agent, copies of such requested form (or a successor form) on
or before the date that such form expires or becomes obsolete or after the
occurrence of any event requiring a change in the most recent form so delivered
by it, and such amendments thereto or extensions or renewals thereof as may be
reasonably requested by the Borrower or Administrative Agent, in each case,
unless an event (including any change in treaty, law or regulation) has occurred
prior to the date on which any such delivery would otherwise be required that
renders all such forms inapplicable or that would prevent such Lender from duly
completing and delivering any such form with respect to it. For avoidance of
doubt, the Borrower shall not be required to pay additional amounts to any
Lender or Agent pursuant to Section 2.15 to the extent the obligation to pay
such additional amount would not have arisen but for the failure of such Lender
or Agent to comply with this paragraph.
(f)    Treatment of Certain Refunds. If an Agent or a Lender determines, in its
sole discretion, that it has received a refund of, credit against, relief or
remission for any Indemnified Taxes or Other Taxes as to which it has been
indemnified by the Loan Parties or with respect to which any Loan Party has paid
additional amounts pursuant to this Section or Section 2.12(f), it shall pay to
such Loan Party an amount equal to such refund, credit, relief or remission (but
only to the extent of indemnity payments made, or additional amounts paid, by
such Loan Party under this Section with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund or any additional amounts under Section
2.12(f)), net of all reasonable and customary out-of-pocket expenses of such
Agent or Lender, as the case may be, and without interest (other than any
interest paid by the relevant Taxing Authority with respect to such refund or
any additional amounts under Section 2.12(f)); provided that each Loan Party,
upon the request of such Agent or such Lender, agrees to repay the amount paid
over to such Loan Party (plus any penalties, interest or other charges imposed
by the relevant Taxing Authority) to such Agent or such Lender in the event such
Agent or such Lender is required to repay such refund to such Taxing Authority.
Nothing in this Agreement shall be construed to require any Agent or any Lender
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other person.
Notwithstanding anything to the contrary, in no event will any Agent or any
Lender be required to pay any amount to any Loan Party the payment of which
would place such Agent or such Lender in a less favorable net after-tax position
than such Agent or such Lender would have been in if the additional amounts
giving rise to such refund of any Indemnified Taxes or Other Taxes had never
been paid.


(g)    Co-operation. Notwithstanding anything to the contrary in Section
2.15(e), with respect to non-U.S. withholding taxes, the relevant Agent, the
relevant Lender(s) (at the written request of the relevant Loan Party) and the
relevant Loan Party shall, co-operate in completing any procedural formalities
necessary (including delivering any documentation prescribed by the applicable
Requirement of Law and making any necessary reasonable approaches to the
relevant Taxing Authorities) for the relevant Loan Party to obtain authorization
to make a payment to which such Agent or such Lender(s) is entitled without any,
or a reduced rate of, deduction or withholding for, or on account of, Taxes;
provided, however, that none of the Agents or any Lender shall be required to
provide any documentation that it is not legally entitled to provide, or take
any action that, in the relevant Agent’s or the relevant Lender’s reasonable
judgment, would subject such Agent or such Lender to any material unreimbursed
costs or otherwise be disadvantageous to it in any material respect.


(h)    Tax Returns. If, as a result of executing a Loan Document, entering into
the transactions contemplated thereby or with respect thereto, receiving a
payment or enforcing its rights thereunder, any Agent or any Lender is required
to file a Tax Return in a jurisdiction in which it would not otherwise




--------------------------------------------------------------------------------




be required file, the Loan Parties shall promptly provide such information
necessary for the completion and filing of such Tax Return as the relevant Agent
or Lender shall reasonably request with respect to the completion and filing of
such Tax Return. For clarification, any expenses incurred in connection with
such filing shall be subject to Section 11.03.


(i)    Value Added Tax. All amounts set out, or expressed to be payable under a
Loan Document by any party to a Lender or Agent which (in whole or in part)
constitute the consideration for value added tax purposes shall be deemed to be
exclusive of any applicable value added tax, and accordingly, if value added tax
is chargeable on any supply or service made by any Lender or Agent to any party
under a Loan Document, that party shall pay to the Lender or Agent (in addition
to and at the same time as paying the consideration) an amount equal to the
amount of the value added tax (and such Lender or Agent shall promptly provide
an appropriate value added invoice to such party).
Where a Loan Document requires any party to reimburse a Lender or Agent for any
costs or expenses, that party shall also at the same time pay and indemnify the
Lender or Agent against all value added tax incurred by the Lender or Agent in
respect of the costs or expenses to the extent that the party reasonably
determines that neither it nor any other member of any group of which it is a
member for value added tax purposes is entitled to credit or repayment from the
relevant Taxing Authority in respect of the value added tax.
If any Lender or Agent requires any Loan Party to pay any additional amount
pursuant to Section 2.15(i), then such Lender or Agent and Loan Party shall use
reasonable efforts to co-operate to minimize the amount such Loan Party is
required to pay if, in the judgment of such Lender or Agent, such co-operation
would not subject such Lender or Agent to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender or Agent.


Section 2.16    Mitigation Obligations; Replacement of Lenders.


(a)    Designation of a Different Lending Office. Each Lender may at any time or
from time to time designate, by written notice to the Administrative Agent, one
or more lending offices (which, for this purpose, may include Affiliates of the
respective Lender) for the various Loans made by such Lender; provided that to
the extent such designation shall result, as of the time of such designation, in
increased costs under Section 2.12 or Section 2.15 in excess of those which
would be charged in the absence of the designation of a different lending office
(including a different Affiliate of the respective Lender), then the Borrower
shall not be obligated to pay such excess increased costs (although the
Borrower, in accordance with and pursuant to the other provisions of this
Agreement, shall be obligated to pay the costs which would apply in the absence
of such designation and any subsequent increased costs of the type described
above resulting from changes after the date of the respective designation). Each
lending office and Affiliate of any Lender designated as provided above shall,
for all purposes of this Agreement, be treated in the same manner as the
respective Lender (and shall be entitled to all indemnities and similar
provisions in respect of its acting as such hereunder). Each lending office and
Affiliate of any Lender designated as provided above shall, for all purposes of
this Agreement, be treated in the same manner as the respective Lender (and
shall be entitled to all indemnities and similar provisions in respect of its
acting as such hereunder). The proviso to the first sentence of this Section
2.16(a) shall not apply to changes in a lending office pursuant to Section
2.16(b) if such change was made upon the written request of the Borrower.


(b)    Mitigation Obligations. If any Lender requests compensation under Section
2.12, or requires any Loan Party to pay any additional amount to any Lender or
any Taxing Authority for the




--------------------------------------------------------------------------------




account of any Lender pursuant to Section 2.15, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or Section 2.15, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Each Loan
Party hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment. A certificate
setting forth such costs and expenses submitted by such Lender to the Borrower
shall be conclusive absent manifest error.


(c)    Replacement of Lenders. If any Lender requests compensation under Section
2.12, or if the Borrower is required to pay any additional amount to any Lender
or any Taxing Authority for the account of any Lender pursuant to Section 2.15,
or if any Lender is a Defaulting Lender, or if the Borrower exercises its
replacement rights under Section 11.02(d), then the Borrower may, at its sole
expense and effort, upon notice by the Borrower to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.04), all of its interests, rights and
obligations under this Agreement and the other Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:


(i)    the Borrower or the assignee shall have paid to the Administrative Agent
the processing and recordation fee specified in Section 11.04(b);


(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 2.13), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts, including any amounts under Section 2.10(j));


(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments thereafter; and


(iv)    such assignment does not conflict with applicable Requirements of Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


Section 2.17    [INTENTIONALLY OMITTED].


Section 2.18    [INTENTIONALLY OMITTED].




--------------------------------------------------------------------------------




Section 2.19    Interest Act (Canada); Criminal Rate of Interest; Nominal Rate
of Interest.


(a)    Notwithstanding anything to the contrary contained in this Agreement or
in any other Loan Document, solely to the extent that a court of competent
jurisdiction finally determines that the calculation or determination of
interest or any fee payable by any Canadian Loan Party in respect of the
Obligations pursuant to this Agreement and the other Loan Documents shall be
governed by the laws of any province of Canada or the federal laws of Canada, in
no event shall the aggregate interest (as defined in Section 347 of the Criminal
Code, R.S.C. 1985, c. C-46, as the same shall be amended, replaced or re-enacted
from time to time, “Section 347”) payable by the Canadian Loan Parties to the
Agents or any Lender under this Agreement or any other Loan Document exceed the
effective annual rate of interest on the Credit advances (as defined in Section
347) under this Agreement or such other Loan Document lawfully permitted under
Section 347 and, if any payment, collection or demand pursuant to this Agreement
or any other Loan Document in respect of Interest (as defined in Section 347) is
determined to be contrary to the provisions of Section 347, such payment,
collection or demand shall be deemed to have been made by mutual mistake of the
Agents, the Lenders and the Canadian Loan Parties and the amount of such payment
or collection shall be refunded by the relevant Agents and Lenders to the
applicable Canadian Loan Parties. For the purposes of this Agreement and each
other Loan Document to which the Canadian Loan Parties are a party, the
effective annual rate of interest payable by the Canadian Loan Parties shall be
determined in accordance with generally accepted actuarial practices and
principles over the term of the loans on the basis of annual compounding for the
lawfully permitted rate of interest and, in the event of dispute, a certificate
of a Fellow of the Canadian Institute of Actuaries appointed by the
Administrative Agent for the account of the Canadian Loan Parties will be
conclusive for the purpose of such determination in the absence of evidence to
the contrary.


(b)    For the purposes of the Interest Act (Canada) and with respect to
Canadian Loan Parties only:


(i)    whenever any interest or fee payable by the Canadian Loan Parties is
calculated using a rate based on a year of 360 days or 365 days, as the case may
be, the rate determined pursuant to such calculation, when expressed as an
annual rate, is equivalent to (x) the applicable rate based on a year of 360
days or 365 days, as the case may be, (y) multiplied by the actual number of
days in the calendar year in which such rate is to be ascertained and (z)
divided by 360 or 365, as the case may be; and


(ii)    all calculations of interest payable by the Canadian Loan Parties under
this Agreement or any other Loan Document are to be made on the basis of the
nominal interest rate described herein and therein and not on the basis of
effective yearly rates or on any other basis which gives effect to the principle
of deemed reinvestment of interest.
The parties hereto acknowledge that there is a material difference between the
stated nominal interest rates and the effective yearly rates of interest and
that they are capable of making the calculations required to determine such
effective yearly rates of interest.
Section 2.20    [INTENTIONALLY OMITTED].  


Section 2.21    [INTENTIONALLY OMITTED].




--------------------------------------------------------------------------------






Section 2.22    Cashless Rollover of Term Loans. Notwithstanding anything to the
contrary in this Agreement, any Lender may exchange, continue or rollover all or
a portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Borrower, the
Administrative Agent and such Lender.


Section 2.23    Incremental Term Loan Commitments.


(a)    Borrower Request. The Borrower may by written notice to the
Administrative Agent, elect to request the establishment of one or more new Term
Loan Commitments (each, an “Incremental Term Loan Commitment”) (x) in an
aggregate principal amount of not less than $25,000,000 individually and (y) an
integral multiple of $1,000,000 in excess thereof. Each such notice shall
specify (i) date on which the Borrower proposes that such Incremental Term Loan
Commitments shall be effective (each, an “Increase Effective Date”), which shall
be a date not less than 10 Business Days after the date on which such notice is
delivered to the Administrative Agent and (ii) the identity of each Lender or
Additional Lender to whom the Borrower proposes any portion of such Incremental
Term Loan Commitments be allocated and the amount of such allocations; provided
that any existing Lender approached to provide all or a portion of any
Incremental Term Loan Commitments may elect or decline, in its sole discretion,
to provide such Incremental Term Loan Commitments.


(b)    Conditions. Such Incremental Term Loan Commitments shall become
effective, as of such Increase Effective Date; provided that:


(i)    each of the conditions set forth in Section 4.02 shall be satisfied;


(ii)    no Default shall have occurred and be continuing or would result from
the borrowings to be made on the Increase Effective Date;


(iii)    the aggregate amount of all Incremental Term Loans permitted to be made
pursuant to such Incremental Term Loan Commitments shall not exceed the sum of
(A) $300,000,000 plus (B) an additional unlimited amount so long as, after
giving effect to the borrowings to be made on the Increase Effective Date and to
the consummation of any Permitted Acquisition or other Investment or application
of funds made with the proceeds of such borrowings, on a Pro Forma Basis, the
Senior Secured Net Leverage Ratio at such date is not greater than 3.00 to 1.0
(provided that in calculating the Senior Secured Net Leverage Ratio, the
proceeds of Incremental Term Loans shall be excluded from Unrestricted Cash) (it
being understood that the Borrower may elect to utilize amounts under clause (B)
(to the extent compliant therewith) prior to utilization of amounts under clause
(A)); and


(iv)    the Borrower shall deliver or cause to be delivered and legal opinions
or other documents reasonably requested by the Administrative Agent in
connection with any such transaction;
provided, further that if the proceeds of any Incremental Term Loans are being
used to finance an Acquisition that is not conditioned on the obtaining of any
financing, then, except to the extent




--------------------------------------------------------------------------------




otherwise required by the Lenders or Additional Lenders making such Incremental
Term Loans, (x) the representations and warranties referred to in Section
4.02(c) shall be limited to those contained in Sections 3.01, 3.02, 3.03(b),
3.03(c), 3.10, 3.11, 3.12, 3.16, 3.20 , 3.22 and 3.24 and (y) the Defaults
referred to in Section 4.02(b) and Section 2.23(b)(ii) shall be limited to
Significant Events of Default.
(c)    Terms of Incremental Term Loans and Commitments. The terms and provisions
of Loans made pursuant to the new Commitments shall be as follows:


(i)    terms and provisions of Loans made pursuant to Incremental Term Loan
Commitments (“Incremental Term Loans”) shall be, except as otherwise set forth
herein or in the Increase Joinder, identical to the existing Term Loans;


(ii)    the Weighted Average Life to Maturity of all Incremental Term Loans
shall be no shorter than the Weighted Average Life to Maturity of the existing
Term Loans;


(iii)    the maturity date of Incremental Term Loans (the “Incremental Term Loan
Maturity Date”) shall not be earlier than the Latest Maturity Date; and


(iv)    the Applicable Margins for the Incremental Term Loans shall be
determined by the Borrower and the applicable new Lenders and the interest rate
for the Incremental Term Loans shall be determined by reference to the Base Rate
and Eurodollar Rate; provided, however, that with respect to any Incremental
Term Loans, if the initial yield on such Incremental Term Loans (as determined
by the Administrative Agent to be equal to the sum of (x) the margin above the
Eurodollar Rate on such Incremental Term Loans, (y) if such Incremental Term
Loans are initially made at a discount or the Lenders making the same receive an
upfront fee (other than any customary arrangement, underwriting or similar fees
that are paid to the arranger of such Incremental Term Loans in its capacity as
such) directly or indirectly from Holdings, the Borrower or any Subsidiary for
doing so (the amount of such discount or fee, expressed as a percentage of the
Incremental Term Loans, being referred to herein as “Incremental OID”), the
amount of such Incremental OID divided by the lesser of (A) the average life to
maturity of such Incremental Term Loans and (B) four, and (z) the greater of (A)
any amount by which the minimum Eurodollar Rate applicable to such Incremental
Term Loans exceeds the minimum Eurodollar Rate then applicable to the Initial
Term Loans, and (B) any amount by which the minimum Base Rate applicable to such
Incremental Term Loans exceeds the minimum Base Rate then applicable to the
Initial Term Loans) exceeds the sum of (1) the Applicable Margin then in effect
for Eurodollar Rate Loans that are Initial Term Loans, and (2) the Upfront Fees
divided by four, by more than 50 basis points (the amount of such excess above
50 basis points being referred to herein as the “Incremental Net Yield”), then
the Applicable Margin then in effect for Initial Term Loans shall automatically
be increased by the Incremental Net Yield, effective upon the making of the
Incremental Term Loans, provided that to the extent the Applicable Margin
applicable to the Initial Term Loans is so




--------------------------------------------------------------------------------




increased, the Applicable Margin on the Term Loans advanced after the Closing
Date but prior to the relevant Increase Effective Date shall be increased such
that the difference between the Applicable Margin applicable to the Initial Term
Loans and such Term Loans remains constant (or, if such Applicable Margin of
both such series of Term Loans was equal, such Applicable Margin remains
equal)). All determinations by the Administrative Agent as to Incremental Net
Yield or other matters contemplated by this Section 2.23 shall be conclusive
absent manifest error.
The Incremental Term Loan Commitments shall be effected by a joinder agreement
(the “Increase Joinder”) executed by the Loan Parties, the Administrative Agent
and each Lender or Additional Lender making such Incremental Term Loan
Commitment, in form and substance satisfactory to each of them. The Increase
Joinder may, without the consent of any other Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to effect the provisions of this
Section 2.23. This Section 2.23 (including clause (f) hereof) shall supersede
any provision in Section 2.14 or Section 11.02 to the contrary. In addition,
unless otherwise specifically provided herein, all references in Loan Documents
to Term Loans shall be deemed, unless the context otherwise requires, to include
references to Term Loans made pursuant to Incremental Term Loan Commitments made
pursuant to this Agreement, and all references in Loan Documents to Commitments
of a Class shall be deemed, unless the context otherwise requires, to include
references to new Commitments of such Class made pursuant to this Agreement.
(d)    Making of Incremental Term Loans. On any Increase Effective Date on which
Incremental Term Loan Commitments are effective, subject to the satisfaction of
the foregoing terms and conditions, each Lender of such Incremental Term Loan
Commitments shall make a Term Loan to the Borrower in an amount equal to its new
Commitment.


(e)    Equal and Ratable Benefit. The Loans and Commitments established pursuant
to this Section 2.23 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to be perfected under the
UCC, the PPSA or otherwise after giving effect to the establishment of any such
Incremental Term Loan Commitments or any such new Term Loans.


(f)    Alternative Currency Term Loans.    Subject to the conditions set forth
above, the Borrower may elect to establish Incremental Term Loan Commitments
denominated in an Alternative Currency. In such event, the Increase Joinder may
additionally effect such amendments and modifications to this Agreement or the
other Loan Documents, and the Administrative Agent and the Loan Parties may
enter into such additional Loan Documents, in each case, deemed necessary or
appropriate by the Administrative Agent in connection with such Incremental Term
Loan Commitments denominated in Alternative Currencies to modify or add
provisions relating to (i) the reference source for the determination of the
Eurodollar Rate applicable to Term Loans made in any Alternative Currency or
alternative interest rate benchmark for any applicable Alternative Currency,
(ii) the notice periods for borrowing requests with respect to Term Loans made
in any Alternative Currency, (iii) the minimum borrowing or prepayments amounts
applicable to any Term Loan denominated in an Alternative Currency, (iv) the
timing and manner of delivery of funds in any Alternative Currency, (v) gross-up
and/or indemnity with respect to withholding tax matters and (vi) other
provisions customarily




--------------------------------------------------------------------------------




applicable to loans in an Alternative Currency. With respect to the calculations
set for in clause (c)(iv) above for any Incremental Net Yield with respect to
Incremental Term Loans denominated in an Alternative Currency, such calculations
shall be made by the Administrative Agent based on the margin above the
appropriate benchmark component of the interest rate for the Alternative
Currency, as well as any applicable minimum rates or floors and original issue
discount or up front fees (which original issue discount and upfront fees shall
be given effect as provided above).


Section 2.24    Refinancing Amendments.


(a)    At any time after the Closing Date, the Borrower may obtain, from any
Lender or any Additional Lender, Credit Agreement Refinancing Indebtedness in
respect of all or any portion of the Term Loans then outstanding under this
Agreement (which will be deemed to include any then outstanding Other Term
Loans), in the form of Other Term Loans or Other Loan Term Commitments, in each
case pursuant to a Refinancing Amendment; provided that such Credit Agreement
Refinancing Indebtedness (i) will rank pari passu in right of payment and of
security with the other Loans and Commitments hereunder, (ii) will have such
pricing and optional prepayment terms as may be agreed by the Borrower and the
Lenders thereof, (iii) will have a maturity date that is not prior to the
maturity date of, and will have a Weighted Average Life to Maturity that is not
shorter than the Term Loans being refinanced, (iv) subject to clause (ii) above,
will have terms and conditions that are substantially identical to, or less
favorable to the investors providing such Credit Agreement Refinancing
Indebtedness than, the Refinanced Debt and (v) the proceeds of such Credit
Agreement Refinancing Indebtedness shall be applied, substantially concurrently
with the incurrence thereof, to the prepayment of outstanding Term Loans being
so refinanced; provided further that the terms and conditions applicable to such
Credit Agreement Refinancing Indebtedness may provide for any additional or
different financial or other covenants or other provisions that are agreed
between the Borrower and the Lenders thereof and applicable only during periods
after the Latest Maturity Date that is in effect on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained. The
effectiveness of any Refinancing Amendment shall be subject to the satisfaction
on the date thereof of each of the conditions set forth in Section 4.02 and, to
the extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements consistent with those delivered on
the Closing Date under Section 4.01. Each Class of Credit Agreement Refinancing
Indebtedness incurred under this Section 2.24 shall be in an aggregate principal
amount that is (x) not less than $50,000,000 in the case of Other Term Loans and
(y) an integral multiple of $1,000,000 in excess thereof. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Refinancing Amendment. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Term Loans and/or Other Term Loan
Commitments). Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section.


(b)    This Section 2.24 shall supersede any provisions in Section 2.14 or
Section 11.02 to the contrary.




--------------------------------------------------------------------------------




ARTICLE III


REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent and each of the Lenders that:
Section 3.01    Organization; Powers. Each Company (a) is duly organized or
incorporated (as applicable) and validly existing under the laws of the
jurisdiction of its organization or incorporation (as applicable), (b) has all
requisite organizational or constitutional power and authority to carry on its
business as now conducted and to own and lease its property and (c) is qualified
and in good standing (to the extent such concept is applicable in the applicable
jurisdiction) to do business in every jurisdiction where such qualification is
required, except in such jurisdictions where the failure to so qualify or be in
good standing, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.


Section 3.02    Authorization; Enforceability. The Transactions to be entered
into by each Loan Party are within such Loan Party’s organizational or
constitutional powers and have been duly authorized by all necessary
organizational or constitutional action on the part of such Loan Party. This
Agreement has been duly executed and delivered by each Loan Party and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.


Section 3.03    No Conflicts. The Transactions (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created by the
Loan Documents (as reflected in the applicable Perfection Certificate) and
(iii) consents, approvals, registrations, filings, permits or actions the
failure to obtain or perform which could not reasonably be expected to result in
a Material Adverse Effect, (b) will not violate the Organizational Documents of
any Company, (c) will not violate any material Requirement of Law, (d) will not
violate or result in a default or require any consent or approval under any
indenture, agreement or other instrument binding upon any Company or its
property, or give rise to a right thereunder to require any payment to be made
by any Company, except for violations, defaults or the creation of such rights
that could not reasonably be expected to result in a Material Adverse Effect,
and (e) will not result in the creation or imposition of any Lien on any
property of any Company, except Liens created by the Loan Documents and
Permitted Liens. The execution, delivery and performance of the Loan Documents
will not violate, or result in a default under, or require any consent or
approval under, the Senior Notes, the Senior Note Documents, or the Revolving
Credit Loan Documents.


Section 3.04    Financial Statements; Projections.


(a)    Historical Financial Statements. The Borrower has heretofore delivered to
the Lenders the consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower as of and for the fiscal
years ended March 31, 2014 and March 31, 2015, audited by and accompanied by the
unqualified opinion of PricewaterhouseCoopers, independent public accountants
and certified by the chief financial officer of the Borrower. Such financial
statements and




--------------------------------------------------------------------------------




all financial statements delivered pursuant to Section 5.01(a) and Section
5.01(b) have been prepared in accordance with US GAAP and present fairly in all
material respects the financial condition and results of operations and cash
flows of the Borrower as of the dates and for the periods to which they relate.


(b)    No Liabilities. Except as set forth in the most recent financial
statements referred to in Section 3.04(a), as of the Closing Date there are no
liabilities of any Company of any kind, whether accrued, contingent, absolute,
determined, determinable or otherwise, which could reasonably be expected to
result in a Material Adverse Effect, other than liabilities under the Loan
Documents and any Third Lien Credit Agreement. Since March 31, 2015, there has
been no event, change, circumstance or occurrence that, individually or in the
aggregate, has had or could reasonably be expected to result in a Material
Adverse Effect.


(c)    Pro Forma Financial Statements. The Borrower has heretofore delivered to
the Lenders in the Confidential Information Memorandum, the Borrower’s unaudited
pro forma consolidated capitalization table as of March 31, 2015, after giving
effect to the Transactions as if they had occurred on such date. Such
capitalization table has been prepared in good faith by the Loan Parties, based
on the assumptions stated therein (which assumptions are believed by the Loan
Parties on the Closing Date to be reasonable), are based on the best information
available to the Loan Parties as of the date of delivery thereof, accurately
reflect all adjustments required to be made to give effect to the Transactions
and present fairly in all material respects the pro forma capitalization of
Holdings as of such date assuming the Transactions had occurred at such date.


(d)    Forecasts. The forecasts of financial performance of the Borrower and its
subsidiaries furnished to the Lenders have been prepared in good faith by the
Loan Parties and based on assumptions believed by the Loan Parties to be
reasonable, it being understood that any such forecasts may vary from actual
results and such variations could be material.


Section 3.05    Properties.


(a)    Generally. Each Company has good title to, valid leasehold interests in,
or license of, all its property material to its business, free and clear of all
Liens except for Permitted Liens. The property that is material to the business
of the Companies, taken as a whole, (i) is in good operating order, condition
and repair in all material respects (ordinary wear and tear excepted) and
(ii) constitutes all the property which is required for the business and
operations of the Companies as presently conducted.


(b)    Real Property. Schedules 8(a) and 8(b) to the Perfection Certificate
dated the Closing Date contain a true and complete list of each interest in Real
Property (i) owned by any Loan Party as of the Closing Date having fair market
value of $1,000,000 or more and describes the type of interest therein held by
such Loan Party and whether such owned Real Property is leased to a third party
and (ii) leased, subleased or otherwise occupied or utilized by any Loan Party,
as lessee, sublessee, franchisee or licensee, as of the Closing Date having
annual rental payments of $1,000,000 or more and describes the type of interest
therein held by such Loan Party.


(c)    No Casualty Event. No Company has as of the Closing Date received any
notice of, nor has any knowledge of, the occurrence or pendency or contemplation
of any Casualty Event affecting all or any material portion of its property. No
Mortgage encumbers improved Real Property located in the United States that is
located in an area that has been identified by the Secretary of Housing and




--------------------------------------------------------------------------------




Urban Development as an area having special flood hazards within the meaning of
the National Flood Insurance Act of 1968 unless flood insurance available under
such Act has been obtained in accordance with Section 5.04.


(d)    Collateral. Each Company owns or has rights to use all of the Collateral
used in, necessary for or material to each Company’s business as currently
conducted, except where the failure to have such ownership or rights of use
could not reasonably be expected to have a Material Adverse Effect. The use by
each Company of such Collateral does not infringe on the rights of any person
other than such infringement which could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. No claim has been
made and remains outstanding that any Company’s use of any Collateral does or
may violate the rights of any third party that could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.


Section 3.06    Intellectual Property.


(a)    Ownership/No Claims. Each Loan Party owns, or is licensed to use, all
patents, trademarks, copyrights and other intellectual property (including
intellectual property in software, mask works, inventions, designs, trade names,
service marks, technology, trade secrets, proprietary information and data,
domain names, know-how and processes) necessary for the conduct of such Loan
Party’s business as currently conducted (“Intellectual Property”), except for
those the failure to own or license which, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. As of
the Closing Date, no material claim has been asserted and is pending by any
person, challenging or questioning the validity of any Loan Party’s Intellectual
Property or the validity or enforceability of any such Intellectual Property,
nor does any Loan Party know of any valid basis for any such claim. The use of
any Intellectual Property by each Loan Party, and the conduct of each Loan
Party’s business as currently conducted, does not infringe or otherwise violate
the rights of any third party in respect of Intellectual Property, except for
such claims and infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.


(b)    Registrations. Except pursuant to non-exclusive licenses and other
non-exclusive use agreements entered into by each Loan Party in the ordinary
course of business,  and except as set forth on Schedule 12(c) to the Perfection
Certificate, on and as of the Closing Date each Loan Party owns and possesses
the right to use and has not authorized or enabled any other person to use, any
Intellectual Property listed on any schedule to the relevant Perfection
Certificate or any other Intellectual Property that is material to its
business,  except for such authorizations and enablements as could not
reasonably be expected to result in a Material Adverse Effect.  All
registrations listed on Schedule 12(a) and 12(b) to the Perfection Certificate
are valid and in full force and effect, in each case,  except where the absence
of such validity or full force and effect, individually or collectively, could
not reasonably be expected to have a Material Adverse Effect.


(c)    No Violations or Proceedings. To each Loan Party’s knowledge, on and as
of the Closing Date, (i) there is no material infringement or other violation by
others of any right of such Loan Party with respect to any Intellectual Property
listed on any schedule to the relevant Perfection Certificate, or any other
Intellectual Property that is material to its business, except as may be set
forth on Schedule 3.06(c), and (ii) no claims are pending or threatened to such
effect except as set forth on Schedule 3.06(c).


Section 3.07    Equity Interests and Subsidiaries.




--------------------------------------------------------------------------------






(a)    Equity Interests. Schedules 1(a) and 10 to the Perfection Certificate
dated the Closing Date set forth a list of (i) all the Subsidiaries of Holdings
and their jurisdictions of organization as of the Closing Date and (ii) the
number of each class of its Equity Interests authorized, and the number
outstanding, on the Closing Date and the number of shares covered by all
outstanding options, warrants, rights of conversion or purchase and similar
rights at the Closing Date. As of the Closing Date, all Equity Interests of each
Company held by Holdings or a Subsidiary thereof are duly and validly issued and
are fully paid and non-assessable, and, other than the Equity Interests of
Holdings, are owned by Holdings, directly or indirectly through Wholly Owned
Subsidiaries except as indicated on Schedules 1(a) and 10 to the Perfection
Certificate. At all times prior to a Qualified Borrower IPO, the Equity
Interests of the Borrower will be owned directly by Holdings. As of the Closing
Date, each Loan Party is the record and beneficial owner of, and has good and
marketable title to, the Equity Interests pledged by it under the Security
Documents, free of any and all Liens, rights or claims of other persons, except
Permitted Liens, and as of the Closing Date there are no outstanding warrants,
options or other rights to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any such Equity Interests other than with
respect to the Forward Share Sale Agreement.


(b)    No Consent of Third Parties Required. Except as have previously been
obtained, no consent of any person including any other general or limited
partner, any other member of a limited liability company, any other shareholder
or any other trust beneficiary is necessary in connection with the creation,
perfection or First Priority status of the security interest of the Collateral
Agent in any Equity Interests pledged to the Collateral Agent for the benefit of
the Secured Parties under the Security Documents or the exercise by the
Collateral Agent of the voting or other rights provided for in the Security
Documents or the exercise of remedies in respect thereof, other than any
restrictions on transfer of the Equity Interests in NKL or its direct parents,
4260848 Canada Inc., 4260856 Canada Inc. and 8018227 Canada Inc., imposed by any
lock-up or listing agreement, rule or regulation in connection with any listing
or offering of Equity Interests in NKL to the extent required by applicable
Requirements of Law or listing or stock exchange requirements.


(c)    Organizational Chart. An accurate organizational chart, showing the
ownership structure of Holdings, the Borrower and each Subsidiary on the Closing
Date is set forth on Schedule 10 to the Perfection Certificate dated the Closing
Date. No Loan Party which is a party to an Irish Security Agreement or has
otherwise created a Lien over any asset situate in Ireland pursuant to the
Security Documents is a Relevant External Company.


Section 3.08    Litigation; Compliance with Laws. There are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority now
pending or, to the knowledge of any Company, threatened against or affecting any
Company or any business, property or rights of any Company (i) that involve any
Loan Document or (ii) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. No Company or any of its property is in violation of, nor will the
continued operation of its property as currently conducted violate, any
Requirements of Law (including any zoning or building ordinance, code or
approval or any building permits) or any restrictions of record or agreements
affecting any Company’s Real Property or is in default with respect to any
Requirement of Law, where such violation or default, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
The Loan Parties have implemented and maintain in effect policies and procedures
designed to ensure compliance by the Loan Parties, their Subsidiaries, and their
respective directors, officers, employees and agents with




--------------------------------------------------------------------------------




applicable Anti-Corruption Laws, and the Loan Parties and their Subsidiaries are
in compliance with applicable Anti-Corruption Laws in all material respects.


Section 3.09    Agreements. No Company is a party to any agreement or instrument
or subject to any corporate or other constitutional restriction that has
resulted or could reasonably be expected to result in a Material Adverse Effect.
No Company is in default in any manner under any provision of any indenture or
other agreement or instrument evidencing Indebtedness, or any other agreement or
instrument to which it is a party or by which it or any of its property is or
may be bound, where such default could reasonably be expected to result in a
Material Adverse Effect. There is no existing default under any Organizational
Document of any Company or any event which, with the giving of notice or passage
of time or both, would constitute a default by any party thereunder that could
reasonably be expected to have a Material Adverse Effect. No event or
circumstance has occurred or exists that constitutes a Default or Event of
Default.


Section 3.10    Federal Reserve Regulations. No Company is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of buying or carrying Margin Stock. No part of the proceeds of any
Loan will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that entails a violation of, or that
is inconsistent with, the provisions of the regulations of the Board, including
Regulation T, U or X. The pledge of the Securities Collateral pursuant to the
Security Documents does not violate such regulations.


Section 3.11    Investment Company Act. No Company is an “investment company” or
a company “controlled” by an “investment company,” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.


Section 3.12    Use of Proceeds. The Borrower will use the proceeds of (a) the
Loans on the Closing Date for the Refinancing and for payment of fees, premiums
and expenses in connection with the Transactions, (b) any Incremental Term Loans
after the Closing Date for general corporate purposes (including to effect
Permitted Acquisitions and other Investments and Dividends permitted hereunder)
and (c) any Other Term Loans after the Closing Date to refinance Term Loans and
pay related fees and expenses; provided that in no event shall any proceeds of
any Loans (including any Incremental Term Loans or Other Term Loans) be
remitted, directly or indirectly, to any Swiss tax resident Company or Swiss tax
resident permanent establishment, where this remittance could be viewed as a use
of such proceeds in Switzerland (whether through an intercompany loan or advance
by any other Company or otherwise) as per the practice of the Swiss Federal Tax
Administration, unless the Swiss Federal Tax Administration confirms in a
written advance tax ruling (based on a fair description of the fact pattern in
the tax ruling request made by a Loan Party) that such use of proceeds in
Switzerland does not lead to Swiss Withholding Tax becoming due on or in respect
any Loans (including any Incremental Term Loans or Other Term Loans) or parts
thereof.


Section 3.13    Taxes. Each Company has (a) timely filed or caused to be timely
filed all material Tax Returns required by applicable Requirements of Law to
have been filed by it and (b) duly and timely paid, collected or remitted or
caused to be duly and timely paid, collected or remitted all material Taxes due
and payable, collectible or remittable by it and all assessments received by it,
except Taxes (i) that are being contested in good faith by appropriate
proceedings and for which such Company has set aside on its books adequate
reserves in accordance with US GAAP or other applicable accounting rules and
(ii) which could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. Each Company has made adequate provision in
accordance with US GAAP or other applicable accounting rules for all material
Taxes not yet due and payable. No Company has




--------------------------------------------------------------------------------




received written notice of any proposed or pending tax assessments, deficiencies
or audits that could be reasonably expected to, individually or in the
aggregate, result in a Material Adverse Effect. No Company has ever been a party
to any understanding or arrangement constituting a “tax shelter” within the
meaning of Section 6111(c), Section 6111(d) or Section 6662(d)(2)(C)(iii) of the
Code, or has ever “participated” in a “reportable transaction” within the
meaning of Treasury Regulation Section 1.6011-4, except as could not be
reasonably expected to, individually or in the aggregate, result in a Material
Adverse Effect.


Section 3.14    No Material Misstatements. The written information (including
the Confidential Information Memorandum), reports, financial statements,
certificates, exhibits or schedules furnished by or on behalf of any Company to
any Agent or any Lender in connection with the negotiation of any Loan Document
or included therein or delivered pursuant thereto, taken as a whole, did not and
does not contain any material misstatement of fact and, taken as a whole, did
not and does not omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were or
are made, not materially misleading in their presentation of Holdings, the
Borrower and its Subsidiaries taken as a whole as of the date such information
is dated or certified; provided that to the extent any such information, report,
financial statement, exhibit or schedule was based upon or constitutes a
forecast or projection, each Loan Party represents only that it was prepared in
good faith and based on assumptions believed by the applicable Loan Parties to
be reasonable.


Section 3.15 Labor Matters. As of the Closing Date, there are no material
strikes, lockouts or labor slowdowns against any Company pending or, to the
knowledge of any Company, threatened in writing. The hours worked by and
payments made to employees of any Company have not been in violation of the Fair
Labor Standards Act of 1938, as amended, or any other applicable federal, state,
provincial, local or foreign law dealing with such matters in any manner which
could reasonably be expected to result in a Material Adverse Effect. All
payments due from any Company, or for which any claim may be made against any
Company, on account of wages and employee health and welfare insurance and other
benefits, have been paid or accrued as a liability on the books of such Company
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect. The consummation of the Transactions will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which any Company is bound,
except as could not reasonably be expected to result in a Material Adverse
Effect.


Section 3.16 Solvency. At the time of and immediately after the consummation of
the Transactions to occur on the Closing Date, and at the time of and
immediately following the making of the initial Credit Extension under any
Incremental Term Loan Commitments and after giving effect to the application of
the proceeds of each Loan and the operation of the Contribution, Intercompany,
Contracting and Offset Agreement, (a) the fair value of the assets of the
Borrower and of the Loan Parties (on a consolidated basis with their
Subsidiaries) will exceed their debts and liabilities, subordinated, contingent,
prospective or otherwise; (b) the present fair saleable value of the property of
the Borrower and the Loan Parties (on a consolidated basis with their
Subsidiaries) will be greater than the amount that will be required to pay the
probable liability of their debts and other liabilities, subordinated,
contingent, prospective or otherwise, as such debts and other liabilities become
absolute and matured; (c) the Borrower and the Loan Parties (on a consolidated
basis with their Subsidiaries) will be able to pay their debts and liabilities,
subordinated, contingent, prospective or otherwise, as such debts and
liabilities become absolute and matured; (d) the Borrower and the Loan Parties
(on a consolidated basis with their Subsidiaries) will not have unreasonably
small assets with which to conduct their business in which they are engaged as
such business is now conducted and is proposed to be conducted following the
Closing Date; and (e) the Borrower and the Loan Parties (on a




--------------------------------------------------------------------------------




consolidated basis with their Subsidiaries) are not “insolvent” as such term is
defined under any bankruptcy, insolvency or similar laws of any jurisdiction in
which any Loan Party is organized or incorporated (as applicable), or otherwise
unable to pay their debts as they fall due.


Section 3.17 Employee Benefit Plans. Each Company and its ERISA Affiliates is in
compliance in all material respects with the applicable provisions of ERISA and
the Code and the regulations and published interpretations thereunder except for
such non-compliance that in the aggregate would not have a Material Adverse
Effect. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events, could reasonably be
expected to result in a Material Adverse Effect or the imposition of a Lien on
any of the property of any Company. The present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used in the most
recent actuarial valuations used for the respective Plans) did not, as of the
date of the most recent financial statements reflecting such amounts, exceed the
fair market value of the property of all such underfunded Plans in an amount
which could reasonably be expected to have a Material Adverse Effect. Using
actuarial assumptions and computation methods consistent with subpart I of
subtitle E of Title IV of ERISA, the aggregate liabilities of each Company or
its ERISA Affiliates to all Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Multiemployer Plan, could not reasonably be expected to result in a
Material Adverse Effect.
To the extent applicable, each Foreign Plan has been maintained in compliance
with its terms and with the requirements of any and all Requirements of Law and
has been maintained, where required, in good standing with applicable
Governmental Authority and Taxing Authority, except for such non-compliance that
in the aggregate would not have a Material Adverse Effect. No Company has
incurred any obligation in connection with the termination of or withdrawal from
any Foreign Plan, except to the extent of liabilities which could not reasonably
be expected to have a Material Adverse Effect. Each Foreign Plan which is
required to be funded is funded in accordance with Requirements of Law, and for
each Foreign Plan which is not required to be funded, the obligations of such
Foreign Plan are properly accrued in the financial statements of the Borrower
and its Subsidiaries, in each case in an amount that could not reasonably be
expected to have a Material Adverse Effect.
Except as specified on Schedule 3.17, (i) no Company is or has at any time been
an employer (for the purposes of Sections 38 to 51 of the Pensions Act 2004) of
an occupational pension scheme which is not a money purchase scheme (both terms
as defined in the Pensions Schemes Act 1993), and (ii) no Company is or has at
any time been “connected” with or an “associate” of (as those terms are used in
Sections 39 and 43 of the Pensions Act 2004) such an employer.
Section 3.18 Environmental Matters.


(a)    Except as, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect:


(i)    The Companies and their businesses, operations and Real Property are in
compliance with, and the Companies have no liability under, any applicable
Environmental Law;


(ii)    The Companies have obtained all Environmental Permits required for the
conduct of their businesses and operations, and the




--------------------------------------------------------------------------------




ownership, operation and use of their property, under Environmental Law, and all
such Environmental Permits are valid and in good standing;


(iii)    There has been no Release or threatened Release of Hazardous Material
on, at, under or from any Real Property or facility presently or formerly owned,
leased or operated by the Companies or their predecessors in interest that could
reasonably be expected to result in liability of the Companies under any
applicable Environmental Law;


(iv)    There is no Environmental Claim pending or, to the knowledge of any
Company, threatened against the Companies, or relating to the Real Property
currently or formerly owned, leased or operated by the Companies or their
predecessors in interest or relating to the operations of the Companies, and, to
the knowledge of any Company, there are no actions, activities, circumstances,
conditions, events or incidents that could reasonably be expected to form the
basis of such an Environmental Claim;


(v)    No Lien has been recorded or, to the knowledge of any Company, threatened
under any Environmental Law with respect to any Real Property or other assets of
the Companies;


(vi)    The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other applicable Environmental Law; and


(vii)    No person with an indemnity or contribution obligation to the Companies
relating to compliance with or liability under Environmental Law is in default
with respect to such obligation.


(b)    As of the Closing Date:


(i)    Except as could not reasonably be expected to have a Material Adverse
Effect, no Company is obligated to perform any action or otherwise incur any
expense under Environmental Law pursuant to any order, decree, judgment or
agreement by which it is bound or has assumed by contract, agreement or
operation of law, and no Company is conducting or financing any Response
pursuant to any Environmental Law with respect to any Real Property or any other
location; and


(ii)    No Real Property or facility owned, operated or leased by the Companies
and, to the knowledge of the Companies, no Real Property or facility formerly
owned, operated or leased by the Companies or any of their predecessors in
interest is (i) listed or proposed for listing on the National Priorities List
promulgated pursuant to CERCLA, or (ii) listed on the Comprehensive
Environmental Response, Compensation and Liability Information System
promulgated pursuant to CERCLA and is reasonably likely




--------------------------------------------------------------------------------




to result in any material liability to any Company, or (iii) included on any
other publicly available list of contaminated sites maintained by any
Governmental Authority analogous to CERCLA or the Resource Conservation and
Recovery Act, 42 U.S.C. §6901 et seq., including any such list relating to the
management or clean up of petroleum and is reasonably likely to result in any
material liability to a Company.


Section 3.19 Insurance. Schedule 3.19 sets forth a true and correct description
of all insurance policies maintained by each Company as of the Closing Date. All
insurance maintained by the Companies to the extent required by Section 5.04 is
in full force and effect, and all premiums thereon have been duly paid. As of
the Closing Date, no Company has received notice of violation or cancellation
thereof, the Mortgaged Property, and the use, occupancy and operation thereof,
comply in all material respects with all Insurance Requirements, and there
exists no material default under any Insurance Requirement. Each Company has
insurance in such amounts and covering such risks and liabilities as are
customary for companies of a similar size engaged in similar businesses in
similar locations.


Section 3.20 Security Documents.


(a)    U.S. Security Agreement. The U.S. Security Agreement is effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, the Security
Agreement Collateral referred to therein and, when (i) financing statements and
other filings in appropriate form are filed in the offices specified on
Schedule 7 to the relevant Perfection Certificate as in effect on the Closing
Date and (ii) upon the taking of possession or control by the Collateral Agent
of the Security Agreement Collateral with respect to which a security interest
may be perfected only by possession or control (which possession or control
shall be given to the Collateral Agent to the extent possession or control by
the Collateral Agent is required by each Security Agreement), the Liens created
by the Security Agreement shall constitute valid, perfected First Priority Liens
on, and security interests in, all right, title and interest of the grantors
thereunder in the Security Agreement Collateral (other than such Security
Agreement Collateral in which a security interest cannot be perfected under the
UCC as in effect at the relevant time in the relevant jurisdiction), in each
case subject to no Liens other than Permitted Liens.


(b)    Canadian Security Agreement. Each of the Canadian Security Agreements is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Security Agreement Collateral referred to therein and, when PPSA
financing statements and other filings in appropriate form are filed in the
offices specified on Schedule 7 to the relevant Perfection Certificate as in
effect on the Closing Date, the Liens created by such Canadian Security
Agreement shall constitute valid, perfected First Priority Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in the Security Agreement Collateral referred to therein (other than such
Security Agreement Collateral in which a security interest cannot be perfected
under the PPSA as in effect at the relevant time in the relevant jurisdiction),
in each case subject to no Liens other than Permitted Liens.


(c)    U.K. Security Agreement. The U.K. Security Agreement is effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, the Security
Agreement Collateral referred to therein and, upon the registration specified on
Schedule 7 to the relevant Perfection Certificate as in effect on the Closing
Date, the Liens created by the U.K. Security Agreement shall constitute valid,
perfected First Priority Liens on, and




--------------------------------------------------------------------------------




security interests in, all right, title and interest of the grantors thereunder
in the Security Agreement Collateral referred to therein (other than such
Security Agreement Collateral in which a security interest cannot be perfected
under applicable law as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens.


(d)    Swiss Security Agreement. The Swiss Security Agreement is effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties
(or in the case of accessory security, in favor of the Secured Parties), legal,
valid and enforceable Liens on, and security interests in, the Security
Agreement Collateral referred to therein and, upon the registrations, recordings
and other actions specified on Schedule 7 to the relevant Perfection Certificate
as in effect on the Closing Date, the Liens created by the Swiss Security
Agreement shall constitute valid, perfected First Priority Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in the Security Agreement Collateral referred to therein (other than such
Security Agreement Collateral in which a security interest cannot be perfected
under applicable law as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens.


(e)    German Security Agreement. The German Security Agreement is effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties,
or in the case of accessory security, in favor of the Secured Parties, legal,
valid and enforceable Liens on, and security interests in, the Security
Agreement Collateral referred to therein and, upon the registrations, recordings
and other actions specified on Schedule 7 to the relevant Perfection Certificate
as in effect on the Closing Date, the Liens created by the German Security
Agreement shall constitute valid, perfected First Priority Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in the Security Agreement Collateral referred to therein (other than such
Security Agreement Collateral in which a security interest cannot be perfected
under applicable law as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens.


(f)    Irish Security Agreement. The Irish Security Agreement is effective to
create in favor of the Collateral Agent for the benefit of and as trustee for
the Secured Parties, legal, valid and enforceable Liens on, and security
interests in, the Security Agreement Collateral referred to therein and, upon
the registrations, recordings and other actions specified on Schedule 7 to the
relevant Perfection Certificate as in effect on the Closing Date, the Liens
created by the Irish Security Agreement shall constitute valid, perfected First
Priority Liens on, and security interests in, all right, title and interest of
the grantors thereunder in the Security Agreement Collateral referred to therein
(other than such Security Agreement Collateral in which a security interest
cannot be perfected under applicable law as in effect at the relevant time in
the relevant jurisdiction), in each case subject to no Liens other than
Permitted Liens.


(g)    Brazilian Security Agreement. Each Brazilian Security Agreement is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Security Agreement Collateral referred to therein and, upon the
registrations, recordings and other actions specified on Schedule 7 to the
relevant Perfection Certificate as in effect on the Closing Date, the Liens
created by each of the Brazilian Security Agreements shall constitute valid,
perfected First Priority Liens on, and security interests in, all right, title
and interest of the grantors thereunder in the Security Agreement Collateral
referred to therein (other than such Security Agreement Collateral in which a
security interest cannot be perfected under applicable law as in effect at the
relevant time in the relevant jurisdiction), in each case subject to no Liens
other than Permitted Liens. The Brazilian Guarantor further acknowledges that,
for the purpose of Brazilian laws, the amendment and restatement of the Existing
Credit Agreement effectuated by this Agreement




--------------------------------------------------------------------------------




and the 2015 Refinancing Amendment shall be considered a novation of the
obligations of the Borrower and each Loan Party under the Existing Credit
Agreement and, therefore, the Brazilian Guarantor reaffirms and restates the
guarantees, security and Liens created in favor of the Collateral Agent for the
benefit of the Secured Parties under the First Demand Guarantee Agreement dated
December 17, 2010 and under the Brazilian Security Agreements, all as amended
from time to time, in accordance with Article 364 of the Brazilian Civil Code.


(h)    Dubai Security Agreement. Each Dubai Security Agreement is effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, the Security
Agreement Collateral referred to therein and, upon the registrations, recordings
and other actions specified on Schedule 7 to the relevant Perfection Certificate
as in effect on the Closing Date, the Liens created by each of the Dubai
Security Agreement shall constitute valid, perfected First Priority Liens on,
and security interests in, all right, title and interest of the grantors
thereunder in the Security Agreement Collateral referred to therein (other than
such Security Agreement Collateral in which a security interest cannot be
perfected under Applicable Law as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens.


(i)    [Intentionally Omitted].


(j)    French Security Agreement. Each French Security Agreement is effective to
create in favor of the French Collateral Agent for the benefit of the Secured
Parties, legal, valid and enforceable Liens on, and security interests in, the
Security Agreement Collateral referred to therein and, upon the registrations,
recordings and other actions specified on Schedule 7 to the relevant Perfection
Certificate as in effect on the Closing Date, the Liens created by each of the
French Security Agreements shall constitute valid, perfected First Priority
Liens on, and security interests in, all right, title and interest of the
grantors thereunder in the Security Agreement Collateral referred to therein
(other than such Security Agreement Collateral in which a security interest
cannot be perfected under applicable law as in effect at the relevant time in
the relevant jurisdiction), in each case subject to no Liens other than
Permitted Liens.


(k)    Intellectual Property Filings. When the (i) financing statements and
other filings in appropriate form referred to on Schedule 7 to the relevant
Perfection Certificate have been made, and (ii) U.S. Security Agreement or a
short form thereof is filed in the United States Patent and Trademark Office and
the United States Copyright Office, the Liens created by such Security Agreement
shall constitute valid, perfected First Priority Liens on, and security
interests in, all right, title and interest of the grantors thereunder in
Patents and Trademarks (each as defined in such Security Agreement) that are
registered or applied for by any Loan Party with the United States Patent and
Trademark Office or Copyrights (as defined in such Security Agreement)
registered or applied for by any Loan Party with the United States Copyright
Office, as the case may be, in each case subject to no Liens other than
Permitted Liens.


(l)    Mortgages. Each Mortgage (other than a Mortgage granted by a U.K.
Guarantor) is effective to create, in favor of the Collateral Agent, for its
benefit and the benefit of the Secured Parties, legal, valid, perfected and
enforceable First Priority Liens on, and security interests in, all of the Loan
Parties’ right, title and interest in and to the Mortgaged Properties thereunder
and the proceeds thereof, subject only to Permitted Liens, and when such
Mortgages are filed in the offices specified on Schedule 8(a) to the applicable
Perfection Certificates dated the Closing Date (or, in the case of any Mortgage
executed and delivered after the date thereof in accordance with the provisions
of Sections




--------------------------------------------------------------------------------




5.11 and 5.12, when such Mortgage is filed in the offices specified in the local
counsel opinion delivered with respect thereto in accordance with the provisions
of Sections 5.11 and 5.12), the Mortgages shall constitute First Priority fully
perfected Liens on, and security interests in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, in each
case prior and superior in right to any other person, other than Permitted
Liens.
The Mortgages granted by each applicable U.K. Guarantor under the relevant U.K.
Security Agreement are effective to create in favor of the Collateral Agent, for
the ratable benefit of the Secured Parties, legal, valid and enforceable Liens
on all of each such Loan Party’s right, title and interest in and to the
Mortgaged Property thereunder and the proceeds thereof, and when the Mortgages
are filed with the Land Registry, the Mortgages shall constitute fully perfected
First Priority Liens on, and security interest in, all right, title and interest
of each applicable U.K. Guarantor in such Mortgaged Property and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than with respect to the rights of Persons pursuant to Permitted Liens until
terminated in accordance with the terms hereof.
(m)    Valid Liens. Each Security Document delivered pursuant to Sections 5.11,
5.12 and 5.16 will, upon execution and delivery thereof, be effective to create
in favor of the Collateral Agent, for the benefit of the Secured Parties, legal,
valid and enforceable Liens on, and security interests in, all of the Loan
Parties’ right, title and interest in and to the Collateral thereunder, and (i)
when all appropriate filings, registrations or recordings and other actions set
forth in the relevant Perfection Certificate are made in the appropriate offices
as may be required under applicable law and (ii) upon the taking of possession
or control by the Collateral Agent of such Collateral with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
required by any Security Document), such Security Document will constitute First
Priority fully perfected Liens on, and security interests in, all right, title
and interest of the Loan Parties in such Collateral, in each case subject to no
Liens other than the applicable Permitted Liens.


(n)    German Receivables Purchase Agreement. As of the Closing Date, (i) the
German Receivables Purchase Agreement is in full force and effect, (ii) each
representation and warranty under the Receivables Purchase Agreement of each
Loan Party party thereto is true and correct in all material respects on and as
of the date made thereunder and (iii) no “Termination Event” (as defined
therein) has occurred under the Receivables Purchase Agreement.


Section 3.21 Material Indebtedness Documents. Schedule 3.21 lists, as of the
Closing Date, (i) each material Senior Note Document, (ii) each material
Revolving Credit Loan Document, and (iii) each material agreement, certificate,
instrument, letter or other document evidencing any other Material Indebtedness,
and the Lenders have been furnished true and complete copies of each of the
foregoing.


Section 3.22 Anti-Terrorism Law; Sanctions and Anti-Corruption Law. No Loan
Party is in violation of any Requirement of Law relating to terrorism or money
laundering, including Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001 (the “Executive Order”), and the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56, Part II.1 of the Criminal
Code, R.S.C. 1985, c. C-46, as amended, the Proceeds of Crime (Money Laundering)
and Terrorist Financing Act, S.C. 2000, c.17, as amended, regulations
promulgated pursuant to the Special Economic Measures Act, S.C. 1992 c. 17 and
the United Nations Act, R.S.C. 1985 c. U-2, in each case, as amended
(collectively, the “Anti-Terrorism Laws”).




--------------------------------------------------------------------------------




No Loan Party and to the knowledge of the Loan Parties, no broker or other agent
of any Loan Party acting or benefiting in any capacity in connection with the
Loans is any of the following:


(i)    a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;


(ii)    a person owned or controlled by, or acting for or on behalf of, any
person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;


(iii)    a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;


(iv)    a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or


(v)    a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.
No Loan Party and, to the knowledge of the Loan Parties, no broker or other
agent of any Loan Party acting in any capacity in connection with the Loans
(w) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
clauses (i) through (v) above, (x) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order or Anti-Terrorism Laws, (y) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law or (z) is in violation of any applicable Anti-Terrorism Laws.
Neither of the advance of the Term Loans nor the use of the proceeds of any
thereof will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as
amended, and any executive order or requirement of Applicable Law promulgated
thereunder) (the “Trading With the Enemy Act”) or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) the Executive
Order and (b) the Patriot Act) or any other applicable Sanctions. Furthermore,
none of the Loan Parties or their Subsidiaries (including Unrestricted
Subsidiaries) and, to the Loan Parties’ knowledge, their and their Subsidiaries’
respective directors, officers, employees, Affiliates or agents (in the case of
agents, that will act in any capacity in connection with or benefit from this
Agreement) (a) is or will become a "blocked person" as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations or (b) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person” or with any Sanctioned
Person or in any manner violative of any such order or (c) is a Sanctioned
Person. Each Loan Party is in compliance, in all material respects, with the
Patriot Act. Each Loan Party, its Subsidiaries and their respective officers and
employees and to the knowledge of such Loan Party its directors and agents, are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to




--------------------------------------------------------------------------------




result in any Borrower being designated as a Sanctioned Person. No part of the
proceeds of the Term Loans will be used by the Loan Parties, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended, or any law, rule or
regulation of any jurisdiction applicable to any Borrower or any of their
Subsidiaries from time to time concerning or relating to bribery or corruption
including the Corruption of Foreign Public Officials Act (Canada) (collectively,
“Anti-Corruption Laws”). “Sanctioned Country” means, at any time, a country or
territory which is itself, or whose government is, the subject or target of any
Sanctions. “Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State or by the United Nations Security Council, the European
Union or any EU member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons. “Sanctions” means economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.
The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.
Section 3.23 Location of Material Inventory and Equipment. Schedule 3.24 sets
forth as of the Closing Date all locations where the aggregate value of
Inventory and Equipment (other than mobile Equipment or Inventory in transit)
owned by the Loan Parties at each such location exceeds $1,000,000.


Section 3.24 Senior Notes; Material Indebtedness. The Obligations constitute
“Senior Debt” or “Designated Senior Indebtedness” (or any other defined term
having a similar purpose) within the meaning of the Senior Note Documents (and
any Permitted Refinancings thereof permitted under Section 6.01 other than
refinancings with Incremental Term Loans). The Commitments and the Loans and
other extensions of credit under the Loan Documents constitute “Credit
Facilities” (or any other defined term having a similar purpose) or liabilities
payable under the documentation related to “Credit Facilities” (or any other
defined term having a similar purpose), in each case, within the meaning of the
Senior Note Documents (and any Permitted Refinancings thereof permitted under
Section 6.01 other than refinancings with Incremental Term Loans). The
consummation of each of (i) the Transactions, (ii) each incurrence of
Indebtedness hereunder and (iii) the granting of the Liens provided for under
the Security Documents to secure the Secured Obligations is permitted under,
and, in each case, does not require any consent or approval under, the terms of
(A) the Senior Note Documents (and any Permitted Refinancings thereof), the
Revolving Credit Loan Documents (and any Permitted Revolving Credit Facility
Refinancings thereof) or any other Material Indebtedness or (B) any other
material agreement or instrument binding upon any Company or any of its property
except, in the case of this clause (B), as could not reasonably be expected to
result in a Material Adverse Effect.


Section 3.25 Centre of Main Interests and Establishments. For the purposes of
The Council of the European Union Regulation No. 1346/2000 on Insolvency
Proceedings (the “Regulation”), (i) the centre of main interest (as that term is
used in Article 3(1) of the Regulation) of each U.K. Guarantor is situated in
England and Wales, (ii) the centre of main interest of Irish Guarantor is
situated in Ireland or Germany, and it has no “establishment” (as that term is
used in Article 2(h) of the Regulation) in any jurisdiction other than Ireland
or Germany, (iii) the centre of main interest of each Swiss Guarantor




--------------------------------------------------------------------------------




is situated in Switzerland, and in each case each has no “establishment” (as
that term is used in Article 2(h) of the Regulation) in any other jurisdiction,
(iv) the centre of main interest of German Seller is situated in Germany, (v)
[intentionally omitted], (vi) the centre of main interest of each French
Guarantor is situated in France, and in each case each has no “establishment”
(as that term is used in Article 2(h) of the Regulation) in any other
jurisdiction and (vii) other than as provided in paragraph (ii) above, no
Guarantor (to the extent such Guarantor is subject to the Regulation) shall have
a centre of main interest other than as situated in its jurisdiction of
incorporation.


Section 3.26 Holding and Dormant Companies. Except as may arise under the Loan
Documents, the Revolving Credit Loan Documents, any Third Lien Credit Agreement,
any Permitted Holdings Indebtedness, (in the case of Novelis Europe Holdings
Limited) the Senior Notes, any Permitted First Priority Refinancing Debt, any
Permitted Second Priority Refinancing Debt, any Permitted Unsecured Refinancing
Debt or Indebtedness incurred pursuant to Section 6.01(l) or (u), neither
Holdings nor Novelis Europe Holdings Limited trades or has any liabilities or
commitments (actual or contingent, present or future) other than liabilities
attributable or incidental to acting as a holding company of shares in the
Equity Interests of its Subsidiaries.


Section 3.27 Excluded Collateral Subsidiaries. The Excluded Collateral
Subsidiaries as of the Closing Date are listed on Schedule 1.01(c).


 
ARTICLE IV
CONDITIONS TO CREDIT EXTENSIONS


Section 4.01 Conditions to Amendment and Restatement. The amendment and
restatement of the Existing Credit Agreement pursuant to the 2015 Refinancing
Amendment, and the obligation of each Lender to fund the initial Credit
Extension requested to be made by it under this Agreement shall be subject to
the prior or concurrent satisfaction of each of the conditions precedent set
forth in this Section 4.01.


(a)    Loan Documents. The Administrative Agent shall have received executed
counterparts of each of the following, properly executed by a Responsible
Officer of each applicable signing Loan Party, each in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders:


(i)    the 2015 Refinancing Amendment;


(ii)    a Note executed by the Borrower in favor of each Lender that has
requested a Note prior to the Closing Date;


(iii)    the Perfection Certificates; and


(iv)    such amendments to, amendments and restatements of, or confirmations or
reaffirmations of, or supplements to, existing Security Documents or other Loan
Documents, and such additional Security Document, Loan Documents or other
filings or actions, in each case as the Administrative Agent or the Collateral
Agent may require in connection with the Transactions.




--------------------------------------------------------------------------------




(b)    Corporate Documents. The Administrative Agent shall have received:


(i)    a certificate of the secretary, assistant secretary or managing director
(where applicable) of each Loan Party dated the Closing Date, certifying
(A) that attached thereto is a true and complete copy of each Organizational
Document (or its equivalent including the constitutional documents) of such Loan
Party certified (to the extent customary in the applicable jurisdiction) as of a
recent date by the Secretary of State (or equivalent Governmental Authority) of
the jurisdiction of its organization, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors and/or
shareholders, as applicable, of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such person is a party
and, in the case of the Borrower, the borrowings hereunder, and that such
resolutions, or any other document attached thereto, have not been modified,
rescinded, amended or superseded and are in full force and effect, (C) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Loan Party
(together with a certificate of another officer as to the incumbency and
specimen signature of the secretary, assistant secretary or managing director
executing the certificate in this clause (i), and other customary evidence of
incumbency) and (D) that the borrowing, guarantee, or granting of Liens with
respect to the Loans or any of the other Secured Obligations would not cause any
borrowing, guarantee, security or similar limit binding on any Loan Party to be
exceeded;


(ii)    a certificate as to the good standing (where applicable, or such other
customary functionally equivalent certificates or abstracts) of each Loan Party
(in so-called “long-form” if available) as of a recent date, from such Secretary
of State (or other applicable Governmental Authority);


(iii)    evidence that the records of the applicable Loan Parties at the United
Kingdom Companies House and each other relevant registrar of companies (or
equivalent Governmental Authority) in the respective jurisdictions of
organization of the Loan Parties are accurate, complete and up to date and that
the latest relevant accounts have been duly filed, where applicable;


(iv)    a copy of the constitutional documents of any Person incorporated in
Ireland whose shares are subject to security under any Security Document,
together with any resolutions of the shareholders of such Person adopting such
changes to the constitutional documents of that Person to remove any restriction
on any transfer of shares or partnership interests (or equivalent) in such
Person pursuant to any enforcement of any such Security Document;


(v)    a written authorization from each Irish Guarantor and each Relevant
External Company referred to in sub-paragraphs (v) and (vi) above, authorizing
each solicitor in McCann FitzGerald to sign all required security related
registration forms required to be delivered to the Companies Registration Office
of Ireland in connection with all or any of the Security Documents;






--------------------------------------------------------------------------------




(vi)    a written resolution of the shareholders of each Irish Guarantor
authorising and approving the terms of, and the performance by each such Irish
Guarantor of its obligations under, each of the Loan Documents to which each
such Irish Guarantor is to be a party;


(vii)    up-to date certified copy of the constitutional documents (e.g., for a
German GmbH: Handelsregisterauszug, Gesellschaftsvertrag, Gesellschafterliste)
for each German Guarantor; and


(viii)    such other documents as the Lenders or the Administrative Agent may
reasonably request.


(c)    Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by a Responsible Officer of the
Borrower, certifying (i) compliance with the conditions precedent set forth in
this Section 4.01 and Section 4.02(b) and (c), (ii) that no Default has occurred
and is continuing and (iii) that each of the representations and warranties made
by any Loan Party set forth in ARTICLE III hereof or in any other Loan Document
were true and correct in all material respects on and as of the Closing Date,
except to the extent such representations and warranties expressly related to an
earlier date, in which case such representation and warranty shall have been
true and correct in all material respects as of such earlier date.


(d)    Financings and Other Transactions, etc.


(i)    The Transactions shall have been consummated or shall be consummated
simultaneously on the Closing Date, in each case in all material respects in
accordance with the terms hereof and the terms of the Loan Documents, without
the waiver or amendment of any such terms not approved by the Administrative
Agent and the Arrangers other than any waiver or amendment thereof that is not
materially adverse to the interests of the Lenders.


(ii)    The Refinancing shall be consummated contemporaneously with the
transactions contemplated hereby in full to the satisfaction of the Lenders.


(e)    Financial Statements; Pro Forma Balance Sheet; Projections. The
Administrative Agent shall have received the financial statements described in
Section 3.04(a) and the pro forma capitalization table described in Section
3.04(c), together with forecasts of the financial performance of the Companies.


(f)    Indebtedness and Minority Interests. After giving effect to the
Transactions and the other transactions contemplated hereby, no Company shall
have outstanding any Indebtedness or preferred stock other than (i) the Loans
hereunder, (ii) the Revolving Credit Loans and other extensions of credit under
the Revolving Credit Agreement, (iii) the Senior Notes, (iv) the Indebtedness
listed on Schedule 6.01(b), (v) Indebtedness owed to, and preferred stock held
by, the Borrower or any Guarantor to the extent permitted hereunder and (vi)
other Indebtedness permitted under Section 6.01.


(g)    Opinions of Counsel. The Administrative Agent shall have received, on
behalf of itself, the Arrangers and the Lenders, (i) a favorable written opinion
of Torys LLP, special counsel for the Loan Parties, and (ii) a favorable written
opinion of each local and foreign counsel of the Loan Parties




--------------------------------------------------------------------------------




listed on Schedule 4.01(g), in each case (A) dated the Closing Date,
(B) addressed to the Agents and the Lenders and (C) covering such matters
relating to the Loan Documents and the Transactions as the Administrative Agent
shall reasonably request.


(h)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit O (or in such other form as is
satisfactory to the Administrative Agent to reflect applicable legal
requirements), dated the Closing Date and signed by a senior Financial Officer
of each Loan Party or of the Borrower.


(i)    Requirements of Law. The Administrative Agent shall be satisfied that
Holdings, the Borrower and its Subsidiaries and the Transactions shall be in
full compliance with all material Requirements of Law, including Regulations T,
U and X of the Board, and shall have received satisfactory evidence of such
compliance reasonably requested by them.


(j)    Consents. All approvals of Governmental Authorities and third parties
necessary to consummate the Transactions shall been obtained and shall be in
full force and effect.


(k)    Litigation. There shall be no governmental or judicial action, actual or
threatened, that has or would have, singly or in the aggregate, a reasonable
likelihood of restraining, preventing or imposing burdensome conditions on the
Transactions.


(l)    [Intentionally Omitted].


(m)    Fees. The Arrangers and the Agents shall have received all Fees and other
amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses (including the reasonable legal fees and expenses of Skadden, Arps,
Slate, Meagher & Flom LLP, special counsel to the Agents, and the reasonable
fees and expenses of any local counsel, foreign counsel, appraisers, consultants
and other advisors) required to be reimbursed or paid by any Loan Party
hereunder or under any other Loan Document.


(n)    Personal Property Requirements. The Collateral Agent shall have received:


(i)    subject to the terms of the Intercreditor Agreement, all certificates,
agreements or instruments, if any, representing or evidencing the Securities
Collateral accompanied by instruments of transfer and stock powers undated and
endorsed in blank;


(ii)    subject to the terms of the Intercreditor Agreement, the Intercompany
Notes executed by and among Borrower and each of its Subsidiaries party thereto,
accompanied by instruments of transfer undated and endorsed in blank;


(iii)    subject to the terms of the Intercreditor Agreement, all other
certificates, agreements (including Control Agreements) or instruments necessary
to perfect the Collateral Agent’s security interest in all “Chattel Paper”,
“Instruments”, “Deposit Accounts” and “Investment Property” (as each such term
is defined in the U.S. Security Agreement) of each Loan Party to the extent
required hereby or under the relevant Security Documents;






--------------------------------------------------------------------------------




(iv)    UCC financing statements in appropriate form for filing under the UCC,
filings with the United States Patent and Trademark Office and United States
Copyright Office, PPSA filings, and such other documents under applicable
Requirements of Law in each jurisdiction as may be necessary or appropriate or,
in the opinion of the Collateral Agent, desirable to perfect the Liens created,
or purported to be created, by the Security Documents;


(v)    certified copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, PPSA, tax and judgment lien searches, bankruptcy
and pending lawsuit searches or equivalent reports or searches (in jurisdictions
where such searches are available), each of a recent date listing all
outstanding financing statements, lien notices or comparable documents that name
any Loan Party as debtor and that are filed in those state and county (or other
applicable) jurisdictions in which any property of any Loan Party (other than
Inventory in transit) is located and the state and county (or other applicable)
jurisdictions in which any Loan Party is organized or maintains its principal
place of business and such other searches that the Collateral Agent deems
necessary or appropriate, none of which are effective to encumber the Collateral
covered or intended to be covered by the Security Documents (other than
Permitted Liens);


(vi)    evidence acceptable to the Collateral Agent of payment or arrangements
for payment by the Loan Parties of all applicable recording taxes, fees,
charges, costs and expenses required for the recording of the Security
Documents;


(vii)    evidence that all Liens (other than Permitted Liens) affecting the
assets of the Loan Parties have been or will be discharged on or before the
Closing Date (or, in the case of financing statement filings or similar notice
of lien filings that do not evidence security interests (other than security
interests that are discharged on or before the Closing Date), that arrangements
with respect to the release or termination thereof satisfactory to the
Administrative Agent have been made);


(viii)    copies of all notices required to be sent and other documents required
to be executed under the Security Documents;


(ix)    all share certificates, duly executed and stamped stock transfer forms
and other documents of title required to be provided under the Security
Documents; and


(x)    evidence that the records of each U.K. Guarantor at the United Kingdom
Companies House are accurate, complete and up to date and that the latest
relevant accounts have been duly filed.


(o)    Real Property Requirements. The Collateral Agent shall have received:


(i)    a Mortgage encumbering each Mortgaged Property in favor of the Collateral
Agent, for the benefit of the Secured Parties, duly executed and acknowledged by
each Loan Party that holds any direct interest in such




--------------------------------------------------------------------------------




Mortgaged Property, and otherwise in form for recording in the recording office
of each applicable political subdivision where each such Mortgaged Property is
situated, together with such certificates, affidavits, questionnaires or returns
as shall be required in connection with the recording or filing thereof to
create a lien under applicable Requirements of Law, and such financing
statements and any other instruments necessary to grant a mortgage lien under
the laws of any applicable jurisdiction, all of which shall be in form and
substance reasonably satisfactory to the Collateral Agent;


(ii)    with respect to each Mortgaged Property, such consents, approvals,
amendments, supplements, estoppels, tenant subordination agreements or other
instruments as necessary to consummate the Transactions or as shall reasonably
be deemed necessary by the Collateral Agent in order for the owner or holder of
the fee or leasehold interest constituting such Mortgaged Property to grant the
Lien contemplated by the Mortgage with respect to such Mortgaged Property;


(iii)    with respect to each Mortgage of property located in the United States,
Canada or, to the extent reasonably requested by the Collateral Agent, any other
jurisdictions, (a) a policy of title insurance (or marked up title insurance
commitment having the effect of a policy of title insurance) insuring the Lien
of such Mortgage as a valid, perfected mortgage Lien on the Mortgaged Property
and fixtures described therein having the priority specified in the
Intercreditor Agreement in the amount set forth on Schedule 4.01(o)(iii), which
policy (or such marked-up commitment) (each, a “Title Policy”) shall (A) be
issued by the Title Company, (B) to the extent necessary, include such
reinsurance arrangements (with provisions for direct access, if necessary) as
shall be reasonably acceptable to the Collateral Agent, (C) contain a “tie-in”
or “cluster” endorsement, if available under applicable law (i.e., policies
which insure against losses regardless of location or allocated value of the
insured property up to a stated maximum coverage amount), (D) have been
supplemented by such endorsements (or where such endorsements are not available,
opinions of special counsel, architects or other professionals reasonably
acceptable to the Collateral Agent) as shall be reasonably requested by the
Collateral Agent (including endorsements on matters relating to usury, first
loss, last dollar, zoning, contiguity, revolving credit, doing business,
non-imputation, public road access, survey, variable rate, environmental lien,
subdivision, mortgage recording tax, separate tax lot, and so-called
comprehensive coverage over covenants and restrictions), and (E) contain no
exceptions to title other than exceptions acceptable to the Collateral Agent, it
being acknowledged that Permitted Liens of the type described in Section
6.02(a), 6.02(b), 6.02(d), 6.02(f) (clause (x) only), 6.02(g), and 6.02(k) shall
be acceptable or (b) in respect of Mortgaged Property situated outside the
United States, a title opinion of the Borrower’s local counsel in form and
substance reasonably satisfactory to the Collateral Agent;


(iv)    with respect to each applicable Mortgaged Property, such affidavits,
certificates, information (including financial data) and instruments of
indemnification (including a so-called “gap” indemnification) as shall be
required




--------------------------------------------------------------------------------




to induce the Title Company to issue the Title Policy/ies and endorsements
contemplated above;


(v)    evidence reasonably acceptable to the Collateral Agent of payment by the
Borrower of all Title Policy premiums, search and examination charges, escrow
charges and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgages and issuance of the Title
Policies referred to above;


(vi)    with respect to each Mortgaged Property, copies of all Leases in which
any Loan Party or any Restricted Subsidiary holds the lessor’s interest or other
agreements relating to possessory interests, if any, in each case providing for
annual rental payments in excess of $500,000. To the extent any of the foregoing
affect any Mortgaged Property, such agreement shall be subordinate to the Lien
of the Mortgage to be recorded against such Mortgaged Property, either expressly
by its terms or pursuant to a subordination, non-disturbance and attornment
agreement, and shall otherwise be reasonably acceptable to the Collateral Agent;


(vii)    with respect to each Mortgaged Property, each Company shall have made
all material notifications, registrations and filings, to the extent required
by, and in accordance with, all Governmental Real Property Disclosure
Requirements applicable to such Mortgaged Property;


(viii)    to the extent requested by the Collateral Agent, Surveys with respect
to the Mortgaged Properties;


(ix)    with respect to each Mortgaged Property situated in the United States, a
completed Federal Emergency Management Agency Standard Flood Hazard
Determination acknowledged notice to the Borrower and flood insurance (if
appropriate) for each such Mortgaged Property;


(x)    (a) title deeds to each real property situated in England and Wales
secured in favor of the Collateral Agent; or (b) a letter (reasonably
satisfactory to the Collateral Agent) from solicitors holding those title deeds
undertaking to hold them to the order of the Collateral Agent; or (c) if any
document is at the Land Registry, a certified copy of that document and a letter
from the U.K. Guarantors’ solicitors directing the registry to issue the
document to the Collateral Agent or its solicitors; and


(xi)    in relation to property situated in England and Wales, if applicable,
satisfactory priority searches at the Land Registry and Land Charges Searches,
giving not less that 25 Business Days’ priority notice beyond the date of the
debenture and evidence that no Lien is registered against the relevant property
(other than Permitted Liens or any Liens that will be released on the date of
first drawdown, such searches to be addressed to or capable of being relied upon
by the Secured Parties).






--------------------------------------------------------------------------------




(p)    Insurance. The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the property and liability insurance policies
required by Section 5.04 and the applicable provisions of the Security
Documents, each of which shall be endorsed or otherwise amended to include a
“standard” lender’s loss payable or mortgagee endorsement (as applicable) and
shall name the Collateral Agent, on behalf of the Secured Parties, as additional
insured, in form and substance reasonably satisfactory to the Administrative
Agent.


(q)    USA Patriot Act. The Lenders shall have received, sufficiently in advance
of the Closing Date, all documentation and other information that may be
required by the Lenders in order to enable compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the United
States PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) including, without limitation, the information described in Section
11.13.


(r)    Cash Management. The Administrative Agent and the Collateral Agent shall
have reviewed and approved the Companies’ cash management system.


(s)    Process Agent. The Administrative Agent and the Collateral Agent shall
have received evidence of the acceptance by the Process Agent of its appointment
as such by the Loan Parties.


Notwithstanding the foregoing, to the extent that the execution and delivery of
any document or the completion of any task or action is listed on Schedule 5.15,
such item shall not be a condition precedent and shall instead be subject to
Section 5.15.
Section 4.02 Conditions to Credit Extensions. The obligation of each Lender to
make the initial Credit Extension and the obligation of any Lenders to make the
initial Credit Extension under any Incremental Term Loan Commitments or Other
Term Loan Commitments shall be subject to, and to the satisfaction of, each of
the conditions precedent set forth below.


(a)    Notice. The Administrative Agent shall have received a Borrowing Request
as required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03).


(b)    No Default. No Default shall exist, or would result from such proposed
Credit Extension or from the application of the proceeds therefrom.


(c)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party set forth in ARTICLE III hereof or in any
other Loan Document (other than Hedging Agreements) shall be true and correct in
all material respects on and as of the date of such Credit Extension with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representation and warranty shall have been true and correct in all
material respects as of such earlier date.


(d)    No Legal Bar. With respect to each Lender, no order, judgment or decree
of any Governmental Authority shall purport to restrain such Lender from making
any Loans to be made by it. No injunction or other restraining order shall have
been issued, shall be pending or noticed with respect to any action, suit or
proceeding seeking to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated by this Agreement or the making of Loans hereunder.




--------------------------------------------------------------------------------




Each of the delivery of a Borrowing Request and the acceptance by the Borrower
of the proceeds of such Credit Extension shall constitute a representation and
warranty by the Borrower and each other Loan Party that on the date of such
Credit Extension (both immediately before and after giving effect to such Credit
Extension and the application of the proceeds thereof) the conditions contained
in Section 4.02(b) through (d) have been satisfied (which representation and
warranty shall be deemed limited to the knowledge of the Loan Parties in the
case of the first sentence of Section 4.02(d)). The Borrower shall provide such
information as the Administrative Agent may reasonably request to confirm that
the conditions in Section 4.02(b) through (d) have been satisfied.


ARTICLE V


AFFIRMATIVE COVENANTS


Each Loan Party warrants, covenants and agrees with each Lender that so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full, unless the Required Lenders shall otherwise consent in writing, each
Loan Party will, and will cause each of its Restricted Subsidiaries to:
Section 5.01 Financial Statements, Reports, etc. Furnish to the Administrative
Agent (and the Administrative Agent shall make available to the Lenders, on the
Platform or otherwise, in accordance with its customary procedures):


(a)    Annual Reports. As soon as available and in any event within the earlier
of (i) ninety (90) days and (ii) such shorter period as may be required by the
Securities and Exchange Commission (including, if applicable, any extension
permitted under Rule 12b-25 of the Exchange Act), after the end of each fiscal
year, beginning with the first fiscal year ending after the Closing Date,
(i) the consolidated balance sheet of the Borrower as of the end of such fiscal
year and related consolidated statements of income, cash flows and stockholders’
equity for such fiscal year, in comparative form with such financial statements
as of the end of, and for, the preceding fiscal year, and notes thereto, all
prepared in accordance with Regulation S-X and accompanied by an opinion of
independent public accountants of recognized national standing reasonably
satisfactory to the Administrative Agent (which opinion shall not be qualified
as to scope or contain any going concern qualification, paragraph of emphasis or
explanatory statement), stating that such financial statements fairly present,
in all material respects, the consolidated financial condition, results of
operations and cash flows of the Borrower as of the dates and for the periods
specified in accordance with US GAAP, (ii) a narrative report and management’s
discussion and analysis, in a form reasonably satisfactory to the Administrative
Agent, of the financial condition and results of operations of the Borrower for
such fiscal year, as compared to amounts for the previous fiscal year (it being
understood that the information required by clauses (i) and (ii) of this Section
5.01(a) may be furnished in the form of a Form 10-K (so long as the financial
statements, narrative report and management’s discussion therein comply with the
requirements set forth above)) and (iii) consolidating balance sheets,
statements of income and cash flows of the Borrower and its Restricted
Subsidiaries separating out the results by region;


(b)    Quarterly Reports. As soon as available and in any event within the
earlier of (i) forty-five (45) days and (ii) such shorter period as may be
required by the Securities and Exchange Commission (including, if applicable,
any extension permitted under Rule 12b-25 of the Exchange




--------------------------------------------------------------------------------




Act), after the end of each of the first three fiscal quarters of each fiscal
year (i) the consolidated balance sheet of the Borrower as of the end of such
fiscal quarter and related consolidated statements of income and cash flows for
such fiscal quarter and for the then elapsed portion of the fiscal year, in
comparative form with the consolidated statements of income and cash flows for
the comparable periods in the previous fiscal year, and notes thereto, all
prepared in accordance with Regulation S-X under the Securities Act and
accompanied by a certificate of a Financial Officer stating that such financial
statements fairly present, in all material respects, the consolidated financial
condition, results of operations and cash flows of the Borrower as of the date
and for the periods specified in accordance with US GAAP consistently applied,
and on a basis consistent with audited financial statements referred to in
clause (a) of this Section, except as otherwise disclosed therein and subject to
the absence of footnote disclosures and to normal year-end audit adjustments,
(ii) a narrative report and management’s discussion and analysis, in a form
reasonably satisfactory to the Administrative Agent, of the financial condition
and results of operations for such fiscal quarter and the then elapsed portion
of the fiscal year, as compared to the comparable periods in the previous fiscal
year (it being understood that the information required by clauses (i) and (ii)
of this Section 5.01(b) may be furnished in the form of a Form 10-Q (so long as
the financial statements, management report and management’s discussion therein
comply with the requirements set forth above)) and (iii) consolidating balance
sheets, statements of income and cash flows of the Borrower and its Restricted
Subsidiaries separating out the results by region;


(c)    [Intentionally Omitted];


(d)    Financial Officer’s Certificate. (i) Concurrently with any delivery of
financial statements under Section 5.01(a) or (b), a Compliance Certificate
(which delivery may, unless the Administrative Agent or a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes) (A) certifying that no Default has occurred or, if such a Default has
occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto, (B) concurrently with any
delivery of financial statements under Section 5.01(a) above (commencing with
the financial statements for the first complete fiscal year of the Borrower
beginning after the Closing Date), setting forth the Borrower’s calculation of
Excess Cash Flow, (C) showing a reconciliation of Consolidated EBITDA to the net
income set forth on the statement of income, such reconciliation to be on a
quarterly basis, (D) calculating in reasonable detail the Consolidated Interest
Coverage Ratio and the Senior Secured Net Leverage Ratio, and (E)(x) specifying
all Investments made during the prior fiscal quarter in reliance on Section
6.04(r) and specifying which clause of Section 6.04(r) such Investment was made
pursuant to and calculating in reasonable detail the amount of the Cumulative
Credit or Annual Credit, as applicable, immediately prior to such election and
the amount thereof elected to be so applied, the Total Net Leverage Ratio and,
in the case of Investments made pursuant to Section 6.04(r)(iii), the amount of
Liquidity, (y) specifying all Dividends made during the prior fiscal quarter in
reliance on Section 6.08(d) and specifying which clause of Section 6.08(d) such
Dividend was made pursuant to and calculating in reasonable detail the amount of
the Cumulative Credit or Annual Credit, as applicable, immediately prior to such
election and the amount thereof elected to be so applied, the Total Net Leverage
Ratio and, in the case of Dividends made pursuant to Section 6.08(d)(ii), the
amount of Liquidity, and (z) specifying all Permitted Prepayments made during
the prior fiscal quarter in reliance on Section 6.11(a) and specifying which
clause of Section 6.11(a) such Permitted Prepayment was made pursuant to and
calculating in reasonable detail the amount of the Cumulative Credit or Annual
Credit, as applicable, immediately prior to such election and the amount thereof
elected to be so applied, the Total Net Leverage Ratio and, in the case of a
Permitted Prepayment made pursuant to Section 6.11(a)(i)(z)(2), the amount of
Liquidity, and (ii) to




--------------------------------------------------------------------------------




the extent any Unrestricted Subsidiaries are in existence during the period
covered by such financial statements, consolidating balance sheets, statements
of income and cash flows separating out the results of the Borrower and its
Restricted Subsidiaries, on the one hand, and the Unrestricted Subsidiaries, on
the other;


(e)    Officer’s Certificate Regarding Organizational Chart and Perfection of
Collateral. Concurrently with any delivery of financial statements under Section
5.01(a), a certificate of a Responsible Officer of the Borrower (which delivery
may, unless the Administrative Agent or a Lender requests executed originals, be
by electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes) attaching an accurate
organizational chart (or confirming that there has been no change in
organizational structure) and otherwise setting forth the information required
pursuant to the Perfection Certificate Supplement or confirming that there has
been no change in such information since the date of the Perfection Certificate
or latest Perfection Certificate Supplement;


(f)    Public Reports. Promptly after the same become publicly available, copies
of all periodic and other reports, proxy statements and other materials filed by
any Loan Party with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, with any
national U.S. or non-U.S. securities regulatory authority or securities exchange
or with the National Association of Securities Dealers, Inc., or distributed to
holders of its publicly held Indebtedness or securities pursuant to the terms of
the documentation governing such Indebtedness or securities (or any trustee,
agent or other representative therefor), as the case may be; provided that
documents required to be delivered pursuant to this clause (f) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website (or other location specified by the Borrower)
on the Internet; or (ii) on which such documents are posted on the Borrower’s
behalf on the Platform; provided that: (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents;


(g)    Management Letters. Promptly after the receipt thereof by any Company, a
copy of any “management letter”, exception report or other similar letter or
report received by any such person from its certified public accountants and the
management’s responses thereto;


(h)    Projections. Within sixty (60) days of the end of each fiscal year
(beginning with the fiscal year ended March 31, 2016), a copy of the annual
projections for the Borrower (including balance sheets, statements of income and
sources and uses of cash), for each quarter of the then-current fiscal year
prepared in detail on a consolidated basis, with appropriate presentation and
discussion of the principal assumptions upon which such forecasts are based,
accompanied by the statement of a Financial Officer of the Borrower to the
effect that such assumptions are believed to be reasonable;


(i)    Labor Relations. Promptly after becoming aware of the same, written
notice of (a) any labor dispute to which any Loan Party or any of its Restricted
Subsidiaries is or is expected to become a party, including any strikes,
lockouts or other labor disputes relating to any of such person’s plants and
other facilities, which could reasonably be expected to result in a Material
Adverse Effect, (b) any Worker Adjustment and Retraining Notification Act or
related liability incurred with respect to the




--------------------------------------------------------------------------------




closing of any plant or other facility of any such person and (c) any material
liability under Requirements of Law similar to the Worker Adjustment and
Retraining Notification Act or otherwise arising out of plant closings;


(j)    Asset Sales. On or prior to an Asset Sale pursuant to Section 6.06(b)
hereof the Net Cash Proceeds of which (or the Dollar Equivalent thereof) are
anticipated to exceed $100,000,000, written notice (a) describing such Asset
Sale or the nature and material terms and conditions of such transaction and (b)
stating the estimated Net Cash Proceeds anticipated to be received by any Loan
Party or any of its Restricted Subsidiaries; and


(k)    Other Information. Promptly, from time to time, such other information
regarding the operations, properties, business affairs and condition (financial
or otherwise) of any Company, or compliance with the terms of any Loan Document,
or matters regarding the Collateral (beyond the requirements contained in
Section 9.03) as the Administrative Agent or any Lender (acting through the
Administrative Agent) may reasonably request.


Section 5.02 Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly (and, in any event, within ten (10)
Business Days after acquiring knowledge thereof):


(a)    any Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;


(b)    the filing or commencement of, or any written notice of intention of any
person to file or commence, any action, suit, litigation or proceeding, whether
at law or in equity by or before any Governmental Authority, (i) against the
Borrower or other Company that in the reasonable judgment of the Borrower could
reasonably be expected to result in a Material Adverse Effect if adversely
determined or (ii) with respect to any Loan Document;


(c)    any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect;


(d)    the occurrence of a Casualty Event involving a Dollar Equivalent amount
in excess of $50,000,000; and


(e)    (i) the incurrence of any Lien (other than Permitted Liens) on the
Collateral or (ii) the occurrence of any other event which could reasonably be
expected to be material with regard to (x) the Revolving Credit Priority
Collateral, taken as a whole, or (y) the Pari Passu Priority Collateral, taken
as a whole.


Section 5.03 Existence; Businesses and Properties.
  
(a)    Do or cause to be done all things reasonably necessary to preserve, renew
and keep in full force and effect its legal existence, rights and franchises
necessary or desirable in the normal conduct of its business, except (i) other
than with respect to the Borrower’s legal existence, to the extent the failure
to do so would not reasonably be expected to have a Material Adverse Effect or
(ii) pursuant to a transaction permitted by Section 6.05 or Section 6.06.






--------------------------------------------------------------------------------




(b)    Do or cause to be done all things reasonably necessary to obtain,
maintain, preserve, renew, extend and keep in full force and effect the rights,
licenses, permits, privileges, franchises, approvals, authorizations, and
Intellectual Property used or necessary to the conduct of its business, except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect; do or cause to be done all things reasonably necessary
to preserve its business and the goodwill and business of the customers,
advertisers, suppliers and others having business relations with each Loan Party
or any of its Restricted Subsidiaries, except where the failure to do so could
not reasonably be expected to result in a Material Adverse Effect; comply with
all applicable Requirements of Law (including any and all zoning, building,
Environmental Law, ordinance, code or approval or any building permits or any
restrictions of record or agreements affecting the Real Property), contractual
obligations, and decrees and orders of any Governmental Authority, whether now
in effect or hereafter enacted, except where the failure to comply, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect; and at all times maintain, preserve and protect all of its
property and keep such property in good repair, working order and condition
(other than wear and tear occurring in the ordinary course of business) and from
time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto reasonably necessary
in order that the business carried on in connection therewith may be properly
conducted at all times, except in each case where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. Maintain in
effect and enforce policies and procedures designed to ensure compliance by
Holdings, the Borrower, their respective Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.


Section 5.04 Insurance.


(a)    Generally. Keep its insurable property adequately insured at all times by
financially sound and reputable insurers; maintain such other insurance, to such
extent and against such risks as is customary with companies in the same or
similar businesses operating in the same or similar locations, including
insurance with respect to Mortgaged Properties and other properties material to
the business of the Companies against such casualties and contingencies and of
such types and in such amounts with such deductibles as is customary in the case
of similar businesses operating in the same or similar locations, including
(i) physical hazard insurance on an “all risk” basis (subject to usual and
customary exclusions), (ii) commercial general liability against claims for
bodily injury, death or property damage covering any and all insurable claims,
(iii) explosion insurance in respect of any boilers, machinery or similar
apparatus constituting Collateral, (iv) business interruption insurance and,
with respect to Mortgaged Properties located in the United States or in any
other jurisdiction requiring such insurance, flood insurance (to the extent such
flood insurance is required under clause (c) below), and (v) worker’s
compensation insurance and such other insurance as may be required by any
Requirement of Law; provided that the Collateral Agent shall be permitted to
control the adjustment of any claim thereunder with respect to Pari Passu
Priority Collateral involving an amount in excess of $30,000,000 thereunder
after the occurrence and during the continuance of an Event of Default.


(b)    Requirements of Insurance. All such property and liability insurance
maintained by the Loan Parties shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least thirty (30) days after receipt by the Collateral Agent of written
notice thereof, (ii) name the Collateral Agent as mortgagee or loss payee, as
applicable (in the case of property insurance) or additional insured on behalf
of the Secured Parties (in the case of liability insurance), as applicable, and
(iii) if reasonably requested by the Collateral Agent, include a breach of
warranty clause.






--------------------------------------------------------------------------------




(c)    Flood Insurance. Except to the extent already obtained in accordance with
clause (iv) of Section 5.04(a), with respect to each Mortgaged Property located
in the United States or another jurisdiction which requires such type of
insurance, obtain flood insurance in such total amount as the Administrative
Agent may from time to time reasonably require, if at any time the area in which
any improvements located on any Mortgaged Property is designated a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and such insurance is required to
be obtained pursuant to the requirements of the National Flood Insurance Act of
1968, as amended from time to time, or the Flood Disaster Protection Act of
1973, as amended from time to time.


(d)    Broker’s Report. As soon as practicable and in any event within ninety
(90) days after the end of each fiscal year, deliver to the Administrative Agent
and the Collateral Agent (i) a report of a reputable insurance broker with
respect to the insurance maintained pursuant to clauses (i)-(iv) of Section
5.04(a) in form and substance reasonably satisfactory to the Administrative
Agent and the Collateral Agent (together with such additional reports (provided
such reports are readily ascertainable) as the Administrative Agent or the
Collateral Agent may reasonably request), and (ii) such broker’s statement that
all premiums then due and payable with respect to the coverage maintained
pursuant to clauses (i)-(iv) of Section 5.04(a) have been paid and confirming,
with respect to any property, physical hazard or liability insurance maintained
by a Loan Party, that the Collateral Agent has been named as loss payee or
additional insured, as applicable.


(e)    Mortgaged Properties. Each Loan Party shall comply in all material
respects with all Insurance Requirements in respect of each Mortgaged Property;
provided, however, that each Loan Party may, at its own expense and after
written notice to the Administrative Agent, (i) contest the applicability or
enforceability of any such Insurance Requirements by appropriate legal
proceedings, the prosecution of which does not constitute a basis for
cancellation or revocation of any insurance coverage required under this Section
5.04 or (ii) cause the Insurance Policy containing any such Insurance
Requirement to be replaced by a new policy complying with the provisions of this
Section 5.04.


Section 5.05 Taxes.


(a)    Payment of Taxes. Pay and discharge promptly when due all material Taxes
and governmental charges or levies imposed upon it or upon its income or profits
or in respect of its property, before the same shall become delinquent or in
default, as well as all lawful claims for labor, services, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien other than a
Permitted Lien upon such properties or any part thereof; provided that such
payment and discharge shall not be required with respect to any such Tax,
charge, levy or claim so long as (x) the validity or amount thereof shall be
contested in good faith by appropriate proceedings timely instituted and
diligently conducted and the applicable Company shall have set aside on its
books adequate reserves or other appropriate provisions with respect thereto in
accordance with US GAAP (or other applicable accounting rules), and (y) such
contest operates to suspend collection of the contested obligation, Tax or
charge and enforcement of a Lien other than a Permitted Lien.


(b)    Filing of Tax Returns. Timely file all material Tax Returns required by
applicable Requirements of Law to be filed by it.


Section 5.06 Employee Benefits.




--------------------------------------------------------------------------------




(a)    Comply with the applicable provisions of ERISA and the Code and any
Requirements of Law applicable to any Foreign Plan or Compensation Plan, except
where any non-compliance could not reasonably be expected to result in a
Material Adverse Effect.


(b)    Furnish to the Administrative Agent (x) as soon as possible after, and in
any event within five (5) Business Days after any Responsible Officer of any
Company or any ERISA Affiliates of any Company knows that, any ERISA Event has
occurred, a statement of a Financial Officer of the Borrower setting forth
details as to such ERISA Event and the action, if any, that the Companies
propose to take with respect thereto, and (y) upon request by the Administrative
Agent, copies of such other documents or governmental reports or filings
relating to any Plan (or Foreign Plan, or other employee benefit plan sponsored
or contributed to by any Company) as the Administrative Agent shall reasonably
request.


(c)    (i) Ensure that the Novelis U.K. Pension Plan is funded in accordance
with the agreed schedule of contributions dated May 16, 2007 and that no action
or omission is taken by any Company in relation to such a pension scheme which
has or is reasonably likely to have a Material Adverse Effect; (ii) except for
any existing defined benefit pension schemes as specified on Schedule 3.17
ensure that no Company is or has been at any time an employer (for the purposes
of Sections 38 to 51 of the Pensions Act 2004) of an occupational pension scheme
which is not a money purchase scheme (both terms as defined in the Pension
Schemes Act 1993) or “connected” with or an “associate” of (as those terms are
defined in Sections 39 or 43 of the Pensions Act 2004) such an employer; (iii)
deliver to the Administrative Agent upon request as those reports are prepared
in order to comply with the then current statutory or auditing requirements (as
applicable either to the trustees of any relevant schemes), actuarial reports in
relation to all pension schemes mentioned in clause (i) above; (iv) promptly
notify the Administrative Agent of any material change in the agreed rate of
contributions to any pension schemes mentioned in clause (i) above; (v) promptly
notify the Administrative Agent of any investigation or proposed investigation
by the Pensions Regulator which may lead to the issue of a Financial Support
Direction or a Contribution Notice to any member of the Group; and (vi) promptly
notify the Administrative Agent if it receives a Financial Support Direction or
a Contribution Notice from the Pensions Regulator.


(d)    Ensure that all Foreign Plans (except the Novelis U.K. Pension Plan) and
Compensation Plans that are required to be funded are funded and contributed to
in accordance with their terms to the extent of all Requirements of Law, except
where any non-compliance could not reasonably be expected to result in a
Material Adverse Effect.


Section 5.07 Maintaining Records; Access to Properties and Inspections; Annual
Meetings. Keep proper books of record and account in which full, true and
correct entries in conformity in all material respects with GAAP (or other
applicable accounting standards) and all Requirements of Law of all financial
transactions and the assets and business of each Company and its Restricted
Subsidiaries are made of all dealings and transactions in relation to its
business and activities, including, without limitation, proper records of
intercompany transactions) with full, true and correct entries reflecting all
payments received and paid (including, without limitation, funds received by or
for the account of any Loan Party from deposit accounts of the other Companies).
Each Company will permit any representatives designated by the Administrative
Agent (who may be accompanied by any Agent or Lender) to visit and inspect the
financial records and the property of such Company on no more than on two
occasions per fiscal year so long as no Event of Default is continuing (at
reasonable intervals, during normal business hours and within five Business Days
after written notification of the same to the Borrower, except that, during the
continuance of an Event of Default, none of such restrictions shall be
applicable) and to make extracts from and copies of such financial records, and
permit any




--------------------------------------------------------------------------------




representatives designated by the Administrative Agent (who may be accompanied
by any Agent or Lender) to discuss the affairs, finances, accounts and condition
of any Company with the officers and employees thereof and advisors therefor
(including independent accountants).


Section 5.08 Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in Section 3.12.


Section 5.09 Compliance with Environmental Laws; Environmental Reports.
 
(a)    Comply, and cause all lessees and other persons occupying Real Property
owned, operated or leased by any Company to comply, in all respects with all
Environmental Laws and Environmental Permits applicable to its operations and
Real Property; obtain and renew all Environmental Permits applicable to its
operations and Real Property; and conduct all Responses, including any emergency
Response, required by, and in accordance with, Environmental Laws, in each case,
to the extent that the failure to do so could reasonably be expected to have a
Material Adverse Effect; provided that no Company shall be required to undertake
any Response to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with US GAAP or
other applicable accounting standards.


(b)    If a Default caused by reason of a breach of Section 3.18 or Section
5.09(a) shall have occurred and be continuing for more than thirty (30) days
without the Companies commencing activities reasonably likely to cure such
Default in accordance with Environmental Laws, at the written request of the
Administrative Agent or the Required Lenders through the Administrative Agent,
provide to the Lenders as soon as reasonably practicable after such request, at
the expense of the Borrower, an environmental assessment report and/or
corrective plan, as applicable, regarding the matters which are the subject of
such Default, including, where appropriate, soil and/or groundwater sampling,
prepared by an environmental consulting firm and, in form and substance,
reasonably acceptable to the Administrative Agent and indicating the presence or
absence of Hazardous Materials and the estimated cost of any compliance or
Response to address them and any other corrective measures necessary to achieve
compliance with Environmental Laws or cure such Default.


Section 5.10 [INTENTIONALLY OMITTED].
  
Section 5.11 Additional Collateral; Additional Guarantors.


(a)    Subject to the terms of the Intercreditor Agreement and this Section
5.11, with respect to any property acquired after the Closing Date by any Loan
Party that is intended to be subject to the Lien created by any of the Security
Documents but is not so subject, promptly (and in any event within thirty (30)
days after the acquisition thereof provided that the Administrative Agent may
agree to an extension thereof in its sole discretion) (i) execute and deliver to
the Administrative Agent and the Collateral Agent such amendments or supplements
to the relevant Security Documents or such other documents as the Administrative
Agent or the Collateral Agent shall deem necessary or advisable to grant to the
Collateral Agent, for its benefit and for the benefit of the other Secured
Parties, a First Priority Lien on such property subject to no Liens other than
Permitted Liens, and (ii) take all actions necessary to cause such Lien to be
duly perfected to the extent required by such Security Document in accordance
with all applicable Requirements of Law, including the filing of financing
statements (or other applicable filings) in such jurisdictions as may be
reasonably requested by the Administrative Agent; provided that the actions
required by clauses (i) and (ii) above need not be taken if the costs




--------------------------------------------------------------------------------




of doing so are excessive in relation to the benefits afforded thereby, as
determined by the Administrative Agent in its reasonable discretion. The
Borrower shall otherwise take such actions and execute and/or deliver to the
Administrative Agent and the Collateral Agent such documents as the
Administrative Agent or the Collateral Agent shall reasonably require to confirm
the validity, perfection and priority of the Lien of the Security Documents
against such after-acquired properties.


(b)    With respect to any person that becomes a Restricted Subsidiary after the
Closing Date (other than (x) an Excluded Collateral Subsidiary and (y) a
Securitization Entity) or any Restricted Subsidiary that was an Excluded
Collateral Subsidiary but, as of the end of the most recently ended fiscal
quarter, has ceased to be an Excluded Collateral Subsidiary or is required to
become a Loan Party by operation of the provisions of Section 5.11(d), promptly
(and in any event within thirty (30) days after such person becomes a Restricted
Subsidiary or ceases to be an Excluded Collateral Subsidiary or is required to
become a Loan Party by operation of the provisions of Section 5.11(d) provided
that the Administrative Agent may agree to an extension of such time period in
its sole discretion) (i) pledge and deliver to the Collateral Agent the
certificates, if any, representing all of the Equity Interests of such
Restricted Subsidiary owned by a Loan Party, together with undated stock powers
or other appropriate instruments of transfer executed and delivered in blank by
a duly authorized officer of the holder(s) of such Equity Interests, and all
intercompany notes owing from such Restricted Subsidiary to any Loan Party
together with instruments of transfer executed and delivered in blank by a duly
authorized officer of such Loan Party and (ii) cause any such Restricted
Subsidiary that is a Wholly Owned Subsidiary (other than (x) any Restricted
Subsidiary prohibited from being a Guarantor under any applicable Requirement of
Law relating to financial assistance, maintenance of capital or other corporate
benefit restrictions and (y) any Restricted Subsidiaries where providing such
guarantee would result in (1) materially adverse tax consequences, as determined
by the Administrative Agent in its reasonable discretion (after consultation
with its counsel) or (2) costs that are excessive in relation to the benefits
afforded thereby, as determined by the Administrative Agent in its reasonable
discretion), in each case to the extent not prohibited by applicable
Requirements of Law, (A) to execute a Joinder Agreement or such comparable
documentation to become a Subsidiary Guarantor and joinder agreements to the
applicable Security Documents (in each case, substantially in the form annexed
thereto or in such other form as may be reasonably satisfactory to the
Administrative Agent) or, in the case of a Foreign Subsidiary, execute such
other Security Documents (or joinder agreements) to the extent possible under
and compatible with the laws of such Foreign Subsidiary’s jurisdiction in form
and substance reasonably satisfactory to the Administrative Agent, and (B) to
take all actions necessary or advisable in the opinion of the Administrative
Agent or the Collateral Agent to cause the Liens created by the applicable
Security Documents to be duly perfected to the extent required by such agreement
in accordance with all applicable Requirements of Law, including the filing of
financing statements (or other applicable filings) in such jurisdictions as may
be reasonably requested by the Administrative Agent or the Collateral Agent.
Notwithstanding the foregoing, (1) clause (i) of this paragraph (b) shall not
apply to the Equity Interests of (w) any Company listed on Schedule 5.11(b) to
the extent any applicable Requirement of Law continues to prohibit the pledging
of its Equity Interests to secure the Secured Obligations and any Company
acquired or created after the Closing Date to the extent any applicable
Requirement of Law prohibits the pledging of its Equity Interests to secure the
Secured Obligations, (x) any non-Wholly Owned Subsidiary to the extent that the
pledge or perfection of a Lien on such Equity Interests would violate any
anti-assignment or negative pledge provisions of any contract to which such
non-Wholly Owned Subsidiary is a party or the organizational documents or
shareholders’ agreement of such non-Wholly Owned Subsidiary (but only to the
extent such anti-assignment or negative pledge clause is enforceable under
applicable law), (y) any Joint Venture Subsidiary, to the extent the terms of
any contract to which such Joint Venture Subsidiary is a party or any applicable
joint venture, stockholders’, partnership, limited liability company or similar




--------------------------------------------------------------------------------




agreement (other than any of the foregoing entered into with any Company or
Affiliate of any Company) prohibits or conditions the pledging of its Equity
Interests to secure the Secured Obligations and (z) any Restricted Subsidiary to
the extent such pledge would result in materially adverse tax consequences, as
determined by the Administrative Agent in its reasonable discretion (after
consultation with its counsel) and (2) clause (ii) of this paragraph (b) shall
not apply to any Company listed on Schedule 5.11(b) to the extent any applicable
Requirement of Law prohibits it from becoming a Loan Party.


(c)    Subject to the terms of the Intercreditor Agreement, promptly grant to
the Collateral Agent, within sixty (60) days of the acquisition thereof, a
security interest in and Mortgage on each Real Property owned in fee by such
Loan Party as is acquired by such Loan Party after the Closing Date and that,
together with any improvements thereon, individually has a fair market value the
Dollar Equivalent of which is at least $10,000,000 (unless the subject property
is already mortgaged to a third party to the extent permitted by Section 6.02
hereof or the costs of doing so are excessive in relation to the benefits
afforded thereby, as determined by the Administrative Agent in its reasonable
discretion). Subject to the terms of the Intercreditor Agreement, such Mortgages
shall be granted pursuant to documentation reasonably satisfactory in form and
substance to the Administrative Agent and the Collateral Agent and shall
constitute valid, perfected and enforceable First Priority Liens subject only to
Permitted Liens. Subject to the terms of the Intercreditor Agreement, the
Mortgages or instruments related thereto shall be duly recorded or filed in such
manner and in such places as are required by law to establish, perfect, preserve
and protect the First Priority Liens in favor of the Collateral Agent required
to be granted pursuant to the Mortgages and all taxes, fees and other charges
payable in connection therewith shall be paid in full. Such Loan Party shall
otherwise take such actions and execute and/or deliver to the Administrative
Agent and the Collateral Agent such documents as the Administrative Agent or the
Collateral Agent shall reasonably require to confirm the validity, perfection
and priority of the Lien of any existing Mortgage or new Mortgage against such
after-acquired Real Property (including a Title Policy (or title opinion
reasonably satisfactory to the Administrative Agent and the Collateral Agent), a
Survey (if applicable in the respective jurisdiction), and a local counsel
opinion (in form and substance reasonably satisfactory to the Administrative
Agent and the Collateral Agent) in respect of such Mortgage). For purposes of
this Section 5.11(c) Real Property owned by a Company that becomes a Loan Party
following the Closing Date in accordance with the terms of this Agreement shall
be deemed to have been acquired on the later of (x) the date of acquisition of
such Real Property and (y) the date such Company becomes a Loan Party.


(d)    If, at any time and from time to time after the Closing Date, Restricted
Subsidiaries that are not Loan Parties because they are Excluded Collateral
Subsidiaries comprise in the aggregate more than 7.5% of the Consolidated Total
Assets of the Borrower and its Subsidiaries as of the end of the most recently
ended fiscal quarter or more than 7.5% of Consolidated EBITDA of the Borrower
and its Restricted Subsidiaries as of the end of the most recently ended fiscal
quarter, then the Loan Parties shall, not later than 45 days after the date by
which financial statements for such fiscal quarter are required to be delivered
pursuant to this Agreement, cause one or more of such Restricted Subsidiaries to
become Loan Parties (notwithstanding that such Restricted Subsidiaries are,
individually, Excluded Collateral Subsidiaries) such that the foregoing
condition ceases to be true. The Borrower may designate a Subsidiary Guarantor
that was not a Restricted Subsidiary of the Borrower on the Closing Date as an
Excluded Collateral Subsidiary subject to the terms of the definition thereof,
in which event the Guarantee by such Restricted Subsidiary shall be released in
accordance with Section 7.09 and the Collateral Agent shall release the
Collateral pledged by such Person.


(e)    Any Foreign Subsidiary that is a Loan Party that has in the United States
at any time (i) a deposit account that is part of the Cash Pooling Arrangements
or (ii) property (other than Excluded




--------------------------------------------------------------------------------




Property) having an aggregate fair market value in excess of $5,000,000 for any
such foreign Loan Party, shall execute a joinder agreement to the U.S. Security
Agreement reasonably satisfactory to the Administrative Agent.


(f)    Notwithstanding any other provision of this Section 5.11 to the contrary,
in no event shall this Section 5.11 obligate any Loan Party to grant a Lien to
the Collateral Agent on any Excluded Property.


Section 5.12 Security Interests; Further Assurances. Subject to the terms of the
Intercreditor Agreement, promptly, upon the reasonable request of the
Administrative Agent or the Collateral Agent, at the Borrower’s expense,
execute, acknowledge and deliver, or cause the execution, acknowledgment and
delivery of, and thereafter register, file or record, or cause to be registered,
filed or recorded, in an appropriate governmental office, any document or
instrument supplemental to or confirmatory of the Security Documents or
otherwise deemed by the Administrative Agent or the Collateral Agent reasonably
necessary for the continued validity, perfection and priority of the Liens on
the Collateral covered thereby subject to no other Liens except Permitted Liens,
or use commercially reasonable efforts to obtain any consents or waivers as may
be reasonably required in connection therewith. Deliver or cause to be delivered
(using commercially reasonable efforts with respect to delivery of items from
Persons who are not in the control of any Loan Party) to the Administrative
Agent and the Collateral Agent from time to time such other documentation,
consents, authorizations, approvals and orders in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent as the
Administrative Agent and the Collateral Agent shall reasonably deem necessary to
perfect or maintain the Liens on the Collateral pursuant to the Security
Documents. Upon the exercise by the Administrative Agent, the Collateral Agent
or any Lender of any power, right, privilege or remedy pursuant to any Loan
Document that requires any consent, approval, registration, qualification or
authorization of any Governmental Authority, execute and deliver all
applications, certifications, instruments and other documents and papers that
the Administrative Agent, the Collateral Agent or such Lender may reasonably
require in connection therewith. If the Administrative Agent, the Collateral
Agent or the Required Lenders determine that they are required by a Requirement
of Law to have appraisals prepared in respect of the Real Property of any Loan
Party constituting Collateral, the Borrower shall provide to the Administrative
Agent appraisals that satisfy the applicable requirements of the Real Estate
Appraisal Reform Amendments of FIRREA (or other applicable requirements) and are
otherwise in form reasonably satisfactory to the Administrative Agent and the
Collateral Agent.


Section 5.13 Information Regarding Collateral. Not effect any change (i) in any
Loan Party’s legal name or in any trade name used to identify it in the conduct
of its business or in the ownership of its properties, (ii) in the location of
any Loan Party’s chief executive office, its principal place of business, any
office in which it maintains books or records relating to Collateral owned by it
or any office or facility at which any material Pari Passu Priority Collateral
owned by it is located (including the establishment of any such new office or
facility) other than changes in location to a property identified on Schedule
3.24, another property location previously identified on a Perfection
Certificate Supplement or otherwise by notice to the Administrative Agent and
the Collateral Agent, as to which the steps required by clause (B) below have
been completed or to a Mortgaged Property or a leased property subject to a
Landlord Access Agreement, (iii) in any Loan Party’s identity or organizational
structure, (iv) in any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number, if any, or (v) in any Loan Party’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), until (A) it shall have given the
Collateral Agent and the




--------------------------------------------------------------------------------




Administrative Agent not less than ten (10) Business Days’ prior written notice
(in the form of an Officers’ Certificate) of its intention to do so, or such
lesser notice period agreed to by the Administrative Agent and the Collateral
Agent, clearly describing such change and providing such other information in
connection therewith as the Collateral Agent or the Administrative Agent may
reasonably request and (B) it shall have taken all action reasonably
satisfactory to the Administrative Agent and the Collateral Agent to maintain
the perfection and priority of the security interest of the Collateral Agent for
the benefit of the Secured Parties in the Collateral, if applicable. Each Loan
Party agrees to promptly provide the Administrative Agent and the Collateral
Agent, upon request therefor, with certified Organizational Documents reflecting
any of the changes described in the preceding sentence. For the purposes of the
Regulation, (i) no U.K. Guarantor shall change its centre of main interest (as
that term is used in Article 3(1) of the Regulation) from England and Wales,
(ii) nor shall any Irish Guarantor change its centre of main interest from
Ireland or Germany, nor shall Irish Guarantor have an “establishment” (as that
term is used in Article 2(h) of the Regulation) in any jurisdiction other than
Ireland or Germany, (iii) nor shall any Swiss Guarantor change its centre of
main interest from Switzerland, nor shall any Swiss Guarantor have an
“establishment” in any other jurisdiction, (iv) nor shall German Seller change
its centre of main interest from Germany, (v) [intentionally omitted], (vi) nor
shall any French Guarantor change its centre of main interest from France, nor
shall any French Guarantor have an “establishment” in any other jurisdiction and
(vii) other than as provided in paragraph (ii) above, no Guarantor (to the
extent such Guarantor is subject to the Regulation) shall have a centre of main
interest other than as situated in its jurisdiction of incorporation.


Section 5.14 Affirmative Covenants with Respect to Leases. With respect to each
Lease to which a Loan Party is party as landlord or lessor, the respective Loan
Party shall perform all the obligations imposed upon the landlord under such
Lease and enforce all of the tenant’s obligations thereunder, except where the
failure to so perform or enforce could not reasonably be expected to result in a
Property Material Adverse Effect.


Section 5.15 Post-Closing Covenants. Execute and deliver the documents and
complete the tasks and take the other actions set forth on Schedule 5.15, in
each case within the time limits specified on such Schedule.


Section 5.16 Designation of Subsidiaries. The Borrower may at any time after the
Closing Date designate any Restricted Subsidiary of the Borrower as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default shall have occurred and be continuing, (ii) the Consolidated Interest
Coverage Ratio for the most recently ended four fiscal quarter period for which
financial statements have been delivered pursuant to Section 5.01(a) or (b)
shall be greater than 2.00 to 1.00 on a Pro Forma Basis (it being understood
that, as a condition precedent to the effectiveness of any such designation, the
Borrower shall deliver to the Administrative Agent a certificate of a
Responsible Officer setting forth in reasonable detail the calculations
demonstrating such Consolidated Interest Coverage Ratio), (iii) no Subsidiary
may be designated as an Unrestricted Subsidiary or continue as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of any of the
Senior Notes, the Revolving Credit Agreement, any Additional Senior Secured
Indebtedness, any Junior Secured Indebtedness or any other Indebtedness, as
applicable, constituting Material Indebtedness, (iv) no Restricted Subsidiary
may be designated an Unrestricted Subsidiary if it was previously designated an
Unrestricted Subsidiary, (v) if a Restricted Subsidiary is being designated as
an Unrestricted Subsidiary hereunder, the sum of (A) the fair market value of
assets of such Subsidiary as of such date of designation (the “Designation
Date”), plus (B) the aggregate fair market value of assets of all Unrestricted
Subsidiaries designated as Unrestricted Subsidiaries pursuant to this Section
5.16 prior to the Designation Date (in each case




--------------------------------------------------------------------------------




measured as of the date of each such Unrestricted Subsidiary’s designation as an
Unrestricted Subsidiary) shall not exceed $500,000,000 in the aggregate as of
such Designation Date pro forma for such designation, and (vi) no Restricted
Subsidiary shall be a Subsidiary of an Unrestricted Subsidiary. The designation
of any Subsidiary as an Unrestricted Subsidiary after the Closing Date shall
constitute an Investment by the Borrower or its applicable Restricted Subsidiary
therein at the date of designation in an amount equal to the fair market value
of the Borrower’s or such Restricted Subsidiary’s (as applicable) investment
therein. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute (i) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time and
(ii) a return on any Investment by the Borrower or any of its Restricted
Subsidiaries in Unrestricted Subsidiaries pursuant to the preceding sentence in
an amount equal to the lesser of (x) the fair market value at the date of such
designation of the Borrower’s or its Restricted Subsidiary’s (as applicable)
Investment in such Subsidiary and (y) the amount of Investments made by the
Borrower or its Restricted Subsidiaries in such Unrestricted Subsidiary from and
after the date of such Subsidiary was designated as an Unrestricted Subsidiary.
  


ARTICLE VI


NEGATIVE COVENANTS


Each Loan Party warrants, covenants and agrees with each Lender that, so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in
full, unless the Required Lenders (and such other Lenders whose consent may be
required under Section 11.02) shall otherwise consent in writing, no Loan Party
will, nor will they cause or permit any Restricted Subsidiaries to:
Section 6.01 Indebtedness. Incur, create, assume or permit to exist, directly or
indirectly, any Indebtedness, except


(a)    Indebtedness incurred under this Agreement and the other Loan Documents;


(b)    (i) Indebtedness outstanding on the Closing Date and listed on
Schedule 6.01(b) and Permitted Refinancings thereof, and (ii) Indebtedness of
Loan Parties under the Revolving Credit Loan Documents and Permitted Revolving
Credit Facility Refinancings thereof in an aggregate principal amount at any
time outstanding not to exceed the Maximum Revolving Credit Facility Amount;


(c)    Indebtedness of any Company under Hedging Agreements (including
Contingent Obligations of any Company with respect to Hedging Agreements of any
other Company); provided that if such Hedging Obligations relate to interest
rates, (i) such Hedging Agreements relate to payment obligations on Indebtedness
otherwise permitted to be incurred by the Loan Documents and (ii) the notional
principal amount of such Hedging Agreements at the time incurred does not exceed
the principal amount of the Indebtedness to which such Hedging Agreements
relate;


(d)    Indebtedness permitted by Section 6.04(i) or (s) and any other
Indebtedness of a Restricted Subsidiary permitted by Section 6.04;






--------------------------------------------------------------------------------




(e)    Indebtedness of any Securitization Entity under any Qualified
Securitization Transaction (i) that is without recourse to any Company (other
than such Securitization Entity) or any of their respective assets (other than
pursuant to Standard Securitization Undertakings) and (ii) that are negotiated
in good faith at arm’s length; provided that no Default shall be outstanding
after giving effect thereto, and (A) with respect to any such Indebtedness of a
Securitization Entity that is organized in a Principal Jurisdiction, such
transaction is a Permitted German Alternative Financing, Permitted Customer
Account Financing or a Permitted Novelis Switzerland Financing, (B) with respect
to any such Indebtedness of a Securitization Entity that is organized in a
Non-Principal Jurisdiction, the sum of (w) the aggregate outstanding principal
amount of the Indebtedness of all Securitization Entities that are organized in
a Non-Principal Jurisdiction under all Qualified Securitization Transactions
under this Section 6.01(e), plus (x) the aggregate amount of Indebtedness
incurred by a Subsidiary that is organized in a Non-Principal Jurisdiction then
outstanding under Section 6.01(m), plus (y) the aggregate book value at the time
of determination of the then outstanding Receivables of a Company that is
organized in a Non-Principal Jurisdiction subject to a Permitted Factoring
Facility pursuant to Section 6.06(e) at such time, plus (z) the aggregate
consideration received by a Company that is organized in a Non-Principal
Jurisdiction for Asset Sales permitted under Section 6.06(r) (net of amounts
paid by such Company to repurchase the Inventory subject to such Asset Sales)
(but in each case excluding any Permitted German Alternative Financing, any
Permitted Novelis Switzerland Financing and any Permitted Customer Account
Financing), shall not exceed the greater of (x) 15% of Consolidated Net Tangible
Assets and (y) $750,000,000, and (C) with respect to any such Indebtedness of a
Securitization Entity that is organized in a Non-Loan Party Jurisdiction, the
sum of (w) the aggregate outstanding principal amount of the Indebtedness of all
Securitization Entities that are organized in a Non-Loan Party Jurisdiction
under all Qualified Securitization Transactions under this Section 6.01(e), plus
(x) the aggregate amount of Indebtedness incurred by a Subsidiary that is
organized in a Non-Loan Party Jurisdiction then outstanding under Section
6.01(m), plus (y) the aggregate book value at the time of determination of the
then outstanding Receivables of a Company that is organized in a Non-Loan Party
Jurisdiction subject to a Permitted Factoring Facility pursuant to Section
6.06(e) at such time, plus (z) the aggregate consideration received by a Company
that is organized in a Non-Loan Party Jurisdiction for Asset Sales permitted
under Section 6.06(r) (net of amounts paid by such Company to repurchase the
Inventory subject to such Asset Sales) (but in each case excluding any Permitted
German Alternative Financing, any Permitted Novelis Switzerland Financing and
any Permitted Customer Account Financing), shall not exceed the greater of (x)
15% of Consolidated Net Tangible Assets and (y) $750,000,000;


(f)    Indebtedness in respect of Purchase Money Obligations and Capital Lease
Obligations, and Permitted Refinancings thereof (other than refinancings funded
with intercompany advances); provided that at the time such obligations are
incurred, the outstanding amount of Indebtedness incurred under this clause (f)
shall not exceed the greater of (x) 10% of Consolidated Net Tangible Assets and
(y) $500,000,000;


(g)    Sale and Leaseback Transactions permitted under Section 6.03;


(h)    Indebtedness in respect of bid, performance or surety bonds or
obligations, workers’ compensation claims, self-insurance obligations, financing
of insurance premiums, and bankers acceptances issued for the account of the
Borrower or any Restricted Subsidiary, in each case, incurred in the ordinary
course of business (including guarantees or obligations of the Borrower or any
Restricted Subsidiary with respect to letters of credit supporting such bid,
performance or surety bonds or obligations, workers’ compensation claims,
self-insurance obligations and bankers acceptances) (in each case other than
Indebtedness for borrowed money);




--------------------------------------------------------------------------------






(i)    Contingent Obligations (i) of any Loan Party in respect of Indebtedness
otherwise permitted to be incurred by such Loan Party under this Section 6.01,
(ii) of any Loan Party in respect of Indebtedness of Restricted Subsidiaries
that are not Loan Parties or are Restricted Grantors in an aggregate amount not
exceeding $75,000,000 at any one time outstanding less all amounts paid with
regard to Contingent Obligations permitted pursuant to Section 6.04(a), and
(iii) of any Company that is not a Loan Party in respect of Indebtedness
otherwise permitted to be incurred by such Company under this Section 6.01;


(j)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided that such Indebtedness is extinguished within five
(5) Business Days of incurrence;


(k)    Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;


(l)    unsecured Indebtedness and Junior Secured Indebtedness not otherwise
permitted under this Section 6.01; provided, that (i) such Indebtedness has a
final maturity date no earlier than 180 days after the Latest Maturity Date,
(ii) such Indebtedness has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of the Term Loans with the
Latest Maturity Date, (iii) no Default is then continuing or would result
therefrom, (iv) such Indebtedness is incurred by a Loan Party and the persons
that are (or are required to be) guarantors under such Indebtedness do not
consist of any persons other than those persons that are (or are required to be)
Loan Parties under and with respect to the Term Loans, (v) the terms of such
Indebtedness do not require any amortization, mandatory prepayment or redemption
or repurchase at the option of the holder thereof (other than customary offers
to purchase upon a change of control or asset sale) earlier than 180 days after
the Latest Maturity Date, (vi) such Indebtedness has terms and conditions
(excluding pricing, premiums and subordination terms), when taken as a whole,
are not materially more restrictive or less favorable to the Companies and are
not materially less favorable to the Lenders, than the terms of the Loan
Documents (except with respect to terms and conditions that are applicable only
after the then Latest Maturity Date), (vii) in the case of any such secured
Indebtedness, the Liens securing such Indebtedness, if any, shall be
subordinated to the Liens securing the Secured Obligations on a junior “silent”
basis in a manner satisfactory to the Administrative Agent (provided that the
terms of the Intercreditor Agreement as they relate to subordination are hereby
acknowledged as being satisfactory) (and the holders of such Indebtedness shall
not have any rights with respect to exercising remedies pursuant to such Liens)
and such Liens shall only be on assets that constitute Collateral, (viii) in the
case of any such secured Indebtedness, the security agreements relating to such
Indebtedness (together with the Intecreditor Agreement) reflect the Junior Lien
nature of the security interests and are otherwise substantially the same as the
applicable Security Documents (with differences as are reasonably satisfactory
to the Administrative Agent), (ix) in the case of any such secured Indebtedness,
such Indebtedness and the holders thereof or the Senior Representative
thereunder shall be subject to the Intercreditor Agreement and the Liens
securing such Indebtedness shall be subject to the Intercreditor Agreement, and
(x) after giving effect to the incurrence of such Indebtedness and to the
consummation of any Permitted Acquisition or other Investment or application of
funds made with the proceeds of such incurrence on a Pro Forma Basis, (A) the
Consolidated Interest Coverage Ratio at such date shall be greater than 2.0 to
1.0; and (B) with respect to any such Junior Secured Indebtedness, the Secured
Net Leverage Ratio, determined on a Pro Forma Basis, shall be no greater than
5.00 to 1.00 (which shall be evidenced by a certificate from the chief financial
officer of the Borrower demonstrating such




--------------------------------------------------------------------------------




compliance calculation in reasonable detail); provided, further that delivery to
the Administrative Agent at least five Business Days prior to the incurrence of
such Indebtedness of an Officers’ Certificate of a Responsible Officer of the
Borrower (together with a reasonably detailed description of the material terms
and conditions of such Indebtedness or drafts of the documentation relating
thereto) certifying that the Borrower has determined in good faith that such
terms and conditions satisfy the foregoing requirements shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent notifies the Borrower within such five Business Day period
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees);


(m)    Indebtedness consisting of working capital facilities, lines of credit or
cash management arrangements for Restricted Subsidiaries and Contingent
Obligations of Restricted Subsidiaries in respect thereof; provided that no
Default shall be outstanding, on a Pro Forma Basis, after giving effect thereto
and (A) with respect to any such Indebtedness of a Restricted Subsidiary that is
organized in a Principal Jurisdiction, such transaction is a Permitted German
Alternative Financing, (B) with respect to any such Indebtedness of a Company
that is organized in a Non-Principal Jurisdiction, the sum of (w) the aggregate
outstanding principal amount of the Indebtedness of all Securitization Entities
that are organized in a Non-Principal Jurisdiction under all Qualified
Securitization Transactions under Section 6.01(e), plus (x) the aggregate amount
of Indebtedness incurred by a Subsidiary that is organized in a Non-Principal
Jurisdiction then outstanding under this Section 6.01(m), plus (y) the aggregate
book value at the time of determination of the then outstanding Receivables of a
Company that is organized in a Non-Principal Jurisdiction subject to a Permitted
Factoring Facility pursuant to Section 6.06(e) at such time, plus (z) the
aggregate consideration received by a Company that is organized in a
Non-Principal Jurisdiction for Asset Sales permitted under Section 6.06(r) (net
of amounts paid by such Company to repurchase the Inventory subject to such
Asset Sales) (but in each case excluding any Permitted German Alternative
Financing, any Permitted Novelis Switzerland Financing and any Permitted
Customer Account Financing), shall not exceed the greater of (x) 15% of
Consolidated Net Tangible Assets and (y) $750,000,000, (C) with respect to any
such Indebtedness of a Company that is organized in a Non-Loan Party
Jurisdiction, the sum of (w) the aggregate outstanding principal amount of the
Indebtedness of all Securitization Entities that are organized in a Non-Loan
Party Jurisdiction under all Qualified Securitization Transactions under Section
6.01(e), plus (x) the aggregate amount of Indebtedness incurred by a Subsidiary
that is organized in a Non-Loan Party Jurisdiction then outstanding under this
Section 6.01(m), plus (y) the aggregate book value at the time of determination
of the then outstanding Receivables of a Company that is organized in a Non-Loan
Party Jurisdiction subject to a Permitted Factoring Facility pursuant to Section
6.06(e) at such time, plus (z) the aggregate consideration received by a Company
that is organized in a Non-Loan Party Jurisdiction for Asset Sales permitted
under Section 6.06(r) (net of amounts paid by such Company to repurchase the
Inventory subject to such Asset Sales) (but in each case excluding any Permitted
German Alternative Financing, any Permitted Novelis Switzerland Financing and
any Permitted Customer Account Financing), shall not exceed the greater of (x)
15% of Consolidated Net Tangible Assets and (y) $750,000,000, and (D) with
respect to such Indebtedness (x) of a Restricted Subsidiary organized under the
laws of Germany, Contingent Obligations with respect thereto shall be limited to
other Restricted Subsidiaries organized under the laws of Germany, Switzerland
(if such Indebtedness is incurred together with a Permitted Novelis Switzerland
Financing) or any Non-Principal Jurisdiction, (y) of a Restricted Subsidiary
organized in a Non-Principal Jurisdiction, Contingent Obligations with respect
thereto shall be limited to other Restricted Subsidiaries organized in a
Non-Principal Jurisdiction and (z) of a Restricted Subsidiary organized in a
Non-Loan Party Jurisdiction, Contingent Obligations with respect thereto shall
be limited to other Restricted Subsidiaries organized in a Non-Loan Party
Jurisdiction;




--------------------------------------------------------------------------------






(n)    Indebtedness in respect of indemnification obligations or obligations in
respect of purchase price adjustments or similar obligations incurred or assumed
by the Loan Parties and their Subsidiaries in connection with (i) an Asset Sale
or sale of Equity Interests otherwise permitted under this Agreement and (ii)
Permitted Acquisitions or other Investments permitted under this Section 6.04;


(o)    unsecured guaranties in the ordinary course of business of any person of
the obligations of suppliers, customers, lessors or licensees;


(p)    Indebtedness of NKL arising under letters of credit issued in the
ordinary course of business;


(q)    (i) Indebtedness of any person existing at the time such person is
acquired in connection with a Permitted Acquisition or any other Investment
permitted under Section 6.04; provided that such Indebtedness is not incurred in
connection with or in contemplation of such Permitted Acquisition or other
Investment and is not secured by Accounts or Inventory of any Company organized
in a Principal Jurisdiction or the proceeds thereof, and at the time of such
Permitted Acquisition or other Investment, no Event of Default shall have
occurred and be continuing, and (ii) Permitted Refinancings of such
Indebtedness, in an aggregate amount, for all such Indebtedness permitted under
this clause (q), not to exceed at any time outstanding an amount equal to the
sum of (x) the greater of (1) $200,000,000 and (2) 4% of Consolidated Net
Tangible Assets and (y) an additional unlimited amount so long as, on a Pro
Forma Basis after giving effect to the incurrence of such Indebtedness, the
Consolidated Interest Coverage Ratio shall be greater than 2.0 to 1.0;


(r)    Indebtedness in respect of treasury, depositary and cash management
services or automated clearinghouse transfer of funds (including the Cash
Pooling Arrangements and other pooled account arrangements and netting
arrangements and commercial credit card and merchant card services and other
bank products or services) in the ordinary course of business, in each case,
arising under the terms of customary agreements with any bank;


(s)    Permitted Holdings Indebtedness;


(t)    Indebtedness constituting the Senior Notes in an aggregate principal
amount not to exceed $2,500,000,000, and Permitted Refinancings thereof
(including successive Permitted Refinancings of Indebtedness incurred as a
Permitted Refinancing under this clause (t));


(u)    Indebtedness of any Loan Party under one or more series of senior secured
notes under one or more indentures, provided that (i) such Indebtedness has a
final maturity date that is no earlier than the Latest Maturity Date, (ii) such
Indebtedness has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of the Term Loans with the Latest Maturity
Date, (iii) no Default is then continuing or would result therefrom, (iv) such
Indebtedness is incurred by a Loan Party and the persons that are (or are
required to be) guarantors under such Indebtedness do not consist of any persons
other than those persons that are (or are required to be) Loan Parties under or
in respect to the Term Loans, (v) the terms of such Indebtedness do not require
any amortization, mandatory prepayment or redemption or repurchase at the option
of the holders thereof (other than customary asset sale or change of control
provisions, which asset sale provisions may require the application of proceeds
of asset sales and casualty events co-extensive with those set forth in Section
2.10(c) or (e), as applicable, to make mandatory prepayments or prepayment
offers out of such proceeds on a pari passu basis with the Secured Obligations,
all Permitted First Priority Refinancing Debt and




--------------------------------------------------------------------------------




all other Additional Senior Secured Indebtedness) earlier than the Latest
Maturity Date, (vi) such Indebtedness has terms and conditions (excluding
pricing and premiums), when taken as a whole, that are not materially more
restrictive or less favorable to the Companies and the Lenders than the terms of
the Loan Documents (except with respect to terms and conditions that are
applicable only after the then Latest Maturity Date), (vii) the Liens securing
such Indebtedness shall be pari passu with the Liens securing the Secured
Obligations (other than with respect to control of remedies) and such Liens
shall only be on assets that constitute Collateral, (viii) the security
agreements relating to such Indebtedness shall be substantially the same as the
Security Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), (ix) such Indebtedness and the holders thereof or the
Senior Representative thereunder shall be subject to the Intercreditor Agreement
and the Liens securing such Indebtedness shall be subject to the Intercreditor
Agreement, and (x) after giving effect to the incurrence of such Indebtedness
and to the consummation of any Permitted Acquisition or other Investment or
application of funds made with the proceeds of such incurrence on a Pro Forma
Basis, the Senior Secured Net Leverage Ratio at such date shall be not greater
than 3.0 to 1.0 (provided that in calculating the Senior Secured Net Leverage
Ratio, the proceeds of the incurrence of such Indebtedness shall be excluded
from Unrestricted Cash); provided, further that delivery to the Administrative
Agent at least five Business Days prior to the incurrence of such Indebtedness
of an Officers’ Certificate of a Responsible Officer of the Borrower (together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto) certifying
that the Borrower has determined in good faith that such terms and conditions
satisfy the foregoing requirements shall be conclusive evidence that such terms
and conditions satisfy such requirement unless the Administrative Agent notifies
the Borrower within such five Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees);


(v)    Permitted Unsecured Refinancing Debt and any Permitted Refinancing
thereof (including successive Permitted Refinancings of Indebtedness incurred as
a Permitted Refinancing under this clause (v));


(w)    Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt, and any Permitted Refinancings thereof (including successive
Permitted Refinancings of Indebtedness incurred as a Permitted Refinancing under
this clause (w));


(x)    obligations of the Borrower or any of its Restricted Subsidiaries to
reimburse or refund deposits posted by customers pursuant to forward sale
agreements entered into by the Borrower or such Restricted Subsidiary in the
ordinary course of business;


(y)    unsecured Indebtedness not otherwise permitted under this Section 6.01 in
an aggregate principal amount not to exceed the greater of (x) $500,000,000 and
(y) 10% of Consolidated Net Tangible Assets at any time outstanding;


(z)    (i) unsecured Indebtedness in respect of obligations of the Borrower or
any Restricted Subsidiary to pay the deferred purchase price of goods or
services or progress payments in connection with such goods and services;
provided that such obligations are incurred in connection with open accounts
extended by suppliers on customary trade terms in the ordinary course of
business and not in connection with the borrowing of money or any Hedge
Agreements and (ii) unsecured indebtedness in respect of intercompany
obligations of the Borrower or any Restricted Subsidiary in respect of accounts
payable incurred in connection with goods sold or services rendered in the
ordinary course of business and not in connection with the borrowing of money;




--------------------------------------------------------------------------------






(aa)    Indebtedness representing deferred compensation or similar arrangements
to employees, consultants or independent contractors of the Borrower (or its
direct or indirect parent) and its Restricted Subsidiaries incurred in the
ordinary course of business or otherwise incurred in connection with the
Transactions or any Permitted Acquisition or other Investment permitted under
Section 6.04; and


(bb)    Indebtedness consisting of promissory notes issued to current or former
officers, managers, consultants, directors and employees (or respective spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees) to finance the purchase or redemption of capital stock of the
Borrower or any of its direct or indirect parent companies permitted by Section
6.08(j);


(cc)    Indebtedness pursuant to industrial revenue bond, direct government loan
or similar programs in an aggregate principal amount not to exceed the greater
of (x) $150,000,000 and (y) 3% of Consolidated Net Tangible Assets at any time
outstanding; and


(dd)    Indebtedness of Loan Parties under any Third Lien Credit Agreement and
any Permitted Refinancing thereof (including successive Permitted Refinancings
of Indebtedness incurred as a Permitted Refinancing under this clause (dd)).
Notwithstanding anything to the contrary contained in this Section 6.01, accrual
of interest, accretion or amortization of original issue discount and the
payment of interest in the form of additional Indebtedness will be deemed not to
be an incurrence of Indebtedness for purposes of this covenant (but shall, for
the avoidance of doubt, be deemed to be Indebtedness for the purposes of
calculating any financial ratio, including the Consolidated Interest Coverage
Ratio, the Total Net Leverage Ratio, the Secured Net Leverage Ratio or the
Senior Secured Net Leverage Ratio, whether calculated under this Section 6.01 or
elsewhere in this Agreement).
Section 6.02 Liens. Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except the following
(collectively, the “Permitted Liens”):


(a)    (i) inchoate Liens for Taxes not yet due and payable or delinquent and
(ii) Liens for Taxes which are due and payable and are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided on the books of the appropriate Company in
accordance with US GAAP;


(b)    Liens in respect of property of any Company imposed by Requirements of
Law, which were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business, and
(i) which do not in the aggregate materially detract from the value of the
property of the Companies, taken as a whole, and do not materially impair the
use thereof in the operation of the business of the Companies, taken as a whole,
and (ii) which, if they secure obligations that are then due and unpaid for more
than 30 days, are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided on the
books of the appropriate Company in accordance with US GAAP;






--------------------------------------------------------------------------------




(c)    any Lien in existence on the Closing Date and set forth on
Schedule 6.02(c) that does not attach to the Accounts and Inventory of the
Borrower and any Lien granted as a replacement, renewal or substitution
therefor; provided that any such replacement, renewal or substitute Lien (i)
does not secure an aggregate amount of Indebtedness, if any, greater than that
secured on the Closing Date (including undrawn commitments thereunder in effect
on the Closing Date, accrued and unpaid interest thereon and fees and premiums
payable in connection with a Permitted Refinancing of the Indebtedness secured
by such Lien) and (ii) does not encumber any property other than the property
subject thereto on the Closing Date (any such Lien, an “Existing Lien”);


(d)    easements, rights-of-way, restrictions (including zoning restrictions),
reservations (including pursuant to any original grant of any Real Property from
the applicable Governmental Authority), covenants, licenses, encroachments,
protrusions and other similar charges or encumbrances, and minor title
deficiencies or irregularities on or with respect to any Real Property, in each
case whether now or hereafter in existence, not (i) securing Indebtedness for
borrowed money or (ii) individually or in the aggregate materially interfering
with the ordinary conduct of the business of the Companies at such Real
Property;


(e)    Liens arising out of judgments, attachments or awards not resulting in an
Event of Default that are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided on the books of the appropriate Company in accordance with US GAAP;


(f)    Liens (other than any Lien imposed by ERISA) (x) imposed by Requirements
of Law or deposits made in connection therewith in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security legislation, (y) incurred in the ordinary course
of business to secure the performance of tenders, statutory obligations (other
than excise taxes), surety, stay, customs and appeal bonds, statutory bonds,
bids, leases, government contracts, trade contracts, performance and return of
money bonds and other similar obligations (exclusive of obligations for the
payment of borrowed money) or (z) arising by virtue of deposits made in the
ordinary course of business to secure liability for premiums to insurance
carriers; provided that (i) with respect to clauses (x), (y) and (z) of this
paragraph (f), such Liens are for amounts not yet due and payable or delinquent
or, to the extent such amounts are so due and payable, such amounts are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been established on the books of the appropriate
Company in accordance with US GAAP, and (ii) to the extent such Liens are not
imposed by Requirements of Law, such Liens shall in no event encumber any
property other than cash and Cash Equivalents and, with respect to clause (y),
property relating to the performance of obligations secured by such bonds or
instruments;


(g)    (i) Leases, subleases or licenses of the properties of any Company
granted to other persons which do not, individually or in the aggregate,
interfere in any material respect with the ordinary conduct of the business of
any Company and (ii) interests or title of a lessor, sublessor, licensor or
sublicensor or Lien securing a lessor’s, sublessor’s, licensor’s or
sublicensor’s interest in any lease or license not prohibited by this Agreement;


(h)    Liens arising out of conditional sale, hire purchase, title retention,
consignment or similar arrangements for the sale of goods entered into by any
Company in the ordinary course of business;






--------------------------------------------------------------------------------




(i)    Liens securing Indebtedness incurred pursuant to Section 6.01(f) or
Section 6.01(g); provided that any such Liens attach only to the property being
financed pursuant to such Indebtedness and any proceeds of such property and do
not encumber any other property of any Company (other than pursuant to customary
cross-collateralization provisions with respect to other property of a Company
that also secure Indebtedness owed to the same financing party or its Affiliates
that is permitted under Section 6.01(f), Section 6.01(g) or Section 6.01(cc));


(j)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Company, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to treasury, depositary and
cash management services or automated clearinghouse transfer of funds (including
pooled account arrangements and netting arrangements or claims against any
clearing agent or custodian with respect thereto); provided that, unless such
Liens are non-consensual and arise by operation of law, in no case shall any
such Liens secure (either directly or indirectly) the repayment of any other
Indebtedness;


(k)    (i) Liens granted pursuant to the Loan Documents to secure the Secured
Obligations, (ii) pursuant to the Revolving Credit Security Documents to secure
the “Secured Obligations” (as defined in the Revolving Credit Agreement) and any
Permitted Revolving Credit Facility Refinancings thereof, (iii) pursuant to the
Third Lien Security Documents to secure the “Secured Obligations” (as defined in
the Third Lien Credit Agreement) and any Permitted Refinancing thereof, (iv)
Liens securing Permitted First Priority Refinancing Debt and Permitted Second
Priority Refinancing Debt, (v) Liens securing Additional Senior Secured
Indebtedness that are pari passu with the Liens securing the Secured Obligations
and subject to the terms of the Intercreditor Agreement and (vi) Liens securing
Junior Secured Indebtedness that are subordinated to the Liens securing the
Secured Obligations and subject to the terms of the Intercreditor Agreement;


(l)    licenses of Intellectual Property granted by any Company in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of business of the Companies;


(m)    the filing of UCC or PPSA financing statements (or the equivalent in
other jurisdictions) solely as a precautionary measure in connection with
operating leases or consignment of goods;


(n)    (x) Liens on property of Excluded Subsidiaries securing Indebtedness of
Excluded Subsidiaries permitted by Section 6.01(m), (y) Liens on property of
Restricted Subsidiaries that are organized in a Principal Jurisdiction
consisting of Revolving Credit Priority Collateral and Hedging Agreements
related to the value of such Revolving Credit Priority Collateral securing
Indebtedness of such Restricted Subsidiaries permitted by Section 6.01(m) and
(z) Liens on property of NKL securing Indebtedness permitted by Section 6.01(p);


(o)    Liens securing the refinancing of any Indebtedness secured by any Lien
permitted by clauses (c), (i), (k) or (r) of this Section 6.02 or this clause
(o) without any change in the assets subject to such Lien and to the extent such
refinanced Indebtedness is permitted by Section 6.01;


(p)    to the extent constituting a Lien, the existence of an “equal and
ratable” clause in the Senior Note Documents (and any Permitted Refinancings
thereof) and other debt securities issued by a Loan Party that are permitted
under Section 6.01 (but, in each case, not any security interests granted
pursuant thereto);




--------------------------------------------------------------------------------






(q)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;


(r)    Liens on assets acquired in a Permitted Acquisition or other Acquisitions
permitted under Section 6.04 or on property of a person existing at the time
such person is acquired or merged with or into or amalgamated or consolidated
with any Company to the extent permitted hereunder or such assets are acquired
(and not created in anticipation or contemplation thereof); provided that (i)
such Liens do not extend to property not subject to such Liens at the time of
acquisition (other than improvements thereon and proceeds thereof) and are no
more favorable to the lienholders than such existing Lien and (ii) the aggregate
principal amount of Indebtedness secured by such Liens does not exceed
$200,000,000 at any time outstanding;


(s)    any encumbrance or restriction (including put and call agreements) solely
in respect of the Equity Interests of any Joint Venture or Joint Venture
Subsidiary that is not a Loan Party, contained in such Joint Venture’s or Joint
Venture Subsidiary’s Organizational Documents or the joint venture agreement or
stockholders agreement in respect of such Joint Venture or Joint Venture
Subsidiary;


(t)    (A) Liens granted in connection with Indebtedness permitted under Section
6.01(e) that are limited in each case to the Securitization Assets transferred
or assigned pursuant to the related Qualified Securitization Transaction and (B)
Liens granted in connection with a Permitted Factoring Facility pursuant to
Section 6.06(e) that are limited in each case to precautionary Liens on the
Receivables sold, transferred or disposed of pursuant to such transaction, and
Liens on the other Factoring Assets with respect thereto;


(u)    Liens not otherwise permitted by this Section 6.02 securing liabilities
not in excess of the greater of (x) $100,000,000 and (y) 2% of Consolidated Net
Tangible Assets in the aggregate at any time outstanding;


(v)    to the extent constituting Liens, rights under purchase and sale
agreements with respect to Equity Interests or other assets permitted to be sold
in Asset Sales permitted under Section 6.06;


(w)    Liens securing obligations owing to the Loan Parties so long as such
obligations and Liens, where owing by or on assets of Loan Parties, are
subordinated to the Secured Obligations and to the Secured Parties’ Liens on the
Collateral in a manner satisfactory to the Administrative Agent;


(x)    Liens created, arising or securing obligations under the Receivables
Purchase Agreements;


(y)    Liens on deposits provided by customers or suppliers in favor of such
customers or suppliers securing the obligations of the Borrower or its
Restricted Subsidiaries to refund deposits posted by customers or suppliers
pursuant to forward sale agreements entered into by the Borrower or its
Restricted Subsidiaries in the ordinary course of business;


(z)    Liens on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 6.04 to be applied
against the purchase price for such Investment;






--------------------------------------------------------------------------------




(aa)    Liens pursuant to the Forward Share Sale Agreement;


(bb)    Liens in favor of any underwriter, depositary or stock exchange on the
Equity Interests in NKL or its direct parents, 4260848 Canada Inc., 4260856
Canada Inc. and 8018227 Canada Inc. and any securities accounts in which such
Equity Interests are held in connection with any listing or offering of Equity
Interests in NKL, to the extent required by applicable Requirements of Law or
stock exchange requirements (and not securing Indebtedness);


(cc)    (i) Liens that are contractual rights of set-off (A) relating to the
establishment of depository relations with banks, (B) relating to pooled deposit
or sweep accounts of any Company to permit satisfaction of overdraft or similar
obligations and other cash management activities incurred in the ordinary course
of business of the Companies or (C) relating to purchase orders and other
similar agreements entered into with customers of the Companies in the ordinary
course of business, (ii) Liens of a collection bank arising under Section 4-210
of the Uniform Commercial Code on items in the course of collection, (iii) Liens
encumbering reasonable customary initial deposits and, to the extent required by
Applicable Law, margin deposits, in each case attaching to commodity trading
accounts or other brokerage accounts incurred in the ordinary course of business
and (iv) Liens in favor of banking institutions, securities intermediaries and
clearing agents (including the right of set-off) and which are within the
general parameters customary in the banking industry and not granted in
connection with the incurrence of Indebtedness;


(dd)    Cash collateral securing Indebtedness incurred pursuant to Section
6.01(h); and


(ee)    Liens securing Indebtedness incurred pursuant to Section 6.01(cc);
provided that any such Liens attach only to the property being financed pursuant
to such Indebtedness and any proceeds of such property and do not encumber any
other property of any Company (other than pursuant to customary
cross-collateralization provisions with respect to other property of a Company
that also secure Indebtedness owed to the same financing party or its Affiliates
that is permitted under Section 6.01(f), Section 6.01(g), or Section 6.01(cc));
provided, however, that notwithstanding any of the foregoing, no consensual
Liens (other than Liens permitted under clauses (s), (v) and (bb) above, in the
case of Securities Collateral) shall be permitted to exist, directly or
indirectly, on any Securities Collateral, other than Liens granted pursuant to
the Security Documents or the Revolving Credit Security Documents or any
agreement, document or instrument pursuant to which any Lien is granted securing
any Additional Secured Indebtedness, Permitted First Priority Refinancing Debt,
Permitted Second Priority Refinancing Debt or Junior Secured Indebtedness.
Any reference in this Agreement or any of the other Loan Documents to a Lien
permitted by this Agreement is not intended to subordinate or postpone, and
shall not be interpreted as subordinating or postponing, or as any agreement to
subordinate or postpone, any Lien created by any of the Loan Documents to any
Lien permitted hereunder.
Section 6.03 Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Leaseback Transaction”) unless
(i) the sale of such property is permitted by Section 6.06, (ii) any Liens
arising in connection with its use of such property are permitted




--------------------------------------------------------------------------------




by Section 6.02 and (iii) after giving effect to such Sale and Leaseback
Transaction, the aggregate fair market value of all properties covered by Sale
and Leaseback Transactions entered into would not exceed (A) in the case of a
Sale and Leaseback Transaction constituting Indebtedness incurred pursuant to
Section 6.01(cc), the greater of (x) $150,000,000 and (y) 3% of Consolidated Net
Tangible Assets at any time and (B) in the case of all other Sale and Leaseback
Transactions, the greater of (x) $250,000,000 and (y) 5% of Consolidated Net
Tangible Assets.


Section 6.04 Investments, Loan and Advances. Directly or indirectly, lend money
or credit (by way of guarantee or otherwise) or make advances to any person, or
purchase or acquire any stock, bonds, notes, debentures or other obligations or
securities of, or any other ownership interest in, or make any capital
contribution to, any other person, or purchase or otherwise acquire (in one
transaction or a series of transactions) all or substantially all of the
property and assets or business of any other person or assets constituting a
business unit, line of business or division of any other person, or purchase or
own a futures contract or otherwise become liable for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract (all of the foregoing, collectively, “Investments”; it being understood
that (x) the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment and when determining the amount of an Investment that remains
outstanding, the last paragraph of this Section 6.04 shall apply, (y) in the
event a Restricted Subsidiary ceases to be a Restricted Subsidiary as a result
of being designated an Unrestricted Subsidiary, the Borrower will be deemed to
have made an Investment in such Unrestricted Subsidiary as of the date of such
designation, as provided in Section 5.16 and (z) in the event a Restricted
Subsidiary ceases to be a Restricted Subsidiary as a result of an Asset Sale or
similar transaction, and the Borrower and its Restricted Subsidiaries continue
to own Equity Interests in such Restricted Subsidiary, the Borrower will be
deemed, at the time of such transaction and after giving effect thereto, to have
made an Investment in such Person equal to the fair market value of the
Borrower’s and its Restricted Subsidiaries’ Investments in such Person at such
time), except that the following shall be permitted:


(a)    Investments consisting of unsecured guaranties by Loan Parties of, or
other unsecured Contingent Obligations with respect to, operating payments not
constituting Indebtedness for borrowed money incurred by Restricted Subsidiaries
that are not Loan Parties or that are Restricted Grantors, in the ordinary
course of business, that, to the extent paid by such Loan Party, shall not
exceed an aggregate amount equal to the greater of (x) $100,000,000 and (y) 2%
of Consolidated Net Tangible Assets less the amount of Contingent Obligations by
Loan Parties in respect of Companies that are not Loan Parties or that are
Restricted Grantors permitted pursuant to Section 6.01(i)(ii);


(b)    Investments outstanding on the Closing Date and identified on
Schedule 6.04(b);


(c)    the Companies may (i) acquire and hold accounts receivable owing to any
of them if created or acquired in the ordinary course of business or in
connection with a Permitted Acquisition or other Acquisition permitted under
Section 6.04, (ii) invest in, acquire and hold cash and Cash Equivalents,
(iii) endorse negotiable instruments held for collection in the ordinary course
of business or (iv) make lease, utility and other similar deposits in the
ordinary course of business;


(d)    Investments of Securitization Assets in Securitization Entities in
connection with Qualified Securitization Transactions permitted by Section
6.01(e);


(e)    the Loan Parties and their Restricted Subsidiaries may make loans and
advances (including payroll, travel and entertainment related advances) in the
ordinary course of business to




--------------------------------------------------------------------------------




their respective employees (other than any loans or advances to any director or
executive officer (or equivalent thereof) that would be in violation of Section
402 of the Sarbanes-Oxley Act) so long as the aggregate principal amount thereof
at any time outstanding (determined without regard to any write-downs or
write-offs of such loans and advances) shall not exceed (when aggregated with
loans and advances outstanding pursuant to clause (h) below) $15,000,000;


(f)    any Company may enter into Hedging Agreements (including Contingent
Obligations of any Company with respect to Hedging Obligations of any other
Company) to the extent permitted by Section 6.01(c);


(g)    Investments made by any Company as a result of consideration received in
connection with an Asset Sale made in compliance with Section 6.06;


(h)    loans and advances to directors, employees and officers of the Loan
Parties and their Restricted Subsidiaries for bona fide business purposes, in
aggregate amount not to exceed (when aggregated with loans and advances
outstanding pursuant to clause (e) above) $15,000,000 at any time outstanding;
provided that no loans in violation of Section 402 of the Sarbanes-Oxley Act
shall be permitted hereunder;


(i)    Investments (i) by any Company in any other Company outstanding on the
Closing Date, (ii) by any Company in any Unrestricted Grantor, (iii) by any
Restricted Grantor in any other Restricted Grantor, (iv) by an Unrestricted
Grantor in any Restricted Grantor so long as, on a Pro Forma Basis after giving
effect to and at the time of such Investment, the Consolidated Interest Coverage
Ratio shall be greater than 2.0 to 1.0, (v) by any Loan Party in any Company
that is not a Loan Party in an aggregate amount not to exceed the greater of (x)
15% of Consolidated Net Tangible Assets and (y) $750,000,000, and (vi) by any
Company that is not a Loan Party in any other Company; provided that any such
Investment in the form of a loan or advance to any Loan Party shall be
subordinated to the Secured Obligations on terms reasonably satisfactory to the
Administrative Agent and, in the case of a loan or advance by a Loan Party,
evidenced by an Intercompany Note and pledged by such Loan Party as Collateral
pursuant to the Security Documents;


(j)    Investments in securities or other obligations received upon foreclosure
or pursuant to any plan of reorganization or liquidation or similar arrangement
upon the bankruptcy or insolvency of trade creditors or customers or in
connection with the settlement of delinquent accounts in the ordinary course of
business, and Investments received in good faith in settlement of disputes or
litigation;


(k)    Investments in Joint Ventures in which the Loan Parties hold at least 50%
of the outstanding Equity Interests or Joint Venture Subsidiaries made with the
Net Cash Proceeds of (x) arm’s length sales or dispositions for cash of Equity
Interests in a Joint Venture Subsidiary for fair market value or (y) the
issuance of Equity Interests in a Joint Venture Subsidiary, in each case as
permitted by Section 6.06 hereof;


(l)    Investments in Norf GmbH in an aggregate amount not to exceed
€100,000,000 at any time outstanding;


(m)    Permitted Acquisitions;






--------------------------------------------------------------------------------




(n)    Investments consisting of Standard Factoring Undertakings in respect of
Permitted Factoring Facilities pursuant to Section 6.06(e);


(o)    Mergers, amalgamations and consolidations in compliance with Section
6.05; provided that the Lien on and security interest in such Investment granted
or to be granted in favor of the Collateral Agent under the Security Documents
shall be maintained or created in accordance with the provisions of Section 5.11
or Section 5.12, as applicable;


(p)    Investments in respect of Cash Pooling Arrangements, subject to the
limitations set forth in Section 6.07;


(q)    Investments consisting of guarantees of Indebtedness referred to in
clauses (i) (to the extent such guarantee is in effect on the Closing Date or
permitted as part of a Permitted Refinancing) and (ii) of Section 6.01(b) and
Contingent Obligations permitted by Section 6.01(c) or (i);


(r)    other Investments in an aggregate amount not to exceed:


(i)    $75,000,000 during any fiscal year of the Borrower;


(ii)    so long as the Consolidated Interest Coverage Ratio, calculated on a Pro
Forma Basis after giving effect to such Investment, would exceed 2.0 to 1.0, the
then available Cumulative Credit;


(iii)    so long as (A) the Total Net Leverage Ratio, calculated on a Pro Forma
Basis after giving effect to such Investment, would not exceed 4.0 to 1.0 and
(B) Liquidity after giving effect to such Investment shall be greater than or
equal to $750,000,000, the then available Annual Credit;
 
(iv)    so long as the Total Net Leverage Ratio, calculated on a Pro Forma Basis
after giving effect to such Investment, would not exceed 3.5 to 1.0, such
additional amounts as the Borrower may determine (the cumulative amount of
Investments made after the Closing Date under this clause (iv) at any time that
the Total Net Leverage Ratio, calculated on a Pro Forma Basis after giving
effect to such Investment, would exceed 2.0 to 1.0, referred to as the
“Investment Recapture Amount”); and


(v)    $75,000,000 over the term of this Agreement minus the aggregate amount of
Dividends made pursuant to Section 6.08(g);


(s)    Investments consisting of unsecured guaranties permitted pursuant to
Section 6.01(o); and


(t)    Investments by any Company in any other Company; provided that such
Investment is part of a Series of Cash Neutral Transactions and no Default has
occurred and is continuing;
provided that (x) any such Investment in the form of a loan or advance to any
Loan Party (other than the Forward Share Sale Agreement) shall be subordinated
to the Secured Obligations on terms reasonably satisfactory to the
Administrative Agent and, in the case of a loan or advance by a Loan Party,
evidenced by an Intercompany Note and pledged by such Loan Party as Collateral
pursuant to the Security Documents and (y) with respect to any Investment in an
aggregate amount in excess of




--------------------------------------------------------------------------------




$50,000,000, on or prior to the date of any Investment pursuant to Section
6.04(r)(ii), (iii) or (iv), the Borrower shall deliver to the Administrative
Agent an Officer’s Certificate specifying which clause of Section 6.04(r) such
Investment is being made pursuant to and calculating in reasonable detail the
amount of the Cumulative Credit or Annual Credit, as applicable, immediately
prior to such election and the amount thereof elected to be so applied, the
Total Net Leverage Ratio referred to above and, in the case of Investments
pursuant to clause (iii) above, the amount of Liquidity referred to therein.
An Investment shall be deemed to be outstanding to the extent not returned in
the same form as the original Investment to any Company. The outstanding amount
of an Investment shall, in the case of a Contingent Obligation that has been
terminated, be reduced to the extent no payment is or was made with respect to
such Contingent Obligation upon or prior to the termination of such Contingent
Obligation; and the outstanding amount of other Investments shall be reduced by
the amount of cash or Cash Equivalents received with respect to such Investment
upon the sale or disposition thereof, or constituting a return of capital with
respect thereto or, repayment of the principal amount thereof, in the case of a
loan or advance.


Section 6.05 Mergers, Amalgamations and Consolidations. Wind up, liquidate or
dissolve its affairs or enter into any transaction of merger, amalgamation or
consolidation (or agree to do any of the foregoing at any future time), except
that the following shall be permitted:


(a)    Asset Sales in compliance with Section 6.06;


(b)    Permitted Acquisitions in compliance with Section 6.04;


(c)    (i) any Company may merge, amalgamate or consolidate with or into any
Unrestricted Grantor (provided that in the case of any merger, amalgamation or
consolidation involving the Borrower, the Borrower is the surviving or resulting
person, and in any other case, an Unrestricted Grantor is the surviving or
resulting person, (ii) any Restricted Grantor may merge, amalgamate or
consolidate with or into any other Restricted Grantor (provided that a
Subsidiary Guarantor is the surviving or resulting person), (iii) Novelis
Aluminum Holding Company and Novelis Deutschland GmbH may merge provided Novelis
Deutschland GmbH is the surviving or resulting person, and (iv) any Company that
is not a Loan Party may merge, amalgamate or consolidate with or into any
Restricted Grantor (provided that a Subsidiary Guarantor is the surviving or
resulting person); provided that, in the case of each of the foregoing clauses
(i) through (iv), (1) the surviving or resulting person is a Wholly Owned
Subsidiary of Holdings (or the Borrower or a Wholly Owned Subsidiary of the
Borrower following a Qualified Borrower IPO), (2) the Lien on and security
interest in such property granted or to be granted in favor of the Collateral
Agent under the Security Documents shall be maintained in full force and effect
and perfected and enforceable (to at least the same extent as in effect
immediately prior to such transfer) or created in accordance with the provisions
of Section 5.11 or Section 5.12, as applicable and (3) no Default is then
continuing or would result therefrom; provided that in the case of any
amalgamation or consolidation involving a Loan Party, at the request of the
Administrative Agent, such Loan Party and each other Loan Party shall confirm
its respective Secured Obligations and Liens under the Loan Documents in a
manner reasonably satisfactory to the Administrative Agent;


(d)    any Restricted Subsidiary that is not a Loan Party may merge, amalgamate
or consolidate with or into any other Restricted Subsidiary that is not a Loan
Party;


(e)    Holdings and the Borrower may consummate the Permitted Holdings
Amalgamation;






--------------------------------------------------------------------------------




(f)    any Restricted Subsidiary of the Borrower may dissolve, liquidate or wind
up its affairs at any time; provided that such dissolution, liquidation or
winding up, as applicable, could not reasonably be expected to have a Material
Adverse Effect; and


(g)    any Unrestricted Grantor (other than Holdings or the Borrower) may
dissolve, liquidate or wind-up its affairs (collectively, “Wind-Up”), so long as
all of its assets are distributed or otherwise transferred to any other
Unrestricted Grantor and any Restricted Grantor may Wind-Up so long as all of
its assets are distributed or otherwise transferred to a Restricted Grantor or
an Unrestricted Grantor; provided that (1) the Lien on and security interest in
such property granted or to be granted in favor of the Collateral Agent under
the Security Documents shall be maintained in full force and effect and
perfected and enforceable (to at least the same extent as in effect immediately
prior to such transfer) or created in accordance with the provisions of Section
5.11 or Section 5.12, as applicable and (2) no Default is then continuing or
would result therefrom.


Section 6.06 Asset Sales. Effect any Asset Sale except that the following shall
be permitted:


(a)    disposition of used, worn out, obsolete or surplus property by any
Company in the ordinary course of business and the abandonment or other
disposition of Intellectual Property that is, in the reasonable judgment of the
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Companies taken as a whole;


(b)    so long as no Default is then continuing or would result therefrom, any
other Asset Sale (other than the Equity Interests of any Wholly Owned Subsidiary
that is a Restricted Subsidiary unless, after giving effect to any such Asset
Sale, such person either ceases to be a Restricted Subsidiary or, in the case of
an Excluded Collateral Subsidiary, becomes a Joint Venture Subsidiary) for fair
market value, with at least 75% of the consideration received for all such Asset
Sales or related Asset Sales in which the consideration received exceeds
$50,000,000 payable in cash upon such sale (provided, however, that for the
purposes of this clause (b), the following shall be deemed to be cash: (i) any
liabilities (as shown on the Borrower’s most recent balance sheet provided
hereunder or in the footnotes thereto) of the Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Asset Sale and for which Holdings, the Borrower and
all of its Restricted Subsidiaries shall have been validly released by all
applicable creditors in writing, (ii) any securities received by the Borrower or
the applicable Restricted Subsidiary from such transferee that are converted by
the Borrower or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of the applicable Asset Sale,
and (iii) aggregate non-cash consideration received by the Borrower or the
applicable Restricted Subsidiary having an aggregate fair market value
(determined as of the closing of the applicable Asset Sale for which such
non-cash consideration is received) not to exceed $75,000,000 at any time (net
of any non-cash consideration converted into cash));


(c)    leases, subleases or licenses of the properties of any Company in the
ordinary course of business and which do not, individually or in the aggregate,
interfere in any material respect with the ordinary conduct of the business of
any Company;


(d)    mergers and consolidations, and liquidations and dissolutions in
compliance with Section 6.05;






--------------------------------------------------------------------------------




(e)    sales, transfers and other dispositions of Receivables for the fair
market value thereof in connection with a Permitted Factoring Facility; provided
that no Default shall be outstanding after giving effect thereto and (A) with
respect to any such sale, transfer or disposition of Receivables incurred by a
Company that is organized in a Principal Jurisdiction, such transaction is a
Permitted German Alternative Financing, Permitted Customer Account Financing or
Permitted Novelis Switzerland Financing, (B) with respect to any such sale,
transfer of disposition of Receivables incurred by a Company that is organized
in a Non-Principal Jurisdiction, the sum of (w) the aggregate outstanding
principal amount of the Indebtedness of all Securitization Entities that are
organized in a Non-Principal Jurisdiction under all Qualified Securitization
Transactions under Section 6.01(e), plus (x) the aggregate amount of
Indebtedness incurred by a Subsidiary that is organized in a Non-Principal
Jurisdiction then outstanding under Section 6.01(m), plus (y) the aggregate book
value at the time of determination of the then outstanding Receivables of a
Company that is organized in a Non-Principal Jurisdiction subject to a Permitted
Factoring Facility pursuant to this Section 6.06(e) at such time, plus (z) the
aggregate consideration received by a Company that is organized in a
Non-Principal Jurisdiction for Asset Sales permitted under Section 6.06(r) (net
of amounts paid by such Company to repurchase the Inventory subject to such
Asset Sales) (but in each case excluding any Permitted German Alternative
Financing, Permitted Novelis Switzerland Financing and any Permitted Customer
Account Financing), shall not exceed the greater of (x) 15% of Consolidated Net
Tangible Assets and (y) $750,000,000, and (C) with respect to any such sale,
transfer or disposition of Receivables incurred by a Company that is organized
in a Non-Loan Party Jurisdiction, the sum of (w) the aggregate outstanding
principal amount of the Indebtedness of all Securitization Entities that are
organized in a Non-Loan Party Jurisdiction under all Qualified Securitization
Transactions under Section 6.01(e), plus (x) the aggregate amount of
Indebtedness incurred by a Subsidiary that is organized in a Non-Loan Party
Jurisdiction then outstanding under Section 6.01(m), plus (y) the aggregate book
value at the time of determination of the then outstanding Receivables of a
Company that is organized in a Non-Loan Party Jurisdiction subject to a
Permitted Factoring Facility pursuant to this Section 6.06(e) at such time, plus
(z) the aggregate consideration received by a Company that is organized in a
Non-Loan Party Jurisdiction for Asset Sales permitted under Section 6.06(r) (net
of amounts paid by such Company to repurchase the Inventory subject to such
Asset Sales) (but in each case excluding any Permitted German Alternative
Financing, any Permitted Novelis Switzerland Financing and any Permitted
Customer Account Financing), shall not exceed the greater of (x) 15% of
Consolidated Net Tangible Assets and (y) $750,000,000;


(f)    the sale or disposition of cash and Cash Equivalents in connection with a
transaction otherwise permitted under the terms of this Agreement;


(g)    assignments and licenses of Intellectual Property of any Loan Party and
its Subsidiaries in the ordinary course of business and which do not,
individually or in the aggregate, interfere in any material respect with the
ordinary conduct of the business of any Company;


(h)    Asset Sales (i) by and among Unrestricted Grantors (other than Holdings),
(ii) by any Restricted Grantor to any other Restricted Grantor, (iii) by any
Restricted Grantor to any Unrestricted Grantor so long as the consideration paid
by the Unrestricted Grantor in such Asset Sale does not exceed the fair market
value of the property transferred, (iv) by (x) any Unrestricted Grantor to any
Restricted Grantor for fair market value and (y) by any Loan Party to any
Restricted Subsidiary that is not a Loan Party for fair market value provided
that the fair market value of such Asset Sales under this clause (iv) does not
exceed the greater of (1) $200,000,000 and (2) 4% of Consolidated Net Tangible
Assets in the aggregate for all such Asset Sales since the Closing Date, (v) by
any Company that is not a Loan Party to any Loan Party so long as the
consideration paid by the Loan Party in such Asset




--------------------------------------------------------------------------------




Sale does not exceed the fair market value of the property transferred, and (vi)
by and among Companies that are not Loan Parties; provided that (A) in the case
of any transfer from one Loan Party to another Loan Party, any security
interests granted to the Collateral Agent for the benefit of the Secured Parties
pursuant to the relevant Security Documents in the assets so transferred shall
(1) remain in full force and effect and perfected and enforceable (to at least
the same extent as in effect immediately prior to such transfer) or (2) be
replaced by security interests granted to the Collateral Agent for the benefit
of the Secured Parties pursuant to the relevant Security Documents, which new
security interests shall be in full force and effect and perfected and
enforceable (to at least the same extent as in effect immediately prior to such
transfer) and (B) no Default is then continuing or would result therefrom;


(i)    the Companies may consummate Asset Swaps so long as (x) each such sale is
in an arm’s-length transaction and the applicable Company receives at least fair
market value consideration (as determined in good faith by such Company), (y)
the Collateral Agent shall have a First Priority perfected Lien on the assets
acquired pursuant to such Asset Swap at least to the same extent as the assets
sold pursuant to such Asset Swap (immediately prior to giving effect thereto)
and (z) the aggregate fair market value of all assets sold pursuant to this
clause (i) shall not exceed the greater of (1) 2% of Consolidated Net Tangible
Assets and (2) $100,000,000 in the aggregate since the Closing Date; provided
that so long as the assets acquired by any Company pursuant to the respective
Asset Swap are located in the same country as the assets sold by such Company,
such aggregate cap will not apply to such Asset Swap;


(j)    sales, transfers and other dispositions of Receivables (whether now
existing or arising or acquired in the future) and Related Security to a
Securitization Entity in connection with a Qualified Securitization Transaction
permitted under Section 6.01(e) and all sales, transfers or other dispositions
of Securitization Assets by a Securitization Entity under, and pursuant to, a
Qualified Securitization Transaction permitted under Section 6.01(e);


(k)    to the extent constituting an Asset Sale, the Permitted Holdings
Amalgamation;


(l)    issuances of Equity Interests by Joint Venture Subsidiaries and Excluded
Collateral Subsidiaries;


(m)    Asset Sales among Companies of promissory notes or Equity Interests or
similar instruments issued by a Company; provided that such Asset Sales are part
of a Series of Cash Neutral Transactions and no Default has occurred and is
continuing;


(n)    the sale of Receivables made pursuant to the Receivables Purchase
Agreement;


(o)    to the extent constituting an Asset Sale, Investments permitted by
Section 6.04(i);


(p)    issuances of Qualified Capital Stock (including by way of sales of
treasury stock) or any options or warrants to purchase, or securities
convertible into, any Qualified Capital Stock (A) for stock splits, stock
dividends and additional issuances of Qualified Capital Stock which do not
decrease the percentage ownership of the Loan Parties in any class of the Equity
Interests of such issuing Company and (B) by Subsidiaries of the Borrower formed
after the Closing Date to the Borrower or the Subsidiary of the Borrower which
is to own such Qualified Capital Stock. All Equity Interests issued in
accordance with this Section 6.06(p) shall, to the extent required by Section
5.11 or any Security Document or if such Equity Interests are issued by any Loan
Party (other than Holdings), be delivered to the Collateral Agent;




--------------------------------------------------------------------------------






(q)    transfers of 100% of the Equity Interests of any Chinese Subsidiary or
Korean Subsidiary of Borrower to a wholly-owned U.S. Loan Party; provided that
(i) any security interests granted to the Collateral Agent for the benefit of
any Secured Parties pursuant to the relevant Security Documents in the Equity
Interests so transferred shall be replaced by security interests granted to the
Collateral Agent for the benefit of the relevant Secured Parties pursuant to the
relevant Security Documents in 100% of the Equity Interests of such U.S. Loan
Party and 65% of the Equity Interests of such Chinese Subsidiary if held
directly by such U.S. Loan Party, which new security interests shall be in full
force and effect and perfected and enforceable (to at least the same extent as
the security interests in such transferred Subsidiary in effect immediately
prior to such transfer (it being understood that registration of such pledge may
take place following such transfer to the extent required by applicable law))
and (ii) no Default is then continuing or would result therefrom;


(r)    sales, transfers and other dispositions of Inventory in order to finance
working capital; provided that no Default shall be outstanding after giving
effect thereto and (A) with respect to any such sale, transfer of disposition by
a Company that is organized in a Principal Jurisdiction, such transaction is a
Permitted German Alternative Financing, (B) with respect to any such sale,
transfer or disposition of Receivables incurred by a Company that is organized
in a Non-Principal Jurisdiction, the sum of (w) the aggregate outstanding
principal amount of the Indebtedness of all Securitization Entities that are
organized in a Non-Principal Jurisdiction under all Qualified Securitization
Transactions under this Section 6.01(e), plus (x) the aggregate amount of
Indebtedness incurred by a Subsidiary that is organized in a Non-Principal
Jurisdiction then outstanding under Section 6.01(m), plus (y) the aggregate book
value at the time of determination of the then outstanding Receivables of a
Company that is organized in a Non-Principal Jurisdiction subject to a Permitted
Factoring Facility pursuant to Section 6.06(e) at such time, plus (z) the
aggregate consideration received by a Company that is organized in a
Non-Principal Jurisdiction for Asset Sales permitted under this Section 6.06(r)
(net of amounts paid by such Company to repurchase the Inventory subject to such
Asset Sales) (but in each case excluding any Permitted German Alternative
Financing, any Permitted Novelis Switzerland Financing and any Permitted
Customer Account Financing), shall not exceed the greater of (x) 15% of
Consolidated Net Tangible Assets and (y) $750,000,000, and (C) with respect to
any such sale, transfer or disposition of Receivables incurred by a Company that
is organized in a Non-Loan Party Jurisdiction, the sum of (w) the aggregate
outstanding principal amount of the Indebtedness of all Securitization Entities
that are organized in a Non-Loan Party Jurisdiction under all Qualified
Securitization Transactions under this Section 6.01(e), plus (x) the aggregate
amount of Indebtedness incurred by a Subsidiary that is organized in a Non-Loan
Party Jurisdiction then outstanding under Section 6.01(m), plus (y) the
aggregate book value at the time of determination of the then outstanding
Receivables of a Company that is organized in a Non-Loan Party Jurisdiction
subject to a Permitted Factoring Facility pursuant to Section 6.06(e) at such
time, plus (z) the aggregate consideration received by a Company that is
organized in a Non-Loan Party Jurisdiction for Asset Sales permitted under this
Section 6.06(r) (net of amounts paid by such Company to repurchase the Inventory
subject to such Asset Sales) (but in each case excluding any Permitted German
Alternative Financing, any Permitted Novelis Switzerland Financing and any
Permitted Customer Account Financing), shall not exceed the greater of (x) 15%
of Consolidated Net Tangible Assets and (y) $750,000,000; and


(s)    Asset Sales of 100% of the Equity Interests of any Chinese Subsidiary of
Borrower to a Chinese holding company that is a wholly-owned direct Subsidiary
of Borrower; provided that (i) any security interests granted to the Collateral
Agent for the benefit of any Secured Parties pursuant to the relevant Security
Documents in the Equity Interests so transferred shall be replaced by security
interests granted to the Collateral Agent for the benefit of the relevant
Secured Parties pursuant to the




--------------------------------------------------------------------------------




relevant Security Documents in 100% of the Equity Interests of such holding
company Subsidiary, which new security interests shall be in full force and
effect and perfected and enforceable (to at least the same extent as the
security interests in such transferred Subsidiary in effect immediately prior to
such transfer (it being understood that registration of such pledge may take
place following such transfer to the extent required by applicable law)) and
(ii) no Default is then continuing or would result therefrom.


Section 6.07 Cash Pooling Arrangements. Amend, vary or waive any term of the
Cash Pooling Arrangements or enter into any new pooled account or netting
agreement with any Affiliate in a manner materially adverse to the Lenders or
which adversely affects the security interests in such accounts. Without the
consent of the Administrative Agent under the Revolving Credit Agreement, permit
the aggregate amount owed pursuant to the Cash Pooling Arrangements by all
Companies who are not Loan Parties (other than any Company (x) that has pledged
assets to secure the Secured Obligations on terms reasonably satisfactory to the
Administrative Agent and the Collateral Agent and (y) the accounts of which
included in such Cash Pooling Arrangements are limited to zero balance
disbursement accounts that forward daily all amounts to an account of a Loan
Party (subject to customary payments with respect to overdrafts)) minus the
aggregate amount on deposit pursuant to the Cash Pooling Arrangements from such
Persons to exceed $50,000,000.


Section 6.08 Dividends. Declare or pay, directly or indirectly, any Dividends
with respect to any Company, except that the following shall be permitted:


(a)    (i) Dividends by any Company to any Loan Party that is a Wholly Owned
Subsidiary of Holdings (or the Borrower or a Wholly Owned Subsidiary of the
Borrower following a Qualified Borrower IPO), (ii) Dividends by Holdings (or the
Borrower following a Qualified Borrower IPO) payable solely in Qualified Capital
Stock and (iii) Dividends by Holdings payable with the proceeds of Permitted
Holdings Indebtedness;


(b)    (i) Dividends by any Company that is not a Loan Party to any other
Company that is not a Loan Party but is a Wholly Owned Subsidiary of Holdings
(or the Borrower or a Wholly Owned Subsidiary of the Borrower following a
Qualified Borrower IPO) and (ii) cash Dividends by any Company that is not a
Loan Party to the holders of its Equity Interests on a pro rata basis;


(c)    (A) to the extent actually used by Holdings to pay such franchise taxes,
costs and expenses, fees, payments by the Borrower to or on behalf of Holdings
in an amount sufficient to pay franchise taxes and other fees solely required to
maintain the legal existence of Holdings, (B) payments by the Borrower to or on
behalf of Holdings in an amount sufficient to pay out-of-pocket legal,
accounting and filing costs and other expenses in the nature of overhead in the
ordinary course of business of Holdings, and (C) management, consulting,
monitoring and advisory fees and related expenses and termination fees pursuant
to a management agreement with one or more Specified Holders relating to the
Borrower (collectively, the “Management Fees”), in the case of clauses (A), (B)
and (C) in an aggregate amount not to exceed in any calendar year the greater of
(i) $20,000,000 and (ii) 1.5% of the Borrower’s Consolidated EBITDA in the prior
calendar year;


(d)    the Borrower may pay cash Dividends to the holders of its Equity
Interests and, if Holdings is a holder of such Equity Interests, the proceeds
thereof may be utilized by Holdings to pay cash Dividends to the holders of its
Equity Interests in an amount not to exceed:






--------------------------------------------------------------------------------




(i)    so long as the Consolidated Interest Coverage Ratio, calculated on a Pro
Forma Basis after giving effect to such Dividends, would exceed 2.0 to 1.0, the
then available Cumulative Credit;


(ii)    so long as (A) the Total Net Leverage Ratio, calculated on a Pro Forma
Basis after giving effect to such Dividends, would not exceed 4.0 to 1.0 and (B)
Liquidity after giving effect to such Dividend shall be greater than or equal to
$750,000,000, the then available Annual Credit; and


(iii)    so long as the Total Net Leverage Ratio, calculated on a Pro Forma
Basis after giving effect to such Dividends, would not exceed 3.5 to 1.0, such
additional amounts as the Borrower may determine (the cumulative amount of
Dividends made after the Closing Date under this clause (iii) at any time that
the Total Net Leverage Ratio, calculated on a Pro Forma Basis after giving
effect to such Dividends, would exceed 2.0 to 1.0, referred to as the “Dividend
Recapture Amount”);
provided that (x) the Dividends described in this clause (d) shall not be
permitted if a Default is continuing at the date of declaration or payment
thereof or would result therefrom and (y) with respect to any Dividend in an
aggregate amount in excess of $50,000,000, on or prior to the date of any such
Dividend pursuant to this Section 6.08(d), the Borrower shall deliver to the
Administrative Agent an Officer’s Certificate specifying which clause of this
Section 6.08(d) such Dividend is being made pursuant to and calculating in
reasonable detail the amount of the Cumulative Credit or Annual Credit, as
applicable, immediately prior to such election and the amount thereof elected to
be so applied (in the case of Dividends pursuant to clause (i) and (ii) above)
and the Total Net Leverage Ratio referred to above and, in the case of Dividends
pursuant to clause (ii) above, the amount of Liquidity referred to therein;
(e)    to the extent constituting a Dividend, payments permitted by Section
6.09(d) that do not relate to Equity Interests;


(f)    [intentionally omitted];


(g)    the Borrower may pay additional cash Dividends to Holdings the proceeds
of which may be utilized by Holdings to pay cash Dividends to the holders of its
Equity Interests in an aggregate amount not to exceed $75,000,000 after the
Closing Date minus the amount of Investments made in reliance on Section
6.04(r)(v); provided that the Dividends described in this clause (g) shall not
be permitted if a Default is continuing at the date of declaration or payment
thereof or would result therefrom;


(h)    Dividends by any Company to any other Company that are part of a Series
of Cash Neutral Transactions; provided no Default has occurred and is
continuing;


(i)    following a Qualified IPO, Dividends by the Borrower paid to Holdings
(which may pay the proceeds thereof to the holders of its Equity Interests) or,
in the case of a Qualified Borrower IPO, its other equity holders, of up to 10%
of the net cash proceeds received by (or contributed to the capital of) the
Borrower in or from such Qualified IPO in any fiscal year; and


(j)    Dividends to repurchase Equity Interests of Holdings or any direct or
indirect parent entity (or following a Qualified Borrower IPO, Equity Interests
of the Borrower) from current or former




--------------------------------------------------------------------------------




officers, directors or employees of the Borrower or any of its Restricted
Subsidiaries or any direct or indirect parent entity (or permitted transferees
of such current or former officers, directors or employees); provided, however,
that the aggregate amount of such repurchases shall not exceed (i) $20,000,000
in any calendar year prior to completion of a Qualified IPO, or (ii) $30,000,000
in any calendar year in which a Qualified IPO occurs or any calendar year
commencing following completion of a Qualified IPO (with unused amounts in any
calendar year being permitted to be carried over for the next two succeeding
calendar years); provided, further, that such amount in any calendar year may be
increased by an amount not to exceed (x) the cash proceeds received by the
Borrower or any of its Restricted Subsidiaries from the sale of Equity Interests
of the Borrower, Holdings or any parent entity to officers, directors or
employees (to the extent contributed to the Borrower (excluding any portion
thereof included in the Cumulative Credit)), plus (y) the cash proceeds of key
man life insurance policies in such calendar year.


Section 6.09 Transactions with Affiliates. Enter into, directly or indirectly,
any transaction or series of related transactions, whether or not in the
ordinary course of business, with or for the benefit of any Affiliate of any
Company (other than between or among Loan Parties), other than on terms and
conditions at least as favorable to such Company as would reasonably be obtained
by such Company at that time in a comparable arm’s-length transaction with a
person other than an Affiliate, except that the following shall be permitted:


(a)    Dividends permitted by Section 6.08;


(b)    Investments permitted by Section 6.04(d), (e), (h), (i), (l), (p), or (s)
and other Investments permitted under Section 6.04 in Restricted Subsidiaries
and joint ventures; provided that any such joint venture is not owned by any
Affiliate of Holdings except through the ownership of the Companies;


(c)    mergers, amalgamations and consolidations permitted by Section 6.05(c),
(d), (e), (f) or (g), and Asset Sales permitted by Section 6.06(h)(iv) and (v),
or (m);


(d)    reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements, in each case
approved by the Board of Directors of the Borrower;


(e)    transactions with customers, clients, suppliers, joint venture partners
or purchasers or sellers of goods and services, in each case in the ordinary
course of business on terms not materially less favorable as might reasonably
have been obtained at such time from a Person that is not an Affiliate of the
Borrower, as determined in good faith by the Borrower, and otherwise not
prohibited by the Loan Documents;


(f)    the existence of, and the performance by any Company of its obligations
under the terms of, any limited liability company, limited partnership or other
Organizational Document or securityholders agreement (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
on the Closing Date and which has been disclosed in writing to the
Administrative Agent as in effect on the Closing Date, and similar agreements
that it may enter into thereafter, to the extent not more adverse to the
interests of the Lenders in any material respect, when taken as a whole, than
any of such documents and agreements as in effect on the Closing Date;


(g)    the Transactions as contemplated by the Loan Documents;




--------------------------------------------------------------------------------






(h)    Qualified Securitization Transactions permitted under Section 6.01(e) and
transactions in connection therewith on a basis no less favorable to the
applicable Company as would be obtained in a comparable arm’s length transaction
with a person not an Affiliate thereof;


(i)    cash management netting and pooled account arrangements permitted under
Section 6.01(r);


(j)    transactions between or among any Companies that are not Loan Parties;


(k)    transactions pursuant to a management agreement with the Specified
Holders so long as the aggregate payment of Management Fees thereunder are
permitted under Section 6.08(c);


(l)    transactions between Loan Parties and Companies that are not Loan Parties
that are at least as favorable to each such Loan Party as would reasonably be
obtained by such Loan Party in a comparable arm’s-length transaction with a
person other than an Affiliate; and


(m)    transactions contemplated by the Receivables Purchase Agreements;
provided that notwithstanding any of the foregoing or any other provision of
this Agreement, all intercompany loans, advances or other extensions of credit
made to or by Companies organized in Switzerland or Germany shall be on fair
market terms.
Section 6.10 Most Favored Nation. If at any time, any Loan Party is a party to
or shall enter into any Third Lien Credit Agreement which includes covenants
(whether affirmative or negative, and whether maintenance or incurrence) or
events of default that are more restrictive than those contained in this
Agreement or are not provided for in this Agreement (each such covenant,
condition, requirement and default or event of default herein referred to as a
“More Favorable Provision”), then the Company shall promptly so advise and
notify the Administrative Agent in writing.  Such writing shall include a
verbatim statement of such More Favorable Provision.  Such More Favorable
Provision shall be automatically incorporated by reference into this Agreement
as if set forth fully herein, mutatis mutandis, effective as of the date when
such More Favorable Provision became effective under such Third Lien Credit
Agreement (each such More Favorable Provision as incorporated herein is herein
referred to as an “Incorporated Provision”).  Thereafter, upon the request of
the Administrative Agent, the Borrower and the Administrative Agent shall enter
into an additional agreement or an amendment to this Agreement (as the
Administrative Agent may request), evidencing the incorporation of such
Incorporated Provision.


Section 6.11 Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, etc. Directly or indirectly:


(a)    (i) make any voluntary or optional payment of principal on or prepayment
on or redemption or acquisition for value of, or complete any mandatory
prepayment, redemption or purchase offer in respect of, or otherwise voluntarily
or optionally defease or segregate funds with respect to, any Indebtedness
incurred under Section 6.01(l), Permitted Second Priority Refinancing Debt and
Permitted Unsecured Refinancing Debt or any Indebtedness under the Senior Note
Documents or any Subordinated Indebtedness or any Permitted Refinancings of any
of such Indebtedness, except (x) any such Indebtedness may be prepaid or
redeemed with the proceeds of a Permitted Refinancing, (y) so long as no Default
is continuing or would result therefrom, Indebtedness under any Third Lien
Credit




--------------------------------------------------------------------------------




Agreement may be prepaid, and (z) so long as no Default is continuing or would
result therefrom, repayments or redemptions of Indebtedness under the Senior
Notes Documents, Indebtedness incurred under Section 6.01(l), Permitted Second
Priority Refinancing Debt, Permitted Unsecured Refinancing Debt or Subordinated
Indebtedness (or any Permitted Refinancings (other than a refinancing with
Incremental Term Loans) of any of such Indebtedness) (“Permitted Prepayments”)
in an amount not to exceed:


(1)     so long as the Consolidated Interest Coverage Ratio, calculated on a Pro
Forma Basis after giving effect to such Dividends, would exceed 2.0 to 1.0, the
then available Cumulative Credit;
(2)     so long as (A) the Total Net Leverage Ratio, calculated on a Pro Forma
Basis after giving effect to such Permitted Prepayments, would not exceed 4.0 to
1.0, and (B) Liquidity after giving effect to such Permitted Prepayments shall
be greater than or equal to $750,000,000, the then available Annual Credit; and
(3)    so long as the Total Net Leverage Ratio, calculated on a Pro Forma Basis
after giving effect to such Permitted Prepayments, would not exceed 3.5 to 1.0,
such additional amounts as the Borrower may determine (the cumulative amount of
Permitted Prepayments made after the Closing Date under this clause (3) at any
time that the Total Net Leverage Ratio, calculated on a Pro Forma Basis after
giving effect to such Permitted Prepayments, would exceed 2.0 to 1.0, referred
to as the “Prepayments Recapture Amount”); or
(ii) make any payment on or with respect to any Subordinated Indebtedness wholly
among Loan Parties in violation of the subordination provisions thereof or (iii)
make any payment (whether, voluntary, mandatory, scheduled or otherwise) on or
with respect to any Subordinated Indebtedness (including payments of principal
and interest thereon, but excluding the discharge by Novelis AG (as
consideration for the purchase of Accounts under the Receivables Purchase
Agreement) of loans or advances made by Novelis AG to German Seller or any Swiss
Seller), if an Event of Default is continuing or would result therefrom;
provided that with respect to any Permitted Prepayment in an aggregate amount in
excess of $50,000,000, on or prior to the date of any such payment or redemption
pursuant to this Section 6.11(a)(i)(z), the Borrower shall deliver to the
Administrative Agent an Officer’s Certificate specifying which clause of this
Section 6.11(a)(i)(z) such payment or redemption is being made pursuant to and
calculating in reasonable detail the amount of the Cumulative Credit or Annual
Credit, as applicable, immediately prior to such election and the amount thereof
elected to be so applied, the Total Net Leverage Ratio referred to above and, in
the case of reliance on clause (2) above, the amount of Liquidity referred to
therein.
(b)    [intentionally omitted];


(c)    amend or modify, or permit the amendment or modification of, any
provision of any document governing any Material Indebtedness (other than
Indebtedness under the Loan Documents or Revolving Credit Loan Documents (or any
Permitted Revolving Credit Facility Refinancings thereof)) in any manner that,
taken as a whole, is adverse in any material respect to the interests of the
Lenders;






--------------------------------------------------------------------------------




(d)    amend or modify, or permit the amendment or modification of, any
provision of any document governing any Indebtedness under the Revolving Credit
Loan Documents (or any Permitted Revolving Credit Facility Refinancings thereof)
if such amendment or modification would (i) cause the aggregate principal amount
(or accreted value, if applicable) of all such Indebtedness, after giving effect
to such amendment or modification, to at any time exceed the Maximum Revolving
Credit Facility Amount, (ii) cause such Indebtedness to have a final maturity
date earlier than the final maturity date of such Indebtedness immediately prior
to such amendment or modification or (iii) result in the persons that are (or
are required to be) obligors under such Indebtedness to be different from the
persons that are (or are required to be) obligors under such Indebtedness being
so amended or modified (unless such persons required to be obligors under such
Indebtedness are or are required to be or become obligors under the Loan
Documents); or


(e)    terminate, amend or modify any of its Organizational Documents (including
(x) by the filing or modification of any certificate of designation and (y) any
election to treat any Pledged Securities (as defined in the Security Agreement)
as a “security” under Section 8-103 of the UCC other than concurrently with the
delivery of certificates representing such Pledged Securities to the Collateral
Agent) or any agreement to which it is a party with respect to its Equity
Interests (including any stockholders’ agreement), or enter into any new
agreement with respect to its Equity Interests, other than any such amendments
or modifications or such new agreements which are not adverse in any material
respect to the interests of the Lenders.


Section 6.12 Limitation on Certain Restrictions on Restricted Subsidiaries.
Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Restricted
Subsidiary of the Borrower to (a) pay dividends or make any other distributions
on its Equity Interests or any other interest or participation in its profits
owned by the Borrower or any Restricted Subsidiary of the Borrower, or pay any
Indebtedness owed to the Borrower or a Restricted Subsidiary of the Borrower,
(b) make loans or advances to the Borrower or any Restricted Subsidiary of the
Borrower or (c) transfer any of its properties to the Borrower or any Restricted
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) applicable Requirements of Law; (ii) this
Agreement and the other Loan Documents; (iii) the Senior Note Documents and the
Revolving Credit Loan Documents or other Material Indebtedness; provided that in
the case of such other Material Indebtedness, such encumbrances and restrictions
are, taken as a whole, no more restrictive than such encumbrances and
restrictions in the Loan Documents in existence on the Closing Date; (iv) any
agreement or instrument evidencing or governing any Indebtedness permitted
pursuant to Sections 6.01(e), (m) or (to the extent used to finance working
capital) (y), in each case to the extent, in the good faith judgment of the
Borrower, such restrictions and conditions are on customary market terms for
Indebtedness of such type and so long as the Borrower has determined in good
faith that such restrictions would not reasonably be expected to impair in any
material respect the ability of the Loan Parties to meet their obligations under
the Loan Documents; (v) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of a Company;
(vi) customary provisions restricting assignment of any agreement entered into
by a Restricted Subsidiary of the Borrower; (vii) any holder of a Lien permitted
by Section 6.02 restricting the transfer of the property subject thereto;
(viii) customary restrictions and conditions contained in any agreement relating
to the sale of any property permitted under Section 6.06 pending the
consummation of such sale; (ix) any agreement in effect at the time such
Restricted Subsidiary of the Borrower becomes a Restricted Subsidiary of the
Borrower, so long as such agreement was not entered into in connection with or
in contemplation of such person becoming a Restricted Subsidiary of the
Borrower; (x) without affecting the Loan Parties’ obligations under Section
5.11, customary provisions in partnership agreements, shareholders’ agreements,
joint venture agreements, limited liability




--------------------------------------------------------------------------------




company organizational governance documents and other Organizational Documents,
entered into in the ordinary course of business (or in connection with the
formation of such partnership, joint venture, limited liability company or
similar person) that (A) restrict the transfer of Equity Interests in such
partnership, joint venture, limited liability company or similar person or (B)
the case of any Joint Venture or Joint Venture Subsidiary that is not a Loan
Party, provide for other restrictions of the type described in clauses (a), (b)
and (c) above, solely with respect to the Equity Interests in, or property held
in, such joint venture, and customary provisions in asset sale and stock sale
agreements and other similar agreements permitted hereunder that provide for
restrictions of the type described in clauses (a), (b) and (c) above, solely
with respect to the assets or persons subject to such sale agreements; (xi)
restrictions on cash or other deposits or net worth imposed by suppliers or
landlords under contracts entered into in the ordinary course of business; (xii)
any instrument governing Indebtedness assumed in connection with any Permitted
Acquisition or other Acquisition permitted pursuant to Section 6.04 hereof,
which encumbrance or restriction is not applicable to any person, or the
properties or assets of any person, other than the person or the properties or
assets of the person so acquired; (xiii) any encumbrances or restrictions
imposed by any amendments or refinancings that are otherwise not prohibited by
the Loan Documents of the contracts, instruments or obligations referred to in
clauses (iii), (ix) or (x) above; provided that such amendments or refinancings
are no more materially restrictive with respect to such encumbrances and
restrictions than those prior to such amendment or refinancing; (xiv) any
restrictions on transfer of the Equity Interests in NKL or its direct parents,
4260848 Canada Inc, 4260856 Canada Inc. and 8018227 Canada Inc., imposed by any
lock-up or listing agreement, rule or regulation in connection with any listing
or offering of Equity Interests in NKL to the extent required by applicable
Requirements of Law or listing or stock exchange requirements; or (xv) customary
credit event upon merger provisions in Hedging Agreements.


Section 6.13 Issuance of Disqualified Capital Stock. Issue any Disqualified
Capital Stock except (i) Joint Venture Subsidiaries and Excluded Collateral
Subsidiaries may issue Disqualified Capital Stock pursuant to Section 6.06(l)
and (ii) issuances of Disqualified Capital Stock under Section 6.04(i) shall be
permitted.


Section 6.14 Forward Share Sale Agreement and Support Agreement. With respect to
the Borrower, assign, transfer, convey, sell or otherwise dispose of any of its
right, title or interest in any of the Forward Share Sale Agreement or the
Support Agreement, except that such agreements may be cancelled or terminated.


Section 6.15 Business.


(a)    Each of Holdings, Novelis Europe Holdings Limited and Eurofoil shall not
engage in any business or activity other than (i) holding shares in the Equity
Interests of its Subsidiaries (which, in the case of Holdings, shall be limited
to the Borrower), (ii) holding intercompany loans made to the Borrower, (iii)
other activities attributable to or ancillary to its role as a holding company
for its Subsidiaries and (iv) compliance with its obligations under the Loan
Documents, the Revolving Loan Documents (and any Permitted Revolving Credit
Refinancings thereof), and the Senior Note Documents (and any Permitted
Refinancings thereof), the Additional Senior Secured Indebtedness Documents and
documents relating to Permitted First Priority Refinancing Indebtedness,
Permitted Second Priority Refinancing Indebtedness, Permitted Unsecured
Refinancing Indebtedness and Indebtedness under Section 6.01(l).


(b)    The Borrower and its Restricted Subsidiaries will not engage (directly or
indirectly) in any business other than those businesses in which the Borrower
and its Restricted Subsidiaries are




--------------------------------------------------------------------------------




engaged on the Closing Date as described in the Confidential Information
Memorandum (or, in the good faith judgment of the Board of Directors, which are
substantially related thereto or are reasonable extensions thereof).


(c)    The Borrower will not permit any Securitization Entity that it controls
to engage in any business or activity other than performing its obligations
under the related Qualified Securitization Transaction and will not permit any
Securitization Entity that it controls to hold any assets other than the
Securitization Assets.


Section 6.16 Limitation on Accounting Changes. Make or permit any change in
accounting policies or reporting practices or tax reporting treatment, except
changes that are permitted by GAAP or any Requirement of Law and disclosed to
the Administrative Agent and changes described in Section 1.04.


Section 6.17 Fiscal Year. Change its fiscal year-end to a date other than March
31.


Section 6.18 Margin Rules. Use the proceeds of any Loans, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.


Section 6.19 No Further Negative Pledge. Enter into or suffer to exist any
consensual agreement, instrument, deed or lease which prohibits or limits the
ability of any Loan Party to create, incur, assume or suffer to exist any Lien
upon any of their respective properties or revenues, whether now owned or
hereafter acquired to secure the Secured Obligations, or which requires the
grant of any security for an obligation if security is granted to secure the
Secured Obligations, except the following: (1) this Agreement and the other Loan
Documents; (2) covenants in documents creating Liens permitted by Section 6.02
prohibiting further Liens on the properties encumbered thereby; (3) the
Revolving Credit Loan Documents, (4) the Additional Senior Secured Indebtedness
Documents, and documents relating to any Permitted First Priority Refinancing
Debt, Permitted Second Priority Refinancing Debt and Junior Secured Indebtedness
(so long as such documents permit Liens to secure the Secured Obligations); and
(5) any prohibition or limitation that (a) exists pursuant to applicable
Requirements of Law, (b) consists of customary restrictions and conditions
contained in any agreement relating to the sale of any property permitted under
Section 6.06 pending the consummation of such sale, (c) restricts subletting or
assignment of any lease governing a leasehold interest of a Loan Party or a
Subsidiary, (d) is permitted under Section 6.02(s), (e) exists in any agreement
or other instrument of a person acquired in an Investment permitted hereunder in
existence at the time of such Investment (but not created in connection
therewith or in contemplation thereof), which prohibition or limitation is not
applicable to any person, or the properties or assets of any person, other than
the person, or the property or assets of the person so acquired, (f) is
contained in any joint venture, shareholders agreement, limited liability
operating agreement or other Organizational Document governing a Joint Venture
or Joint Venture Subsidiary which limits the ability of an owner of an interest
in a Joint Venture or Joint Venture Subsidiary from encumbering its ownership
interest therein or (g) is imposed by any amendments or refinancings that are
otherwise permitted by the Loan Documents of the contracts, instruments or
obligations referred to in clause (3), (4) or (5)(e); provided that such
amendments and refinancings are no more materially restrictive with respect to
such prohibitions and limitations than those prior to such amendment or
refinancing.


Section 6.20 Anti-Terrorism Law; Anti-Money Laundering.






--------------------------------------------------------------------------------




(a)    Directly or indirectly, (i) knowingly conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any person described in Section 3.22, (ii) knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Loan Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 6.20).


(b)    Cause or permit any of the funds of such Loan Party that are used to
repay the Loans to be derived from any unlawful activity with the result that
the making of the Loans would be in violation of any Requirement of Law.


Section 6.21 Embargoed Persons. Cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or Requirement of Law promulgated thereunder, with the
result that the investment in the Loan Parties (whether directly or indirectly)
is prohibited by a Requirement of Law, or the Loans made by the Lenders would be
in violation of a Requirement of Law, or (2) the Executive Order, any related
enabling legislation or any other similar Executive Orders or (b) any Embargoed
Person to have any direct or indirect interest, of any nature whatsoever in the
Loan Parties, with the result that the investment in the Loan Parties (whether
directly or indirectly) is prohibited by a Requirement of Law or the Loans are
in violation of a Requirement of Law.


ARTICLE VII


GUARANTEE


Section 7.01 The Guarantee. The Guarantors hereby jointly and severally
guarantee, as a primary obligor and not as a surety to each Secured Party and
their respective successors and permitted assigns, the prompt payment in full
when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges that would accrue after the
commencement of a case under Title 11 of the United States Code or any other
Debtor Relief Law or after any bankruptcy or insolvency petition is filed under
Title 11 of the United States Code (or any other Debtor Relief Law) but for the
provisions of the Title 11 of the United States Code (or other Debtor Relief
Law) or that accrues after the commencement of a case under Title 11 of the
United States Code or any other Debtor Relief Law or after any bankruptcy or
insolvency petition is filed under Title 11 of the United States Code (or any
other Debtor Relief Law), whether or not allowed) on the Loans made by the
Lenders to, and the Notes held by each Lender of, the Borrower, and all other
Secured Obligations from time to time owing to the Secured Parties by any Loan
Party under any Loan Document (including any Hedging Agreement entered into with
a counterparty that is a Secured Party), and the performance of all obligations
under any of the foregoing, in each case strictly in accordance with the terms
thereof (such obligations being herein collectively called the “Guaranteed
Obligations”). In addition to the guarantee contained




--------------------------------------------------------------------------------




herein, each Guarantor that is a Foreign Subsidiary, as well as Holdings, shall
execute a Guarantee governed by the applicable law of such Person’s jurisdiction
of organization (each such Guarantee, a “Foreign Guarantee”) and to the extent
that the provisions of this Article VII shall duplicate or conflict with the
provisions thereof, the terms of the Foreign Guarantees shall govern the
obligations of such Guarantors. The Guarantors hereby jointly and severally
agree that if the Borrower or other Guarantor(s) shall fail to pay in full when
due (whether at stated maturity, by acceleration or otherwise) any of the
Guaranteed Obligations, the Guarantors will promptly pay the same in cash,
without any demand or notice whatsoever as if it was the principal obligor, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal. The Borrower hereby guarantees, as a primary
obligor and not as a surety to each Secured Party and their respective
successors and permitted assigns, the payment and performance of all obligations
of any other Loan Party under any Hedging Agreement entered into with a
counterparty that is a Secured Party and agrees if any such Loan Party shall
fail to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any amount due under such Hedging Agreement, the Borrower will
promptly pay the same in cash, without any demand or notice whatsoever as if it
was the principal obligor, and that in the case of any extension of time of
payment or renewal of any obligation of such Loan Party, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal. Without
prejudice to the generality of Section 7.01 and Section 7.02, each Guarantor
expressly confirms that it intends that this guarantee shall extend from time to
time to any (however fundamental and of whatsoever nature and whether or not
more onerous) variation, increase, extension or addition of or to any of the
Loan Documents and/or any facility or amount made available under any of the
Loan Documents for the purposes of or in connection with any of the following:
acquisitions of any nature; increasing working capital; enabling investor
distributions or Dividends to be made; carrying out restructurings; refinancing
existing facilities; refinancing any other indebtedness; making facilities
available to new borrower; any other variation or extension of the purposes for
which any such facility or amount might be made available from time to time; and
any fees, costs and/or expenses associated with any of the foregoing.


Section 7.02 Obligations Unconditional. The obligations of the Guarantors and
the Borrower under Section 7.01 shall constitute a guaranty of payment and not
of collection and to the fullest extent permitted by applicable Requirements of
Law, are absolute, irrevocable and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Guaranteed Obligations of the Borrower or any other Loan Party under this
Agreement, the Notes, if any, or any other agreement or instrument referred to
herein or therein, or any substitution, release or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor or
Borrower (except for payment in full). Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the Guarantors hereunder which shall
remain absolute, irrevocable and unconditional under any and all circumstances
as described above:


(i)    at any time or from time to time, without notice to the Guarantors, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived or the
Maturity Date shall be extended with respect to all or a portion of the
Guaranteed Obligations;






--------------------------------------------------------------------------------




(ii)    any of the acts mentioned in any of the provisions of this Agreement or
the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;


(iii)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be amended in any respect, or any
right under the Loan Documents or any other agreement or instrument referred to
herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with;


(iv)    any Lien or security interest granted to, or in favor of, any Lender or
Agent as security for any of the Guaranteed Obligations shall fail to be
perfected; or


(v)    the release of any other Guarantor pursuant to Section 7.09.
The Guarantors and the Borrower hereby expressly waive diligence, presentment,
demand of payment, protest and all notices whatsoever, and any requirement that
any Secured Party exhaust any right, power or remedy or proceed against the
Borrower or any other Loan Party under this Agreement or the Notes, if any, or
any other agreement or instrument referred to herein or therein, or against any
other person under any other guarantee of, or security for, any of the
Guaranteed Obligations. The Guarantors and the Borrower waive any and all notice
of the creation, renewal, extension, waiver, termination or accrual of any of
the Guaranteed Obligations and notice of or proof of reliance by any Secured
Party upon this Guarantee or acceptance of this Guarantee, and the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this Guarantee, and all dealings between
the Borrower and the Secured Parties shall likewise be conclusively presumed to
have been had or consummated in reliance upon this Guarantee. This Guarantee
shall be construed as a continuing, absolute, irrevocable and unconditional
guarantee of payment without regard to any right of offset with respect to the
Guaranteed Obligations at any time or from time to time held by Secured Parties,
and the obligations and liabilities of the Guarantors and the Borrower hereunder
shall not be conditioned or contingent upon the pursuit by the Secured Parties
or any other person at any time of any right or remedy against the Borrower or
any other Loan Party, or against any other person which may be or become liable
in respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
Borrower and the respective successors and assigns thereof, and shall inure to
the benefit of the Lenders and the other Secured Parties, and their respective
successors and assigns, notwithstanding that from time to time during the term
of this Agreement there may be no Guaranteed Obligations outstanding.
Section 7.03 Reinstatement. The obligations of the Guarantors under this ARTICLE
VII shall be automatically reinstated if and to the extent that for any reason
any payment by or on behalf of the Borrower or other Loan Party in respect of
the Guaranteed Obligations is rescinded or must be otherwise restored by any
holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization pursuant to any Debtor Relief Law or
otherwise. The Guarantors and the Borrower jointly and severally agree that they
will indemnify each Secured Party on demand for




--------------------------------------------------------------------------------




all reasonable costs and expenses (including reasonable fees of counsel)
incurred by such Secured Party in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law,
other than any costs or expenses resulting from the bad faith or willful
misconduct of such Secured Party.


Section 7.04 Subrogation; Subordination. Each Guarantor and the Borrower hereby
agrees that until the indefeasible and irrevocable payment and satisfaction in
full in cash of all Guaranteed Obligations and the expiration and termination of
the Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 7.01, whether by subrogation
or otherwise, against the Borrower or any other Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
Any Indebtedness of any Loan Party permitted pursuant to Section 6.01(d) shall
be subordinated to such Loan Party’s Secured Obligations a manner reasonably
satisfactory to the Administrative Agent.


Section 7.05 Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Borrower under
this Agreement and the Notes, if any, may be declared to be forthwith due and
payable as provided in Section 8.01 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.01) for
purposes of Section 7.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by the Guarantors for purposes
of Section 7.01.


Section 7.06 Instrument for the Payment of Money. Each Guarantor and the
Borrower hereby acknowledges that the guarantee in this ARTICLE VII constitutes
an instrument for the payment of money, and consents and agrees that any Lender
or Agent, at its sole option, in the event of a dispute by such Guarantor in the
payment of any moneys due hereunder, shall have the right to bring a
motion-action under New York CPLR Section 3213.


Section 7.07 Continuing Guarantee. The guarantee in this ARTICLE VII is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.


Section 7.08 General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor or the Borrower under Section
7.01 would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 7.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the rights of contribution established in the Contribution, Intercompany,
Contracting and Offset Agreement) that are valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.


Section 7.09 Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, (a) Equity Interests of any Subsidiary
Guarantor are issued, sold or transferred such that




--------------------------------------------------------------------------------




it ceases to be a Restricted Subsidiary (a “Transferred Guarantor”) to a person
or persons, none of which is a Loan Party or a Subsidiary, (b) a Guarantor is
designated as an Unrestricted Subsidiary in accordance with the Loan Documents,
(c) a Restricted Subsidiary that becomes a Loan Party after the Closing Date is
subsequently designated as an Excluded Collateral Subsidiary in accordance with
the definition thereof, or (d) a Qualified Borrower IPO shall occur, then, such
Transferred Guarantor (in the case of clause (a)), such Unrestricted Subsidiary
(in the case of clause (b)), such Restricted Subsidiary (in the case of clause
(c)), or Holdings (in the case of clause (d)), shall, upon the consummation of
such issuance, sale or transfer or upon such designation as an Unrestricted
Subsidiary or Excluded Collateral Subsidiary or upon the completion of the
Qualified Borrower IPO, be released from its obligations under this Agreement
(including under Section 11.03 hereof) and any other Loan Documents to which it
is a party and its obligations to pledge and grant any Collateral owned by it
pursuant to any Security Document, and the Collateral Agent shall take such
actions as are within its powers to effect each release described in this
Section 7.09 in accordance with the relevant provisions of the Security
Documents and the Intercreditor Agreement; provided that such Guarantor is also
released from its obligations, if any, under the Revolving Credit Loan
Documents, the Senior Note Documents, the Additional Senior Secured Indebtedness
Documents and other Material Indebtedness guaranteed by such Person on the same
terms.


Section 7.10 Certain Tax Matters. Notwithstanding the provisions of Section 2.15
if a Loan Party (other than the Borrower) makes a payment hereunder that is
subject to withholding tax in excess of the withholding tax that would have been
imposed on payments made by the Borrower with respect to whose obligation it is
making a payment, the relevant Loan Party shall increase the amount of such
payment such that, after deduction and payment of all such withholding taxes
(including withholding taxes applicable to additional sums payable under this
Section), the payee receives an amount equal to the amount it would have
received if no such excess withholding tax had been imposed; provided that the
Agent or Lender provides, as reasonably requested by the relevant Loan Party and
as required under Sections 2.15(e) or 2.15(g), as the case may be, such forms,
certificates and documentation that it is legally entitled to furnish and would
be required to reduce or eliminate withholding and, with respect to non-U.S.
withholding taxes, would not, in the Administrative Agent’s or the relevant
Lender’s reasonable judgment, subject it to any material unreimbursed costs or
otherwise be disadvantageous to it in any material respect.


Section 7.11 German Guarantor.


(a)    Subject to Section 7.11(b) through Section 7.11(e) below, the Secured
Parties shall not enforce the guarantee obligations of a German Guarantor
existing in the form of a German limited liability company or limited
partnership with a limited liability company as partner (GmbH or GmbH & Co. KG)
under this Article VII to the extent (i) such German Guarantor guarantees
obligations of one of its shareholders or of an affiliated company (verbundenes
Unternehmen) of a shareholder within the meaning of Section 15 of the German
Stock Corporation Act (Aktiengesetz) (other than a Subsidiary of that German
Guarantor or the German Guarantor itself), and (ii) the enforcement of such
guarantee for shareholder obligations would reduce, in violation of Section 30
of the German Limited Liability Companies Act (GmbHG), the net assets (assets
minus liabilities minus provisions and liability reserves (Reinvermögen), in
each case as calculated in accordance with generally accepted accounting
principles in Germany (Grundsätze ordnungsmäßiger Buchführung) as consistently
applied by such German Guarantor in preparing its unconsolidated balance sheets
(Jahresabschluss gem. § 42 GmbH - Act, §§ 242, 264 HGB) of the German Guarantor
(or in the case of a GmbH & Co. KG, its general partner) to an amount that is
insufficient to maintain its (or in the case of a GmbH & Co. KG, its general
partner’s) registered share capital (Stammkapital) (or would increase an
existing shortage in its net assets below




--------------------------------------------------------------------------------




its registered share capital); provided that for the purpose of determining the
relevant registered share capital and the net assets, as the case may be:


(i)    The amount of any increase of registered share capital (Stammkapital) of
such German Guarantor (or its general partner in the form of a GmbH) implemented
after the date of this Agreement that is effected without the prior written
consent of the Administrative Agent shall be deducted from the registered share
capital of the German Guarantor (or its general partner in the form of a GmbH);


(ii)    any loans provided to the German Guarantor by a direct or indirect
shareholder or an affiliate thereof (other than a Subsidiary of such German
Guarantor) shall be disregarded and not accounted for as a liability to the
extent that such loans are subordinated pursuant to Section 39(1) Nr. 1 through
Nr. 5 of the German Insolvency Code (Insolvenzordnung) or subordinated in any
other way by law or contract;


(iii)    any shareholder loans, other loans and contractual obligations and
liabilities incurred by the German Guarantor in violation of the provisions of
any of the Loan Documents shall be disregarded and not accounted for as
liabilities;


(iv)    any assets that are shown in the balance sheet with a book value that,
in the opinion of the Administrative Agent, is significantly lower than their
market value and that are not necessary for the business of the German Guarantor
(nicht betriebsnotwendig) shall be accounted for with their market value; and


(v)    the assets of the German Guarantor will be assessed at liquidation values
(Liquidationswerte) if, at the time the managing directors prepare the balance
sheet in accordance with paragraph (b) below and absent the demand a positive
going concern prognosis (positive Fortbestehensprognose) cannot be established.


(b)    The limitations set out in Section 7.11(a) only apply:


(i)    if and to the extent that the managing directors of the German Guarantor
(or in the case of a GmbH Co. KG, its general partner) have confirmed in writing
to the Administrative Agent within ten (10) Business Days of a demand for
payment under this Article VII the amount of the obligations under this Article
VII which cannot be paid without causing the net assets of such German Guarantor
(or in the case of a GmbH Co. KG, its general partner) to fall below its
registered share capital, or increase an existing shortage in net assets below
its registered share capital (taking into account the adjustments set out above)
and such confirmation is supported by a current balance sheet and other evidence
satisfactory to the Administrative Agent and neither the Administrative Agent
nor any Lender raises any objections against that confirmation within five
Business Days after its receipt; or






--------------------------------------------------------------------------------




(ii)    if, within twenty Business Days after an objection under clause (i) has
been raised by the Administrative Agent or a Lender, the Administrative Agent
receives a written audit report (“Auditor’s Determination”) prepared at the
expense of the relevant German Guarantor by a firm of auditors of international
standing and reputation that is appointed by the German Guarantor and reasonably
acceptable to the Administrative Agent, to the extent such report identifies the
amount by which the net assets of that German Guarantor (or in the case of a
GmbH & Co. KG, its general partner in the form of a GmbH) are necessary to
maintain its registered share capital as at the date of the demand under this
Article VII (taking into account the adjustments set out above). The Auditor’s
Determination shall be prepared in accordance with generally accepted accounting
principles applicable in Germany (Grundsätze ordnungsgemäßer Buchführung) as
consistently applied by the German Guarantor in the preparation of its most
recent annual balance sheet. The Auditor’s Determination shall be binding for
all Parties except for manifest error.


(c)    In any event, the Secured Parties shall be entitled to enforce the
guarantee up to those amounts that are undisputed between them and the relevant
German Guarantor or determined in accordance with Section 7.11(a) and Section
7.11(b). In respect of the exceeding amounts, the Secured Parties shall be
entitled to further pursue their claims (if any) and the German Guarantor shall
be entitled to provide evidence that the excess amounts are necessary to
maintain its registered share capital (calculated as at the date of demand under
this Article VII and taking into account the adjustments set out above). The
Secured Parties are entitled to pursue those parts of the guarantee obligations
of the German Guarantor that are not enforced by operation of Section 7.11(a)
above at any subsequent point in time. This Section 7.11 shall apply again as of
the time such additional demands are made.


(d)    Section 7.11(a) shall not apply as to the amount of Loans borrowed under
this Agreement and passed on (whether by way of shareholder loan or equity
contribution) to the respective German Guarantor or any of its Subsidiaries as
long as the respective shareholder loan is outstanding or the respective equity
contribution has not been dissolved or otherwise repaid.


(e)    Should it become legally permissible for managing directors of a German
Guarantor to enter into guarantees in support of obligations of their
shareholders without limitations, the limitations set forth in Section 7.11(a)
shall no longer apply. Should any such guarantees become subject to legal
restrictions that are less stringent than the limitations set forth in Section
7.11(a) above, such less stringent limitations shall apply. Otherwise, Section
7.11(a) shall remain unaffected by changes in applicable law.


(f)    The limitations provided for in paragraph (a) above shall not apply where
(i) the relevant German Guarantor has a fully valuable (vollwertig) recourse
claim (Gegenleistungs- oder Rückgewähranspruch) vis-à-vis the relevant
shareholder or (ii) a domination agreement (Beherrschungsvertrag) or a profit
and loss pooling agreement (Ergebnisabführungsvertrag) is or will be in
existence with the relevant German Guarantor (or the relevant general partner)
and the relevant German Guarantor has a fully valuable (vollwertig) compensation
claim (Ausgleichsanspruch).


Section 7.12 Swiss Guarantors. If and to the extent that (i) the obligations
under this ARTICLE VII of any Swiss Guarantor are for the exclusive benefit of
any of such Swiss Guarantor’s Affiliates (other than such Swiss Guarantor’s
direct or indirect Subsidiaries) and (ii) complying with the




--------------------------------------------------------------------------------




obligations under this ARTICLE VII would constitute a repayment of capital
(restitution des apports) or the payment of a (constructive) dividend
(distribution de dividende), the following shall apply:


(a)    The aggregate obligations under this ARTICLE VII of any Swiss Guarantor
shall be limited to the maximum amount of such Swiss Guarantor’s profits and
reserves available for distribution, in each case in accordance with, without
limitation, articles 671 para.1 to 3 and 675 para.2 of the Swiss Code of
Obligations (the “Available Amount”) at the time any Swiss Guarantor makes a
payment under this ARTICLE VII (provided such limitation is still a legal
requirement under Swiss law at that time).


(b)    Immediately after having been requested to make a payment under this
ARTICLE VII (the “Guarantee Payment”), each Swiss Guarantor shall (i) provide
the Administrative Agent, within thirty (30) Business Days from being requested
to make the Guarantee Payment, with (1) an interim audited balance sheet
prepared by the statutory auditors of the applicable Swiss Guarantor, (2) the
determination of the Available Amount based on such interim audited balance
sheet as computed by the statutory auditors, and (3) a confirmation from the
statutory auditors that the Available Amount is the maximum amount which can be
paid by the Swiss Guarantor under this ARTICLE VII without breaching the
provisions of Swiss corporate law, which are aimed at protecting the share
capital and legal reserves, and (ii) upon receipt of the confirmation referred
to in the preceding sentence under (3) and after having taken all actions
required pursuant to paragraph (d) below, make such Guarantee Payment in full
(less, if required, any Swiss Withholding Tax).


(c)    If so required under Swiss law (including double tax treaties to which
Switzerland is a party) at the time it is required to make a payment under this
ARTICLE VII or the Security Documents, the applicable Swiss Guarantor (1) may
deduct the Swiss Withholding Tax at the rate of 35% (or such other rate as may
be in force at such time) from any payment under this ARTICLE VII or the
Security Documents, (2) may pay the Swiss Withholding Tax to the Swiss Federal
Tax Administration, and (3) shall notify and provide evidence to the
Administrative Agent that the Swiss Withholding Tax has been paid to the Swiss
Federal Tax Administration. To the extent the Guarantee Payment due is less than
the Available Amount, the applicable Swiss Guarantor shall be required to make a
gross-up, indemnify or otherwise hold harmless the Secured Parties for the
deduction of the Swiss Withholding Tax, it being understood that at no time
shall the Guarantee Payment (including any gross-up or indemnification payment
pursuant to this paragraph (c) and including any Swiss Withholding Tax levied
thereon) exceed the Available Amount. The applicable Swiss Guarantor shall use
its best efforts to ensure that any person which is, as a result of a payment
under this ARTICLE VII, entitled to a full or partial refund of the Swiss
Withholding Tax, shall as soon as possible after the deduction of the Swiss
Withholding Tax (i) request a refund of the Swiss Withholding Tax under any
applicable law (including double tax treaties) and (ii) pay to the
Administrative Agent for distribution to the applicable Secured Parties upon
receipt any amount so refunded. The Secured Obligations will only be considered
as discharged to the extent of the effective payment received by the Secured
Parties under this ARTICLE VII. This subsection (c) is without prejudice to the
gross-up or indemnification obligations of any Guarantor other that the Swiss
Guarantors.


(d)    The Swiss Guarantors shall use reasonable efforts to take and cause to be
taken all and any other action, including the passing of any shareholders’
resolutions to approve any Guarantee Payment under this ARTICLE VII or the
Security Documents, which may be required as a matter of Swiss mandatory law or
standard business practice as existing at the time it is required to make a
Guarantee Payment under this ARTICLE VII or the Security Documents in order to
allow for a prompt payment of the Guarantee Payment or Available Amount, as
applicable.




--------------------------------------------------------------------------------






Section 7.13 Irish Guarantor. This Guarantee does not apply to any liability to
the extent that it would result in this Guarantee constituting unlawful
financial assistance within the meaning of, in respect of any Irish Guarantor,
Section 82 of the Irish Companies Act 2014 of Ireland.


Section 7.14 Brazilian Guarantor. The Brazilian Guarantor waives and shall not
exercise any and all rights and privileges granted to guarantors which might
otherwise be deemed applicable, including but not limited to the rights and
privileges referred to in Articles 827, 834, 835, 836, 837, 838 and 839 of the
Brazilian Civil Code and the provisions of Article 595 of the Brazilian Civil
Procedure Code.


Section 7.15 French Guarantor.


(a)    The obligations and liabilities of a French Guarantor under the Loan
Documents and in particular under Article VII (Guarantee) of this Agreement
shall not include any obligation or liability which if incurred would constitute
the provision of financial assistance within the meaning of article L. 225-216
of the French Code de commerce and/or would constitute a misuse of corporate
assets within the meaning of article L. 241-3 or L. 242-6 of the French Code de
commerce or any other laws or regulations having the same effect, as interpreted
by French courts.


(b)    The obligations and liabilities of a French Guarantor under Article VII
(Guarantee) of this Agreement for the obligations under the Loan Documents of
any other Guarantor which is not a French Subsidiary of such French Guarantor,
shall be limited at any time to an amount equal to the aggregate of all amounts
borrowed under this Agreement by such other Guarantor as Borrower to the extent
directly or indirectly on-lent to the French Guarantor under inter-company loan
agreements and outstanding at the date a payment is to be made by such French
Guarantor under Article VII (Guarantee) of this Agreement, it being specified
that any payment made by a French Guarantor under Article VII (Guarantee) of the
Credit Agreement in respect of the obligations of such Guarantor as Borrower
shall reduce pro tanto the outstanding amount of the inter-company loans due by
the French Guarantor under the inter-company loan arrangements referred to
above.


(c)    The obligations and liabilities of a French Guarantor under Article VII
(Guarantee) of this Agreement for the obligations under the Loan Documents of
any Guarantor which is its Subsidiary shall not be limited and shall therefore
cover all amounts due by such Guarantor as Borrower and/or as Guarantor, as
applicable. However, where such Subsidiary is not incorporated in France, the
amounts payable by the French Guarantor under this paragraph (c) in respect of
obligations of this Subsidiary as Borrower and/or Guarantor, shall be limited as
set out in paragraph (b) above.


Section 7.16 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 7.16 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.16, or otherwise
under this Article VII, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the termination of all Commitments and the repayment
in full of all outstanding Obligations. Each Qualified ECP Guarantor intends
that this Section 7.16 constitute, and this Section 7.16 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.




--------------------------------------------------------------------------------






ARTICLE VIII


EVENTS OF DEFAULT


Section 8.01 Events of Default. Upon the occurrence and during the continuance
of the following events (“Events of Default”):


(a)    default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof
(including a Term Loan Repayment Date) or at a date fixed for prepayment
(whether voluntary or mandatory) thereof or by acceleration thereof or
otherwise;


(b)    default shall be made in the payment of any interest on any Loan or any
Fee or any other amount (other than an amount referred to in paragraph (a)
above) due under any Loan Document, when and as the same shall become due and
payable, and such default shall continue unremedied for a period of five (5)
Business Days;


(c)    any representation or warranty made or deemed made in or in connection
with any Loan Document or the borrowings hereunder, or which is contained in any
certificate furnished by or on behalf of a Loan Party pursuant to this Agreement
or any other Loan Document, shall prove to have been false or misleading in any
material respect when so made or deemed made;


(d)    default shall be made in the due observance or performance by any Company
of any covenant, condition or agreement contained in (x) Section 5.02(a),
Section 5.03(a), Section 5.08, Section 5.16 or ARTICLE VI or (y) Section 5.04(a)
or Section 5.04(b) (provided that in the case of defaults under Sections 5.04(a)
or (b) which do not impair in any material respect the insurance coverage
maintained on the Collateral or the Companies’ assets taken as a whole, then
such default will not constitute an Event of Default unless such default has
continued unremedied for a period of three (3) Business Days;


(e)    (i) default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in Section 5.02 (other
than Section 5.02(a)), and such default shall continue unremedied or shall not
be waived for a period of five (5) Business Days after written notice thereof
from the Administrative Agent or any Lender to the Borrower, or (ii) default
shall be made in the due observance or performance by any Company of any
covenant, condition or agreement contained in any Loan Document (other than
those specified in paragraphs (a), (b), (d) or (e)(i) immediately above) and
such default shall continue unremedied or shall not be waived for a period of
thirty (30) days after written notice thereof from the Administrative Agent or
any Lender to the Borrower;


(f)    any Company shall (i) fail to pay any principal or interest, regardless
of amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable beyond any applicable grace period,
(ii) fail to observe or perform any other term, covenant, condition or agreement
contained in any agreement or instrument evidencing or governing any
Indebtedness if the effect of any failure referred to in this clause (ii) is to
cause, or to permit the holder or holders of such Indebtedness or a trustee or
other representative on its or their behalf to cause, such Indebtedness to
become due prior to its stated maturity or become subject to a mandatory offer
purchase by the obligor; provided that, other than in the case of the Revolving
Credit Agreement, it shall not




--------------------------------------------------------------------------------




constitute an Event of Default pursuant to this paragraph (f) unless the
aggregate Dollar Equivalent amount of all such Indebtedness referred to in
clauses (i) and (ii) exceeds $100,000,000 at any one time (provided that, in the
case of Hedging Obligations, the amount counted for this purpose shall be the
net amount payable by all Companies if such Hedging Obligations were terminated
at such time); provided, further that this clause (f)(ii) shall not apply to (x)
a failure to comply with a financial maintenance covenant under the Revolving
Credit Agreement in the form of an asset based loan facility, (y) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness and
such Indebtedness is repaid or discharged to the extent required under the terms
governing such Indebtedness or (z) Indebtedness that becomes due as a result of
a notice of voluntary refinancing, exchange, or conversion thereof that is
permitted thereunder, so long as such refinancing, exchange or conversion is
consummated, or such notice duly withdrawn, in accordance with the terms of such
Indebtedness, or (iii) fail to observe or perform any financial maintenance
covenant under a Revolving Credit Agreement which is an asset based loan
facility and such failure results in the Indebtedness under such Revolving
Credit Agreement becoming due prior to its stated maturity;


(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Loan Party or Material Subsidiary, or of a substantial part of
the property of any Loan Party or Material Subsidiary, under Title 11 of the
U.S. Code, as now constituted or hereafter amended, or any other federal, state,
provincial or foreign bankruptcy, insolvency, receivership, reorganization or
other Debtor Relief Law, including any proceeding under applicable corporate
law; (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator, examiner or similar official for any Loan Party or Material
Subsidiary or for a substantial part of the property of any Loan Party or
Material Subsidiary; or (iii) the winding-up, liquidation or examination of any
Loan Party or Material Subsidiary; and such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;


(h)    any Loan Party or Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or other Debtor Relief
Law; (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
clause (g) above; (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator, examiner or similar official for
any Loan Party or Material Subsidiary or for a substantial part of the property
of any Loan Party or Material Subsidiary; (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding;
(v) make a general assignment for the benefit of creditors; (vi) become unable,
admit in writing its insolvency or inability or fail generally to pay its debts
as they become due; (vii) take any action for the purpose of effecting any of
the foregoing; (viii) wind up or liquidate (except in accordance with Section
6.05) or put into examination, or (ix) take any step with a view to a moratorium
or a composition or similar arrangement with any creditors of any Loan Party or
Material Subsidiary, or a moratorium is declared or instituted in respect of the
indebtedness of any Loan Party or Material Subsidiary;


(i)    one or more judgments, orders or decrees for the payment of money in an
aggregate Dollar Equivalent amount in excess of $100,000,000, to the extent not
covered by insurance or supported by a letter of credit or appeal bonds posted
in cash, shall be rendered against any Company or any combination thereof and
the same shall remain undischarged, unvacated or unbonded for a




--------------------------------------------------------------------------------




period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to levy upon properties of any Company to enforce any such judgment;


(j)    one or more ERISA Events or noncompliance with respect to Foreign Plans
or Compensation Plans shall have occurred that, when taken together with all
other such ERISA Events and noncompliance with respect to Foreign Plans or
Compensation Plans that have occurred, could reasonably be expected to result in
liability of any Company and its ERISA Affiliates that could reasonably be
expected to result in a Material Adverse Effect;


(k)    any security interest and Lien purported to be created by any Security
Document shall cease to be in full force and effect, or shall cease to give the
Collateral Agent, for the benefit of the Secured Parties, a valid, perfected
First Priority security interest in and Lien on all of the Collateral thereunder
(except as otherwise expressly provided in such Security Document) in favor of
the Collateral Agent, or shall be asserted by the Borrower or any other Loan
Party not to be a valid, perfected, First Priority (except as otherwise
expressly provided in this Agreement, the Intercreditor Agreement or such
Security Document) security interest in or Lien on the Collateral covered
thereby;


(l)    any Loan Document or any material provision thereof shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by any Loan Party or by any
Governmental Authority, seeking to establish the invalidity or unenforceability
thereof (exclusive of questions of interpretation of any provision thereof), or
any Loan Party shall repudiate or deny any portion of its liability or
obligation for the Obligations;


(m)    there shall have occurred a Change in Control;


(n)    the Intercreditor Agreement or any material provision thereof shall cease
to be in full force or effect other than (i) as expressly permitted hereunder or
thereunder, (ii) by a consensual termination or modification thereof agreed to
by the Agent party thereto, the Revolving Credit Agents party thereto and all
other creditors of the Borrower and its Restricted Subsidiaries (or any trustee,
agent or representative acting on their behalf) that is a party thereto, or
(iii) as a result of satisfaction in full of the obligations under the Revolving
Credit Loan Documents, the Additional Senior Secured Indebtedness Documents (if
any), the Junior Secured Indebtedness (if any) and any other Material
Indebtedness subject to the terms of the Intercreditor Agreement; or


(o)    any Company shall be prohibited or otherwise restrained from conducting
the business theretofore conducted by it in any manner that has or could
reasonably be expected to result in a Material Adverse Effect by virtue of any
determination, ruling, decision, decree or order of any court or Governmental
Authority of competent jurisdiction;
then, and in every such event (other than an event with respect to any Loan
Party described in paragraph (g) or (h) above), and at any time thereafter
during the continuance of such event the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate
forthwith the Commitments and (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued Fees and all other Obligations of the Loan Parties
accrued hereunder and under any other Loan Document, shall become forthwith due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly




--------------------------------------------------------------------------------




waived by each of the Loan Parties, anything contained herein or in any other
Loan Document to the contrary notwithstanding; and in any event, with respect to
any Loan Party described in paragraph (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
Obligations of the Loan Parties accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by each of the Loan Parties, anything contained herein or in
any other Loan Document to the contrary notwithstanding.
Section 8.02 Rescission. If at any time after termination of the Commitments or
acceleration of the maturity of the Loans, the Loan Parties shall pay all
arrears of interest and all payments on account of principal of the Loans owing
by them that shall have become due otherwise than by acceleration (with interest
on principal and, to the extent permitted by law, on overdue interest, at the
rates specified herein) and all Defaults (other than non-payment of principal of
and accrued interest on the Loans due and payable solely by virtue of
acceleration) shall be remedied or waived pursuant Section 11.02, then upon the
written consent of the Required Lenders and written notice to the Borrower, the
termination of the Commitments or the acceleration and their consequences may be
rescinded and annulled; but such action shall not affect any subsequent Default
or impair any right or remedy consequent thereon. The provisions of the
preceding sentence are intended merely to bind the Lenders to a decision that
may be made at the election of the Required Lenders, and such provisions are not
intended to benefit any Loan Party and do not give any Loan Party the right to
require the Lenders to rescind or annul any acceleration hereunder, even if the
conditions set forth herein are met.


Section 8.03 Application of Proceeds. Subject to the terms of the Intercreditor
Agreement, the proceeds received by any of the Agents in respect of any sale of,
collection from or other realization upon all or any part of the Collateral,
whether pursuant to the exercise by the Collateral Agent of its remedies or
otherwise (including any payments received with respect to adequate protection
payments or other distributions relating to the Obligations during the pendency
of any reorganization or proceeding under any Debtor Relief Law) after an Event
of Default has occurred and is continuing or after the acceleration of the
Obligations, shall be applied, in full or in part, together with any other sums
then held by the Agents or any Receiver pursuant to this Agreement, promptly by
the Agents or any Receiver as follows:


(a)    First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to the Agents or any Receiver and their agents and counsel, and all
expenses, liabilities and advances made or incurred by the Agents or any
Receiver in connection therewith, and all amounts for which the Agents or any
Receiver are entitled to indemnification or reimbursement pursuant to the
provisions of any Loan Document, together with interest on each such amount at
the highest rate then in effect under this Agreement from and after the date
such amount is due, owing or unpaid until paid in full;


(b)    Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including any compensation payable to the
other Secured Parties and their agents and counsel and all costs, liabilities
and advances made or incurred by the other Secured Parties in connection
therewith, together with interest on each such amount at the highest rate then
in effect under this Agreement from and after the date such amount is due, owing
or unpaid until paid in full;


(c)    Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of interest
and other amounts constituting Obligations




--------------------------------------------------------------------------------




which are then due and owing (other than principal) and any fees, premiums and
scheduled periodic payments due under Hedging Agreements constituting Secured
Obligations and any interest accrued thereon, in each case equally and ratably
in accordance with the respective amounts thereof then due and owing with
respect to such Obligations;


(d)    Fourth, to the indefeasible payment in full in cash, pro rata, of the
principal amount of the Obligations and any premium thereon and any breakage,
termination or other payments under Hedging Agreements constituting Secured
Obligations and any interest accrued thereon and any remaining Secured
Obligations, in each case equally and ratably in accordance with the respective
amounts thereof then due and owing; and


(e)    Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.
In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (d) of this Section 8.03, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.
Notwithstanding the foregoing, Obligations arising under Hedging Agreements
constituting Secured Obligations shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Secured Hedge Provider. Each Secured Hedge
Provider not a party to the Credit Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent and the
Collateral Agent pursuant to the terms of Article X hereof for itself and its
Affiliates as if a "Lender" party hereto.


ARTICLE IX


[INTENTIONALLY OMITTED]


ARTICLE X


THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT


Section 10.01 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent and
the Collateral Agent hereunder and under the other Loan Documents and authorizes
each Agent to take such actions on its behalf and to exercise such powers as are
delegated to such Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Agents and the Lenders and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.


Section 10.02 Rights as a Lender. Each person serving an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each person serving as an Agent hereunder in its
individual capacity. Such person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business




--------------------------------------------------------------------------------




with the Borrower or other Loan Party, or any Subsidiary or other Affiliate
thereof, as if such person were not an Agent hereunder and without any duty to
account therefor to the Lenders.


Section 10.03 Exculpatory Provisions.


(a)    No Agent shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, no Agent:
 
(i)    shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(ii)    shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirements of Law; and


(iii)    shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or other Loan Party or any of
its Affiliates that is communicated to or obtained by the person serving as such
Agent or any of its Affiliates in any capacity.




(b)    No Agent shall be liable for any action taken or not taken by it (x) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 8.01 and 11.02) or (y) in the absence of its own gross negligence or
willful misconduct. No Agent shall be deemed to have knowledge of any Default
unless and until notice describing such Default is given to such Agent by the
Borrower or a Lender.


(c)    No Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in ARTICLE IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term us used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.




--------------------------------------------------------------------------------






(d)    No Agent shall be responsible or have any liability for, or have any duty
to ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Institutions. Without limiting the generality of
the foregoing, the Agents shall not ý(x) be obligated to ascertain, monitor or
inquire as to whether any Lender or Participant or prospective Lender or
Participant is a Disqualified Institution or (y) have any liability with respect
to or arising out of any assignment or participation of Loans, or disclosure of
confidential information, to any Disqualified Institution.


Section 10.04 Reliance by the Administrative Agent. Each Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. Each Agent may
consult with legal counsel (who may be counsel for the Borrower or other Loan
Party), independent accountants and other experts selected by it, and shall not
be liable for any action taken or not taken by it in accordance with the advice
of any such counsel, accountants or experts.


Section 10.05 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through, or delegate any and all such rights and powers to, any
one or more sub-agents appointed by tsuch Agent, including a sub-agent which is
a non-U.S. affiliate of such Agent. Each Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.


Section 10.06 Resignation of Agent. Each Agent may at any time give notice of
its resignation to the Lenders and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which (i) shall be a bank with an office
in the United States, or an Affiliate of any such bank with an office in the
United States and (ii) for the Administrative Agent, shall be a commercial bank
or other financial institution having assets in excess of $1,000,000,000. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of the
Lenders, appoint a successor Agent meeting the qualifications set forth above,
provided that if the Agent shall notify the Borrower and the Lenders that no
qualifying person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Collateral Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Collateral Agent shall continue to hold such collateral
security as nominee until such time as a successor Collateral Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through an Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor Agent




--------------------------------------------------------------------------------




as provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this paragraph). The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this ARTICLE X and Section 11.03 shall
continue in effect for the benefit of such retiring Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as Agent.


Section 10.07 Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon any Agent, syndication
agent, co-documentation agent, arranger or bookrunner listed on the cover page
hereto or acting in such capacity in connection with any amendment or in
connection with any Incremental Term Loans made hereunder, or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
also acknowledges that it will, independently and without reliance upon any
Agent, syndication agent, co-documentation agent, arranger or bookrunner listed
on the cover page hereto or acting in such capacity in connection with any
amendment or in connection with any Incremental Term Loans made hereunder, or
any other Lender, and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.


Section 10.08 No Other Duties, etc. Notwithstanding anything to the contrary
contained herein, none of the Arrangers or Co-Documentation Agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, Collateral Agent or as a Lender
hereunder.


Section 10.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Agents (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the any Agent shall have
made any demand on the Borrower or any Guarantor) shall be entitled and
empowered, by intervention in such proceeding or otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Agents and the other
Secured Parties (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Agents and their respective
agents and counsel and all other amounts due the Secured Parties and the Agents
hereunder) allowed in such judicial proceeding; and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the




--------------------------------------------------------------------------------




Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Secured Parties, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agents and their respective agents
and counsel, and any other amounts due the Agents hereunder. Nothing contained
herein shall be deemed to authorize any Agent to authorize or consent to or
accept or adopt on behalf of any Secured Party any plan of reorganization,
arrangement, adjustment or composition affecting the Secured Obligations or the
rights of any Secured Party to authorize any Agent to vote in respect of the
claim of any Secured Party in any such proceeding.


Section 10.10 Concerning the Collateral and the Related Loan Documents. Each
Lender authorizes and directs the Agents to enter into this Agreement and the
other Loan Documents, including the Intercreditor Agreement and to perform their
obligations thereunder. Each Lender agrees that any action taken by the Agents
or Required Lenders in accordance with the terms of this Agreement or the other
Loan Documents, including the Intercreditor Agreement, and the exercise by the
Agents or Required Lenders of their respective powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all of the Lenders.


Section 10.11 Release. Each Lender and each Issuer hereby releases each Agent
acting on its behalf pursuant to the terms of this Agreement or any other Loan
Document from the restrictions of Section 181 of the German Civil Code
(Bürgerliches Gesetzbuch) (restriction on self-dealing).


Section 10.12 Acknowledgment of Security Trust Deed. Each Secured Party
acknowledges the terms of the Security Trust Deed and, in particular, the terms,
basis and limitation on which the Collateral Agent holds the “Transaction
Security” (as defined therein) and specifically agrees and accepts (i) such
terms, basis and limitation; (ii) that the Collateral Agent shall, as trustee,
have only those duties, obligations and responsibilities expressly specified in
the Security Trust Deed; (iii) the limitation and exclusion of the Collateral
Agent’s liability as set out therein; and (iv) all other provisions of the
Security Trust Deed as if it were a party thereto.


Section 10.13 Secured Hedging Agreements. Except as otherwise expressly set
forth herein or in any Guarantee or any Security Document, no Secured Hedge
Provider that obtains the benefits of Section 8.03, any Guarantee or any
Collateral by virtue of the provisions hereof or of any Guarantee or any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article X to the contrary, no Agent shall be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Hedging Obligations owing to Secured Hedge Providers unless
such Agent has received written notice of such Obligations, together with such
supporting documentation as such Agent may request, from the applicable Secured
Hedge Provider.


ARTICLE XI


MISCELLANEOUS


Section 11.01 Notices.


(a)    Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other




--------------------------------------------------------------------------------




communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows:


(i)    if to any Loan Party, to the Borrower at:




Novelis Inc.
Two Alliance Center
3560 Lenox Road, Suite 2000
Atlanta, GA 30326
Attention: Randal P. Miller
Telecopier No.: 404-760-0124
Email: randy.miller@novelis.com
with a copy to:


Novelis Inc.
Two Alliance Center
3560 Lenox Road, Suite 2000
Atlanta, GA 30326
Attention: Leslie J. Parrette, Jr.
Telecopier No.: 404-760-0137
Email: les.parrette@novelis.com
and


Torys LLP
1114 Avenue of the Americas, 23rd Floor
New York, New York 10036
Attention: Jonathan B. Wiener
Telecopier No.: 212-682-0200
Email: jwiener@torys.com


(ii)    if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire (including, as appropriate, notices delivered
solely to the person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower); and


(iii)    if to the Administrative Agent or the Collateral Agent, to it at:


Bank of America, N.A.
Agency Management
Mail Code: TX1-492-14-11
901 Main Street
Dallas, TX 75202-3714
Attention: Anthony Kell, Agency Officer          
Telephone:  (214) 209-4124
Fax:  (214) 290-9422




--------------------------------------------------------------------------------




Email: anthony.w.kell@baml.com    
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attention: David C. Reamer
Telecopier No.: (917) 777-2850
Phone No.: (212) 735-2850
Notices and other communication sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices sent by telecopier shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient). Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may (subject to Section 11.01(d)) be delivered or furnished by
electronic communication (including e-mail, FpML messaging and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
ARTICLE II if such Lender, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the Collateral Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it
(including as set forth in Section 11.01(d)); provided that approval of such
procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    Change of Address, Etc. Any party hereto (other than a Lender) may change
its address or telecopier number for notices and other communications hereunder
by notice to the other parties hereto. Each Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower and the Administrative Agent. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and




--------------------------------------------------------------------------------




electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.


(d)    Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications, collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at
anthony.w.kell@baml.com or at such other e-mail address(es) provided to the
Borrower from time to time or in such other form, including hard copy delivery
thereof, as the Administrative Agent shall reasonably require. Nothing in this
Section 11.01(d) shall prejudice the right of the Agents, any Lender or any Loan
Party to give any notice or other communication pursuant to this Agreement or
any other Loan Document in any other manner specified in this Agreement or any
other Loan Document.
To the extent consented to by the Administrative Agent from time to time,
Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents; provided that the Borrower shall also deliver to
the Administrative Agent an executed original of each Compliance Certificate and
an executed copy (which may be by pdf or similar electronic transmission) of
each notice or request of the type described in clauses (i) through (iv) of
paragraph (d) above required to be delivered hereunder.
Each Loan Party further agrees that Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks, Syndtrak, ClearPar or a substantially similar electronic
transmission system (the “Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS (AS DEFINED BELOW) OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
messaging service, or through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to




--------------------------------------------------------------------------------




the Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
Each Loan Party further agrees and acknowledges that certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such persons’
securities. The Borrower and each other Loan Party hereby agree that it will use
commercially reasonable efforts to identify that portion of the materials and/or
information provided by or on behalf of the Borrower hereunder (the “Borrower
Materials”) that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials hereunder “PUBLIC,” the
Loan Parties shall be deemed to have authorized the Arrangers, the Agents and
the Lenders to treat such materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower, the other Loan Parties or their respective securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such materials constitute Information, they shall be treated as set forth
in Section 11.12); (y) all Borrower Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public Side
Information;” and (z) the Agents and the Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information”.
Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower, the other Loan Parties or their respective
securities for purposes of United States Federal or state securities laws.
(e)    Reliance by the Administrative Agent, the Collateral Agent and Lenders.
The Administrative Agent, the Collateral Agent and the Lenders shall be entitled
to rely and act upon any notices purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, the Collateral Agent, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such person on each notice purportedly given by or on behalf of
the Borrower. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.


Section 11.02 Waivers; Cumulative Remedies; Amendment.


(a)    Waivers; Cumulative Remedies. No failure or delay by the Administrative
Agent, the Collateral Agent or any Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of each Agent and the Lenders hereunder
and under the other Loan Documents are cumulative and are




--------------------------------------------------------------------------------




not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by this Section 11.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether any Agent or any
Lender may have had notice or knowledge of such Default at the time. No notice
or demand on any Loan Party in any case shall entitle any Loan Party to any
other or further notice or demand in similar or other circumstances.


(b)    Required Consents. Subject to the terms of the Intercreditor Agreement
and to Section 11.02(c) and (d), neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended,
supplemented or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders (or by the Administrative Agent with the written consent of the Required
Lenders) or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent (or, in the case
of any applicable Security Document, the Collateral Agent) and the Loan Party or
Loan Parties that are party thereto, in each case with the written consent of
the Required Lenders; provided that no such agreement shall be effective if the
effect thereof would:


(i)    increase the Commitment of any Lender without the written consent of such
Lender (it being understood that no amendment, modification, termination, waiver
or consent with respect to any condition precedent, covenant or Default shall
constitute an increase in the Commitment of any Lender);


(ii)    reduce the principal amount of any Loan or reduce the rate of interest
thereon (other than interest pursuant to Section 2.06(c)), or reduce any Fees
payable hereunder, or change the form or currency of payment of any Obligation,
without the written consent of each Lender directly affected thereby;


(iii)    (A) change the scheduled final maturity of any Loan, or any scheduled
date of payment of or the installment otherwise due on the principal amount of
any Loan under Section 2.09, (B) postpone the date for payment of any interest
or fees payable hereunder, (C) change the amount of, waive or excuse any such
payment (other than waiver of any increase in the interest rate pursuant to
Section 2.06(c)), or (D) postpone the scheduled date of expiration of any
Commitment without the written consent of each Lender directly affected thereby;


(iv)    increase the maximum duration of Interest Periods hereunder, without the
written consent of each Lender directly affected thereby;


(v)    permit the assignment or delegation by the Borrower of any of its rights
or obligations under any Loan Document, without the written consent of each
Lender (provided that the Permitted Holdings Amalgamation shall not constitute
an assignment or delegation by the Borrower of its rights or obligations under
the Loan Documents);


(vi)    except pursuant to the Intercreditor Agreement, release Holdings or all
or substantially all of the Subsidiary Guarantors from their




--------------------------------------------------------------------------------




Guarantees (except as expressly provided in this Agreement or as otherwise
expressly provided by any such Guarantee), or limit their liability in respect
of such Guarantees, without the written consent of each Lender;


(vii)    except pursuant to the Intercreditor Agreement or the express terms
hereof, release all or a substantial portion of the Collateral from the Liens of
the Security Documents or alter the relative priorities of a material portion of
the Secured Obligations entitled to the Liens of the Security Documents, in each
case without the written consent of each Lender (it being understood that
additional Indebtedness consented to by the Required Lenders and additional
Loans pursuant to Section 2.23 or Section 2.24 and Additional Senior Secured
Indebtedness or Permitted First Priority Refinancing Debt may be equally and
ratably secured by the Collateral with the then existing Secured Obligations
under the Security Documents);


(viii)    change Section 2.14(b), (c) or (d) in a manner that would alter the
pro rata sharing of payments or setoffs required thereby or any other provision
in a manner that would alter the pro rata allocation among the Lenders of Loan
disbursements, including the requirements of Section 2.02(a), without the
written consent of each Lender directly affected thereby (it being understood
that additional Indebtedness consented to by the Required Lenders and additional
Loans pursuant to Section 2.23 and Section 2.24 may be equally and ratably
secured by the Collateral with the then existing Secured Obligations under the
Security Documents and may share payments and setoffs ratably with other Loans);


(ix)    change any provision of this Section 11.02(b), (c), or (d), without the
written consent of each Lender directly affected thereby (except for additional
restrictions on amendments or waivers for the benefit of Lenders of additional
Indebtedness consented to by the Required Lenders and additional Loans pursuant
to Section 2.23 and Section 2.24);


(x)    change the percentage set forth in the definition of “Required Lenders”
or any other provision of any Loan Document (including this Section) specifying
the number or percentage of Lenders required to waive, amend or modify any
rights thereunder or make any determination or grant any consent thereunder,
without the written consent of each Lender, other than to increase such
percentage or number or to give any additional Lender or group of Lenders such
right to waive, amend or modify or make any such determination or grant any such
consent;


(xi)    amend, modify or waive any provision of: (A) Section 2.1 of the
Intercreditor Agreement to the extent such amendment, modification or waiver
would adversely affect the priority of the Liens on the Collateral held by the
Collateral Agent for the benefit of the Secured Parties or (B) Section 6.3 of
the Intercreditor Agreement in a manner that adversely affects the priority of
payments of Collateral proceeds, in each case without the written consent of
each affected Lender; provided that this clause (xi) shall not apply to
amending, modifying or waiving any provision of Section 2.1 or 6.3 of the
Intercreditor




--------------------------------------------------------------------------------




Agreement in order to (1) give effect to any additional Indebtedness, including
the designation of any such Indebtedness as Pari Passu Debt (as defined in the
Intercreditor Agreement), Subordinated Lien Debt (as defined in the
Intercreditor Agreement) or Indebtedness under any Revolving Credit Loan
Document and the granting of security interests to the holders of such Pari
Passu Debt, Subordinated Lien Debt or Indebtedness under any Revolving Credit
Loan Document in the Collateral to secure the obligations under such Pari Passu
Debt, Subordinated Lien Debt or Indebtedness under any Revolving Credit Loan
Document that is permitted pursuant to Section 6.01 hereof (or would be
permitted pursuant to an amendment, modification or waiver of this Agreement
that is otherwise permitted by this Section 11.02) or (2) to enable any other
Indebtedness to constitute Pari Passu Debt, Subordinated Lien Debt or
Indebtedness under any Revolving Credit Loan Document to the extent not
prohibited by this Agreement; and


(xii)    change or waive any provision of ARTICLE X as the same applies to any
Agent, or any other provision hereof as the same applies to the rights or
obligations of any Agent, in each case without the written consent of such
Agent;


provided, further, that


(1)any waiver, amendment or modification of the Intercreditor Agreement (and any
related definitions) may be effected by an agreement or agreements in writing
entered into among the Collateral Agent, the Administrative Agent, the Revolving
Credit Collateral Agent and the Revolving Credit Administrative Agent (in each
case, with the consent of the Required Lenders but without the consent of any
Loan Party, so long as such amendment, waiver or modification does not impose
any additional duties or obligations on the Loan Parties or alter or impair any
right of any Loan Party under the Loan Documents); and


(2)upon the effectiveness of any Refinancing Amendment or any Incremental Term
Loan Commitment or any Incremental Term Loan, the Administrative Agent, the
Borrower and the Lenders providing the relevant Credit Agreement Refinancing
Indebtedness or Incremental Term Loan Commitment may amend this Agreement to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Credit Agreement Refinancing Indebtedness or Incremental Term Loans incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Term Loans and/or Other Term Loan
Commitments and any Incremental Term Loan Commitments or Incremental Term Loans,
as applicable). The Administrative Agent and the Borrower may effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the terms of any Refinancing Amendment;
provided, further, that, notwithstanding anything to the contrary contained
herein, each Agent is hereby authorized by each Lender to enter into any
amendment to or modification of the Intercreditor Agreement or the Security
Documents in connection with the issuance or incurrence of Pari Passu Secured
Obligations or Subordinated Lien Secured Obligations (each as defined under the
Intercreditor




--------------------------------------------------------------------------------




Agreement) or any Permitted Revolving Credit Facility Refinancings, solely to
the extent necessary to effect such amendments as may be necessary or
appropriate, in the reasonable opinion of such Agent, in connection with any
such issuance or incurrence expressly permitted hereunder, so long as such
amendment or modification does not adversely affect the rights of any Lender (it
being understood that allowing Pari Passu Secured Obligations, Subordinated Lien
Secured Obligations and Permitted Revolving Credit Facility Refinancings to be
secured by Collateral on the terms set forth in the Intercreditor Agreement will
not be deemed to adversely affect the rights of any Lender);
and provided, further, that any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders, except that
(x) the Commitment of any Defaulting Lender may not be increased or extended,
the principal owed to such Lender reduced or this proviso amended, without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
(c)    Collateral. Without the consent of any other person, the Administrative
Agent and/or Collateral Agent may (in its or their respective sole discretion or
shall, to the extent required by any Loan Document) enter into any amendment or
waiver of any Security Document (subject to the consent of the Loan Parties
party thereto except as otherwise provided in such Security Document) or enter
into any new agreement or instrument, to (i) effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, (ii) as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable Requirements of Law
or (iii) to cure any inconsistency with this Agreement (other than, solely in
the case of clause (iii), amendments or waivers to provisions in such Security
Documents that are required to create or perfect the security interests created
thereby or cause such Security Document or security interest to be enforceable).


(d)    Dissenting Lenders. If, in connection with any proposed change, waiver,
consent, discharge or termination of the provisions of this Agreement as
contemplated by Section 11.02(b), the consent of the Required Lenders is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained, then the Borrower shall have the right, upon notice by
the Borrower to such Lender and the Administrative Agent, to replace all, but
not less than all, of such non-consenting Lender or Lenders (so long as all
non-consenting Lenders are so replaced) with one or more persons pursuant to
Section 2.16 so long as at the time of such replacement each such new Lender
consents to the proposed change, waiver, consent, discharge or termination. Each
Lender agrees that, if the Borrower elects to replace such Lender in accordance
with this Section, it shall promptly execute and deliver to the Administrative
Agent an Assignment and Assumption to evidence such sale and purchase and shall
deliver to the Administrative Agent any Note (if Notes have been issued in
respect of such Lender’s Loans) subject to such Assignment and Assumption;
provided that the failure of any such non-consenting Lender to execute an
Assignment and Assumption shall not render such sale and purchase (and the
corresponding assignment) invalid and such assignment shall be recorded in the
Register.


(e)    Holdings Amalgamation and Increased Commitments. Notwithstanding the
foregoing, the Administrative Agent and the Borrower (without the consent of any
Lenders) may amend or amend and restate this Agreement and the other Loan
Documents if necessary or advisable in connection with




--------------------------------------------------------------------------------




or to effectuate (i) the Permitted Holdings Amalgamation and (ii) any additional
Loans contemplated by Section 2.23 and Section 2.24.


(f)    Loan Modification Offers.


(i)    The Borrower may, by written notice to the Administrative Agent from time
to time, make one or more offers (each, a “Loan Modification Offer”) to all the
Lenders of one or more Classes of Loans (each Class subject to such a Loan
Modification Offer, an “Affected Class”) to make one or more Permitted
Amendments (as defined below) pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower. Such notice
shall set forth (i) the terms and conditions of the requested Permitted
Amendment and (ii) the date on which such Permitted Amendment is requested to
become effective (which shall not be less than 10 Business Days nor more than 30
Business Days after the date of such notice) (or such shorter periods as are
acceptable to the Administrative Agent). Permitted Amendments shall become
effective only with respect to the Loans of the Lenders of the Affected Class
that accept the applicable Loan Modification Offer (such Lenders, the “Accepting
Lenders”) and, in the case of any Accepting Lender, only with respect to such
Lender’s Loans of such Affected Class as to which such Lender’s acceptance has
been made.


(ii)    The Borrower and each Accepting Lender shall execute and deliver to the
Administrative Agent an agreement in form and substance satisfactory to the
Administrative Agent giving effect to the Permitted Amendment (a “Loan
Modification Agreement”) and such other documentation as the Administrative
Agent shall reasonably specify to evidence the acceptance of the Permitted
Amendments and the terms and conditions thereof. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Loan Modification
Agreement. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Loan Modification Agreement, this Agreement shall be deemed amended to
the extent (but only to the extent) necessary to reflect the existence and terms
of the Permitted Amendment evidenced thereby and only with respect to the Loans
and Commitments of the Accepting Lenders of the Affected Class. Notwithstanding
the foregoing, no Permitted Amendment shall become effective under this Section
11.02 unless the Administrative Agent, to the extent so reasonably requested by
the Administrative Agent, shall have received corporate documents, officers’
certificates or legal opinions consistent with those delivered on the Closing
Date under Section 4.01.


(iii)    “Permitted Amendments” shall be (A) an extension of the final maturity
date of the applicable Loans of the Accepting Lenders (provided that such
extensions may not result in having more than two additional final maturity
dates in any year, or more than three additional final maturity dates at any
time, under this Agreement without the consent of the Administrative Agent), (B)
a reduction, elimination or extension, of the scheduled amortization of the
applicable Loans of the Accepting Lenders, (C) a change in rate of interest
(including a change to the Applicable Margin and any provision establishing a
minimum rate), premium, or other amount with respect to the applicable Loans




--------------------------------------------------------------------------------




of the Accepting Lenders and/or a change in the payment of fees to the Accepting
Lenders (such change and/or payments to be in the form of cash, Equity Interests
or other property to the extent not prohibited by this Agreement), and (D) any
other amendment to a Loan Document required to give effect to the Permitted
Amendments described in clauses (A) to (C) of this Section 11.02(g).


(g)    Most Favored Nation Provision. The Administrative Agent is authorized to
enter into any amendment to this Agreement contemplated under Section 6.10 with
the Borrower, and without the approval of any other Person, notwithstanding
anything in this Agreement to the contrary.


Section 11.03 Expenses; Indemnity; Damage Waiver.
  
(a)    Costs and Expenses. The Borrower shall pay or cause the applicable Loan
Party to pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, the Arrangers, the Co-Documentation
Agents and their respective Affiliates (including the reasonable fees, charges
and disbursements of one primary transaction counsel (plus local counsel in each
applicable jurisdiction) for the Administrative Agent and/or the Collateral
Agent, all fees and time charges for attorneys who may be employees of the
Administrative Agent and/or Collateral Agent, expenses incurred in connection
with due diligence, inventory appraisal and collateral audit and reporting fees,
travel, courier, reproduction, printing and delivery expenses, and the obtaining
and maintaining of CUSIP numbers for the Loans) in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents, or in connection with any amendment, amendment and
restatement, modification or waiver of the provisions hereof or thereof (whether
or not the transactions contemplated hereby or thereby shall be consummated),
including in connection with post-closing searches to confirm that security
filings and recordations have been properly made, (ii) all out-of-pocket
expenses incurred by the Administrative Agent, the Collateral Agent, any Lender
or any Receiver (including the fees, charges and disbursements of one primary
counsel (plus local or special counsel in each applicable jurisdiction) for the
Administrative Agent and/or the Collateral Agent (and all fees and time charges
for attorneys who may be employees of the Administrative Agent and/or the
Collateral Agent) and one primary counsel (plus local or special counsel in each
applicable jurisdiction) for the Lenders, and one primary counsel (plus local or
special counsel in each applicable jurisdiction) for any Receiver), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 11.03, (B) in enforcing, preserving and protecting, or attempting
to enforce, preserve or protect its interests in the Collateral or (C) in
connection with the Loans issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans and (iv) all documentary and similar taxes and charges in respect
of the Loan Documents.


(b)    Indemnification by Borrower. Each Loan Party shall indemnify each Agent
(and any sub-agent thereof), each Lender and Receiver, and each Related Party of
any of the foregoing persons (each such person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all reasonable
out-of-pocket losses, claims, damages, liabilities and related expenses
(including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document, or any amendment, amendment and restatement,
modification or waiver of the provisions hereof or thereof, or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the




--------------------------------------------------------------------------------




consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or Release or threatened Release of Hazardous Materials on, at,
under or from any property owned, leased or operated by any Company at any time,
or any Environmental Claim related in any way to any Company, or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. WITHOUT LIMITATION OF THE
FOREGOING, IT IS THE INTENTION OF THE LOAN PARTIES, AND THE LOAN PARTIES AGREE,
THAT THE FOREGOING INDEMNITIES SHALL APPLY TO EACH INDEMNITEE WITH RESPECT TO
LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES (INCLUDING,
WITHOUT LIMITATION, ALL EXPENSES OF LITIGATION OR PREPARATION THEREFOR), WHICH
IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF THE COMPARATIVE, CONTRIBUTORY
OR SOLE NEGLIGENCE OF SUCH (AND/OR ANY OTHER) INDEMNITEE.


(c)    Reimbursement by Lenders. To the extent that any Loan Party for any
reason fails to indefeasibly pay any amount required under paragraph (a) or (b)
of this Section 11.03 to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Collateral Agent (or any sub-agent thereof) or any
Receiver or any Related Party thereof, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Collateral Agent (or any
such sub-agent)such Receiver or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the Collateral Agent
(or any such sub-agent) or the Receiver, in each case, in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Collateral Agent (or any such
sub-agent)or the Receiver in connection with such capacity. The obligations of
the Lenders under this paragraph (c) are subject to the provisions of Section
2.14(g). For purposes hereof, a Lender’s “pro rata share” shall be determined
based upon its share of the sum of the total outstanding Term Loans and unused
Commitments of all Lenders at the time (or if the Term Loans have been repaid in
full and the Commitments have been terminated, based upon its share of the Term
Loans immediately prior to such repayment).


(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Requirements of Law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other




--------------------------------------------------------------------------------




information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.


(e)    Payments. All amounts due under this Section shall be payable not later
than three (3) Business Days after demand therefore accompanied by reasonable
particulars of amounts due.


(f)    Survival. The agreements in this Section shall survive the resignation of
either or both of the Administrative Agent or the Collateral Agent, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the Obligations


Section 11.04 Successors and Assigns.


(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may (except as a result of a transaction
expressly permitted by Section 6.05(c) or 6.05(e)) assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent, the Collateral Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of paragraph (b)
of this Section 11.04, (ii) by way of participation in accordance with the
provisions of paragraph (d) of this Section 11.04 or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph (f)
of this Section (and any other attempted assignment or transfer by the Borrower
or any Lender shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the other Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that


(i)    except in the case of any assignment made in connection with the primary
syndication of the Commitment and Loans by the Arrangers or their Affiliates up
to 45 days after the Closing Date or an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall be an integral multiple
of $1,000,000, unless each of the Administrative Agent and, so long as no Event
of Default under Section 8.01 (a), (b), (g) or (h) has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed) and, with respect to the Borrower, such
consent shall be deemed given if no objection is made by the Borrower within
five




--------------------------------------------------------------------------------




Business Days after notice of the proposed assignment; provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;


(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned;


(iii)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with (except in the
case of any such assignments by the Arrangers or their respective Affiliates) a
processing and recordation fee of $3,500 (provided that only one such fee shall
be imposed in the case of simultaneous assignments by related Approved Funds or
Affiliates of the assigning Lender), and the Eligible Assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; and


(iv)    Auction Purchases and Open Market Purchases. Each Lender acknowledges
that the Borrower is an Eligible Assignee hereunder and may purchase or acquire
Term Loans hereunder from Lenders from time to time pursuant to an open market
purchase or a Dutch Auction in accordance with the terms of this Agreement
(including, without limitation, Section 11.04 hereof), subject to the
restrictions set forth in the definitions of “Dutch Auction” (in the case of a
Dutch Auction) and “Eligible Assignee” and the following limitations:
(A)    [intentionally omitted];
(B)    the Borrower agrees that, notwithstanding anything herein or in any of
the other Loan Documents to the contrary, (1) under no circumstances, whether or
not any Loan Party is subject to a bankruptcy or other insolvency proceeding,
shall the Borrower be permitted to exercise any voting rights or other
privileges with respect to any Term Loans and any Term Loans that are assigned
to the Borrower shall have no voting rights or other privileges under this
Agreement and the other Loan Documents and shall not be taken into account in
determining any required vote or consent and (2) the Borrower shall not receive
information provided solely to Lenders by the Administrative Agent or any Lender
and shall not be permitted to attend or participate in meetings attended solely
by Lenders and the Administrative Agent and their advisors; rather, all Loans
held by the Borrower shall be automatically cancelled immediately upon the
purchase or acquisition thereof in accordance with the terms of this Agreement
(including, without limitation, Section 11.04 hereof);
(C)    at the time the Borrower is making purchases of Loans it shall enter into
an agreement with the Administrative Agent for the benefit of the Administrative
Agent and Lenders (in the case of a Dutch Auction) or the assigning Lender (in
the case of an open market purchase), setting forth the agreements,
representations and warranties set forth in this paragraph (iv) that are
applicable to it, in a manner reasonably satisfactory to the Administrative
Agent and in any case identifying the Borrower as the purchaser;




--------------------------------------------------------------------------------




(D)    immediately upon the effectiveness of each Auction Purchase or open
market purchase, a Cancellation (it being understood that such cancellation
shall not constitute a voluntary repayment of Loans for purposes of this
Agreement) shall be automatically irrevocably effected with respect to all of
the Loans and related Obligations subject to such Auction Purchase or open
market purchase for no consideration, with the effect that such Loans and
related Obligations shall for all purposes of this Agreement and the other Loan
Documents no longer be outstanding, and the Borrower and the Guarantors shall no
longer have any Obligations relating thereto, it being understood that such
forgiveness and cancellation shall result in the Borrower and the Guarantors
being irrevocably and unconditionally released from all claims and liabilities
relating to such Obligations which have been so cancelled and forgiven, and the
Collateral shall cease to secure any such Obligations which have been so
cancelled and forgiven; and
(E)    at the time of such Purchase Notice and Auction Purchase or open market
purchase, (x) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, and (y) no proceeds of Revolving Credit
Loans are used to consummate the Auction Purchase or open market purchase.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 11.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.12, Section 2.13, Section 2.15,
Section 2.16, Section 7.10 and Section 11.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section 11.04. In the event
of a transfer by novation of all or part of its rights and obligations under
this Agreement by a Lender, such Lender expressly reserves the rights, powers,
privileges and actions that it enjoys under any Security Documents governed by
French law in favor of its Eligible Assignee, in accordance with the provisions
of article 1278 et seq. of the French Code civil.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall, at
all times at the Administrative Agent’s Office, while any Loans are outstanding,
maintain a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders shall treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain in the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Collateral Agent,
the Borrower and any Lender (with respect to its own interest only), at any
reasonable time and from time to time upon reasonable prior notice. The
requirements of this Section 11.04(c) are intended to result in any




--------------------------------------------------------------------------------




and all Loans being in “registered form” for purposes of Section 871, Section
881 and any other applicable provision of the Code, and shall be interpreted and
applied in a manner consistent therewith. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant's interest
in the Commitments and Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant's interest in
any commitments, loans, or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent sell participations to any
person (other than a natural person, a Defaulting Lender or the Borrower, any of
the Borrower’s or any other Company’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) each Loan Party, the Administrative Agent and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to Section 11.02(b) that affects such
Participant. Subject to paragraph (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Section 2.12, Section
2.13, Section 2.15, Section 2.16 and Section 7.10 (subject to the requirements
of those Sections) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 11.08 as though it were a Lender, provided such Participant agrees to
be subject to such Section 2.14 as though it were a Lender.
(e)    Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.12, Section 2.13, Section 2.15,
Section 2.16 and Section 7.10 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.


(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge




--------------------------------------------------------------------------------




or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(g)    Disqualified Institutions.


(i)    No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to, and/or the expiration of the notice
period referred to in, the definition of “Disqualified Institution”), (x) such
assignee shall not retroactively be disqualified from becoming a Lender and (y)
the execution by the Borrower of an Assignment and Assumption with respect to
such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution. Any assignment or participation in
violation of this clause (g)(i) shall not be void, but the other provisions of
this clause (g) shall apply.
 
(ii)    If any assignment (but not participation) is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of clause
(i) above, or if any Person (other than a Participant) becomes a Disqualified
Institution after the applicable Trade Date, the Borrower may, at its sole
expense and effort, upon notice to the applicable Disqualified Institution and
the Administrative Agent, (A) purchase or prepay such Term Loan by paying the
lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such Term Loans, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder (and, in the case of a purchase, effect an
immediate Cancellation) and/or (B) require such Disqualified Institution to
assign, without recourse (in accordance with and subject to the restrictions
contained in this Section 11.04), all of its interest, rights and obligations
under this Agreement to one or more Eligible Assignees at the lesser of (x) the
principal amount thereof and (y) the amount that such Disqualified Institution
paid to acquire such interests, rights and obligations, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder.


(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or




--------------------------------------------------------------------------------




any Lender to undertake any action (or refrain from taking any action) under
this Agreement or any other Loan Document, each Disqualified Institution will be
deemed to have consented in the same proportion as the Lenders that are not
Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (“Reorganization Plan”), each Disqualified Institution party
hereto hereby agrees (1) not to vote on such Reorganization Plan, (2) if such
Disqualified Institution does vote on such Reorganization Plan notwithstanding
the restriction in the foregoing clause (1), such vote will be deemed not to be
in good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code of the United States (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such Reorganization Plan in
accordance with Section 1126(c) of the Bankruptcy Code of the United States (or
any similar provision in any other Debtor Relief Laws) and (3) not to contest
any request by any party for a determination by the bankruptcy court (or other
applicable court of competent jurisdiction) effectuating the foregoing clause
(2).


(iv)    The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders and/or (B)
provide the DQ List to each Lender requesting the same.


Section 11.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Agents or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Commitments have not
expired or terminated. The provisions of Section 2.12, Section 2.14, Section
2.15, Section 2.16 and ARTICLE X and Section 11.03 shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any provision hereof.


Section 11.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents and any separate letter agreements with respect to fees payable
to any Agent or the Arrangers constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the




--------------------------------------------------------------------------------




other parties hereto. Delivery of an executed counterpart of a signature page of
this Agreement by telecopier shall be effective as delivery of a manually
executed counterpart of this Agreement. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.


Section 11.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.


Section 11.08 Right of Setoff. Subject to the Intercreditor Agreement, if an
Event of Default shall have occurred and be continuing, each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable Requirements of Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or its respective Affiliates may have. Each Lender agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.


Section 11.09 Governing Law; Jurisdiction; Consent to Service of Process.


(a)    GOVERNING LAW. This Agreement shall be construed in accordance with and
governed by the law of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.


(b)    SUBMISSION TO JURISDICTION. Each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that ANY Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Loan Party or its properties in the courts
of any jurisdiction.


(c)    Waiver of Venue. Each Loan Party hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable Requirements of Law, any
objection which it may now or




--------------------------------------------------------------------------------




hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in Section 11.09(b). EACH FRENCH GUARANTOR AND EACH OTHER FRENCH
SUBSIDIARY HEREBY WAIVES THE BENEFIT OF THE PROVISIONS OF ARTICLE 14 OF THE
FRENCH CODE CIVIL. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable Requirements of Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


(d)    Service of Process. Each party hereto irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopier, e-mail or
other electronic transmission) in Section 11.01. Each Loan Party hereby
irrevocably designates, appoints and empowers CSC Corporation, 1180 Ave of the
Americas, Suite 210, New York, New York, 10036 (telephone no: 212-299-5600)
(telecopy no: 212-299-5656) (electronic mail address: mwiener@cscinfo.com)] (the
“Process Agent”), in the case of any suit, action or proceeding brought in the
United States as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents that may be served in
any action or proceeding arising out of or in connection with this Agreement or
any Loan Document. Nothing in this Agreement or any other Loan Document will
affect the right of any party hereto to serve process in any other manner
permitted by applicable Requirements of Law.


Section 11.10 Waiver of Jury Trial. Each Loan Party hereby irrevocably waives,
to the fullest extent permitted by applicable Requirements of Law, any right it
may have to a trial by jury in any legal proceeding directly or indirectly
arising out of or relating to this Agreement, any other Loan Document or the
transactions contemplated hereby (whether based on contract, tort or any other
theory). Each party hereto (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (b) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement and the other Loan Documents by, among
other things, the mutual waivers and certifications in this Section.


Section 11.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


Section 11.12 Treatment of Certain Information; Confidentiality. Each Agent and
each Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, trustees, advisors and other representatives (it being
understood that the persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Requirements of Law or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 11.12, to
(i) any assignee of or Participant in, or any prospective Lender, or prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (ii) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to any Loan Party and its




--------------------------------------------------------------------------------




obligations or (iii) any rating agency for the purpose of obtaining a credit
rating applicable to any Lender, (g) with the consent of the Borrower or the
applicable Loan Party or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Loan Parties.
For purposes of this Section, “Information” shall mean all information received
from a Loan Party or any of its Subsidiaries relating to the Loan Parties or any
of their Subsidiaries or any of their respective businesses, other than any such
information that is available to any Agent or any Lender on a nonconfidential
basis prior to disclosure by any Loan Party or any of their Subsidiaries,
provided that, in the case of information received from any Loan Party or any of
their Subsidiaries after the Closing Date, such information is clearly
identified at the time of delivery as confidential. Any person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord to its own confidential information.


Section 11.13 USA PATRIOT Act Notice. Each Lender that is subject to the Patriot
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower and the other Loan Parties
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies the Borrower and the
other Loan Parties, which information includes the name, address and tax
identification number of the Borrower and the other Loan Parties and other
information regarding the Borrower and the other Loan Parties that will allow
such Lender or the Administrative Agent, as applicable, to identify the Borrower
and the other Loan Parties in accordance with the Patriot Act. This notice is
given in accordance with the requirements of the Patriot Act and is effective as
to the Lenders and the Administrative Agent.


Section 11.14 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.


Section 11.15 Lender Addendum. Each Lender to become a party to this Agreement
on the Closing Date shall do so by delivering to the Administrative Agent a
Lender Addendum duly executed by such Lender, the Borrower and the
Administrative Agent.


Section 11.16 Obligations Absolute. To the fullest extent permitted by
applicable Requirements of Law, all obligations of the Loan Parties hereunder
shall be absolute and unconditional irrespective of:


(a)    any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;






--------------------------------------------------------------------------------




(b)    any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;


(c)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;


(d)    any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;


(e)    any exercise or non-exercise, or any waiver of any right, remedy, power
or privilege under or in respect hereof or any Loan Document; or


(f)    any other circumstances which might otherwise constitute a defense
available to, or a discharge of, the Loan Parties.


Section 11.17 Intercreditor Agreement. Notwithstanding anything to the contrary
contained herein, each Lender acknowledges that the Lien and security interest
granted to the Collateral Agent pursuant to the Security Documents and the
exercise of any right or remedy by such Collateral Agent thereunder are subject
to the provisions of the Intercreditor Agreement. In the event of any conflict
between the terms of the Intercreditor Agreement, on the one hand, and the
Security Documents, on the other hand, the terms of the Intercreditor Agreement
shall govern and control.


Section 11.18 Judgment Currency.


(a)    Each Loan Party’s obligations hereunder and under the other Loan
Documents to make payments in Dollars (the “Obligation Currency”) shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Administrative Agent or the respective Lender of the full amount
of the Obligation Currency expressed to be payable to the Administrative Agent
or such Lender under this Agreement or the other Loan Documents. If, for the
purpose of obtaining or enforcing judgment against any Loan Party in any court
or in any jurisdiction, it becomes necessary to convert into or from any
currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made at the spot selling rate at
which the Administrative Agent (or if the Administrative Agent does not quote a
rate of exchange on such currency, by a known dealer in such currency designated
by the Administrative Agent) offers to sell such Judgment Currency for the
Obligation Currency in the London foreign exchange market at approximately 11:00
a.m. London time on such date for delivery two (2) Business Days later (such
date of determination of such spot selling rate, being hereinafter referred to
as the “Judgment Currency Conversion Date”).


(b)    If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Borrower covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount) as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency




--------------------------------------------------------------------------------




which could have been purchased with the amount of Judgment Currency stipulated
in the judgment or judicial award at the rate of exchange prevailing on the
Judgment Currency Conversion Date.


(c)    For purposes of determining any rate of exchange for this Section 11.18,
such amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.


Section 11.19 Enforcement. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against the Loan Parties
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, any of the Administrative Agent and the Collateral Agent, as the
relevant Loan Document may provide, in accordance with the terms of the Loan
Documents; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent or the Collateral Agent from exercising on its own behalf
the rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent and the Collateral Agent, as the case may be) hereunder and
under the other Loan Documents, (b) any Lender from exercising setoff rights in
accordance with the terms hereof (subject to Section 2.14), (c) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any
bankruptcy, insolvency or Debtor Relief Law or (d) any Person authorized under
the Intercreditor Agreement to exercise rights and remedies with respect to the
Collateral; and provided, further, that if at any time there is no person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent regarding the enforcement of rights and remedies under to
the Loan Documents and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.14, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.


Section 11.20 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Collateral Agent and the Arrangers are
arm’s-length commercial transactions between the Borrower and each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent, the Collateral Agent and the Arrangers, on the other hand, (B) each of
the Borrower and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower and each other Loan Party is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the
Collateral Agent, and the Arrangers each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, any other Loan Party or any of their respective Affiliates, or
any other Person and (B) neither the Administrative Agent, the Collateral Agent
nor the Arrangers has any obligation to the Borrower, any other Loan Party or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Collateral Agent and the
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent, the Collateral Agent nor any of the




--------------------------------------------------------------------------------




Arrangers has any obligation to disclose any of such interests to the Borrower,
any other Loan Party or any of their respective Affiliates. To the fullest
extent permitted by law, each of the Borrower and the other Loan Parties hereby
waives and releases any claims that it may have against the Administrative
Agent, the Collateral Agent and the Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.


Section 11.21 Abstract Acknowledgment of Indebtedness and Joint Creditorship.


(a)    Notwithstanding any other provision of this Agreement, each Loan Party
hereby irrevocably and unconditionally agrees and covenants with the Collateral
Agent by way of an abstract acknowledgment of indebtedness (abstraktes
Schuldversprechen) that it owes to the Collateral Agent as creditor in its own
right and not as a representative of the other Secured Parties, sums equal to,
and in the currency of, each amount payable by such Loan Party to each of the
Secured Parties under each of the Loan Documents relating to any Secured
Obligations, as and when that amount falls due for payment under the relevant
Secured Debt Agreement or would have fallen due but for any discharge resulting
from failure of another Secured Party to take appropriate steps, in insolvency
proceedings affecting such Loan Party, to preserve its entitlement to be paid
that amount.


(b)    Each Loan Party undertakes to pay to the Collateral Agent upon first
written demand the amount payable by such Loan Party to each of the Secured
Parties under each of the Secured Debt Agreements as such amount has become due
and payable.


(c)    The Collateral Agent has the independent right to demand and receive full
or partial payment of the amounts payable by each Loan Party under this Section
11.21, irrespective of any discharge of such Loan Party’s obligation to pay
those amounts to the other Secured Parties resulting from failure by them to
take appropriate steps, in insolvency proceedings affecting such Loan Party, to
preserve their entitlement to be paid those amounts.


(d)    Any amount due and payable by a Loan Party to the Collateral Agent under
this Section 11.21 shall be decreased to the extent that the other Secured
Parties have received (and are able to retain) payment in full of the
corresponding amount under the other provisions of the Secured Debt Agreements
and any amount due and payable by a Loan Party to the other Secured Parties
under those provisions shall be decreased to the extent that the Collateral
Agent has received (and is able to retain) payment in full of the corresponding
amount under this Section 11.21; provided that no Loan Party may consider its
obligations towards a Secured Party to be so discharged by virtue of any
set-off, counterclaim or similar defense that it may invoke vis-à-vis the
Collateral Agent.


(e)    The rights of the Secured Parties (other than the Collateral Agent) to
receive payment of amounts payable by each Loan Party under the Secured Debt
Agreements are several and are separate and independent from, and without
prejudice to, the rights of the Collateral Agent to receive payment under this
Section 11.21.


(f)    In addition, but without prejudice to the foregoing, the Collateral Agent
shall be the joint creditor (together with the relevant Secured Parties) of all
obligations of each Loan Party towards each of the Secured Parties under the
Secured Debt Agreements.


Section 11.22 Special Appointment of Collateral Agent for German Security
and other German Matters.




--------------------------------------------------------------------------------




(a)    (i) Each Secured Party that is or will become party to this Agreement
hereby appoints the Collateral Agent as trustee (Treuhaender) and administrator
for the purpose of holding on trust (Treuhand), administering, enforcing and
releasing the German Security (as defined below) for the Secured Parties, (ii)
the Collateral Agent accepts its appointment as a trustee and administrator of
the German Security on the terms and subject to the conditions set out in this
Agreement and (iii) the Secured Parties, the Collateral Agent and all other
parties to this Agreement agree that, in relation to the German Security, no
Secured Party shall exercise any independent power to enforce any German
Security or take any other action in relation to the enforcement of the German
Security, or make or receive any declarations in relation thereto.


(b)    To the extent possible, the Collateral Agent shall hold and administer
any German Security which is security assigned, transferred or pledged under
German law to it as a trustee for the benefit of the Secured Parties, where
“German Security” shall mean the assets which are the subject of a security
document which is governed by German law.


(c)    Each Secured Party hereby authorizes and instructs the Collateral Agent
(with the right of sub delegation) to enter into any documents evidencing German
Security and to make and accept all declarations and take all actions as it
considers necessary or useful in connection with any German Security on behalf
of the Secured Parties. The Collateral Agent shall further be entitled to
rescind, release, amend and/or execute new and different documents securing the
German Security.


(d)    The Secured Parties and the Collateral Agent agree that all rights and
claims constituted by the abstract acknowledgment of indebtedness pursuant to
this Section 11.22 and all proceeds held by the Collateral Agent pursuant to or
in connection with such abstract acknowledgment of indebtedness are held by the
Collateral Agent with effect from the date of such abstract acknowledgment of
indebtedness in trust for the Secured Parties and will be administered in
accordance with the Loan Documents. The Secured Parties and the Collateral Agent
agree further that the respective Loan Party’s obligations under such abstract
acknowledgment of indebtedness shall not increase the total amount of the
Secured Obligations (as defined in the respective agreement governing German
Security) and shall not result in any additional liability of any of the Loan
Parties or otherwise prejudice the rights of any of the Loan Parties.
Accordingly, payment of the obligations under such abstract acknowledgment of
indebtedness shall, to the same extent, discharge the corresponding Secured
Obligations and vice versa.


(e)    The representations and warranties in Section 3.22 and the covenants in
Section 6.21, in each case, given by any Loan Party resident in Germany
(Inländer) within the meaning of Section 2 para. 15 of the German Foreign Trade
Act (Auâenwirtschaftsgesetz) (or any Loan Party in relation to a Loan Party so
resident in Germany) are made only to the extent that they do not result in a
violation of or conflict with Section 7 of the German Foreign Trade and Payments
Regulation (Auâenwirtschaftsverordnung).


Section 11.23 Special Appointment of Collateral Agent in Relation to South
Korea.


(a)    Notwithstanding any other provision of this Agreement, each Loan Party
hereby irrevocably and unconditionally undertakes to pay to the Collateral
Agent, as creditor in its own right and not as representative of the other
Secured Parties, sums equal to and in the currency of each amount payable by
such Loan Party to each of the Secured Parties under each of the Loan Documents
as and when that amount falls due for payment under the relevant Loan Document
or would have fallen due




--------------------------------------------------------------------------------




but for any discharge resulting from failure of another Secured Party to take
appropriate steps, in insolvency proceedings affecting that Loan Party, to
preserve its entitlement to be paid that amount.


(b)    The Collateral Agent shall have its own independent right to demand
payment of the amounts payable by each Loan Party under this Section 11.23,
irrespective of any discharge of such Loan Party’s obligation to pay those
amounts to the Secured Parties resulting from failure by them to take
appropriate steps, in insolvency proceedings affecting that Loan Party, to
preserve their entitlement to be paid those amounts.


(c)    Any amount due and payable by a Loan Party to the Collateral Agent under
this Section 11.23 shall be decreased to the extent that the other Secured
Parties have received (and are able to retain) payment in full of the
corresponding amount under the other provisions of the Loan Documents and any
amount due and payable by a Loan Party to the other Secured Parties under those
provisions shall be decreased to the extent that the Collateral Agent has
received (and is able to retain) payment in full of the corresponding amount
under this Section 11.23.


(d)    Subject to paragraph (c) above, the rights of the Secured Parties (in
each case, other than the Collateral Agent) to receive payment of amounts
payable by each Loan Party under the Loan Documents are several and are separate
and independent from, and without prejudice to, the rights of the Collateral
Agent to receive payment under this Section 11.23.


(e)    The Administrative Agent and the Collateral Agent are authorized to enter
into consents to any lock-up or listing agreement required by any applicable
rule or regulation in connection with any listing or offering of Equity
Interests in NKL and may consent to such Equity Interests being held by a
depositary or securities intermediary; provided, that the Collateral Agent’s
Liens in the Equity Interests of NKL or its direct parents, 4260848 Canada Inc.
and 4260856 Canada Inc., are not impaired.


Section 11.24 Special Appointment of Collateral Agent in Relation to France. For
the purpose of any French Security Agreements and all security interests created
thereunder:
(a)    Notwithstanding any other provision of this Agreement, each Loan Party
hereby irrevocably and unconditionally undertakes insofar as necessary, in
advance, to pay to the Collateral Agent, as creditor in its own right and not as
representative of the other Secured Parties, sums equal to and in the currency
of each amount payable by such Loan Party to each of the Secured Parties under
each of the Loan Documents as and when that amount falls due for payment under
the relevant Loan Document or would have fallen due but for any discharge
resulting from failure of another Secured Party to take appropriate steps to
preserve its entitlement to be paid that amount (such payment undertakings,
obligations and liabilities which are the result thereof, hereinafter referred
to as the “Parallel Debt”).


(b)    The Collateral Agent shall have its own independent right to demand
payment of the amounts payable by each Loan Party under this Section 11.24,
irrespective of any discharge of such Loan Party's obligation to pay those
amounts to the other Secured Parties resulting from failure by them to take
appropriate steps to preserve their entitlement to be paid those amounts.


(c)    Any amount due and payable by a Loan Party to the Collateral Agent under
this Section 11.24 shall be decreased to the extent that the other Secured
Parties have received (and are able to retain) payment in full of the
corresponding amount under the other provisions of the Loan Documents and any
amount due and payable by a Loan Party to the other Secured Parties under those
provisions




--------------------------------------------------------------------------------




shall be decreased to the extent that the Collateral Agent has received (and is
able to retain) payment in full of the corresponding amount under this Section
11.24.


(d)    The Collateral Agent shall apply any amounts received in payment of any
Parallel Debt in accordance with the terms and conditions of this Agreement
governing the application of proceeds in payment of any Secured Obligations.


The rights of the Secured Parties (other than any Parallel Debt) to receive
payment of amounts payable by each Loan Party under the Loan Documents are
several and are separate and independent from, and without prejudice to, the
rights of the Collateral Agent to receive payment under this Section 11.24.
Section 11.25 Swiss Tax Ruling. The Borrower shall obtain subsequent to the
Closing Date (but within a reasonable time frame) (a) a ruling from the Wallis
cantonal tax authority confirming that the payment of Interests under this
Agreement shall not be subject to federal, cantonal, and municipal direct taxes
levied at source in Switzerland as per Article 51 § 1 lit. d and Article 94 of
the Swiss Federal Direct Tax Act of December 14, 1990 and as per Article 21 § 2
lit. a and Article 35 § lit. e of the Swiss Federal Harmonization Direct Tax Act
of December 14, 1990, and (b) a ruling from the Zurich cantonal tax authority
confirming that the aforesaid direct taxes levied at source may be solely ruled
with the Canton where the Swiss real estate is located. In the event that the
aforementioned confirmation is not granted, the Borrower further acknowledges
that the gross-up mechanism provided for under Section 2.15 shall apply with
respect to any such direct taxes levied at source.


Section 11.26 Designation of Collateral Agent under Civil Code of Quebec. Each
of the parties hereto (including each Lender, acting for itself and on behalf of
each of its Affiliates which are or become Secured Parties from time to time)
confirms that the Collateral Agent (or any successor thereto) is the hypothecary
representative (within the meaning of Article 2692 of the Civil Code of Québec)
of the Secured Parties from time to time for the purposes of the hypothecary
security granted or to be granted by the Loan Parties or any one of them under
the laws of the Province of Québec. The execution by the Collateral Agent in its
capacity as fondé de pouvoir or hypothecary representative prior to the Closing
Date of any document creating or evidencing any such hypothecs is hereby
ratified and confirmed. Notwithstanding the provisions of Section 32 of the Act
respecting the special powers of legal persons (Québec), the Collateral Agent
may acquire and be the holder of any of the bonds secured by any such hypothec.


Section 11.27 Maximum Liability. Subject to Section 7.08 and Sections 7.11
through 7.16, it is the desire and intent of (i) each Loan Party and the
Lenders, that, in each case, the liability of such Loan Party shall be enforced
against such Loan Party to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought
after giving effect to the rights of contribution established in the
Contribution, Intercompany, Contracting and Offset Agreement that are valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding. If, however, and to the extent that, the
obligations of any Loan Party under any Loan Document shall be adjudicated to be
invalid or unenforceable for any reason (including, without limitation, because
of any applicable state, provincial or federal law relating to fraudulent
conveyances or transfers), then the amount of such Loan Party’s obligations (in
the case of any invalidity or unenforceability with respect such Loan Party’s
obligations) under the Loan Documents shall be deemed to be reduced and such
Loan Party shall pay the maximum amount of the Secured Obligations which would
be permissible under applicable law; provided that any guarantees of any such
obligations that are subject to deemed reduction pursuant to this Section 11.27
shall, to




--------------------------------------------------------------------------------




the fullest extent permitted by applicable Requirements of Law, be absolute and
unconditional in respect of the full amount of such obligations without giving
effect to any such deemed reduction.


Section 11.28 NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.


Section 11.29 Collateral Matters. The Lenders irrevocably agree:
(a) that the Collateral Agent is authorized to release any Lien on any property
granted to or held by the Collateral Agent under any Loan Document, (i) at the
time the property subject to such Lien is pledged pursuant to Section 6.02(n)(x)
or Section 6.02(n)(y) (but solely to the extent such property consists of
Revolving Credit Priority Collateral and Hedging Agreements related to the value
of such Revolving Credit Priority Collateral) or sold, leased, licensed,
consigned, transferred or otherwise disposed of as part of or in connection with
any Asset Sale permitted under Section 6.06 to any Person other than a Loan
Party (provided that no Lien shall be released in any Series of Cash Neutral
Transactions) (or, if such transferee is a Loan Party, the Collateral Agent is
authorized to release such Lien on such asset in connection with the transfer so
long as (w) except as permitted by Section 6.06(q) or Section 6.06(s), the
transferee grants a new Lien to the Collateral Agent on such asset substantially
concurrently with the transfer of such asset, (x) the transfer is between
parties organized under the laws of different countries, (y) the priority of the
new Lien is the same as that of the original Lien and (z) the Liens on such
property held by or on behalf of the holders of Indebtedness under the Revolving
Credit Loan Documents or any Permitted Revolving Credit Facility Refinancing,
Permitted First Priority Refinancing Debt, Permitted Secured Priority
Refinancing Debt, Additional Senior Secured Indebtedness and Junior Secured
Indebtedness are also released), (ii) subject to Section 11.02, if the release
of such Lien is approved, authorized or ratified in writing by the Required
Lenders (or such other number of Lenders whose consent is required under Section
11.02), (iii) if the property subject to such Lien is owned by a Guarantor, upon
release of such Guarantor from its obligations under its Guarantee pursuant to
Section 7.09, (iv) upon termination of all Commitments and the repayment in full
of all outstanding principal and accrued interest with respect to the Loans, all
Fees and other Obligations, (v) in connection with the grant of Liens permitted
hereunder under Section 6.02(k) and subject to the Intercreditor Agreement, if
the applicable Loan Party grants a Lien to the Collateral Agent or for the
benefit of the Collateral Agent in a manner reasonably satisfactory to the
Collateral Agent, substantially concurrently with the release of such asset, to
the extent such release or termination and re-grant is necessary or advisable
under applicable law; and (vi) to the extent such property is Excluded Property.
(b) to release or subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02(i), to the extent required by the
terms of the obligations secured by such Liens;
Each Lender irrevocably authorizes the Collateral Agent to, at the Borrower’s
expense, execute and deliver documents to authorize the release or subordination
of such items of Collateral from the Liens granted under the Security Documents,
in each case in accordance with the terms of the Loan Documents and this Section
11.29.
Section 11.30 Electronic Execution of Assignments and Certain other Documents.
The words “execution,” “execute”, “signed,” “signature,” and words of like
import in or related to any document




--------------------------------------------------------------------------------




to be signed in connection with this Agreement and the transactions contemplated
hereby (including, without limitation, Assignment and Assumptions, amendments or
other modifications, waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Requirement of Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary, the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.


Section 11.31 Payments Set Aside. To the extent that any payment by or on behalf
of any Loan Party is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Agents upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Agents, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.
[Signature Pages Follow]












--------------------------------------------------------------------------------




Annex I
Amortization Table
Date
Term Loan Amount
September 30, 2015
$4,500,000
December 31, 2015
$4,500,000
March 31, 2016
$4,500,000
June 30, 2016
$4,500,000
September 30, 2016
$4,500,000
December 31, 2016
$4,500,000
March 31, 2017
$4,500,000
June 30, 2017
$4,500,000
September 30, 2017
$4,500,000
December 31, 2017
$4,500,000
March 31, 2018
$4,500,000
June 30, 2018
$4,500,000
September 30, 2018
$4,500,000
December 31, 2018
$4,500,000
March 31, 2019
$4,500,000
June 30, 2019
$4,500,000
September 30, 2019
$4,500,000
December 31, 2019
$4,500,000
March 31, 2020
$4,500,000
June 30, 2020
$4,500,000
September 30, 2020
$4,500,000
December 31, 2020
$4,500,000
March 31, 2021
$4,500,000
June 30, 2021
$4,500,000
September 30, 2021
$4,500,000
December 31, 2021
$4,500,000
March 31, 2022
$4,500,000
Initial Maturity Date
Remaining outstanding principal







--------------------------------------------------------------------------------


















--------------------------------------------------------------------------------




EXHIBIT B
Form of
Assignment and Assumption
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement defined below, receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
Assignor:        ______________________________________________

2. Assignee:
______________________________________________

[and is an Affiliate/Approved Fund of [identify Lender][and is the
Borrower]1     
3.
Borrower:        Novelis Inc.

4.
Administrative Agent:    Bank of America, N.A., as administrative agent under
the Credit Agreement

5. Credit Agreement:
The Amended and Restated Credit Agreement, dated as of June 2, 2015 (as amended,
restated, supplemented, extended, renewed, refunded, replaced, refinanced or
otherwise modified from time to time in one or more agreements, the “Credit
Agreement”), by and among NOVELIS INC., a corporation amalgamated under the
Canada Business Corporations Act, AV METALS INC., a corporation formed under the
Canada Business



____________________________
1 Select as applicable.




--------------------------------------------------------------------------------






Corporations Act, the Subsidiary Guarantors from time to time party thereto
(such term and each other capitalized term used but not defined herein having
the meaning given to it in the Credit Agreement), the Lenders from time to time
party thereto, BANK OF AMERICA, N.A., as Administrative Agent and as Collateral
Agent, and the other parties party thereto.


6.
Assigned Interest:

Facility Assigned
Aggregate Amount of [Term Loan Commitment] [Term Loans] for all Lenders
Amount of [Term Loan Commitment] [Term Loans] Assigned
Percentage Assigned of [Term Loan Commitment] [Term Loans]2
Term Loans
$
$
%



[7.    Trade Date: ____________ ]3      






































_______________________________


2 Set forth, to at least 9 decimals, as a percentage of the applicable
Commitment/Loans of all Lenders thereunder.


3 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.




--------------------------------------------------------------------------------






Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]4     


The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR [NAME OF ASSIGNOR]
By: ___________________________________        
Title:    
ASSIGNEE [NAME OF ASSIGNEE]
By: ___________________________________        
Title:    


Consented to and Accepted:
[NOVELIS INC., as Borrower] 5  
By:            
Name: Title:
BANK OF AMERICA, N.A.,
as Administrative Agent
By:            
Name:     Title:


______________________________________
4 This date may not be fewer than 5 Business days after the date of assignment
unless the Administrative Agent otherwise agrees.
5 To be added only if the approval of such person is required by the terms of
the Credit Agreement.




--------------------------------------------------------------------------------








ANNEX 1 to Assignment and Assumption
NOVELIS INC.
CREDIT AGREEMENT


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Loan Parties, any of their Subsidiaries or Affiliates or any other person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Loan Parties, any of their Subsidiaries or Affiliates or any other person
of any of their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Sections 4.01(e) or 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (vi) if it is not already a Lender under the Credit Agreement,
attached to the Assignment and Assumption is an Administrative Questionnaire in
the form of Exhibit A to the Credit Agreement, (vii) to the extent required by
the Credit Agreement, the Administrative Agent has received a processing and
recordation fee of $3,500 as of the Effective Date and (viii) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to Section 2.15 of the Credit Agreement, duly completed and executed by
the Assignee; (b) agrees that (i) it will, independently and without reliance on
any Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, (ii)
it will perform in accordance with their terms all of the obligations that by
the terms of the Loan Documents are required to be performed by it as a Lender
and (iii) it will make or invest in its Commitments and Loans for its own
account in the ordinary course and without a view to distribution of such
Commitments and Loans within the meaning of the Securities Act or the Exchange
Act, or other federal securities laws (it being understood that, subject to the
provisions of Sections 2.16(c), 11.02(d) and 11.04 of the Credit Agreement, the
disposition of such Commitments and Loans or any interests therein shall at all
times remain within its exclusive control); and (c) hereby expressly consents
to, ratifies (genehmigt) and confirms the declarations and acts made by the
Collateral Agent on behalf and in the name of the Assignee as Future Pledgee (as
defined in the relevant German Security Agreement) in the German Security
Agreements. The Assignee confirms that it is aware of the contents of the German
Security Agreements.




--------------------------------------------------------------------------------




2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed by one or more of
the parties hereto on any number of separate counterparts, each of which shall
be an original, but all of which, taken together, shall constitute one original
agreement. Delivery of an executed counterpart of this Assignment and Assumption
by facsimile, email or other electronic transmission (including in portable
document format (“pdf”) or other similar format) shall be effective as delivery
of a manually executed counterpart hereof. This Assignment and Assumption shall
be construed in accordance with and governed by, the law of the State of New
York without regard to conflicts of principles of law that would require the
application of the laws of another jurisdiction.




--------------------------------------------------------------------------------








EXHIBIT D
Form of
COMPLIANCE CERTIFICATE




I, [_________], the [Financial Officer] of [_____________] (in such capacity and
not in my individual capacity), hereby certify that, with respect to that
certain Amended and Restated Credit Agreement, dated as of June 2, 2015 (as
amended, restated, supplemented, extended, renewed, refunded, replaced,
refinanced or otherwise modified from time to time in one or more agreements,
the “Credit Agreement”), by and among NOVELIS INC., a corporation amalgamated
under the Canada Business Corporations Act, AV METALS INC., a corporation formed
under the Canada Business Corporations Act, the Subsidiary Guarantors from time
to time party thereto (such term and each other capitalized term used but not
defined herein having the meaning given to it in the Credit Agreement), the
Lenders from time to time party thereto, BANK OF AMERICA, N.A., as
Administrative Agent and as Collateral Agent, and the other parties party
thereto:


(a)
No Default has occurred under the Credit Agreement which has not been previously
disclosed, in writing, to the Administrative Agent pursuant to a Compliance
Certificate.1      



(b)
[Attached hereto as Schedule 1 are detailed calculations setting forth the
Borrower’s Excess Cash Flow.]2      



(c)
Attached hereto as Schedule 2 is the report of [accounting firm].3      



(d)
Attached hereto as Schedule 3 are detailed calculations showing a reconciliation
of Consolidated EBITDA to the net income set forth on the statement of income,
on a quarterly basis.



(e)
Attached hereto as Schedule 4 is a detailed account of all Investments made in
reliance on Section 6.04(r) of the Credit Agreement4      



(f)
Attached hereto as Schedule 5 is a detailed account of all Dividends made in
reliance on Section 6.08(d) of the Credit Agreement.5      











_______________________________________
1 If a Default shall have occurred, an explanation specifying the nature and
extent of such Default shall be provided on a separate page together with an
explanation of the corrective action taken or proposed to be taken with respect
thereto (include, as applicable, information regarding actions, if any, taken
since prior certificate).


2 To accompany annual financial statements only.


3 To accompany annual financial statements only, to the extent permitted under
applicable accounting guidelines. The report must opine or certify that, with
respect to its regular audit of such financial statements, which audit was
conducted in accordance with GAAP.


4 Specify which clause of Section 6.04(r) such Investment was made pursuant to
and calculate in reasonable detail the amount of the Cumulative Credit or Annual
Credit, as applicable, immediately prior to such election and the amount thereof
elected to be so applied, in the case of Investments made pursuant to Section
6.04(r)(iii) or (iv), the Total Net Leverage Ratio and, in the case of
Investments made pursuant to Section 6.04(r)(iii), the amount of Liquidity.








--------------------------------------------------------------------------------








(g)
Attached hereto as Schedule 6 is a detailed account of all Permitted Prepayments
made in reliance on Section 6.11(a) of the Credit Agreement.6     



(h)
Attached hereto as Schedule 7 are detailed calculations showing the Senior
Secured Net Leverage Ratio and the Consolidated Interest Coverage Ratio, in each
case as of the last day of the applicable Test Period.





[Signature Page Follows]


































____________________________________
(cont'd from previous page)
5 Specify which clause of Section 6.08(d) such Dividend was made pursuant to
and calculate in reasonable detail the amount of the Cumulative Credit or Annual
Credit, as applicable, immediately prior to such election and the amount thereof
elected to be so applied, in the case of Dividends made pursuant to Section
6.04(d)(ii) or (iii), the Total Net Leverage Ratio and, in the case of Dividends
made pursuant to Section 6.04(d)(ii), the amount of Liquidity.


6 Specify which clause of Section 6.11(a) such Permitted Prepayment was made
pursuant to and calculate in reasonable detail the amount of the Cumulative
Credit or Annual Credit, as applicable, immediately prior to such election and
the amount thereof elected to be so applied, in the case of a Permitted
Prepayment made pursuant to Section 6.11(a)(i)(z)(2) or (3), the Total Net
Leverage Ratio and, in the case of a Permitted Prepayment made pursuant to
Section 6.11(a)(i)(z)(2), the amount of Liquidity.




--------------------------------------------------------------------------------






Dated this [    ] day of [                 ], 20[  ].
[ ]
By: _______________________________ Name:
Title:    [Financial Officer]





--------------------------------------------------------------------------------








SCHEDULE 1
Excess Cash Flow
[See attached]




--------------------------------------------------------------------------------
















SCHEDULE 2


Report of Accounting Firm
[See attached]




--------------------------------------------------------------------------------








SCHEDULE 3


Reconciliation of Consolidated EBITDA to Net Income
[See attached]




--------------------------------------------------------------------------------








SCHEDULE 4
Investments
[See attached]




--------------------------------------------------------------------------------






SCHEDULE 5
Dividends
[See attached]






--------------------------------------------------------------------------------






SCHEDULE 6
Permitted Prepayments
[See attached]






--------------------------------------------------------------------------------






SCHEDULE 7


Senior Secured Net Leverage Ratio and Consolidated Interest Coverage Ratio
[See attached]




--------------------------------------------------------------------------------






EXHIBIT O


Form of
Solvency Certificate


__________ __, 2015
The undersigned, the chief financial officer of each of the Borrower, hereby
certifies on behalf of the Borrower and for the benefit of the Lenders and the
Administrative Agent that:
1.    This Certificate is provided pursuant to Section 4.01(h) of, and in
connection with the consummation of the transactions contemplated by, the
Amended and Restated Credit Agreement, dated as of June 2, 2015 (as amended,
restated, supplemented, extended, renewed, refunded, replaced, refinanced or
otherwise modified from time to time in one or more agreements, the “Credit
Agreement”), by and among NOVELIS INC., a corporation amalgamated under the
Canada Business Corporations Act (the “Borrower”), AV METALS INC., a corporation
formed under the Canada Business Corporations Act, the Subsidiary Guarantors
from time to time party thereto (such term and each other capitalized term used
but not defined herein having the meaning given to it in the Credit Agreement),
the Lenders from time to time party thereto, BANK OF AMERICA, N.A., as
Administrative Agent and as Collateral Agent, and the other parties party
thereto.
2.    At the time of and immediately after the consummation of the Transactions
to occur on the Closing Date, and at the time of and immediately following the
making of each Loan and after giving effect to the application of the proceeds
of each Loan and the operation of the Contribution, Intercompany, Contracting
and Offset Agreement, (a) the fair value of the assets of the Borrower and of
the Loan Parties (on a consolidated basis with their Subsidiaries) will exceed
their debts and liabilities, subordinated, contingent, prospective or otherwise;
(b) the present fair saleable value of the property of the Borrower and the Loan
Parties (on a consolidated basis with their Subsidiaries) will be greater than
the amount that will be required to pay the probable liability of their debts
and other liabilities, subordinated, contingent, prospective or otherwise, as
such debts and other liabilities become absolute and matured; (c) the Borrower
and the Loan Parties (on a consolidated basis with their Subsidiaries) will be
able to pay their debts and liabilities, subordinated, contingent, prospective
or otherwise, as such debts and liabilities become absolute and matured; (d) the
Borrower and the Loan Parties (on a consolidated basis with their Subsidiaries)
will not have unreasonably small assets with which to conduct their business in
which they are engaged as such business is now conducted and is proposed to be
conducted following the Closing Date; and (e) the Borrower and the Loan Parties
(on a consolidated basis with their Subsidiaries) are not “insolvent” as such
term is defined under any bankruptcy, insolvency or similar laws of any
jurisdiction in which any Loan Party is organized or incorporated (as
applicable), or otherwise unable to pay their debts as they fall due.
[Signature Page Follows]




--------------------------------------------------------------------------------






In Witness Whereof, the undersigned has executed this certificate on the date
first written above.
Novelis Inc.
By: _____________________________
Name:     Title:







--------------------------------------------------------------------------------




Schedule 1.01(b)
Subsidiary Guarantors


Canada
▪
8018243 Canada Limited



▪
4260848 Canada Inc.



▪
4260856 Canada Inc.



▪
8018227 Canada Inc.



United States
▪
Novelis Delaware LLC



▪
Aluminum Upstream Holdings LLC



▪
Novelis Acquisitions LLC



▪
Novelis Corporation



▪
Novelis Holdings Inc.



▪
Novelis PAE Corporation



▪
Novelis South America Holdings LLC



United Kingdom
▪
Novelis Europe Holdings Limited



▪
Novelis Services Limited



▪
Novelis UK Ltd



Switzerland
▪
Novelis AG



▪
Novelis Switzerland SA



Ireland
▪
Novelis Aluminium Holding Company



Germany
▪
Novelis Sheet Ingot GmbH



▪
Novelis Deutschland GmbH





--------------------------------------------------------------------------------








Brazil
▪
Novelis do Brasil Ltda.



France
▪
Novelis PAE S.A.S



Dubai


▪
Novelis MEA Ltd





--------------------------------------------------------------------------------






Schedule 1.01(c)
Excluded Collateral Subsidiaries


United States
•
Eurofoil, Inc. (USA)



Germany
•
Novelis Aluminum Beteiligungs GmbH



Brazil
•
Albrasilis Aluminio do Brasil Indústria e Comércio Ltda.



France
•
Novelis Laminés France SAS



Malaysia
•
Al Dotcom Sdn Berhad

•
Alcom Nikkei Specialty Coatings Sdn Berhad



India
•
Novelis (India) Infotech Ltd.



Mexico
•
Novelis de Mexico, S.A. de C.V.



Italy
•
Novelis Italia SpA





--------------------------------------------------------------------------------






Schedule 1.01(d)
Existing Secured Hedge Providers




 
Banco Bradesco S.A.
Bank of America, N.A.
The Bank of Nova Scotia
Barclays Bank PLC
Citibank, N.A.
Banco Citibank S.A
Credit Suisse International
Deutsche Bank AG
Goldman Sachs International
HSBC Bank Brasil S.A
HSBC Bank USA, National Association
ICBC
INTL FCStone Ltd.
Banco Itau BBA S.A
Jefferies Bache Financial Services, Inc.
JPMorgan Chase Bank, N.A.
Koch Commodities Europe Limited
Macquarie Bank Limited
Merrill Lynch International
Morgan Stanley Capital Group Inc.
Natixis Commodity Markets Limited
Royal Bank of Canada
Societe Generale
Standard Chartered Bank
SunTrust Bank
MUFG Union Bank, N.A.
Wells Fargo Bank, N.A.
Banco Bradesco S.A.
Bank of America, N.A.
The Bank of Nova Scotia
Barclays Bank PLC





--------------------------------------------------------------------------------






Schedule 1.01(e)
Administrative Agent’s Office




The Administrative Agent Office shall be located at 901 Main Street, Dallas, Tx
75202-3714 or at such other address as the Administrative Agent may from time to
time notify the Borrower and the Lenders.
With respect to payments in Dollars, the Administrative Agent's Account
No. 1366212250600 at Bank of America, N.A., ABA Routing No.: 026009593, Account
Name: Credit Services, Reference: Novelis Inc., or such other account as is
specified from time to time by the Administrative Agent in a notice to the
Borrower or, in the case of payments by Lenders, notice to the Lenders.




--------------------------------------------------------------------------------






Schedule 3.06(c)
Violations or Proceedings




None.




--------------------------------------------------------------------------------








Schedule 3.17
Pension Matters


None.




--------------------------------------------------------------------------------










Schedule 3.21
Material Indebtedness Documents


•
Each material Senior Note Document:

◦
Indenture, dated as of December 17, 2010, between Novelis Inc., as Issuer, the
guarantors named on the signature pages thereto and The Bank of New York Mellon
Trust Company, N.A., as Trustee, relating to the Issuer’s 83/8% Senior Notes due
2017

◦
Indenture, dated as of December 17, 2010, between Novelis Inc., as Issuer, the
guarantors named on the signature pages thereto and The Bank of New York Mellon
Trust Company, N.A., as Trustee, relating to the Issuer’s 83/4% Senior Notes due
2020

◦
Registration Rights Agreement, dated as of December 17, 2010, among Novelis
Inc., the guarantors named on the signature pages thereto, Citigroup Capital
Markets Inc., as Representative of the Initial Purchasers, relating to the
Issuer’s 83/8% Senior Notes due 2017

◦
Registration Rights Agreement, dated as of December 17, 2010, among Novelis
Inc., the guarantors named on the signature pages thereto, Citigroup Capital
Markets Inc., as Representative of the Initial Purchasers, relating to the
Issuer’s 83/4% Senior Notes due 2020

◦
Supplemental Indenture relating to the 8.375% Senior Notes due 2017, dated as of
December 7 2011 between Novelis Inc., 8018227 Canada Inc. and The Bank of New
York Mellon Trust Company, N.A., as Trustee.

◦
Supplemental Indenture relating to the 8.75% Senior Notes due 2020, dated as of
December 7, 2011 between Novelis Inc., 8018227 Canada Inc. and The Bank of New
York Mellon Trust Company, N.A., as Trustee.

◦
Supplemental Indenture, relating to the 8.375% Senior Notes due 2017, among
Novelis Inc., Novelis Delaware LLC, and The Bank of New York Mellon Trust
Company, N.A., as Trustee, dated as of March 27, 2012

◦
Supplemental Indenture, relating to the 8.75% Senior Notes due 2020, among
Novelis Inc., Novelis Delaware LLC, and The Bank of New York Mellon Trust
Company, N.A., as Trustee, dated as of March 27, 2012

◦
Supplemental Indenture, relating to the 8.375% Senior Notes due 2017, among
Novelis Inc., 8018243 Canada Limited, and The Bank of New York Mellon Trust
Company, N.A., as Trustee, dated as of March 27, 2012

◦
Supplemental Indenture, relating to the 8.75% Senior Notes due 2020, among
Novelis Inc., 8018243 Canada Limited, and The Bank of New York Mellon Trust
Company, N.A., as Trustee, dated as of March 27, 2012

◦
Supplemental Indenture, relating to the 8.375% Senior Notes due 2017, among
Novelis Inc., Novelis Sheet Ingot GmbH, and The Bank of New York Mellon Trust
Company, N.A., as Trustee, dated as of August 8, 2012

◦
Supplemental Indenture, relating to the 8.75% Senior Notes due 2020, among
Novelis Inc., Novelis Sheet Ingot GmbH, and The Bank of New York Mellon Trust
Company, N.A., as Trustee dated as of August 8, 2012

◦
Supplemental Indenture, relating to the 8.375% Senior Notes due 2017, among
Novelis Inc., Novelis MEA Ltd, and The Bank of New York Mellon Trust Company,
N.A., as Trustee, dated as of July 30, 2013

◦
Supplemental Indenture, relating to the 8.75% Senior Notes due 2020, among
Novelis Inc., Novelis Novelis MEA Ltd, and The Bank of New York Mellon Trust
Company, N.A., as Trustee dated as of July 30, 2013

◦



•
Each material Revolving Credit Loan Document:

◦
Second Amended and Restated Credit Agreement, dated as of October 6, 2014, among
Novelis Inc., AV Metals Inc., the other Loan Parties party thereto, Wells Fargo
Bank, National Association, as Administrative Agent and Collateral Agent for the
Lenders, the Lenders party thereto and the other parties thereto (the “Revolving
Credit Agreement”)

◦
All exhibits and schedules to the Revolving Credit Agreement





--------------------------------------------------------------------------------






Schedule 3.24
Location of Material Inventory and Equipment


See Schedules 2(c), 2(d) and 8(a) of the Perfection Certificate of each Loan
Party, which are incorporated herein by reference.


Location of Collateral in Possession of Persons Other Than Any Loan Party


See Schedule 2(e) of the Perfection Certificate of each Loan Party, each of
which is incorporated herein by reference.






--------------------------------------------------------------------------------






Schedule 4.01(g)
Foreign and Local Counsel


•
Lawson Lundell, LLP, as special British Columbia counsel to the Loan Parties



•
Lavery de Billy, LLP, as special Quebec counsel to the Loan Parties



•
DWF LLP, as UK counsel to the Loan Parties



•
Noerr LLP, as German counsel to the Loan Parties



•
CMS Bureau Francis Lefebvre, as French counsel to the Loan Parties



•
Levy & Salomao Advogados, as Brazilian counsel to the Loan Parties



•
A&L Goodbody, as Irish counsel to the Loan Parties



•
CMS von Erlach Poncet AG, as Swiss counsel to the Loan Parties



•
CMS Adonnino Ascoli & Cavasola Scamoni, as Italian counsel to the Loan Parties



•
King & Spalding, as Georgia and Texas counsel to the Loan Parties



•
Tucker, Ellis & West, as Ohio counsel to the Loan Parties



•
Jackson Kelly PLLC, as West Virginia counsel to the Loan Parties



•
Ice Miller, as Indiana counsel to the Loan Parties



•
Taft, Stettinius & Hollister LLP, as Kentucky counsel to the Loan Parties



•
Torys LLP, as US and Canadian counsel to the Loan Parties

•



•
Sidley Austin, as Chinese and Hong Kong counsel to the Loan Parties



•
King & Spalding, as Dubai counsel to the Loan Parties



•
LCT Lawyers, as Vietnamese counsel to the Loan Parties



•
Shin & Kim, as Korean counsel to the Loan Parties



•
Goodrich Riquelme Associados, as Mexican counsel to the Loan Parties





--------------------------------------------------------------------------------






Schedule 4.01(o)(iii)
Title Insurance Amounts


Mortgaged Property
Amount
1261 Willow Run Road, Greensboro, Georgia
$8,110,000.00
5901 N. 13th Street, Terre Haute, Indiana
$24,450,000.00
302 Mayde Road, Berea, Kentucky
$16,500,000
Lake Road North, Scriba, New York
$28,920,000.00
390 Griswold Street NE, Warren, Ohio
$13,670,000.00
1800 Speedway Street, Fairmont, West Virginia
$22,300,000.00
1 Lappan’s Lane and 945 Princess Street, Kingston, Ontario
C$50,710,000
2040 rue Fay, Saguenay, Quebec
C$20,980,000







--------------------------------------------------------------------------------








Schedule 5.11(b)
Certain Subsidiaries


None.




--------------------------------------------------------------------------------






Schedule 5.16
Post-Closing Covenants
To the extent not delivered on the Closing Date, each applicable Loan Party
shall perform the obligations set forth below, as soon as commercially
reasonable, but in no event later than the date specified after the Closing Date
applicable to each item set forth below. Capitalized terms used herein without
definition shall have the meanings assigned to such terms in the Credit
Agreement.


1.
Brazil



(a)    No later than 20 days (or such longer period as may be agreed to by the
Administrative Agent in its sole discretion) after the date Brazilian counsel to
the Collateral Agent confirms to the Collateral Agent the receipt of the
original powers of attorney of Bank of America, N.A. and Wells Fargo Bank,
National Association, granted for execution of the Sixth Amendment to the Public
Deed of Mortgage, Novelis do Brasil Ltda. shall execute and deliver the Sixth
Amendment to the Public Deed of Mortgage in form and substance reasonably
satisfactory to the Administrative Agent, and within 30 days from execution and
delivery of the Sixth Amendment to the Public Deed of Mortgage (or such longer
period as may be agreed to by the Administrative Agent in its sole discretion),
Novelis do Brasil Ltda. shall complete all required filings and other actions
related thereto, with the exception of the property located in Ouro Preto, State
of Minas Gerais, registered under real estate record file N. 6,587 of the Real
Estate Registry Office of the City of Ouro Preto, which is subject to the
obligations of filing according to the Agreement of Partial Discharge of
Mortgage dated August 1st, 2013.


(b)    No later than 20 days after the Closing Date (or such longer period as
may be agreed to by the Administrative Agent in its sole discretion), Novelis do
Brasil Ltda. shall obtain the sworn translation into Portuguese and registration
before the competent Registry of Deeds and Documents or the Real Estate Registry
Office, as the case may be, of (i) the Sixth Amendment to the Accounts Pledge
Agreement, (ii) the Sixth Amendment to the Quota Pledge Agreement, (iii) the
Fourth Amendment to the Receivables Pledge Agreement and (iv) the Sixth
Amendment to the Equipment and Inventory Pledge Agreement, each dated as of June
2, 2015.
 
(c)    No later than 30 days after the Closing Date (or such longer period as
may be agreed to by the Administrative Agent in its sole discretion), the
registration of the amendment of Novelis do Brasil Ltda.’s Articles of
Association to reflect the Sixth Amendment to the Quota Pledge Agreement shall
be completed.


2.
Ireland



(a)
No later than 15 Business Days (or such later date as may be agreed to by the
Administrative Agent in its sole discretion), the Irish Guarantor shall deliver
(i) evidence that each of the Loan Parties are members of the same group of
companies consisting of a holding company and its subsidiaries for the purposes
of Section 155 of the Companies Act 1963 of Ireland and Section 35 of the
Companies Act 1990 of Ireland and (ii) a signed form C1, in a form reasonably
acceptable to the Collateral Agent, from each Irish Guarantor with respect to
each Security Document to which it is a party.



3.
DIFC



(a)     No later than 10 Business Days after the Closing Date (or such later
date as may be agreed to by the Administrative Agent in its sole discretion),
Novelis MEA Ltd shall register, or shall cause to be registered, the DIFC
security agreement entered into by Novelis MEA Ltd with the Security Registry of
the DIFC, by way of filing a financing statement in respect of each security
document and ensuring payment of the applicable fee.






--------------------------------------------------------------------------------




(b)
No later than 10 Business Days after the Closing Date (or such later date as may
be agreed to by the Administrative Agent in its sole discretion), Borrower shall
register, or shall cause to be registered, the DIFC share security agreement
entered into by the Borrower in respect of the shares it holds in Novelis MEA
Ltd with the Security Registry of the DIFC, by way of filing a financing
statement in respect of each security document and ensuring payment of the
applicable fee.



4.
CANADA



(a)    The Borrower shall use its commercially reasonable efforts to obtain, no
later than 180 days after the Closing Date (or such later date as may be agreed
to by the Administrative Agent in its sole discretion), and in form and
substance satisfactory to the Administrative Agent, an estoppel letter from each
of De Lage Landen Services Canada Inc. and Element Fleet Management Inc. in
respect of the PPSA registrations listed below, and to deliver the same to the
Administrative Agent and its legal counsel:


(i)
Lien under file number 688008564, registration 20130624 1038 1529 4631, granted
by Novelis Inc., in favor of De Lage Landen Services Canada Inc.;

(ii)
Lien under file number 687574593, registration 20130606 1939 1532 1321, granted
by Novelis Inc., in favor of De Lage Landen Services Canada Inc.; and

(iii)
Lien under file number 666467676, registration 20101209 1212 1254 3787, granted
by Novelis Inc., in favor of Element Fleet Management Inc. (as assigned by GE
Vehicle and Equipment Leasing under registration no. 20131017 1438 1530 4766).



5.
US MORTGAGE REQUIREMENTS



(a)    Within 90 Business Days of the Closing Date (or such longer period as may
be agreed to by the Administrative Agent in its reasonable discretion), the
Collateral Agent shall have received:


(i)    a Mortgage (or a modification to an existing mortgage if reasonably
acceptable to the Administrative Agent) encumbering each Mortgaged Property for
the benefit of the Secured Parties, duly executed and acknowledged by each Loan
Party that holds any direct interest in such Mortgaged Property, and otherwise
in form for recording in the recording office of each applicable political
subdivision where each such Mortgaged Property is situated, together with such
certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof to create a mortgage lien (or,
as applicable, to modify an existing mortgage lien) under Applicable Law, and
such financing statements and any other instruments necessary to grant (or
modify, if applicable) a lien under the laws of any applicable jurisdiction, all
of which shall be in form and substance reasonably satisfactory to Collateral
Agent;


(ii)    with respect to each Mortgaged Property, such consents, approvals,
amendments, supplements, estoppels, tenant subordination agreements or other
instruments as reasonably necessary to consummate the Transactions or as shall
reasonably be deemed necessary by the Administrative Agent in order for the
owner or holder of the fee interest in such Mortgaged Property to grant (or, if
applicable, modify) the Lien contemplated by the Mortgage with respect to such
Mortgaged Property;


(iii)    with respect to each Mortgage of property located in the United States,
a policy of title insurance (or marked up title insurance commitment having the
effect of a policy of title insurance) or a title insurance endorsement to an
existing title policy insuring the Lien of such Mortgage as a valid, perfected
mortgage Lien on the Mortgaged Property and fixtures described therein having
the priority specified in the Intercreditor Agreement in the amount set forth on
Schedule 4.01(o)(iii), which policy (or such marked-up commitment) (each, a
“Title Policy”) shall (A) be issued by the Title Company, (B) to the extent
necessary, include such reinsurance arrangements (with provisions for direct
access, if necessary) as shall be reasonably acceptable to the Collateral Agent,
(C) contain a “tie-in” or “cluster” endorsement, if available under Applicable
Law (i.e., policies which insure against losses regardless of location or
allocated value of the insured property up to a stated maximum coverage amount),
(D) have been supplemented by such endorsements (or where such endorsements are
not available, opinions of special counsel, architects or other professionals
reasonably acceptable to the Collateral Agent) as shall be reasonably requested
by the Administrative Agent (including endorsements on matters relating to
usury, first loss, last dollar, zoning, contiguity, revolving credit, doing
business, non-imputation, public road access, survey, variable rate,
environmental lien, subdivision, mortgage recording tax, separate tax lot,
revolving credit, and so-called comprehensive coverage over covenants and




--------------------------------------------------------------------------------




restrictions), and (E) contain no exceptions to title other than exceptions
acceptable to the Collateral Agent, it being acknowledged that Permitted Liens
of the type described in Section 6.02(a), 6.02(b), 6.02(d), 6.02(f) (clause (x)
only), 6.02(g), and 6.02(k) shall be acceptable;


(iv)    with respect to each applicable Mortgaged Property, such affidavits,
certificates, information (including financial data) and instruments of
indemnification (including a so-called “gap” indemnification) as shall be
reasonably required to induce the Title Company to issue the Title Policy/ies
and endorsements contemplated above;


(v)    evidence reasonably acceptable to the Collateral Agent of payment by the
applicable Loan Parties of all Title Policy premiums, search and examination
charges, escrow charges and related charges, mortgage recording taxes, fees,
charges, costs and expenses required for the recording of the Mortgages and
issuance of the Title Policies referred to above;


(vi)    with respect to each Mortgaged Property, copies of all Leases in which
any Loan Party or any Restricted Subsidiary holds the lessor’s interest or other
agreements relating to possessory interests, if any, in each case providing for
annual rental payments in excess of $500,000. To the extent any of the foregoing
affect any Mortgaged Property, such agreement shall be subordinate to the Lien
of the Mortgage to be recorded against such Mortgaged Property, either expressly
by its terms or pursuant to a subordination, non-disturbance and attornment
agreement, and shall otherwise be reasonably acceptable to the Collateral Agent;


(vii)    with respect to each Mortgaged Property, each Company shall have made
all material notifications, registrations and filings, to the extent required
by, and in accordance with, all Governmental Real Property Disclosure
Requirements applicable to such Mortgaged Property;


(viii)    to the extent requested by the Administrative Agent, Surveys with
respect to the Mortgaged Properties;


(ix)    with respect to each Mortgaged Property situated in the United States, a
completed Federal Emergency Management Agency Standard Flood Hazard
Determination acknowledged notice to the applicable Loan Party and flood
insurance (if appropriate) for each such Mortgaged Property; and


(x)    with respect to each Mortgaged Property, a favorable written opinion
addressed to the Agents, the Issuing Banks and the Lenders from (i) local
counsel in the jurisdiction in which such Mortgaged Property is located with
respect to the enforceability and perfection of the Mortgage (or modification)
and other matters customarily included in such opinions and (ii) counsel for the
applicable Loan Party regarding due authorization, execution and delivery of
such Mortgage, in each case, in form and substance reasonably satisfactory to
the Collateral Agent.


6.
MEXICO



(a)    No later than 60 days (or such later date as may be agreed to by the
Administrative Agent in its sole discretion), the Loan Parties shall (i) execute
and deliver the Security Documents required to assign, grant, continue or
perfect the Collateral Agent’s security interest under Mexican law in certain
accounts receivable and related assets of Novelis Corporation owing from certain
Mexican account debtors , (ii) deliver any related Collateral required to be
delivered pursuant to such Security Documents and the other Loan Documents in
connection therewith and (iii) complete all required filings and other actions
related thereto, in each case in form and substance reasonably satisfactory to
the Administrative Agent.


7.
ITALY



(a)    No later than 5 Business Days (or such later date as may be agreed to by
the Administrative Agent in its sole discretion), the Loan Parties shall (i)
execute and deliver the Security Documents required to assign, grant, continue
or perfect the Collateral Agent’s security interest under Italian law in the
Equity Interests of Novelis Italia SpA, (ii) deliver any related Collateral
required to be delivered pursuant to such Security Documents and the other Loan
Documents in connection therewith and (iii) complete all required filings and
other actions related thereto, in each case in form and substance reasonably
satisfactory to the Administrative Agent.




--------------------------------------------------------------------------------




Schedule 6.01(b)
Existing Indebtedness
EXISTING NON-INTERCOMPANY INDEBTEDNESS
Lender
Borrower
Currency
Amount
Issue Date
Maturity
Description
NORTH AMERICA
Cisco
Novelis Inc.
USD
11,000,000
maximum
 
7/2017
Data Center Capital lease
Cisco
Novelis R&D
USD
520,228
 
3/1/2017
Capital lease for network, phones & storage
Cisco
Novelis Corp
USD
1,767,354
 
3/1/2018
-North America LAN Infrastructure
HCL America Inc
Novelis Corp
USD
1,242,883 maximum
 
12/31/2017
VMWare Technology licenses
Novi Furniture
Novelis Corp
USD
180,821
 
3/2018
Furniture lease
ASIA
Shinhan Bank
Novelis Korea Limited
KRW
30,000,000,000
 
12/29/2017
Facility Loan
Shinhan Bank
Novelis Korea Limited
KRW
20,000,000,000
 
12/23/2017
Working Capital Loan
NH Bank
Novelis Korea Limited
KRW
20,000,000,000
 
12/23/2016
Working Capital Loan
Shinhan Bank
Novelis Korea Limited
KRW
30,000,000,000
 
11/30/2015
Facility Loan
Bank of China
Novelis Korea Limited
KRW
16,000,000,000
 
11/30/2015
Facility Loan
NH Bank
Novelis Korea Limited
KRW
10,000,000,000
 
11/29/2015
Facility Loan
Woori Bank
Novelis Korea Limited
KRW
22,500,000,000
 
12/22/2017
Facility Loan
Bank of America
Novelis Korea Limited
KRW
30,000,000,000
 
12/20/2015
Working Capital Loan
KEB Bank
Novelis Korea Limited
KRW
30,000,000,000
 
12/21/2015
Facility Loan
KEB Bank
Novelis Korea Limited
KRW
2,000,000,000
 
6/15/2020
KEMCO Energy saving loan
KEB Bank
Novelis Korea Limited
KRW
400,000,000
 
9/15/2020
KEMCO Energy saving loan
KEB Bank
Novelis Korea Limited
KRW
1,400,000,000
 
9/15/2020
KEMCO Energy saving loan





--------------------------------------------------------------------------------




Shinhan Bank
Novelis Korea Limited
KRW
15,500,000,000
 
1/13/2018
Working Capital Loan
Shinhan Bank
Novelis Korea Limited
KRW
14,500,000,000
 
1/13/2018
Facility Loan
Citi Bank
Novelis Korea Limited
KRW
27,500,000,000
 
1/29/2016
Working Capital Loan
Shinhan Bank
Novelis Korea Limited
KRW
50,000,000,000
 
5/14/2015
Committed Line
KEB Bank
Novelis Korea Limited
KRW
30,000,000,000
 
5/14/2015
Committed Line
NH Bank
Novelis Korea Limited
KRW
60,000,000,000
 
3/31/2016
Committed Line
KEB Bank
Novelis Korea Limited
KRW
16,000,000,000
 
6/19/2015
Committed Line
HANA Bank
Novelis Korea Limited
KRW
30,000,000,000
 
6/20/2015
Committed Line
Woori Bank
Novelis Korea Limited
KRW
20,000,000,000
 
9/23/2015
Committed Line
Woori Bank
Novelis MEA Ltd.
USD
20,000,000
 
 
Working Capital Loan
Korea Exchange Bank, Hanoi Branch
Novelis Vietnam Co.
VND
50,000,000,000
 
12/1/2015
Working Capital Loan
Korea Exchange Bank, Hanoi Branch
Novelis Vietnam Co.
VND
82,400,000,000
 
3/4/2015
Working Capital Line
Standard Chartered Bank Vietnam Limited
Novelis Vietnam Co.
VND
84,200,000,000
 
9/2/2015
Working Capital Line
Korea Exchange Bank, Hanoi Branch
Novelis Vietnam Co.
VND
63,000,000,000
 
11/1/2015
Working Capital Line
Shinhan Bank Vietnam
Novelis Vietnam Co.
VND
210,000,000,000
 
6/13/2015
Working Capital Line
Shinhan Bank Vietnam
Novelis Vietnam Co.
VND
168,000,000,000
 
1/29/2016
Working Capital Line
Deutsche Bank (China) Co., Ltd.
Novelis (China) Aluminum Products Co. Ltd.
RMB
150,000,000
 
9/16/2015
Committed Line
EUROPE
Constellium Valais SA
Novelis Switzerland SA
CHF
27,371,932
 
12/2019
Capital lease - land and buildings





--------------------------------------------------------------------------------




Apetito Catering
Novelis Deutschland GmbH
EUR
33,411
 
10/2015
Capital lease - cafeteria renovation
HFH / NF-Leasing
Novelis Deutschland GmbH
EUR
95,100
 
9/30/2015
Capital lease - forklifts
Barlowworld
Novelis UK Ltd
GBP
114,099
 
12/2015
Capital lease - forklifts
CIT Group (UK) Ltd
Novelis AG
EUR/CHF/GBP
USD equivalent 850,000 maximum
 
2017
Capital lease - Dell desktops (frame agreement without specified maturity, but
approved for 5 years)
Portigon AG
Guarantee by Novelis Deutschland GmbH of debt of Aluminum Norf GmbH
EUR
432,593.82
 
 
Guarantee for Norf loan
SOUTH AMERICA
Banco do Brasil
Novelis do Brazil Ltda.
BRL
658,080
9/21/2012
4/15/2020
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
636,589
7/30/2012
4/16/2020
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
146,740
7/6/2012
9/16/2019
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
173,469
5/16/2012
9/16/2019
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
186,788
5/23/2012
11/18/2019
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
1,035,500
2/1/2012
12/17/2018
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
1,035,000
10/19/2011
12/17/2018
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
1,035,500
8/12/2011
12/17/2018
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
240,390
4/25/2012
12/17/2018
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
2,853,333
5/13/2011
3/15/2019
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
1,748,800
8/12/2011
3/15/2019
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
4,602,133
10/24/2011
3/15/2019
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
4,602,133
3/31/2012
3/15/2019
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
274,057
4/12/2012
3/15/2019
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
189,292
4/11/2012
2/17/2020
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
165,056
2/16/2012
9/16/2019
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
96,328
4/19/2012
9/16/2019
BNDES Loans





--------------------------------------------------------------------------------




Banco do Brasil
Novelis do Brazil Ltda.
BRL
429,770
3/23/2012
9/16/2019
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
52,500
4/8/2011
12/17/2018
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
107,273
4/20/2012
11/18/2019
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
0
4/11/2012
2/18/2015
BNDES Loans
Banco Itaú
Novelis do Brazil Ltda.
BRL
280,553
2/7/2012
4/15/2021
BNDES Loans
Banco Itaú
Novelis do Brazil Ltda.
BRL
760,417
10/10/2011
4/15/2021
BNDES Loans
Banco Itaú
Novelis do Brazil Ltda.
BRL
414,272
7/26/2011
4/15/2021
BNDES Loans
Banco Bradesco
Novelis do Brazil Ltda.
USD
34,200,000*
 
12/18/2014 to 5/25/2015
ACC Loans
Banco Safra
Novelis do Brazil Ltda.
USD
32,000,000
 
 
ACC Loan
Banco do Brasil
Novelis do Brazil Ltda.
USD
10,000,000
 
 
ACC Loan
Banco Itaú
Novelis do Brazil Ltda.
USD
60,000,000*
 
 
Finimp Loans
Deutsche Bank S/A
Novelis do Brazil Ltda.
USD
50,000,000*
 
 
Finimp Loans
Banco do Brasil
Novelis do Brazil Ltda.
USD
20,000,000
7/18/2014
7/13/2015
4131
Banco do Brasil
Novelis do Brazil Ltda.
USD
30,000,000
7/25/2014
7/20/2015
4131
Banco Santander
Novelis Brazil Ltda.
USD
32,000,000
11/14/2014
11/9/2015
4131



_____________________________________________


* Denotes the maximum aggregate amount that can be borrowed from time to time




--------------------------------------------------------------------------------




Schedule 6.02(c)
Existing Liens


Debtor
Secured Party
Jurisdiction/
Office
File Number/
Date Filed
Type of UCC
Description of Collateral
Disposition
4260848 Canada Inc.
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114669
12-28-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2014058409
7-1-14
UCC-
Amendment
 
Amendment of File 2010114669;
Amends the address of the Debtor
4260848 Canada Inc.
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114701
12-28-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2013056589
5-15-13
UCC-3
Assignment
 
Assignment of File
2010114701;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014058439
7-1-14
UCC-3
Amendment
 
Amendment of File
2010114701;
Amends the address of the Debtor
4260848 Canada Inc.
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2013055825
5-14-13
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014058436
7-1-14
UCC-3
Amendment
 
Amendment of File
2013055825;
Amends the address of the Debtor
4260848 Canada Inc.
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092373
10/08/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
4260856 Canada Inc.
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114670
12-28-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 





--------------------------------------------------------------------------------




 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2014058408
7-1-14
UCC-3
Amendment
 
Amendment of File
2010114670;
Amends the address of the Debtor
4260856 Canada Inc.
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114704
12-28-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent
District of Columbia
Recorder of Deeds
2013056500
5-15-13
UCC-3
Assignment
 
Assignment of File 2010114704;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
 
 Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia
Recorder of Deeds
2014058440
7-1-14
UCC-3
Amendment
 
Amendment of File
2010114704;
Amends the address of the Debtor
4260856 Canada Inc.
 Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia
Recorder of Deeds
2013055807
5-4-13
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
 Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia
Recorder of Deeds
2014058434
7-1-14
UCC-3
Amendment
 
Amendment of File
2013055807;
Amends the address of the Debtor
4260856 Canada Inc.
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia
Recorder of Deeds
2014092355
10/08/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
8018227 Canada Inc.
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2011122394
12-8-11
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2013056583
5-15-13
UCC-3
Assignment
 
Assignment of File
2011122394;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent





--------------------------------------------------------------------------------




 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014058431
7-1-14
UCC-3
Amendment
 
Amendment of File
2011122394;
Amends the address of the Debtor
8018227 Canada Inc.
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2011122395
12-8-11
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2014058412
7-1-14
UCC-3
Amendment
 
Amendment of File
2011122395;
Amends the address of the Debtor
8018227 Canada Inc.
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2013055826
5-14-13
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014058437
7-1-14
UCC-3
Amendment
 
Amendment of File
2013055826;
Amends the address of the Debtor
8018227 Canada Inc.
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092374
10/08/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
8018243 Canada Limited
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2012033310
3-29-12
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2013056584
5-15-13
UCC-3
Assignment
 
Assignment of File 2012033310;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014058432
7-1-14
UCC-3
Amendment
 
Amendment of File
2013056584;
Amends the address of the Debtor
8018243 Canada Limited
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2012033311
12-8-11
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 





--------------------------------------------------------------------------------




 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2014058411
7-1-14
UCC-3
Amendment
 
Amendment of File
2012033311;
Amends the address of the Debtor
8018243 Canada Limited
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2013055809
5-14-13
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014058435
7-1-14
UCC-3
Amendment
 
Amendment of File
2013055809;
Amends the address of the Debtor
8018243 Canada Limited
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092357
10/08/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Aluminum Upstream Holdings LLC
Bank of America, N.A., as Collateral Agent
Delaware
Secretary of State
2010 4503334
12-20-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent
Delaware
Secretary of State
2013 1816223
5-13-13
UCC-3
Assignment
 
Assignment of File 2010 4503334;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
Aluminum Upstream Holdings LLC
Bank of America, N.A., as Collateral Agent
Delaware
Secretary of State
2010 4503995
12-20-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Aluminum Upstream Holdings LLC
Wells Fargo Bank, National Association as Collateral Agent
Delaware
Secretary of State
2013 1815886
5-13-13
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo Bank, National Association as Collateral Agent
Delaware
Secretary of State
2014 4007175
10/06/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
Aluminum Upstream Holdings LLC
Wells Fargo Bank, National Association as Collateral Agent
Delaware
Secretary of State
2014 4006441
10/06/2014
UCC-1
All assets now owned or hereafter acquired by the debtor in which debtor
otherwise has rights.
 
AV Metals Inc.
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114652
12-27-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
AV Metals Inc.
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114698
12-28-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 





--------------------------------------------------------------------------------




 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2013056587
12-28-0
UCC-3
Assignment
 
Assignment of File
2010114698;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
AV Metals Inc.
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2013055805
5-14-13
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
AV Metals Inc.
Bank of America, N.A., as Collateral Agent
Fulton County, Georgia
0602010-10960
12-20-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent
Fulton County, Georgia
0602013-04170
5-14-13
UCC-3
Assignment
 
Assignment of File 0602010-10960;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
AV Metals Inc.
Bank of America, N.A., as Collateral Agent
Fulton County, Georgia
0602010-10958
12-20-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
AV Metals Inc.
Wells Fargo Bank, National Association, as Collateral Agent
Fulton County, Georgia
0602013-04169
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
AV Metals Inc.
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092353
10/08/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
AV Metals Inc.
Wells Fargo Bank, National Association, as Collateral Agent
Fulton County, Georgia
0602014-08708
10/07/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis Acquisitions LLC
Bank of America, N.A., as Collateral Agent
Delaware
Secretary of State
2010 4503417
12-20-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent
Delaware
Secretary of State
2013 1816264
5-13-14
UCC-3
Assignment
 
Assignment of File 2010 4503417;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
Novelis Acquisitions LLC
Bank of America, N.A., as Collateral Agent
Delaware
Secretary of State
2010 4503854
12-20-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 





--------------------------------------------------------------------------------




Novelis Acquisitions LLC
Wells Fargo Bank, National Association, as Collateral Agent
Delaware
Secretary of State
2013 1815944
12-20-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo Bank, National Association, as Collateral Agent
Delaware
Secretary of State
2014 4007274
10/06/2014
UCC-3
Amendment
(remained the same as above)
Debtor Party Information Change regarding mailing address
Novelis Acquisitions LLC
Wells Fargo Bank, National Association, as Collateral Agent
Delaware
Secretary of State
2014 4006557
10/06/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis AG
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114681
12-28-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2014092060
10/07/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2015023219
03/13/2015
UCC-3 Amendment
(See Exhibit A attached.)
Collateral Description Change regarding added Exhibit A
Novelis AG
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2010114714
12-28-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056596
5-13-14
UCC-3
Assignment
 
Assignment of File
2010114714;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092087
10/07/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2015023230
03/13/2015
UCC-3 Amendment
(See Exhibit A attached.)
Collateral Description Change regarding added Exhibit A
Novelis AG
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2013055815
5-14-13
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092343
10/08/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2015023227
03/13/2015
UCC-3 Amendment
(See Exhibit A attached.)
Collateral Description Change regarding added Exhibit A





--------------------------------------------------------------------------------




Novelis AG
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092363
10/08/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2015023224
03/13/2015
UCC-3 Amendment
(See Exhibit A attached.)
Collateral Description Change regarding added Exhibit A
Novelis Ltd
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114684
12-28-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2014092061
10/07/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2015023220
03/13/2015
UCC-3 Amendment
(See Exhibit A attached.)
Collateral Description Change regarding added Exhibit A
Novelis Ltd
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114716
12-28-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2013056598
5-15-13
UCC-3
Assignment
 
Assignment of File 2010114716;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092086
10/07/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2015023231
03/13/2015
UCC-3 Amendment
(See Exhibit A attached.)
Collateral Description Change regarding added Exhibit A
Novelis Ltd
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2013055817
5-14-13
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092341
10/08/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2015023229
03/13/2015
UCC-3 Amendment
(See Exhibit A attached.)
Collateral Description Change regarding added Exhibit A
Novelis Ltd
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092365
10/08/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2015023222
03/13/2015
UCC-3 Amendment
(See Exhibit A attached.)
Collateral Description Change regarding added Exhibit A





--------------------------------------------------------------------------------




Novelis SA
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114682
12-28-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2014092062
10/07/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2015023221
03/13/2015
UCC-3 Amendment
(See Exhibit A attached.)
Collateral Description Change regarding added Exhibit A
Novelis SA
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114715
12-28-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
201305659
5-15-13
UCC-3
Assignment
 
Assignent of File
2010114715;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092085
10/07/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2015023232
03/13/2015
UCC-3 Amendment
(See Exhibit A attached.)
Collateral Description Change regarding added Exhibit A
Novelis SA
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2013055816
5-14-13
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092342
10/08/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2015023228
03/13/2015
UCC-3 Amendment
(See Exhibit A attached.)
Collateral Description Change regarding added Exhibit A
Novelis SA
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092364
10/08/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2015023223
03/13/2015
UCC-3 Amendment
(See Exhibit A attached.)
Collateral Description Change regarding added Exhibit A
Novelis Aluminium Holding Company
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114641
12-27-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2014092063
10/07/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address





--------------------------------------------------------------------------------




Novelis Aluminium Holding Company
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2010114727
12-28-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056605
5-15-13
UCC-3
Assignment
 
Assignment of File
2010114727;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092084
10/07/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
Novelis Aluminium Holding Company
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2013055821
5-14-13
UCC-1
All Assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092090
10/07/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
Novelis Aluminium Holding Company
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092369
10/08/2014
UCC-1
All Assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent (ABL)
Delaware Secretary of State
2013 1816108
5-13-13
UCC-3
Assignment
 
Assignment of File 2010 4503110;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
 
Wells Fargo Bank, National Association, as Collateral Agent
Delaware Secretary of State
2014 4007340
10/06/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
 
Bank of America, N.A., as Collateral Agent
Delaware Secretary of State
2014 4005187
10/06/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
 
Wells Fargo Bank, National Association, as Collateral Agent
Delaware Secretary of State
2014 4007423
10/06/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2014058410
7-1-14
UCC-3
Amendment
 
Amendment of File
2010114653;
Amends the address of the Debtor





--------------------------------------------------------------------------------




 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056588
5-15-13
UCC-3
Assignment
 
Assignment of File
2010114700;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
 
 Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014058438
7-1-14
UCC-3
Amendment
 
Amendment of File
2010114700;
Amends the address of the Debtor
 
 Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014058433
7-1-14
UCC-3
Amendment
 
Amendment of File
2013055806;
Amends the address of the Debtor
Novelis Corporation
Cisco Systems Capital Corporation
Barrow County Clerk of Superior Court
0072012019002
7-24-12
UCC-1
All of the Debtor's right, title and interest, now existing and hereafter
arising, in and to the following property, wherever located (i) all Equipment
from time to time subject to that Global Master Terms and Conditions ("Global
Master Agreement") No. 8959 dated November 30, 2011 between Debtor as lessee and
Secured Party as lessor and any and all Schedules from time to time entered into
under such Global Master Agreement (ii) all insurance, warranty, rental and
other claims and rights to payment and chattel paper arising out of such
Equipment, and (iii) all books, components, other computer networking and
telecommunications equipment and other equipment, manufactured by Cisco Systems,
Inc., its affiliates and others, together with all software and software license
rights relating to the foregoing, and all substitutions replacements, upgrades,
repairs, parts and attachments, improvements and accessions thereto.
 





--------------------------------------------------------------------------------




 
Cisco Systems Capital Corporation
Barrow County Clerk of Superior Court
007-2012-031276
12-11-12
UCC-3
Assignment
 
Assignment of #0072012019002; Assigned to SunTrust Equipment Finance & Leasing
Corp.
Novelis Corporation
Air Liquide Industrial US LP
Texas
 Secretary of State
05-0021329284
7-08-05
UCC-1
Vertical Vessel 9000 Gallon Serial# L1348
Vertical Vessel 13000 Gallon Serial# S1154 & S1155
(Location: Alcan Aluminum 448 County Route 1, Oswego NY 13126)
 
 
Air Liquide Industrial US LP
Texas
 Secretary of State
05-00265681
8-24-05
UCC-3 Amendment
 
Amends File No.
05-0021329284; Amends the Collateral - Collateral Added: Vertical Vessel 11000
Gallon Serial# 318 (Location: Chase City, VA)
 
Air Liquide Industrial US LP
Texas
 Secretary of State
10-00195118
7-07-10
UCC-3 Continuation
 
Continuation of File No.
05-0021329284; dated 7-08-05
Novelis Corporation
Air Liquide Industrial U.S. LP
Texas
 Secretary of State
09-0002194005
1-23-09
UCC-1
13,000 Gallon Nitrogen Vessel - Serial #13354
3,000 Gallon Argon Vessel - Serial #77-134-4
 
 
Air Liquide Industrial U.S. LP
Texas
 Secretary of State
14-00017720
1-17-14
UCC-3
Continuation
 
Continuation of File 09-0002194005;
Novelis Corporation
Air Liquide Industrial U.S. LP
Texas
 Secretary of State
09-0003755231
2-09-09
UCC-1
1500 Gal Lin Vessel (Serial #4677)
 
 
Air Liquide Industrial U.S. LP
Texas
 Secretary of State
14-00033580
2-2-14
UCC-3
Continuation
 
Continuation of File 09-0003755231
Novelis Corporation
Alcan Primary Products Corporation
Texas
 Secretary of State
09-0004094440
2-11-09
UCC-1
Stock of Alcan Aluminum Sheet ingot consisting of alloys 5182-01 and 5182-05 in
cross sections of 28in. x 66.7in. x 300in. and 28in. x 66.7in. x 267in. (the
“Stock”)., maintained at the warehouse of Consignee located at Logan Aluminum,
Russelville, Kentucky. Title to the Stock shall be vested in Consignor until
withdrawn by Consignee from consignment.
This filing has lapsed.





--------------------------------------------------------------------------------




 
Alcan Primary Products Corporation
Texas
 Secretary of State
12-00220367
7-10-12
UCC-3
Assignment
 
Assignment of #09-0004094440; Assigned to Alcan Primary Products Company LLC
Novelis Corporation
Marlin Leasing Corp
Texas
 Secretary of State
09-0006074773
3-03-09
UCC-1
(1) VB8 C 1D2 complete kit #41147, and all replacements, substitutions,
accessions, add-ons, and all proceeds and accounts of the debtor arising out of
or related to the foregoing. This financing statement relates to an equipment
lease between the debtor (as Lessee) and the secured party (as lessor).
This filing has lapsed.
Novelis Corporation
De Lage Landen Financial Services, Inc.
Texas
 Secretary of State
09-0031022794
11-06-09
UCC-1
All equipment leased or financed by secured party to or for debtor pursuant to
secured party’s contract number 25004847, together with all additions,
attachments, accessories and substitutions to or for the same, and all proceeds
of the foregoing
 
Novelis Corporation
Glencore Ltd.
Texas
 Secretary of State
10-0007215046
3-12-10
UCC-1
All of Glencore Ltd.’s primary aluminum product delivered from time to time to
Debtor pursuant to a Master Bailment Agreement, dated January 1, 2010, and
stored at storage facilities owned by Debtor.
 
 
Glencore Ltd.
Texas
Secretary of State
15-00069781
03/04/2015
UCC-3 Continuation
 
 
Novelis Corporation
Noble Americas Corp.
Texas
 Secretary of State
10-0032081671
11-5-10
UCC-1
This financing statement is filed as a memorandum of a consignment transaction
between Noble Americas Corp., as a consignor and Novelis Corp as consignee
covering primary aluminum, sow and tbar form which have been, or at any time in
the future are, now or hereafter consigned by consignor to consignee. Title to
the consigned materials shall always remain vested in consignor and consignee
shall have no property rights therein. VALUE = $650,000.00 QUANTITY = 550,000
lbs PRODUCTS - Aluminum (primary, sow and tbar).
 





--------------------------------------------------------------------------------




Novelis Corporation
Docuteam Inc.
Texas
 Secretary of State
10-0035192677
12-9-10
UCC-1
Various HP Copiers, Printers, Wide-Format Printers and Fax Machines and all
products, proceeds and attachements.
 
Novelis Corporation
Bank of America, N.A., as Collateral Agent (ABL)
Texas
 Secretary of State
10-0036218223
12-20-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights
 
 
Wells Fargo Bank, National Assocation, as Collateral Agent
Texas
Secretary of State
13-00151098
5-13-13
UCC-3
Assignment
 
Assignment of File 10-0036218223;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
 
Wells Fargo Bank, National Assocation, as Collateral Agent
Texas
Secretary of State
14-00388058
12/09/2014
UCC-3 Amendment
(See Exhibit A attached.)
Collateral Description Change regarding added Exhibit A
 
Wells Fargo Bank, National Assocation, as Collateral Agent
Texas
Secretary of State
14-00397501
12/18/2014
UCC-3 Amendment
(See Exhibit A attached.)
Collateral Description Change regarding added Exhibit A
Novelis Corporation
Bank of America, N.A., as Collateral Agent
Texas
Secretary of State
10-0036218344
12-20-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights
 
 
Bank of America, N.A., as Collateral Agent
Texas
Secretary of State
14-00388045
12/09/2014
UCC-3 Amendment
(See Exhibit A attached.)
Collateral Description Change regarding added Exhibit A
 
Bank of America, N.A., as Collateral Agent
Texas
Secretary of State
14-00397494
12/18/2014
UCC-3 Amendment
(See Exhibit A attached.)
Collateral Description Change regarding added Exhibit A
Novelis Corporation
Raymond Leasing Corporation
Texas
Secretary of State
12-0011630246
4-13-12
UCC-1
All material handling equipment and associated accessories, including without
limitation, lift trucks, pallet trucks, order pickers, batteries and chargers,
in the possession of Debtor or hereafter acquired by Debtor in accordance with
Equipment Master Lease Schedule No. ___ 301141 _____ or any Schedule thereunder
 
Novelis Corporation
Whayne Supply Company
Texas
Secretary of State
12-0028666950
9-11-12
UCC-1
1 Wacker WL36, Serial Number 3013823 and the following maching attachment: 1
Wacker SS 66” Bucket, Serial Number ORCW20203
 





--------------------------------------------------------------------------------




Novelis Corporation
Technology Investment Partners, L.L.C.
Texas
Secretary of State
13-0001976461
1-17-13
UCC-1
All of the equipment and modifications, additions, replacements and
substitutions and proceeds thereto, in whole or in part, on Lease Agreement
#130034-000, between Novelis Corporation, as lessee, and Secured Party as
lessor, as it may be amended or extended from time to time, together with all
rental payments and other amounts payable under the lease including all proceeds
and insurance proceeds
 
 
Technology Investment Partners, L.L.C.
Texas
Secretary of State
13-00119253
4-16-12
UCC-3
Assignment
 
Assignment of File 13-0001976461;
Assigned to First National Bank of St. Louis
Novelis Corporation
Wells Fargo Bank, National Association, as
Texas
Secretary of State
13-0015109464
5-13-13
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo Bank, National Association, as Collateral Agent
Texas
Secretary of State
14-00388053
12/09/2014
UCC-3 Amendment
(See Exhibit A attached.)
Collateral Description Change regarding added Exhibit A
 
Wells Fargo Bank, National Association, as Collateral Agent
Texas
Secretary of State
14-00397498
12/18/2014
UCC-3 Amendment
(See Exhibit A attached.)
Collateral Description Change regarding added Exhibit A
Novelis Corporation
Hunter Douglas Metals, Inc.
Texas
 Secretary of State
13-0033497050
10-21-13
UCC-1
Aluminum used beverage containers (UBC’s), all as delivered to or in the
possession of Debtor, now or at any future time or from time to time, at
Debtor’s premises or facilities (including third party warehouses, facilities or
premises), or in transit, wherever located, whether or not commingled with any
other aluminum or metals of Debtor or any other person, and including, without
limitation, any proceeds or any of the foregoing, all as described more fully in
a certain Consignment Agreement dated October 1, 2013, between Debtor and
Secured Party.
 





--------------------------------------------------------------------------------




Novelis Corporation
Standard Chartered Trade Services Corporation
Texas
Secretary of State
13-0037661774
11-26-13
UCC-1
All aluminum used beverage containers stored on behalf of Secured Party by
Debtor from time to time at Debtor’s facilities located at 302 Mayde Road,
Berea, Kentucky, and/or at the warehouse of T, C & G Enterprises located at 105
Hi-Lane Drive, Richmond, Kentucky, pursuant to and as described more fully in
that certain Consignment Agreement dated November 26, 2013 between Debtor and
Secured Party
 
Novelis Corporation
Cisco Systems Capital Corporation
Texas Secretary of State
14-0008169574
3-17-14
UCC-1
All of the Debtor’s rights, title and interest, now existing and hereafter
arising, in and to the following property, wherever located: (i) all Equipment
from time to time between debtor as lessee and Secured Party as lessor and any
and all Schedules from time to ttime enterest into or prepared in connection
with any Master Agreement, (ii) all insurance warranty, rental and other claims
and rights to payment and chattel paper arising out of such Equipment, and (iii)
all books records and proceeds relating to the foregoing. Equipment shall be
defined as routers, router components, other computer networking and
telecommunications equipment and other equipment, manufactured b Cisco Systems,
Inc., its affiliates and others, together with all software and software license
rights relating to the foregoing, and all substitutions, replacements, upgrades,
repairs, parts and attachments, improvements and accessions thereto.
 





--------------------------------------------------------------------------------




Novelis Corporation
Standard Chartered Trade Services Corporation
Texas
Secretary of State
14-0017489892
6-2-14
UCC-1
All aluminum used beverage containers stored on behalf of Secured Party by
Debtor from time to time at Debtor’s facilities located at 302 Mayde Road,
Berea, Kentucky, and/or at the warehouse of T, C & G Enterprises located at 105
Hi-Lane Drive, Richmond, Kentucky, pursuant to and as described more fully in
that certain Consignment Agreement dated June 2, 2014, between Debtor and
Secured Party
 
Novelis Corporation
Wells Fargo Bank, National Association, as Collateral Agent
Texas
Secretary of State
14-0031874008
10/06/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo Bank, National Association, as Collateral Agent
Texas
Secretary of State
14-00388060
12/09/2014
UCC-3 Amendment
(See Exhibit A attached.)
Collateral Description Change regarding added Exhibit A
 
Wells Fargo Bank, National Association, as Collateral Agent
Texas
Secretary of State
14-00397499
12/18/2014
UCC-3 Amendment
(See Exhibit A attached.)
Collateral Description Change regarding added Exhibit A
Novelis Corporation
Barclays Bank PLC, as Receivables Agent on behalf of the Buyers
Texas
Secretary of State
14-0039021939
12/11/2014
UCC-1
(See Exhibit A attached.)
 
Novelis Corporation
Trafigura AG
Texas
Secretary of State
14-0039436444
12/17/2014
UCC-1
The following products at the Debtor’s manufacturing facilities located at 1261
Willow Run Road, Greensboro, Georgia 30642; 1120 Industrial Blvd., Greensboro,
GA 30642; and 305 East Seneca Street, Oswego, NY 13126 (the “Facilities”):
aluminum scrap of various sized delivered by Secured Party to the Debtor at the
Facilities.
 





--------------------------------------------------------------------------------




Novelis Corporation
Applied Industrial Technologies, Inc.
Fulton County, Georgia Clerk of Superior Court
0602014-09500
UCC-1
Purchase Money Security Interest in and to all Consignee’s now held or hereafter
acquired equipment consigned or shipped to Consignee by or on behalf of
Consignor pursuant to that certain Consignment Agreement between the parties.
And as amended from time to time, whether manufactured by Consignor or others
and under any products names, including all additions and accessions thereto and
substitutions therefor and products thereof. Equipment located at address
referenced above.
 
Novelis Delaware LLC
Bank of America, N.A., as Collateral Agent
Delaware
Secretary of State
2012 1188723
3-28-12
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis Delaware LLC
Bank of America, N.A., as Collateral Agent (ABL)
Delaware
Secretary of State
2012 1188749
3-28-12
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent (ABL)
Delaware
Secretary of State
2013 1816033
5-13-13
UCC-3
Assignment
 
Assignment of File 2012 1188749;
Assigned to Wells Fargo, National Association, as Collateral Agent
Novelis Delaware LLC
Wells Fargo, National Association, as Collateral Agent
Delaware
Secretary of State
2013 1816025
5-13-13
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis Delaware LLC
Wells Fargo, National Association, as Collateral Agent
Delaware
Secretary of State
2014 4006508
10/06/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis Deutschland GmbH
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114680
12-28-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2014092064
10/07/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2015023218
03/13/2015
UCC-3 Amendment
(See Exhibit A attached.)
Collateral Description Change regarding added Exhibit A
Novelis Deutschland GmbH
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2010114711
12-28-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 





--------------------------------------------------------------------------------




 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056595
5-15-13
UCC-3
Assignment
 
Assignment of File
2010114711;
Assigned to Wells Fargo, National Association, as Collateral Agent
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092083
10/07/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2015023233
03/13/2015
UCC-3 Amendment
(See Exhibit A attached.)
Collateral Description Change regarding added Exhibit A
Novelis Deutschland GmbH
Wells Fargo, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2013055813
5-14-13
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092345
10/08/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2015023226
03/13/2015
UCC-3 Amendment
(See Exhibit A attached.)
Collateral Description Change regarding added Exhibit A
Novelis Deutschland GmbH
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092361
10/08/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2015023225
03/13/2015
UCC-3 Amendment
(See Exhibit A attached.)
Collateral Description Change regarding added Exhibit A
Novelis Deutschland GmbH
Barclays Bank PLC, as Receivables Agent on behalf of the Buyers
District of Columbia Recorder of Deeds
2015022493
03/12/2015
UCC-1
(See Exhibit A attached.)
 
Novelis do Brasil Ltda.
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114640
12-27-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2014092065
10/07/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
Novelis do Brasil Ltda.
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2010114728
12-28-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 





--------------------------------------------------------------------------------




 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056606
5-15-13
UCC-3
Assignment
 
Assignment of File
2010114728;
Assigned to Wells Fargo, National Association, as Collateral Agent
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092082
10/07/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
Novelis do Brasil Ltda.
Wells Fargo, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2013055822
5-14-13
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092089
10/07/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
Novelis do Brasil Ltda.
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092370
10/08/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis Europe Holdings Limited
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114674
12-28-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2014092066
10/07/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
Novelis Europe Holdings Limited
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2010114706
12-28-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092081
10/07/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056592
5-15-13
UCC-3
 
Assignment of File
2010114706;
Assigned to Wells Fargo, National Association, as Collateral Agent
Novelis Europe Holdings Limited
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092348
10/08/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
Novelis Europe Holdings Limited
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092358
10/08/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 





--------------------------------------------------------------------------------




Novelis Inc.
Docuteam Inc.
Texas
 Secretary of State
10-0021462773
7-26-10
UCC-1
Leased office equipment.
(UCC in Novelis Corporation Filings in TX)
Novelis Inc.
Alcan Primary Products Corporation
District of Columbia Recorder of Deeds
2009011717
2-06-09
UCC-1
A consignment stock of approximately 1.3 million pounds of Alcan Aluminum Sheet
ingot consisting of alloy AA 3003 in cross sections of 28 in. x 53 in. and 28
in. x 64.5 in. and alloy X528 in cross sections of 28 in. x 53 in. and 28 in. x
58 in. (the “Stock”), maintained at the warehouse of Consignee located at
Oswego, New York. Title to the Stock shall be vested in Consignor until
withdrawn by Consignee from consignment.
 
Novelis Inc.
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114651
12-27-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis Inc.
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2011006235
1-13-11
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056586
5-15-13
UCC-3
Assignment
 
Assignment of File 2011006235;
Assigned to Wells Fargo, National Association, as Collateral Agent
Novelis Inc.
CSI Leasing, Inc.
District of Columbia Recorder of Deeds
2012098064
9-13-12
UCC-1
Specific Leased Equipment, leased pursuant to schedule 1 to Master Lease 275857,
between the parties. Lessor intends that the collateral remain subject to this
filing whether the present location is different than that listed or the
collateral is subsequently moved to a different location. Equipment Location:
1950 Vaughn Road, Kennesaw, Georgia
 
 
CSI Leasing, Inc.
District of Columbia Recorder of Deeds
2012132119
12-7-12
UCC-3
Amendment
 
Amendment of #2012098064 Amending the Collateral
 
CSI Leasing, Inc.
District of Columbia Recorder of Deeds
2012132207
12-7-12
UCC-3
Assignment
 
Assignment of #2012098064;
Assigned to SunTrust Equipment Finance & Leasing Corp.





--------------------------------------------------------------------------------




Novelis Inc.
 Wells Fargo, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2013055804
5-14-13
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092350
10/08/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
Novelis Inc.
CSI Leasing, Inc.
Barrow County Clerk of Superior Court
0072012023849
9-12-12
UCC-1
Specific leased equipment, software and personal property (together with all
repairs, accessions, accessories, and replacements) leased to Lessee pursuant to
Equipment Schedule 1 to Master Lease 275857, between the parties. Equipment
located at
 
 
CSI Leasing, Inc.
Barrow County Clerk of Superior Court
007-2012-031088
12-7-12
UCC-3
Amendment
 
Amendment of #0072012023849; Specifies Collateral with document numbers
 
CSI Leasing, Inc.
Barrow County Clerk of Superior Court
007-2012-031276
12-11-12
UCC-3
Assignment
 
Assignment of #0072012023849;
 Assigned to SunTrust Equipment Finance & Leasing Corp.
Novelis Inc.
CSI Leasing, Inc.
Barrow County
Clerk of Superior Court
Georgia
007-2013-030784
1-22-13
UCC-1
Various equipment, software and personal property (together with all repairs,
accessions, accessories, and replacements) leased to Lessee pursuant to
Equipment Schedule No. 2 to Master Lease 275857, between the parties. Lessor
intends that the collateral remain subject to this filing whether the present
location is different than that listed or the collateral is subsequently moved
to a different location. Equipment location: 3560 Lenox Road, Atlanta, Georgia
30326
 
 
CSI Leasing, Inc.
Barrow County
Clerk of Superior Court
Georgia
007-2014-015228
5-28-14
UCC-3
Amendment
 
Amendment of File 007-2013-030784;
Amends to specify collateral and serial numbers





--------------------------------------------------------------------------------




 
CSI Leasing, Inc.
Barrow County
Clerk of Superior Court
Georgia
007-2014-015342
5-29-14
UCC-3
Assignment
 
Assignment of File 007-2013-090784;
Assigned to SunTrust Equipment Finance & Leasing Corp.
Novelis Inc.
CSI Leasing, Inc.
Barrow County
Clerk of Superior Court
Georgia
007-2014-002314
1-27-14
UCC-1
Various equipment, software and personal property (together with all repairs,
accessions, accessories, and replacements) leased to Lessee pursuant to
Equipment Schedule No. 3 to Master Lease 275857, between the parties. Lessor
intends that the collateral remain subject to this filing whether the present
location is different than that listed or the collateral is subsequently moved
to a different location. Equipment location: 3560 Lenox Road, Atlanta, Georgia
30326
 
 
CSI Leasing, Inc.
Barrow County
Clerk of Superior Court
Georgia
007-2014-023688
8-13-14
UCC-3
Assignment
 
Assignment of File 007-2014-002314
Assigned to SunTrust Equipment Finance & Leasing Corp.
 
CSI Leasing, Inc.
Barrow County
Clerk of Superior Court
Georgia
007-2014-023663
8-13-14
UCC-3
Amendment
 
Amendment of File 007-2014-002314
Amends to specify collateral and serial numbers
Novelis Inc.
SunTrust Equipment Finance & Leasing Corp.
Barrow County
Clerk of Superior Court
Georgia
0072014016571
6-8-14
UCC-1
Leased equipment together with all replacements, substitutions and alternatives
therefore and thereof and accessions thereto. All proceeds of all insurance
policies, thereof (but without power of sale ) and Equipment Schedule No. 002
under that certain Master Lease Agreement No. 275857 dated September 10, 2012,
between Novelis Inc., as lessee, and CSI Leasing, Inc. as lessor
 





--------------------------------------------------------------------------------




Novelis Inc.
Cisco Systems Capital Corporation
Barrow County
Clerk of Superior Court
Georgia
007-2014-019407
7-1-14
UCC-1
All of the Debtor’s rights, title and interest, now existing and hereafter
arising, in and to the following property, wherever located: (i) all Equipment
from time to time between debtor as lessee and Secured Party as lessor and any
and all Schedules from time to ttime enterest into or prepared in connection
with any Master Agreement, (ii) all insurance warranty, rental and other claims
and rights to payment and chattel paper arising out of such Equipment, and (iii)
all books records and proceeds relating to the foregoing. Equipment shall be
defined as routers, router components, other computer networking and
telecommunications equipment and other equipment, manufactured b Cisco Systems,
Inc., its affiliates and others, together with all software and software license
rights relating to the foregoing, and all substitutions, replacements, upgrades,
repairs, parts and attachments, improvements and accessions thereto.
 
Novelis Inc.
SunTrust Equipment Finance & Leasing Crop.
Barrow County
Clerk of Superior Court
Georgia
0072014024326
8-19-14
UCC-1
Leased equipment together with all replacements, substitutions and alternatives
therefore and thereof and accessions thereto. All proceeds of all insurance
policies, thereof (but without power of sale ) and Equipment Schedule No. 003
under that certain Master Lease Agreement No. 275857 dated September 10, 2012,
between Novelis Inc., as lessee, and CSI Leasing, Inc. as lessor
 
Novelis Inc.
Bank of America, N.A., as Collateral Agent
Georgia
Fulton County,
0602010-10959
12-20-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis Inc.
Bank of America, N.A., as Collateral Agent (ABL)
Georgia
Fulton County,
0602010-10961
12-20-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 





--------------------------------------------------------------------------------




 
Bank of America, N.A., as Collateral Agent (ABL)
Georgia
Fulton County,
0602013-04171
5-14-13
UCC-3
Assignment
 
Assignment of File 0602013-04171;
Assigned to Wells Fargo Bank, National, as Collateral Agent
Novelis Inc.
Wells Fargo Bank, National Association, as Collateral Agent
Georgia
Fulton County,
0602013-04168
UCC-1
 
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo Bank, National Association, as Collateral Agent
Georgia
Fulton County
0602014-08710
10/07/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
Novelis Inc.
Wells Fargo Bank, National Association, as Collateral Agent
Georgia
Fulton County
0602014-08709
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis Inc.
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092352
10/08/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis Inc.
SunTrust Equipment Finance & Leasing Corp.
Barrow County Clerk of Superior Court, Georgia
0072014024328/6 (difficult to decipher whether last digit is an ‘8’ or ‘6’)
08/19/2014
UCC-1
The equipment more fully described on the attached, together with all
replacements, substitutions and alternatives therefore and thereof and
accessions thereto. All proceeds (cash and non-cash), including the proceeds of
all insurance policies, thereof (but without power of sale) and Equipment
Schedule No. 003 under that certain Master Lease Agreement No. 275857 dated Sept
10, 2012, between Novelis Inc. as lessee, and CSI Leasing, Inc as lessor.
 





--------------------------------------------------------------------------------




Novelis Inc.
CSI Leasing, Inc.
Barrow County Clerk of Superior Court, Georgia
007-2014-027057
09/16/2014
UCC-1
Various equipment, software, and personal property (together with all repairs,
accessions, and replacements) leased to Lessee pursuant to Equipment Schedule
No. 4 to Master Lease 275857, between the parties. Lessor intends that the
collateral remain subject to this filing whether the present location is
different than that listed or the collateral is subsequently moved to a
different location. This filing is for precautionary purposes in connection with
an equipment leasing transaction and is not to be construed as indicating that
the transaction is other than a true lease. Equipment Location: 3560 Lenox Road,
Atlanta, Georgia 30326
 
 
CSI Leasing, Inc.
Barrow County Clerk of Superior Court, Georgia
007-2014-031970
11/05/2014
UCC-3 Amendment
See attached Exhibit “A” for a listing of equipment, software, and personal
property. Amending to specify collateral and serial numbers, pursuant to
Equipment Schedule No. 4 to Master Lease No. 275857.
Collateral Description Change regarding added Exhibit A
 
CSI Leasing, Inc.
Barrow County Clerk of Superior Court, Georgia
007-2014-032028
11/06/2014
UCC-3 Assignment
 
Assignment of file number 007-2014-027057 from CSI Leasing, Inc. to SunTrust
Equipment Finance & Leasing Corp.





--------------------------------------------------------------------------------




Novelis Inc.
CSI Leasing, Inc.
Barrow County Clerk of Superior Court, Georgia
007-2014-027166
09/16/2014
UCC-1
Various equipment, software, and personal property (together with all repairs,
accessions, and replacements) leased to Lessee pursuant to Equipment Schedule
No. 5 to Master Lease 275857, between the parties. Lessor intends that the
collateral remain subject to this filing whether the present location is
different than that listed or the collateral is subsequently moved to a
different location. This filing is for precautionary purposes in connection with
an equipment leasing transaction and is not to be construed as indicating that
the transaction is other than a true lease. Equipment Location: 3560 Lenox Road,
Atlanta, Georgia 30326
 
 
CSI Leasing, Inc.
Barrow County Clerk of Superior Court, Georgia
007-2015-001641
01/22/2015
UCC-3 Amendment
See attached Exhibit “A” for listing of equipment, software, and personal
property. Amending to specify collateral and serial numbers, pursuant to
Equipment Schedule No. 5 to Master Lease No. 275857.
Collateral Description Change regarding added Exhibit A
 
CSI Leasing, Inc.
Barrow County Clerk of Superior Court, Georgia
007-2015-001811
01/23/2015
UCC-3 Assignment
 
Assignment of file number 007-2014-027166 from CSI Leasing, Inc. to SunTrust
Equipment Finance & Leasing Corp.





--------------------------------------------------------------------------------




Novelis Inc.
CSI Leasing, Inc.
Barrow County Clerk of Superior Court, Georgia
007-2014-030901
10/23/2014
UCC-1
Various equipment, software, and personal property (together with all repairs,
accessions, and replacements) leased to Lessee pursuant to Equipment Schedule
No. 6 to Master Lease 275857, between the parties. Lessor intends that the
collateral remain subject to this filing whether the present location is
different than that listed or the collateral is subsequently moved to a
different location. This filing is for precautionary purposes in connection with
an equipment leasing transaction and is not to be construed as indicating that
the transaction is other than a true lease. Equipment Location: 3560 Lenox Road,
Atlanta, Georgia 30326
 
 
CSI Leasing, Inc.
Barrow County Clerk of Superior Court, Georgia
007-2015-002630
02/03/2015
UCC-3 Amendment
See attached Exhibit “A” for listing of equipment, software, and personal
property. Amending to specify collateral and serial numbers, pursuant to
Equipment Schedule No. 6 to Master Lease No. 275857.
Collateral Description Change regarding added Exhibit A
 
CSI Leasing, Inc.
Barrow County Clerk of Superior Court, Georgia
007-2015-002731
02/04/2015
UCC-3 Assignment
 
Assignment of file number 007-2014-030901 from CSI Leasing, Inc. to SunTrust
Equipment Finance & Leasing Corp.





--------------------------------------------------------------------------------




Novelis Inc.
CSI Leasing, Inc.
Barrow County Clerk of Superior Court, Georgia
007-2014-031539
10/31/2014
UCC-1
Various equipment, software, and personal property (together with all repairs,
accessions, and replacements) leased to Lessee pursuant to Equipment Schedule
No. 7 to Master Lease 275857, between the parties. Lessor intends that the
collateral remain subject to this filing whether the present location is
different than that listed or the collateral is subsequently moved to a
different location. This filing is for precautionary purposes in connection with
an equipment leasing transaction and is not to be construed as indicating that
the transaction is other than a true lease. Equipment Location: 3560 Lenox Road
NE, Suite 200, Atlanta, Georgia 30326
 
Novelis Inc.
SunTrust Equipment Finance & Leasing Corp.
Barrow County Clerk of Superior Court, Georgia
0072014033072
11/19/2014
UCC-1
The equipment more fully described on the attached, together with all
replacements, substitutions and alternatives therefore and thereof and
accessions thereto. All proceeds (cash and non-cash), including the proceeds of
all insurance policies, thereof (but without power of sale) and Equipment
Schedule No. 003 under that certain Master Lease Agreement No. 275857 dated Sept
10, 2012, between Novelis Inc. as lessee, and CSI Leasing, Inc as lessor.
 





--------------------------------------------------------------------------------




Novelis Inc.
CSI Leasing, Inc.
Barrow County Clerk of Superior Court, Georgia
007-2014-034609
12/10/2014
UCC-1
Various equipment, software, and personal property (together with all repairs,
accessions, and replacements) leased to Lessee pursuant to Equipment Schedule
No. 9 to Master Lease 275857, between the parties. Lessor intends that the
collateral remain subject to this filing whether the present location is
different than that listed or the collateral is subsequently moved to a
different location. This filing is for precautionary purposes in connection with
an equipment leasing transaction and is not to be construed as indicating that
the transaction is other than a true lease. Equipment Location: 3560 Lenox Road
NE, Suite 200, Atlanta, Georgia 30326
 
Novelis Inc.
CSI Leasing, Inc.
Barrow County Clerk of Superior Court, Georgia
007-2014-034818
12/12/2014
UCC-1
Various equipment, software, and personal property (together with all repairs,
accessions, and replacements) leased to Lessee pursuant to Equipment Schedule
No. 8 to Master Lease 275857, between the parties. Lessor intends that the
collateral remain subject to this filing whether the present location is
different than that listed or the collateral is subsequently moved to a
different location. This filing is for precautionary purposes in connection with
an equipment leasing transaction and is not to be construed as indicating that
the transaction is other than a true lease. Equipment Location: 3560 Lenox Road
NE, Suite 200, Atlanta, Georgia 30326
 
 
CSI Leasing, Inc.
Barrow County Clerk of Superior Court, Georgia
007-2015-008894
04/07/2015
UCC-3 Termination
 
Termination of file number 007-2014-034818





--------------------------------------------------------------------------------




Novelis Inc.
SunTrust Equipment Finance & Leasing Corp.
Barrow County Clerk of Superior Court, Georgia
0072015002391
01/30/2015
UCC-1
The equipment more fully described on the attached, together with all
replacements, substitutions and alternatives therefore and thereof and
accessions thereto. All proceeds (cash and non-cash), including the proceeds of
all insurance policies, thereof (but without power of sale) and Equipment
Schedule No. 005 under that certain Master Lease Agreement No. 275857 dated Sept
10, 2012, between Novelis Inc. as lessee, and CSI Leasing, Inc as lessor.
 
Novelis Inc.
CSI Leasing, Inc.
Barrow County Clerk of Superior Court, Georgia
007-2015-006253
UCC-1
Various equipment, software, and personal property (together with all repairs,
accessions, and replacements) leased to Lessee pursuant to Equipment Schedule
No. 10 to Master Lease 275857, between the parties. Lessor intends that the
collateral remain subject to this filing whether the present location is
different than that listed or the collateral is subsequently moved to a
different location. This filing is for precautionary purposes in connection with
an equipment leasing transaction and is not to be construed as indicating that
the transaction is other than a true lease. Equipment Location: 3560 Lenox Road
NE, Suite 200, Atlanta, Georgia 30326
 
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2014092067
10/07/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056608
5-15-13
UCC-3
Assignment
 
Assignment of File
2010114650;
Assigned to Wells Fargo Bank, National, as Collateral Agent
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092080
10/07/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address





--------------------------------------------------------------------------------




 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092088
10/07/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
Novelis MEA Ltd
Wells Fargo Bank, National, as Collateral Agent
District of Columbia Recorder of Deeds
2013089306
7-31-13
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis MEA Ltd
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013089307
7-31-13
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis MEA Ltd
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092376
10/08/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2014092068
10/07/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2015046759
05/12/2015
UCC-3 Termination
 
Termination of file number 2010114671
 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056591
5-15-13
UCC-3
Assignment
 
Assignment of File
2010114705;
Assigned to Wells Fargo Bank, National, as Collateral Agent
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092079
10/07/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2015046761
05/12/2015
UCC-3 Termination
 
Termination of file number 2010114705
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092349
10/08/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2015046760
05/12/2015
UCC-3 Termination
 
Termination of file number 2013055808
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2015046762
05/12/2015
UCC-3 Termination
 
Termination of file number 2014092356
Novelis North America Holdings Inc.
Bank of America, N.A., as Collateral Agent (ABL)
Delaware Secretary of State
2010 4503482
12-20-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 





--------------------------------------------------------------------------------




 
Bank of America, N.A., as Collateral Agent (ABL)
Delaware Secretary of State
2013 1816280
5-13-13
UCC-3
Assignment
 
Assignment of File 2010 4503482;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
Novelis Holdings Inc.
Wells Fargo Bank, National Association, as Collateral Agent
Delaware Secretary of State
2014 4125076
UCC-3 Amendment
 
Debtor Party Information Change regarding entity name
Novelis North America Holdings Inc.
Bank of America, N.A., as Collateral Agent (ABL)
Delaware Secretary of State
2010 4503540
12-20-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent (ABL)
Delaware Secretary of State
2013 1816322
5-13-13
UCC-3
Assignment
 
Assignment of File 2010 4503540;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
Novelis Holdings Inc.
Wells Fargo Bank, National Association, as Collateral Agent
Delaware Secretary of State
2014 4125142
UCC-3 Amendment
 
Debtor Party Information Change regarding entity name
Novelis North America Holdings Inc.
Bank of America, N.A., as Collateral Agent
Delaware Secretary of State
2010 4503888
12-20-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis Holdings Inc.
Bank of America, N.A., as Collateral Agent
Delaware Secretary of State
2014 4124525
10/14/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding entity name
Novelis North America Holdings Inc.
Wells Fargo Bank, National Association, as Collateral Agent
Delaware Secretary of State
2013 1815993
5-13-13
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis Holdings Inc.
Wells Fargo Bank, National Association, as Collateral Agent
Delaware Secretary of State
2014 4124996
10/14/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding entity name
Novelis North America Holdings Inc.
Wells Fargo Bank, National Association, as Collateral Agent
Delaware Secretary of State
2014 4006532
10/14/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis Holdings Inc.
Wells Fargo Bank, National Association, as Collateral Agent
Delaware Secretary of State
2014 4129094
10/14/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding entity name
Novelis PAE
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114638
12-27-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 





--------------------------------------------------------------------------------




Novelis PAE
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2010114648
12-27-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056607
5-15-13
UCC-3
Assignment
 
Assignment of File 2010114648;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
Novelis PAE
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia
Recorder of Deeds
2014092371
10/08/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis PAE Corporation
Bank of America, N.A., as Collateral Agent (ABL)
Delaware Secretary of State
2010 4502989
12-20-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent (ABL)
Delaware Secretary of State
2013 1816074
5-13-13
UCC-3
Assignment
 
Assignment of File 2010 4502989;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
 
Wells Fargo Bank, National Association, as Collateral Agent
Delaware Secretary of State
2014 4007134
10/06/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
Novelis PAE Corporation
Bank of America, N.A., as Collateral Agent
Delaware Secretary of State
2010 4503615
12-20-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent
Delaware Secretary of State
2014 4005229
10/06/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
Novelis PAE Corporation
Wells Fargo Bank, National Association, as Collateral Agent
Delaware Secretary of State
2013 1815407
5-13-13
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo Bank, National Association, as Collateral Agent
Delaware Secretary of State
2014 4006714
10/06/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
Novelis PAE Corporation
Wells Fargo Bank, National Association, as Collateral Agent
Delaware Secretary of State
2014 4006656
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis PAE S.A.S.
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2013055827
5-14-13
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis PAE S.A.S.
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092375
10/08/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 





--------------------------------------------------------------------------------




Novelis Services Limited
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114677
12-28-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2014092069
10/07/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
Novelis Services Limited
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2010114709
12-28-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056594
5-15-14
UCC-3
Assignment
 
Assignment of File 2010114709;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092078
10/07/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
Novelis Services Limited
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2013055812
5-14-14
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092346
10/08/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
Novelis Services Limited
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092360
10/08/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis Sheet Ingot GmbH
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2012085409
8-9-12
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056585
5-15-13
UCC-3
Assignment
 
Assignment of File 2012085409;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092351
10/08/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
Novelis Sheet Ingot GmbH
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2013055814
5-14-13
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092344
10/08/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address





--------------------------------------------------------------------------------




Novelis Sheet Ingot GmbH
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2012085410
8-9-12
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2014092059
10/07/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
Novelis Sheet Ingot GmbH
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092362
10/08/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis South America Holdings LLC
Bank of America, N.A., as Collateral Agent (ABL)
Delaware Secretary of State
2010 4503185
12-20-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent (ABL)
Delaware Secretary of State
2013 1816173
5-13-13
UCC-3
Assignment
 
Assignment of File 2010 4503185;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
Novelis South America Holdings LLC
Bank of America, N.A., as Collateral Agent
Delaware Secretary of State
2010 4503797
12-20-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis South America Holdings LLC
Wells Fargo Bank, National Association, as Collateral Agent
Delaware Secretary of State
2013 1815811
5-13-13
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo Bank, National Association, as Collateral Agent
Delaware Secretary of State
2014 4007522
10/06/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
Novelis South America Holdings LLC
Wells Fargo Bank, National Association, as Collateral Agent
Delaware Secretary of State
2014 4006565
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis Switzerland SA
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114688
12-28-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2014092072
10/07/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
Novelis Switzerland SA
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2010114717
12-28-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056599
5-15-13
UCC-3
Assignment
 
Assignment of File 2010114717;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent





--------------------------------------------------------------------------------




 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092075
10/07/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
Novelis Switzerland SA
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2013055818
5-14-13
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092093
10/07/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
Novelis Switzerland SA
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092366
10/08/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis Switzerland AG
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114690
12-28-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2014092070
10/07/2014
UCC-3
 
Debtor Party Information Change regarding mailing address
Novelis Switzerland AG
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2010114719
12-28-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056600
5-15-13
UCC-3
Assignment
 
Assignment of File 2010114719;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092076
10/07/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
Novelis Switzerland AG
 Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2013055819
5-14-13
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092092
10/07/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
Novelis Switzerland AG
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092367
10/08/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis Switzerland Ltd
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114692
12-28-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2014092071
10/07/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address





--------------------------------------------------------------------------------




Novelis Switzerland Ltd
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2010114720
12-28-12
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056601
5-15-13
UCC-3
Assignment
 
Assignment of File 2010114720;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092077
10/07/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
Novelis Switzerland Ltd
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2013055820
5-14-13
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092091
10/07/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
Novelis Switzerland Ltd
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092368
10/08/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis Technology AG
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114693
12-28-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis Technology AG
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2010114722
12-28-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056602
5-15-13
UCC-3
Assignment
 
Assignment of File 2010114722;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
Novelis Technology SA
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114642
12-28-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis Technology SA
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2010114724
12-28-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056603
5-15-13
UCC-3
Assignment
 
Assignment of File 2010114724;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent





--------------------------------------------------------------------------------




Novelis Technology Ltd
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114643
12-27-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
Novelis Technology Ltd
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2010114725
12-28-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056604
5-15-13
UCC-3
Assignment
 
Assignment of File 2010114725;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
Novelis UK Ltd
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114675
12-28-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2014092073
10/07/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
Novelis UK Ltd
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2010114707
12-29-10
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056593
5-15-13
UCC-3
Assignment
 
Assignment of File 2010114707;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092074
10/07/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
Novelis UK Ltd
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2013055811
5-14-13
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092347
10/08/2014
UCC-3 Amendment
 
Debtor Party Information Change regarding mailing address
Novelis UK Ltd
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014092359
10/08/2014
UCC-1
All assets now owned or hereafter acquired by the debtor or in which debtor
otherwise has rights.
 













--------------------------------------------------------------------------------




Schedule 6.04(b)


Equity Investments


A. EQUITY INVESTMENTS
Issuer
Record Owner
(Beneficial Owner, if different)
Percentage Ownership
Aluminum Norf GmbH
Novelis Deutschland GmbH
50%
Logan Aluminum Inc.
Novelis Corporation
40%
Deutsche Aluminium Verpackung Recycling GmbH
Novelis Deutschland GmbH
30%
France Aluminium Recyclage SA
Novelis Deutschland GmbH
20%





B. OTHER INVESTMENTS




Date
Investing Entity
Amount
Description
 
Novelis Inc.
Up to US$15,000,000
Contemplated loans to and/or equity investments in Novelis (China) Aluminum
Products Co. Ltd.
 
Novelis Inc. or another Loan Party
Up to US$30,000,000
Contemplated investments to finance South Korea recycling plant
 
Novelis Deutschland GmbH
EUR432,593.82
Guarantee by Novelis Deutschland GmbH of a loan by Portigon AG to Aluminum Norf
GmbH
9/2/2011
Novelis Corporation
Up to
US$973,931
Guarantee by Novelis Corporation on behalf of Logan Aluminum Inc. for the
benefit of Steadfast Insurance Company in respect of certain environmental
liability requirements in Kentucky















